Due to File size constraints, this filing is being made in seven related submissions. This submission is the 1st of 10 related submissions. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07572 Principal Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street Des Moines, IA 50392 (Address of principal executive offices) (Zip code) MICHAEL D. ROUGHTON Copy to: The Principal Financial Group John W. Blouch, Esq. Des Moines, Iowa 50392-0300 Drinker Biddle & Reath, LLP 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) Registrant's telephone number, including area code: 515-248-3842 Date of fiscal year end: 10/31 and 8/31 Date of reporting period: 07/01/2011 - 06/30/2012 Principal Funds, Inc. – Blue Chip Fund Sub-Advisor: Principal Global Investors, LLC Vote Summary Report June 13, 2012 June 30, 2012 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 06/13/12 - 06/30/12 No proxies were voted during this time period Principal Funds, Inc. – Bond & Mortgage Securities Fund Sub-Advisor: Principal Global Investors, LLC Vote Summary Report July 1, 2012 - June 30, 2012 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 07/01/12 - 06/30/12 No proxies were voted during this time period Principal Funds, Inc. – Bond Market Index Fund Sub-Advisor: Mellon Capital Management Corporation Vote Summary Report July 1, 2011- June 30, 2012 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 07/01/11 - 06/30/12 No proxies were voted during this time period Principal Funds, Inc. – California Municipal Fund Sub-Advisor: Invesco Advisers, Inc. Vote Summary Report July 1, 2011 - September, 2011 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 07/01/11 – 09/11 No proxies were voted during this time period Principal Funds, Inc. – California Municipal Fund Sub-Advisor: Principal Global Investors, LLC Vote Summary Report September 2011 - June 30, 2012 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 09/11 - 06/30/12 No proxies were voted during this time period Principal Funds, Inc. – Core Plus Bond Fund I Sub-Advisor: Pacific Investment Management Company LLC Vote Summary Report July 1, 2011- June 30, 2012 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 07/01/11 - 06/30/12 No proxies were voted during this time period Principal Funds, Inc. - Diversified International Fund Sub-Advisor: Principal Global Investors, LLC Security ID Meeting Mgmt Vote Company Name Ticker on Ballot Date Proponent Proposal Recommends Instruction Tata Consultancy Services Ltd. Y85279100 01-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports Tata Consultancy Services Ltd. Y85279100 01-Jul-11 Mgmt Confirm Interim Dividends on Equity Shares of For For INR 6 Per Share and Approve Final Dividend on Equity Shares of INR 8 Per Share Tata Consultancy Services Ltd. Y85279100 01-Jul-11 Mgmt Approve Dividend on Redeemable Preference For For Shares of INR 0.11 Per Share Tata Consultancy Services Ltd. Y85279100 01-Jul-11 Mgmt Reappoint A. Mehta as Director For For Tata Consultancy Services Ltd. Y85279100 01-Jul-11 Mgmt Reappoint V. Thyagarajan as Director For For Tata Consultancy Services Ltd. Y85279100 01-Jul-11 Mgmt Reappoint S. Mahalingam as Director For For Tata Consultancy Services Ltd. Y85279100 01-Jul-11 Mgmt Appoint Auditors and Authorize Board to Fix For For Their Remuneration Tata Consultancy Services Ltd. Y85279100 01-Jul-11 Mgmt Appoint P. Vandrevala as Director For For Tata Consultancy Services Ltd. Y85279100 01-Jul-11 Mgmt Approve Revision in Remuneration of N. For For Chandrasekaran, CEO and Managing Director Tata Consultancy Services Ltd. Y85279100 01-Jul-11 Mgmt Appoint Branch Auditors and Authorize Board For For to Fix Their Remuneration Aggreko plc AGK G0116S102 05-Jul-11 Mgmt Approve Return of Cash to Shareholders For For Investa Office Fund IOF Q49560107 07-Jul-11 Mgmt Approve the Retirement of ING Management For For Ltd and the Appointment of Investa Listed Funds Management Ltd as Responsible Entity of the Armstrong Jones Office Fund Investa Office Fund IOF Q49560107 07-Jul-11 Mgmt Approve the Retirement of ING Management For For Ltd and the Appointment of Investa Listed Funds Management Ltd as Responsible Entity of the Prime Credit Property Trust Investa Office Fund IOF Q49560107 07-Jul-11 Mgmt Approve the Amendment of the Armstrong For For Jones Office Fund's Constitution to Reflect the Proposed New Management Fee Investa Office Fund IOF Q49560107 07-Jul-11 Mgmt Approve the Amendment to the Prime Credit For For Property Trust's Constitution to Reflect the Proposed New Management Fee Delek Group Ltd. DLEKG M27635107 10-Jul-11 Mgmt Receive Financial Statements and Statutory Reports (Non-Voting) Delek Group Ltd. DLEKG M27635107 10-Jul-11 Mgmt Approve Auditors and Authorize Board to Fix For For Their Remuneration Delek Group Ltd. DLEKG M27635107 10-Jul-11 Mgmt Elect Moshe Bareket as Director and Approve For For His Remuneration Delek Group Ltd. DLEKG M27635107 10-Jul-11 Mgmt Amend Indemnification Policy For For Delek Group Ltd. DLEKG M27635107 10-Jul-11 Mgmt Indicate Personal Interest in Proposed Agenda None Against Item Delek Group Ltd. DLEKG M27635107 10-Jul-11 Mgmt Amend Director Indemnification Agreements For For Delek Group Ltd. DLEKG M27635107 10-Jul-11 Mgmt Indicate Personal Interest in Proposed Agenda None Against Item Delek Group Ltd. DLEKG M27635107 10-Jul-11 Mgmt Approve Bonus of Board Chairman For For GCL-Poly Energy Holdings Ltd. 03800 G3774X108 12-Jul-11 Mgmt Approve Connected Transactions with Related For For Parties and Related Annual Caps BT Group plc BT.A G16612106 13-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports BT Group plc BT.A G16612106 13-Jul-11 Mgmt Approve Remuneration Report For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Approve Final Dividend For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Re-elect Sir Michael Rake as Director For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Re-elect Ian Livingston as Director For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Re-elect Tony Chanmugam as Director For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Re-elect Gavin Patterson as Director For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Re-elect Tony Ball as Director For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Re-elect Eric Daniels as Director For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Re-elect Patricia Hewitt as Director For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Re-elect Phil Hodkinson as Director For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Re-elect Carl Symon as Director For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Elect Nick Rose as Director For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Elect Jasmine Whitbread as Director For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors BT Group plc BT.A G16612106 13-Jul-11 Mgmt Authorise Board to Fix Remuneration of For For Auditors BT Group plc BT.A G16612106 13-Jul-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights BT Group plc BT.A G16612106 13-Jul-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights BT Group plc BT.A G16612106 13-Jul-11 Mgmt Authorise Market Purchase For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice BT Group plc BT.A G16612106 13-Jul-11 Mgmt Authorise EU Political Donations and For For Expenditure BT Group plc BT.A G16612106 13-Jul-11 Mgmt Approve Employee Sharesave Scheme For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Approve International Employee Sharesave For For Scheme BT Group plc BT.A G16612106 13-Jul-11 Mgmt Approve Employee Share Investment Plan For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Approve Employee Stock Purchase Plan For For BT Group plc BT.A G16612106 13-Jul-11 Mgmt Approve Executive Portfolio For Against Derichebourg DBG F7194B100 13-Jul-11 Mgmt Authorize Repurchase of Up to 10 Percent of For Against Issued Share Capital Derichebourg DBG F7194B100 13-Jul-11 Mgmt Approve Reduction in Share Capital via For For Cancellation of Repurchased Shares Derichebourg DBG F7194B100 13-Jul-11 Mgmt Authorize Filing of Required Documents/Other For For Formalities Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Accept Financial Statements and Statutory Reports For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Approve Remuneration Report For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Approve Final Dividend For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Re-elect John Peace as Director For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Re-elect Angela Ahrendts as Director For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Re-elect Philip Bowman as Director For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Re-elect Ian Carter as Director For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Re-elect Stacey Cartwright as Director For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Re-elect Stephanie George as Director For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Re-elect David Tyler as Director For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Re-elect John Smith as Director For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Authorise the Audit Committee to Fix For For Remuneration of Auditors Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Approve Sharesave Plan 2011 For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Authorise EU Political Donations and For For Expenditure Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Authorise Market Purchase For For Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Burberry Group plc BRBY G1699R107 14-Jul-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice DCC plc DCC G2689P101 15-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports DCC plc DCC G2689P101 15-Jul-11 Mgmt Approve Final Dividend For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Approve Remuneration Report For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Reelect Tommy Breen as a Director For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Reelect Roisin Brennan as a Director For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Reelect Michael Buckley as a Director For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Reelect David Byrne as a Director For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Reelect Kevin Melia as a Director For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Reelect John Moloney as a Director For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Reelect Donal Murphy as a Director For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Reelect Fergal O'Dwyer as a Director For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Reelect Bernard Somers as a Director For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Reelect Leslie Van de Walle as a Director For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Authorise Board to Fix Remuneration of For For Auditors DCC plc DCC G2689P101 15-Jul-11 Mgmt Authorise Issuance of Equity or Equity-Linked For For Securities with Preemptive Rights DCC plc DCC G2689P101 15-Jul-11 Mgmt Authorise Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights DCC plc DCC G2689P101 15-Jul-11 Mgmt Authorise Share Repurchase Program For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Authorise Reissuance of Repurchased Shares For For DCC plc DCC G2689P101 15-Jul-11 Mgmt Approve Convening of an EGM on 14 Days For For Notice Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Approve Remuneration Report For For Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Approve Final Dividend For For Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Elect Peter Johnson as Director For For Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Re-elect Adrian Auer as Director For For Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Re-elect Paul Hollingworth as Director For For Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Re-elect Rupert Soames as Director For For Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Reappoint KPMG Audit plc as Auditors and For For Authorise Their Remuneration Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Authorise Market Purchase For For Electrocomponents plc ECM G29848101 15-Jul-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Approve Remuneration Report For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Approve Final Dividend For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Reappoint Deloitte LLP as Auditors For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Authorise Board to Fix Remuneration of For For Auditors Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Re-elect James Nelson as Director For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Re-elect Tom Attwood as Director For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Re-elect Justin Dowley as Director For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Re-elect Christophe Evain as Director For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Re-elect Jean-Daniel Camus as Director For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Re-elect Philip Keller as Director For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Re-elect Peter Gibbs as Director For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Re-elect Francois de Mitry as Director For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Re-elect Kevin Parry as Director For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Authorise Market Purchase For For Intermediate Capital Group plc ICP G4807D101 19-Jul-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Approve Remuneration Report For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Approve Final Dividend For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Elect Alan Ferguson as Director For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Elect Tim Stevenson as Director For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Re-elect Neil Carson as Director For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Re-elect Sir Thomas Harris as Director For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Re-elect Robert MacLeod as Director For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Re-elect Larry Pentz as Director For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Re-elect Michael Roney as Director For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Re-elect Bill Sandford as Director For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Re-elect Dorothy Thompson as Director For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Reappoint KPMG Audit plc as Auditors of the For For Company Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Authorise Board to Fix Remuneration of For For Auditors Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Authorise EU Political Donations and For For Expenditure Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Authorise Market Purchase For For Johnson Matthey plc JMAT G51604109 19-Jul-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Approve Final Dividend For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Approve Remuneration Report For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Re-elect Tony Ballance as Director For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Re-elect Bernard Bulkin as Director For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Re-elect Richard Davey as Director For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Re-elect Andrew Duff as Director For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Re-elect Gordon Fryett as Director For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Re-elect Martin Kane as Director For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Re-elect Martin Lamb as Director For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Re-elect Michael McKeon as Director For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Re-elect Baroness Noakes as Director For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Re-elect Andy Smith as Director For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Re-elect Tony Wray as Director For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Reappoint Deloitte LLP as Auditors For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Authorise Board to Fix Remuneration of For For Auditors Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Authorise EU Political Donations and For For Expenditure Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Authorise Market Purchase For For Severn Trent plc SVT G8056D159 20-Jul-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Elect Hector Reyes Retana as IndependentDirector For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Amend Company Bylaws For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Elect Juan Carlos Braniff Hierro as For For Independent Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Elect Armando Garza Sada as Independent For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Approve Minutes of Meeting For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Elect Manuel Saba Ades as Representative of For For Controlling Shareholder Group Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Elect Enrique Castillo Mejorada as Executive For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Approve Independence Classification of For For Directors Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Approve New Directors Liability and For For Indemnification Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Approve Discharge of Rodolfo F. Barrera For For Villarreal as Representative of Controlling Shareholders, Eugenio Clariond Reyes- Retana as Independent Director, Jacobo Zaidenweber Cvilich as Independent Director, and Isaac Hamui Mussali as Independent Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Approve the Formation of Statutory For For Committee; Set Faculties, Functions and Operation Rules Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Approve the Formation of Regional Statutory For For Committee; Set Faculties, Functions and Operation Rules Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 21-Jul-11 Mgmt Approve Minutes of Meeting For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Approve Final Dividend For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Approve Remuneration Report For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Re-elect Alison Carnwath as Director For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Re-elect Francis Salway as Director For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Re-elect Martin Greenslade as Director For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Re-elect Richard Akers as Director For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Re-elect Robert Noel as Director For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Re-elect Sir Stuart Rose as Director For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Re-elect Kevin O'Byrne as Director For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Re-elect David Rough as Director For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Re-elect Christopher Bartram as Director For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Elect Simon Palley as Director For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Authorise Board to Fix Remuneration of Auditors For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Authorise EU Political Donations and For For Expenditure Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Approve Scrip Dividend Program For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Authorise Market Purchase For For Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Land Securities Group plc LAND G5375M118 21-Jul-11 Mgmt Adopt New Articles of Association For For Suedzucker AG SZU D82781101 21-Jul-11 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2010/2011 (Non-Voting) Suedzucker AG SZU D82781101 21-Jul-11 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.55 per Share Suedzucker AG SZU D82781101 21-Jul-11 Mgmt Approve Discharge of Management Board for For For Fiscal 2010/2011 Suedzucker AG SZU D82781101 21-Jul-11 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2010/2011 Suedzucker AG SZU D82781101 21-Jul-11 Mgmt Elect Ralf Hentzschel to the Supervisory For Against Board Suedzucker AG SZU D82781101 21-Jul-11 Mgmt Ratify PricewaterhouseCoopers as Auditors For For for Fiscal 2011/2012 Suedzucker AG SZU D82781101 21-Jul-11 Mgmt Approve Affiliation Agreements with For For Subsidiary Hellma Gastronomie-Service GmbH Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Accept Financial Statements and Statutory For For Group Limited) Reports Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Approve Final Dividend For For Group Limited) Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Reelect Liu Chuanzhi as Director For For Group Limited) Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Reelect Wu Yibing as Director For For Group Limited) Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Reelect Woo Chia-Wei as Director For For Group Limited) Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Reelect Tian Suning as Director For For Group Limited) Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Authorize Board to Fix the Remuneration of For For Group Limited) Directors Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Reappoint PricewaterhouseCoopers as For For Group Limited) Auditors and Authorize Board to Fix Their Remuneration Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Approve Issuance of Equity or Equity-Linked For Against Group Limited) Securities without Preemptive Rights Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Authorize Repurchase of Up to 10 Percent of For For Group Limited) Issued Share Capital Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Authorize Reissuance of Repurchased Shares For Against Group Limited) Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Approve Reduction in Share Capital Through For For Group Limited) the Cancellation of Series A Cumulative Convertible Preferred Shares Lenovo Group Limited (formerly Legend 00992 Y5257Y107 22-Jul-11 Mgmt Amend Articles of Association For For Group Limited) United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Approve Final Dividend For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Approve Remuneration Report For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Re-elect Dr John McAdam as Director For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Elect Steve Mogford as Director For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Elect Russ Houlden as Director For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Re-elect Dr Catherine Bell as Director For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Re-elect Paul Heiden as Director For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Re-elect David Jones as Director For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Re-elect Nick Salmon as Director For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Appoint KPMG Audit plc as Auditors For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Authorise Board to Fix Remuneration of For For Auditors United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Authorise Market Purchase For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Amend Articles of Association For For United Utilities Group plc UU. G92755100 22-Jul-11 Mgmt Authorise EU Political Donations and For For Expenditure Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Elect Gerard Kleisterlee as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect John Buchanan as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect Vittorio Colao as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect Michel Combes as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect Andy Halford as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect Stephen Pusey as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Elect Renee James as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect Alan Jebson as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect Samuel Jonah as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect Nick Land as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect Anne Lauvergeon as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect Luc Vandevelde as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect Anthony Watson as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Re-elect Philip Yea as Director For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Approve Final Dividend For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Approve Remuneration Report For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Reappoint Deloitte LLP as Auditors For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Authorise Audit Committee to Fix For For Remuneration of Auditors Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Authorise Market Purchase For For Vodafone Group plc VOD G93882135 26-Jul-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Approve Final Dividend For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Approve Remuneration Report For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Re-elect Kenneth Harvey as Director For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Re-elect Martin Angle as Director For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Re-elect Gerard Connell as Director For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Re-elect Colin Drummond as Director For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Re-elect David Dupont as Director For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Re-elect Christopher Loughlin as Director For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Re-elect Dinah Nichols as Director For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Authorise Board to Fix Remuneration of For For Auditors Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Authorise EU Political Donations and For For Expenditure Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Approve All-Employee Share Ownership Plan For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Approve Executive Share Option Scheme For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Authorise Market Purchase For For Pennon Group plc PNN G8295T213 28-Jul-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Cosan S.A. Industria e Comercio CSAN3 P31573101 29-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended March 31, 2011 Cosan S.A. Industria e Comercio CSAN3 P31573101 29-Jul-11 Mgmt Approve Stock Option Plan For Against Cosan S.A. Industria e Comercio CSAN3 P31573101 29-Jul-11 Mgmt Approve Allocation of Income and Dividends For For Cosan S.A. Industria e Comercio CSAN3 P31573101 29-Jul-11 Mgmt Ratify Remuneration of Executive Officers and For Against Non-Executive Directors for Fiscal Year Ended March 31, 2011, and Approve Remuneration for Current Fiscal Year Cosan S.A. Industria e Comercio CSAN3 P31573101 29-Jul-11 Mgmt Elect Fiscal Council Members and Approve For For their Remuneration ITC Ltd. 500875 Y4211T171 29-Jul-11 Mgmt Accept Financial Statements and Statutory For For Reports ITC Ltd. 500875 Y4211T171 29-Jul-11 Mgmt Approve Special Dividend of INR 1.65 Per For For Share and Dividend of INR 2.80 Per Share ITC Ltd. 500875 Y4211T171 29-Jul-11 Mgmt Reappoint H.G. Powell, B. Sen, B. For Against Vijayaraghavan, and S.H. Khan as Directors ITC Ltd. 500875 Y4211T171 29-Jul-11 Mgmt Approve Deloitte Haskins & Sells as Auditors For For and Authorize Board to Fix Their Remuneration ITC Ltd. 500875 Y4211T171 29-Jul-11 Mgmt Appoint K. Vaidyanath as Director For For ITC Ltd. 500875 Y4211T171 29-Jul-11 Mgmt Approve Appointment and Remuneration of N. For For Anand as Executive Director ITC Ltd. 500875 Y4211T171 29-Jul-11 Mgmt Approve Appointment and Remuneration of P. For For V. Dhobale as Executive Director ITC Ltd. 500875 Y4211T171 29-Jul-11 Mgmt Approve Reappointment and Remuneration of For For Y.C. Deveshwar as Executive Director and Chairman Orica Ltd. ORI Q7160T109 29-Jul-11 Mgmt Approve the Terms of the Proposed Buy-Back For For Agreements and the Buy-Back of Up to 5 Million Orica Step-Up Preference Shares from Any Holder of the Orica Step-Up Preference Shares Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Accept Financial Statements and Statutory For For Reports for the Year Ended 31 March 2011 Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Elect Nicholas Read as Director For Against Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Elect Albertinah Kekana as Director For For Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Re-elect Mthandazo Moyo as Director For For Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Re-elect Ronald Schellekens as Director For Against Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Re-elect Thoko Mokgosi-Mwantembe as For For Director Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Reappoint Deloitte & Touche as Auditors of For For the Company Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Approve Remuneration Policy For For Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Re-elect Thomas Boardman as Member of the For For Audit, Risk and Compliance Committee Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Re-elect Phillip Moleketi as Member of the For Against Audit, Risk and Compliance Committee Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Elect Albertinah Kekana as Member of the For For Audit, Risk and Compliance Committee Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Amend Forfeitable Share Plan For For Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Authorise Repurchase of Up to Five Percent of For For Issued Share Capital Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Approve Financial Assistance to Related or For For Inter-related Companies and Others Vodacom Group Ltd VOD S9453B108 04-Aug-11 Mgmt Approve Increase in Non-executive Directors' For For Fees Imperial Holdings Ltd IPL S38127122 08-Aug-11 Mgmt Approve Financial Assistance to Related or For For Inter-related Companies or Corporations Mahindra & Mahindra Ltd. 500520 Y54164150 08-Aug-11 Mgmt Accept Financial Statements and Statutory For For Reports Mahindra & Mahindra Ltd. 500520 Y54164150 08-Aug-11 Mgmt Approve Dividend of INR 10.50 Per Share and For For Special Dividend of INR 1.00 Per Share Mahindra & Mahindra Ltd. 500520 Y54164150 08-Aug-11 Mgmt Reappoint A.G. Mahindra as Director For For Mahindra & Mahindra Ltd. 500520 Y54164150 08-Aug-11 Mgmt Reappoint B. Doshi as Director For For Mahindra & Mahindra Ltd. 500520 Y54164150 08-Aug-11 Mgmt Reappoint N.B. Godrej as Director For For Mahindra & Mahindra Ltd. 500520 Y54164150 08-Aug-11 Mgmt Reappoint M.M. Murugappan as Director For For Mahindra & Mahindra Ltd. 500520 Y54164150 08-Aug-11 Mgmt Approve Deloitte Haskins & Sells as Auditors For For and Authorize Board to Fix Their Remuneration Mahindra & Mahindra Ltd. 500520 Y54164150 08-Aug-11 Mgmt Approve Revision in Remuneration of A.G. For For Mahindra, Vice-Chairman & Managing Director; and B. Doshi, Executive Director and Group CFO Melrose plc G5973B126 08-Aug-11 Mgmt Approve Return of Capital to Shareholders For For Tata Motors Ltd. 500570 Y85740143 12-Aug-11 Mgmt Accept Financial Statements and Statutory For For Reports Tata Motors Ltd. 500570 Y85740143 12-Aug-11 Mgmt Approve Dividend on Ordinary Shares of INR For For 20 Per Share and on 'A' Ordinary Shares of INR 20.50 Per Share Tata Motors Ltd. 500570 Y85740143 12-Aug-11 Mgmt Reappoint R. Kant as Director For For Tata Motors Ltd. 500570 Y85740143 12-Aug-11 Mgmt Reappoint N.N. Wadia as Director For Against Tata Motors Ltd. 500570 Y85740143 12-Aug-11 Mgmt Reappoint S.M. Palia as Director For For Tata Motors Ltd. 500570 Y85740143 12-Aug-11 Mgmt Approve Deloitte Haskins & Sells as Auditors For For and Authorize Board to Fix Their Remuneration Tata Motors Ltd. 500570 Y85740143 12-Aug-11 Mgmt Appoint R. Speth as Director For For Tata Motors Ltd. 500570 Y85740143 12-Aug-11 Mgmt Approve Five-for-One Stock Split and Amend For For Clause V of the Memorandum of Association to Reflect Changes in Authorized Share Capital Emperor International Holdings Ltd 00163 G3036C223 16-Aug-11 Mgmt Accept Financial Statements and Statutory For For Reports Emperor International Holdings Ltd 00163 G3036C223 16-Aug-11 Mgmt Approve Final Dividend For For Emperor International Holdings Ltd 00163 G3036C223 16-Aug-11 Mgmt Reelect Luk Siu Man, Semon as Director For For Emperor International Holdings Ltd 00163 G3036C223 16-Aug-11 Mgmt Reelect Wong Chi Fai as Director For For Emperor International Holdings Ltd 00163 G3036C223 16-Aug-11 Mgmt Reelect Chan Man Hon, Eric as Director For For Emperor International Holdings Ltd 00163 G3036C223 16-Aug-11 Mgmt Authorize Board to Fix Remuneration of For For Directors Emperor International Holdings Ltd 00163 G3036C223 16-Aug-11 Mgmt Reappoint Deloitte Touche Tohmatsu as For For Auditors and Authorize Board to Fix Their Remuneration Emperor International Holdings Ltd 00163 G3036C223 16-Aug-11 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Emperor International Holdings Ltd 00163 G3036C223 16-Aug-11 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Emperor International Holdings Ltd 00163 G3036C223 16-Aug-11 Mgmt Authorize Reissuance of Repurchased Shares For Against China Construction Bank Corporation 00939 Y1397N101 18-Aug-11 Mgmt Approve Issuance of RMB-Denominated For For Subordinated Bonds China Construction Bank Corporation 00939 Y1397N101 18-Aug-11 Mgmt Elect Zhang Huajian as Shareholder For For Representative Supervisor Lancashire Holdings Ltd LRE G5361W104 18-Aug-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Lancashire Holdings Ltd LRE G5361W104 18-Aug-11 Mgmt Amend the Company's Bye-laws For For Petroleo Brasileiro SA-Petrobras PETR4 71654V408 23-Aug-11 Mgmt Ratify Alternate Director Miriam Aparecida For For Belchior as Director Until Next General Meeting to Fill Director Vacancy Petroleo Brasileiro SA-Petrobras PETR4 71654V408 23-Aug-11 Mgmt Amend Articles 18, 19, 21, 22, 25, 28, and 39 For For Re: Board Size, Procedures Applicable to Employee Board Representative, Clarify Chairman's Casting Vote Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Accept Financial Statements and Statutory For For Reports Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Approve Remuneration Report For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Approve Final Dividend For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Re-elect Ewan Brown as Director For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Re-elect Ann Gloag as Director For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Re-elect Martin Griffiths as Director For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Re-elect Helen Mahy as Director For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Re-elect Sir George Mathewson as Director For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Re-elect Sir Brian Souter as Director For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Re-elect Garry Watts as Director For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Re-elect Phil White as Director For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Elect Will Whitehorn as Director For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Authorise Board to Fix Remuneration of For For Auditors Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Authorise EU Political Donations and For For Expenditure Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Approve Share Incentive Plan For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Approve Unapproved Share Option Plan For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Authorise Market Purchase For For Stagecoach Group plc SGC G8403M209 26-Aug-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Accept Financial Statements and Statutory For For Reports Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Confirm Interim Dividend of INR 32 Per Share For For and Approve Final Dividend of INR 0.75 Per Share Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Reappoint S.S. Rajsekar as Director For For Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Reappoint S. Balachandran as Director For For Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Reappoint S. Nautiyal as Director For For Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Authorize Board to Fix Remuneration of Joint For For Statutory Auditors Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Appoint S.V. Rao as Director For For Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Appoint D. Chandrasekharam as Director For For Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Appoint K.S. Jamestin as Director For For Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Appoint U. Thorat as Director For For Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Appoint D. Nayyar as Director For For Oil & Natural Gas Corporation Ltd. 500312 Y64606133 30-Aug-11 Mgmt Appoint A. Ramanathan as Director For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Accept Financial Statements and Statutory For For Reports Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Approve Remuneration Report For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Approve Final Dividend For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Re-elect Chris Cole as Director For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Re-elect Geoff Drabble as Director For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Re-elect Ian Robson as Director For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Re-elect Sat Dhaiwal as Director For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Elect Brendan Horgan as Director For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Re-elect Hugh Etheridge as Director For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Re-elect Michael Burrow as Director For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Re-elect Bruce Edwards as Director For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Elect Ian Sutcliffe as Director For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Reappoint Deloitte LLP as Auditors For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Authorise Board to Fix Remuneration of For For Auditors Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Authorise Market Purchase For For Ashtead Group plc AHT G05320109 06-Sep-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Banco do Brasil S.A. BBAS3 P11427112 06-Sep-11 Mgmt Ratify Capital Increase via Issuance of Shares For For Resulting from Exercising of Series C Bonus Subscription Warrants Banco do Brasil S.A. BBAS3 P11427112 06-Sep-11 Mgmt Amend Article 7 Re: Re-State Share Capital For For Following Subscription of Bonus Series C Banco do Brasil S.A. BBAS3 P11427112 06-Sep-11 Mgmt Amend Articles 21 and 51 Re: Compliance For For with Novo Mercado Listing Manual Banco do Brasil S.A. BBAS3 P11427112 06-Sep-11 Mgmt Amend Articles 18, 21, and 29 Re: Employer For For Representative on Board, Allow Non- Shareholders to be Elected as Board Members Banco do Brasil S.A. BBAS3 P11427112 06-Sep-11 Mgmt Amend Article 50 Re: Include Evaluation of For For Liquidity Risk as Responsibility of the External Auditing Firm Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Accept Financial Statements and Statutory For Do Not Vote Reports Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Approve Remuneration Report For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Approve Allocation of Income and Dividends For Do Not Vote of EUR 0.45 per A Bearer Share and EUR 0.045 per B Registered Share Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Approve Discharge of Board and Senior For Do Not Vote Management Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Johann Rupert as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Franco Cologni as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Lord Douro as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Yves-Andre Istel as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Richard Lepeu as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Ruggero Magnoni as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Josua Malherbe as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Simon Murray as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Frederic Mostert as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Alain Perrin as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Guillaume Pictet as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Norbert Platt as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Alan Quasha as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Lord Renwick of Clifton as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Dominique Rochat as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Jan Rupert as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Gary Saage as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Juergen Schremp as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Reelect Martha Wikstrom as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Elect Maria Ramos as Director For Do Not Vote Compagnie Financiere Richemont SA CFR H25662158 07-Sep-11 Mgmt Ratify PricewaterhouseCoopers as Auditors For Do Not Vote Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Open Meeting Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Elect Bertil Villard as Chairman of Meeting For For Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Prepare and Approve List of Shareholders For For Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Approve Agenda of Meeting For For Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Designate Inspector(s) of Minutes of Meeting For For Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Acknowledge Proper Convening of Meeting For For Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Receive Financial Statements and Statutory Reports Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Receive CEO's and Chairman's Reports Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Approve Financial Statements and Statutory For For Reports Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Approve Allocation of Income and Dividends For For of SEK 4 per Share Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Approve Discharge of Board and President For For Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Receive Report on Nominating Committee's Work Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Determine Number of Members (9) and For For Deputy Members (0) of Board Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Approve Remuneration of Directors in the For For Aggregate Amount of SEK 3.47 Million; Approve Remuneration of Auditors Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Reelect Akbar Seddigh (Chairman), Hans For For Barella, Luciano Cattani, Vera Kallmeyer, Laurent Leksell, Jan Secher, and Birgitta Goransson as Directors; Elect Siaou-Sze Lien, and Wolfgang Reim as New Directors Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Authorize Repurchase of Issued Shares For For Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Authorize Reissuance of Repurchased Shares For For Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Approve Transfer of Shares to Participants in For For Performance Share Program 2011 Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Approve Transfer of Shares to Cover Certain For For Expenditures in Connection with Performance Share Programs 2009 and 2010 Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Approve Performance Share Plan 2011 For For Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Amend Articles Re: Number of Auditors; Term For For of Auditor Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Authorize Chairman of Board and For For Representatives of Three to Five of Company's Largest Shareholders to Serve on Nominating Committee Elekta AB EKTA B W2479G107 13-Sep-11 Mgmt Close Meeting Gazit Globe Ltd. GLOB M4792X107 14-Sep-11 Mgmt Receive Financial Statements and Statutory Reports (Non-Voting) Gazit Globe Ltd. GLOB M4792X107 14-Sep-11 Mgmt Approve Auditors and Authorize Board to Fix For For Their Remuneration Gazit Globe Ltd. GLOB M4792X107 14-Sep-11 Mgmt Approve Bonus of Board Chairman For For Gazit Globe Ltd. GLOB M4792X107 14-Sep-11 Mgmt Elect Shay Pilpel as Director For For Gazit Globe Ltd. GLOB M4792X107 14-Sep-11 Mgmt Elect Noga Knaz as External Director For For Gazit Globe Ltd. GLOB M4792X107 14-Sep-11 Mgmt Indicate if you are a Controlling Shareholder None Against China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Approve Specific Mandate to Allot and Issue For For of Not More than 1 Billion A Shares of RMB 1 Each China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Authorize Board and Relevant Authorised For For Persons to Deal with Matters in Relation to the Proposed A Share Issue China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Approve Specific Mandate to Allot and Issue For For of Not More than 1 Billion A Shares of RMB 1 Each China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Amend Articles of Association For For China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Amend Articles Re: Change of License For For Number China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Amend Articles Re: Change of Names of Two For For Shareholders China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Adopt Rules for Shareholders' General For For Meetings China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Adopt Rules for Board Meetings For For China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Adopt Working Rules for Independent For For Directors China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Adopt Working Rules for Supervisory For For Committee Meetings China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Approve Sharing of the Accumulated For For Undistributed Profits Accrued Prior to the Completion of the A Share Issue by New and Existing Shareholders of the Company After the A Share Issue China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Adopt Rules for Management of Connected For For Transactions China National Building Material Co., Ltd. 03323 Y15045100 16-Sep-11 Mgmt Adoption of the Rules for Management of For For Funds Raised from Capital Markets Unilever NV N8981F271 16-Sep-11 Mgmt Authorize Board to Repurchase Outstanding 6 For For Percent and 7 Percent Cumulative Preference Shares Coal India Ltd. 533278 Y1668L107 20-Sep-11 Mgmt Accept Financial Statements and Statutory For For Reports Coal India Ltd. 533278 Y1668L107 20-Sep-11 Mgmt Confirm Interim Dividend of INR 3.50 Per For For Share and Approve Final Dividend of INR 0.40 Per Share Coal India Ltd. 533278 Y1668L107 20-Sep-11 Mgmt Reappoint S.K. Barua as Director For For Coal India Ltd. 533278 Y1668L107 20-Sep-11 Mgmt Reappoint A. Perti as Director For For Coal India Ltd. 533278 Y1668L107 20-Sep-11 Mgmt Reappoint A.K. Rath as Director For For Seadrill Limited G7945E105 23-Sep-11 Mgmt Reelect John Fredriksen as Director For For Seadrill Limited G7945E105 23-Sep-11 Mgmt Reelect Olav Troim as Director For Against Seadrill Limited G7945E105 23-Sep-11 Mgmt Reelect Kate Blankenship as Director For Against Seadrill Limited G7945E105 23-Sep-11 Mgmt Reelect Kathrine Fredriksen as Director For For Seadrill Limited G7945E105 23-Sep-11 Mgmt Reelect Carl Steen as Director For For Seadrill Limited G7945E105 23-Sep-11 Mgmt Approve PricewaterhouseCoopers AS as For For Auditor and Authorize Board to Fix Their Remuneration Seadrill Limited G7945E105 23-Sep-11 Mgmt Approve Remuneration of Directors For For Gree Inc. 3632 J18807107 27-Sep-11 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 9 Reliance Infrastructure Ltd. 500390 Y09789127 27-Sep-11 Mgmt Accept Financial Statements and Statutory For For Reports Reliance Infrastructure Ltd. 500390 Y09789127 27-Sep-11 Mgmt Approve Dividend of INR 7.20 Per Share For For Reliance Infrastructure Ltd. 500390 Y09789127 27-Sep-11 Mgmt Reappoint S.L. Rao as Director For For Reliance Infrastructure Ltd. 500390 Y09789127 27-Sep-11 Mgmt Reappoint L. Srivastava as Director For For Reliance Infrastructure Ltd. 500390 Y09789127 27-Sep-11 Mgmt Approve Haribhakti & Co. and Pathak H D & For For Associates as Auditors and Authorize Board to Fix Their Remuneration Reliance Infrastructure Ltd. 500390 Y09789127 27-Sep-11 Mgmt Appoint R.R. Rai as Director For For Reliance Infrastructure Ltd. 500390 Y09789127 27-Sep-11 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights up to 25 Percent of the Company's Issued Share Capital to Qualified Institutional Buyers Reliance Infrastructure Ltd. 500390 Y09789127 27-Sep-11 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights up to 25 Percent of the Company's Issued Share Capital to Domestic and/or Foreign Investors ULVAC INC. 6728 J94048105 27-Sep-11 Mgmt Elect Director Fujiyama, Junki For For ULVAC INC. 6728 J94048105 27-Sep-11 Mgmt Elect Director Kato, Takeo For For ULVAC INC. 6728 J94048105 27-Sep-11 Mgmt Elect Director Sato, Yoshifumi For For ULVAC INC. 6728 J94048105 27-Sep-11 Mgmt Elect Director Motoyoshi, Mitsuru For For ULVAC INC. 6728 J94048105 27-Sep-11 Mgmt Elect Director Saito, Kazuya For For ULVAC INC. 6728 J94048105 27-Sep-11 Mgmt Elect Director Iwashita, Setsuo For For ULVAC INC. 6728 J94048105 27-Sep-11 Mgmt Elect Director Nakano, Yoshinobu For For ULVAC INC. 6728 J94048105 27-Sep-11 Mgmt Appoint Statutory Auditor Oi, Nobuo For For ULVAC INC. 6728 J94048105 27-Sep-11 Mgmt Appoint Statutory Auditor Asada, Senshu For For ULVAC INC. 6728 J94048105 27-Sep-11 Mgmt Appoint Statutory Auditor Sakaguchi, Susumu For Against Cape plc CIU G1933N102 28-Sep-11 Mgmt Accept Financial Statements and Statutory For For Reports Cape plc CIU G1933N102 28-Sep-11 Mgmt Approve Remuneration Report For For Cape plc CIU G1933N102 28-Sep-11 Mgmt Elect Tim Eggar as Director For For Cape plc CIU G1933N102 28-Sep-11 Mgmt Reelect Martin May as Director For For Cape plc CIU G1933N102 28-Sep-11 Mgmt Reelect Richard Bingham as Director For For Cape plc CIU G1933N102 28-Sep-11 Mgmt Reelect David McManus as Director For For Cape plc CIU G1933N102 28-Sep-11 Mgmt Elect Michael Merton as Director For For Cape plc CIU G1933N102 28-Sep-11 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Cape plc CIU G1933N102 28-Sep-11 Mgmt Authorize Board to Fix Remuneration of For For Auditors Cape plc CIU G1933N102 28-Sep-11 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities with Preemptive Rights Cape plc CIU G1933N102 28-Sep-11 Mgmt Approve Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights Cape plc CIU G1933N102 28-Sep-11 Mgmt Approve Share Repurchase Program For For PT Bank Rakyat Indonesia (Persero) Tbk BBRI Y0697U112 28-Sep-11 Mgmt Elect Commissioners and/or Directors For Against ASOS plc ASC G0536Q108 29-Sep-11 Mgmt Accept Financial Statements and Statutory For For Reports ASOS plc ASC G0536Q108 29-Sep-11 Mgmt Re-elect Karen Jones as Director For For ASOS plc ASC G0536Q108 29-Sep-11 Mgmt Re-elect Nicholas Robertson as Director For For ASOS plc ASC G0536Q108 29-Sep-11 Mgmt Re-elect Mary Turner as Director For For ASOS plc ASC G0536Q108 29-Sep-11 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors and Authorise Their Remuneration ASOS plc ASC G0536Q108 29-Sep-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights ASOS plc ASC G0536Q108 29-Sep-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights ASOS plc ASC G0536Q108 29-Sep-11 Mgmt Authorise Market Purchase For For Malayan Banking Bhd. MAYBANK Y54671105 29-Sep-11 Mgmt Accept Financial Statements and Statutory For For Reports for the Financial Year Ended June 30, 2011 Malayan Banking Bhd. MAYBANK Y54671105 29-Sep-11 Mgmt Approve Final Dividend of MYR 0.32 Per For For Share for the Financial Year Ended June 30, 2011 Malayan Banking Bhd. MAYBANK Y54671105 29-Sep-11 Mgmt Elect Tan Tat Wai as Director For For Malayan Banking Bhd. MAYBANK Y54671105 29-Sep-11 Mgmt Elect Zainal Abidin bin Jamal as Director For For Malayan Banking Bhd. MAYBANK Y54671105 29-Sep-11 Mgmt Elect Cheah Teik Seng as Director For For Malayan Banking Bhd. MAYBANK Y54671105 29-Sep-11 Mgmt Elect Mohaiyani binti Shamsudin as Director For For Malayan Banking Bhd. MAYBANK Y54671105 29-Sep-11 Mgmt Elect Alister Maitland as Director For For Malayan Banking Bhd. MAYBANK Y54671105 29-Sep-11 Mgmt Approve Remuneration of Directors For For Malayan Banking Bhd. MAYBANK Y54671105 29-Sep-11 Mgmt Approve Ernst & Young as Auditors and For For Authorize Board to Fix Their Remuneration Malayan Banking Bhd. MAYBANK Y54671105 29-Sep-11 Mgmt Approve Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital Malayan Banking Bhd. MAYBANK Y54671105 29-Sep-11 Mgmt Approve Issuance of New Ordinary Shares in For For Relation to the Company's Recurrent and Optional Dividend Reinvestment Plan Severstal OAO CHMF 818150302 30-Sep-11 Mgmt Approve Interim Dividends for First Six Months For For of Fiscal 2011 Souza Cruz S.A CRUZ3 P26663107 03-Oct-11 Mgmt Elect New Board Chairman For For Diasorin S.p.A DIA T3475Y104 04-Oct-11 Mgmt Authorize Share Repurchase Program and For Against Reissuance of Repurchased Shares Fubon Financial Holding Co. Ltd. 2881 Y26528102 06-Oct-11 Mgmt Approve By-Election of Chao, Yuan-Chi with For For ID Number A102889975 as Independent Director Fubon Financial Holding Co. Ltd. 2881 Y26528102 06-Oct-11 Mgmt Approve By-Election of Chao, Shao-Kang with For For ID Number D100005296 as Independent Director Fubon Financial Holding Co. Ltd. 2881 Y26528102 06-Oct-11 Mgmt Approve Release of Restrictions of For For Competitive Activities of the Newly Elected Independent Directors IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Accept Financial Statements and Statutory For For Reports IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Approve Remuneration Report For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Approve Final Dividend For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Elect Christopher Hill as Director For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Elect Stephen Hill as Director For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Re-elect David Currie as Director For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Re-elect Jonathan Davie as Director For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Re-elect Peter Hetherington as Director For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Re-elect Timothy Howkins as Director For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Re-elect Martin Jackson as Director For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Re-elect Andrew MacKay as Director For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Re-elect Nat Le Roux as Director For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Re-elect Roger Yates as Director For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Appoint PricewaterhouseCoopers LLP as For For Auditors IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Authorise the Audit Committee to Fix For For Remuneration of Auditors IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Authorise Market Purchase For For IG Group Holdings plc IGG G4753Q106 06-Oct-11 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Stagecoach Group plc SGC G8403M209 07-Oct-11 Mgmt Approve Return of Cash to Shareholders For For Stagecoach Group plc SGC G8403M209 07-Oct-11 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Stagecoach Group plc SGC G8403M209 07-Oct-11 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Stagecoach Group plc SGC G8403M209 07-Oct-11 Mgmt Authorise Market Purchase For For Stagecoach Group plc SGC G8403M209 07-Oct-11 Mgmt Amend 2011 Share Incentive Plan For For DE LONGHI DLG T3508H102 11-Oct-11 Mgmt Approve Partial Spin-Off of Company Assets For For in Favor of De' Longhi Clima SpA China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Issue of Domestic Corporate Bonds For For China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Authorize Board to Deal with Matters in For For Relation to the Issue of Domestic Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Type of Securities to be Issued in For For Relation to the Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Issuance Size in Relation to the Issue For For of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Nominal Value and Issue Price in For For Relation to the Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Term in Relation to the Issue of A For For Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Interest Rate in Relation to the Issue For For of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Method and Timing of Interest For For Payment in Relation to the Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Conversion Period in Relation to the For For Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Determination and Adjustment of For For Conversion Price in Relation to the Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Downward Adjustment to Conversion For For Price in Relation to the Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Conversion Method of Fractional For For Share in Relation to the Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Terms of Redemption in Relation to For For the Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Terms of Sale Back in Relation to the For For Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Dividend Rights of the Year of For For Conversion in Relation to the Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Method of Issuance and Target For For Subscribers in Relation to the Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Subscription Arrangement for For For Existing Shareholders in Relation to the Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Convertible Bonds Holders and For For Convertible Bonds Holders' Meetings in Relation to the Issue of A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Use of Proceeds from the Issuance For For of the Convertible Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Guarantee in Relation to the Issue of For For A Shares Convertible Corporate Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Validity Period of the Resolutions in For For Relation to the Issuance of the Convertible Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Matters Relating to Authorization in For For Relation to the Issuance of the Convertible Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Feasibility Analysis Report on the For For Use of Proceeds from the Issuance of the Convertible Bonds China Petroleum & Chemical Corp. 00386 Y15010104 12-Oct-11 Mgmt Approve Report on the Use of Proceeds from For For Last Issuance of Securities Renishaw plc RSW G75006117 13-Oct-11 Mgmt Accept Financial Statements and Statutory For For Reports Renishaw plc RSW G75006117 13-Oct-11 Mgmt Approve Final Dividend For For Renishaw plc RSW G75006117 13-Oct-11 Mgmt Re-elect Sir David McMurtry as Director For Against Renishaw plc RSW G75006117 13-Oct-11 Mgmt Re-elect John Deer as Director For For Renishaw plc RSW G75006117 13-Oct-11 Mgmt Re-elect Ben Taylor as Director For For Renishaw plc RSW G75006117 13-Oct-11 Mgmt Re-elect Allen Roberts as Director For For Renishaw plc RSW G75006117 13-Oct-11 Mgmt Re-elect Geoff McFarland as Director For For Renishaw plc RSW G75006117 13-Oct-11 Mgmt Re-elect Terry Garthwaite as Director For For Renishaw plc RSW G75006117 13-Oct-11 Mgmt Re-elect David Snowden as Director For For Renishaw plc RSW G75006117 13-Oct-11 Mgmt Re-elect Bill Whiteley as Director For For Renishaw plc RSW G75006117 13-Oct-11 Mgmt Approve Remuneration Report For For Renishaw plc RSW G75006117 13-Oct-11 Mgmt Reappoint KPMG Audit plc as Auditors of the For For Company Renishaw plc RSW G75006117 13-Oct-11 Mgmt Authorise Board to Fix Remuneration of For Abstain Auditors Renishaw plc RSW G75006117 13-Oct-11 Mgmt Authorise Market Purchase For For China Life Insurance Co. Limited 02628 Y1477R204 14-Oct-11 Mgmt Approve Issue of Subordinated Term Debts For For KGHM Polska Miedz S.A. KGH X45213109 20-Oct-11 Mgmt Open Meeting KGHM Polska Miedz S.A. KGH X45213109 20-Oct-11 Mgmt Elect Meeting Chairman For For KGHM Polska Miedz S.A. KGH X45213109 20-Oct-11 Mgmt Acknowledge Proper Convening of Meeting KGHM Polska Miedz S.A. KGH X45213109 20-Oct-11 Mgmt Approve Agenda of Meeting For For KGHM Polska Miedz S.A. KGH X45213109 20-Oct-11 Mgmt Amend Statute Re: Corporate Purpose For For KGHM Polska Miedz S.A. KGH X45213109 20-Oct-11 Mgmt Acknowledge Validity of Election of Three For Against Employee Representatives to Supervisory Board KGHM Polska Miedz S.A. KGH X45213109 20-Oct-11 Mgmt Appoint Lech Jaron to Supervisory Board as For Against Employee Representative KGHM Polska Miedz S.A. KGH X45213109 20-Oct-11 Mgmt Appoint Maciej Laganowski to Supervisory For Against Board as Employee Representative KGHM Polska Miedz S.A. KGH X45213109 20-Oct-11 Mgmt Appoint Pawel Markowski to Supervisory For Against Board as Employee Representative KGHM Polska Miedz S.A. KGH X45213109 20-Oct-11 Mgmt Close Meeting Petrochina Company Limited 601857 Y6883Q104 20-Oct-11 Mgmt Approve Connected Transaction with a For Against Related Party Petrochina Company Limited 601857 Y6883Q104 20-Oct-11 Mgmt Elect Wang Lixin as Supervisor For For Telecom Corporation of New Zealand Ltd. TEL Q89499109 26-Oct-11 Mgmt Approve the Separation Arrangement Plan For For Telecom Corporation of New Zealand Ltd. TEL Q89499109 26-Oct-11 Mgmt Elect Murray Horn as a Director For For Telecom Corporation of New Zealand Ltd. TEL Q89499109 26-Oct-11 Mgmt Elect Kevin Roberts as a Director For For Telecom Corporation of New Zealand Ltd. TEL Q89499109 26-Oct-11 Mgmt Authorize the Board to Fix the Remuneration For For of KPMG, the Auditors of the Company Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Open Meeting Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Receive Report of Management Board (Non- Voting) Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Approve Financial Statements and Statutory For For Reports Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Approve Dividends For For Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Approve Discharge of Management Board For For Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Approve Discharge of Supervisory Board For For Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Approve Remuneration of Supervisory Board For For Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Approve Remuneration Report Containing For For Remuneration Policy for Management Board Members Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Ratify Ernst & Young as Auditors For For Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Grant Board Authority to Issue Shares Up To For Against 50 Percent of Issued Capital Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Amend Articles For For Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Other Business (Non-Voting) Eurocommercial Properties NV ECMPA N31065142 01-Nov-11 Mgmt Close Meeting Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Accept Financial Statements and Statutory For For Reports for the Year Ended 30 June 2011 Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Reappoint Deloitte & Touche as Auditors of For For the Company and MJ Comber as Designated Partner Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Re-elect Michael Leeming as Member of the For For Audit Committee Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Re-elect Phumzile Langeni as Member of the For For Audit Committee Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Re-elect Roderick Sparks as Member of the For For Audit Committee Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Re-elect Younaid Waja as Member of the For For Audit Committee Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Elect Santie Botha as Director For For Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Re-elect Schalk Engelbrecht as Director For For Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Re-elect Thulani Gcabashe as Director For For Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Re-elect Ashley Tugendhaft as Director For For Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Remuneration Policy For For Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Remuneration of Chairman For For Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Remuneration of Deputy Chairman For For Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Remuneration of Board Member For For Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Remuneration of Assets and For For Liabilities Committee Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Remuneration of Audit Committee For For Chairman Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Remuneration of Audit Committee For For Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Remuneration of Risk Committee For For Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Remuneration of Remuneration and For For Nomination Committee Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Remuneration of Social, Ethics and For For Sustainability Committee Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Remuneration of Chairmen of For For Committees Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Authorise Repurchase of Up to 20 Percent of For For Issued Share Capital Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Specific Repurchase of Treasury For For Shares Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Place Authorised but Unissued Shares under For For Control of Directors Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Authorise Board to Issue Shares for Cash up For For to a Maximum of Five Percent of Issued Share Capital Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Place Authorised but Unissued Non- For For Redeemable Cumulative, Non-Participating Preference Shares under Control of Directors Imperial Holdings Ltd IPL S38127122 01-Nov-11 Mgmt Approve Financial Assistance to Related or For For Inter-related Company or Corporation Kumba Iron Ore Ltd KIO S4341C103 02-Nov-11 Mgmt Approve Kumba Specific Repurchase For For Kumba Iron Ore Ltd KIO S4341C103 02-Nov-11 Mgmt Approve Issue of Shares for the Purposes of For For the Share Swap Kumba Iron Ore Ltd KIO S4341C103 02-Nov-11 Mgmt Approve Issue of Shares for the Purposes of For For the Subsequent Share Swap Kumba Iron Ore Ltd KIO S4341C103 02-Nov-11 Mgmt Approve Financial Assistance to Related or For For Inter-related Company or Corporation Kumba Iron Ore Ltd KIO S4341C103 02-Nov-11 Mgmt Authorise Board to Ratify and Execute For For Approved Resolutions Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Accept Financial Statements and Statutory For For Ltd. Reports Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Approve Final Dividend For For Ltd. Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Reelect Douglas Li as Director For For Ltd. Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Reelect Patrick Kai-lung Chan as Director For Against Ltd. Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Reelect Wing-chung Yung as Director For Against Ltd. Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Reelect Leung-sing Ng as Director For For Ltd. Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Reelect Xiang-dong Yang as Director For For Ltd. Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Authorize the Board to Fix the Fees of For For Ltd. Directors Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Reappoint PricewaterhouseCoopers as For For Ltd. Auditors and Authorize Board to Fix Their Remuneration Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Approve Issuance of Equity or Equity-Linked For Against Ltd. Securities without Preemptive Rights Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Authorize Repurchase of Up to 10 Percent of For For Ltd. Issued Share Capital Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Authorize Reissuance of Repurchased Shares For Against Ltd. Smartone Telecommunications Holdings 00315 G8219Z105 02-Nov-11 Mgmt Terminate Existing Share Option Scheme and For Against Ltd. Adopt New Share Option Scheme Medusa Mining Ltd. MML Q59444101 10-Nov-11 Mgmt Elect Geoff Davis as a Director For For Medusa Mining Ltd. MML Q59444101 10-Nov-11 Mgmt Elect Ciceron Angeles as a Director For For Medusa Mining Ltd. MML Q59444101 10-Nov-11 Mgmt Elect Andrew Teo as a Director For For Medusa Mining Ltd. MML Q59444101 10-Nov-11 Mgmt Approve Disapplication of Pre-emptive Rights For For Medusa Mining Ltd. MML Q59444101 10-Nov-11 Mgmt Approve the Grant of Performance Rights to For Against Peter Hepburn-Brown, Managing Director of the Company Medusa Mining Ltd. MML Q59444101 10-Nov-11 Mgmt Approve the Remuneration Report None For Industrea Ltd. IDL Q4928X100 11-Nov-11 Mgmt Elect Anthony John McDonald as a Director For For Industrea Ltd. IDL Q4928X100 11-Nov-11 Mgmt Approve Remuneration Report For For Industrea Ltd. IDL Q4928X100 11-Nov-11 Mgmt Ratify the Previous Issue of Shares for For For Shijiazhuang Acquisition Industrea Ltd. IDL Q4928X100 11-Nov-11 Mgmt Adopt New Constitution For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Song Zhiping as Executive Director For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Cao Jianglin as Executive Director For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Peng Shou as Executive Director For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Cui Xingtai as Executive Director For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Chang Zhangli as Executive Director For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Guo Chaomin as Non-Executive Director For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Huang Anzhong as Non-Executive For For Director China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Cui Lijun as Non-Executive Director For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Qiao Longde as Independent Non- For For Executive Director China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Li Decheng as Independent Non- For For Executive Director China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Ma Zhongzhi as Independent Non- For For Executive Director China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Samuel Shin Fang as Independent Non- For For Executive Director China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Wu Liansheng as Independent Non- For For Executive Director China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Wu Jiwei as Supervisor For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Zhou Guoping as Supervisor For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Tang Yunwei as Independent Supervisor For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Elect Zhao Lihua as Independent Supervisor For For China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Approve Establishment of Nomination For For Committee China National Building Material Co., Ltd. 03323 Y15045100 15-Nov-11 Mgmt Approve Establishment of Strategic Steering For For Committee Emeco Holdings Limited EHL Q34648107 15-Nov-11 Mgmt Elect Alec Brennan as Director For For Emeco Holdings Limited EHL Q34648107 15-Nov-11 Mgmt Elect John Cahill as Director For For Emeco Holdings Limited EHL Q34648107 15-Nov-11 Mgmt Approve the Allocation of Performance Shares For For to the Managing Director/Chief Executive Officer Emeco Holdings Limited EHL Q34648107 15-Nov-11 Mgmt Approve the Adoption of the Remuneration For For Report Mount Gibson Iron Ltd MGX Q64224100 16-Nov-11 Mgmt Elect Alan Jones as a Director For Against Mount Gibson Iron Ltd MGX Q64224100 16-Nov-11 Mgmt Elect Geoffrey Hill as a Director For For Mount Gibson Iron Ltd MGX Q64224100 16-Nov-11 Mgmt Approve the Adoption of the Remuneration For For Report Mount Gibson Iron Ltd MGX Q64224100 16-Nov-11 Mgmt Approve the Increase in the Maximum For For Aggregate Remuneration of Non-Executive Directors from A$750,000 to A$1.25 Million Per Annum Mount Gibson Iron Ltd MGX Q64224100 16-Nov-11 Mgmt Renew the Proportional Takeover Provisions For For BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Accept Financial Statements and Statutory For For Reports for BHP Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect Lindsay Maxsted as a Director of BHP For For Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect Shriti Vadera as a Director of BHP For For Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect Malcolm Broomhead as a Director of For For BHP Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect John Buchanan as a Director of BHP For For Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect Carlos Cordeiro as a Director of BHP For For Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect David Crawford as a Director of BHP For For Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect Carolyn Hewson as a Director of BHP For For Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect Marius Kloppers as a Director of BHP For For Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect Wayne Murdy as a Director of BHP For For Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect Keith Rumble as a Director of BHP For For Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect John Schubert as a Director of BHP For For Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Elect Jacques Nasser as a Director of BHP For For Billiton Limited and BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Appoint KPMG Audit Plc as Auditors of BHP For For Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Approve the Authority to Issue Shares in BHP For For Biliton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Approve the Authority to Issue Shares in BHP For For Biliton Plc for Cash BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Approve the Repurchase of Up to 213.62 For For Million Shares in BHP Billiton Plc BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Approve the Remuneration Report For For BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Approve the Termination Benefits for Group For For Management Committee Members BHP Billiton Limited BHP Q1498M100 17-Nov-11 Mgmt Approve the Grant of Awards to Marius For For Kloppers under the Group Incentive Scheme and the Long Term Incentive Plan Mirvac Group Ltd. MGR Q62377108 17-Nov-11 Mgmt Elect Peter Hawkins as a Director of Mirvac For For Mirvac Group Ltd. MGR Q62377108 17-Nov-11 Mgmt Elect Elana Rubin as a Director of Mirvac For For Mirvac Group Ltd. MGR Q62377108 17-Nov-11 Mgmt Approve the Remuneration Report of Mirvac For Against Mirvac Group Ltd. MGR Q62377108 17-Nov-11 Mgmt Amend the Constitution of Mirvac Property For For Trust Mirvac Group Ltd. MGR Q62377108 17-Nov-11 Mgmt Approve the Participation by the Managing For For Director in the Mirvac Group Long Term Performance Plan Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Accept Financial Statements and Statutory For For Reports for the Year Ended 26 June 2011 Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Reappoint Ernst & Young Inc and SAB&T Inc For For as Joint Auditors of the Company Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Re-elect Peter Bacon as Director For For Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Re-elect Lindiwe Bakoro as Director For For Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Elect Sir Stuart Rose as Director For For Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Re-elect Zyda Rylands as Director For For Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Re-elect Simon Susman as Director For Against Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Elect Zarina Bassa as Director For For Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Re-elect Lindiwe Bakoro as Member of the For For Audit Committee Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Elect Peter Bacon as Member of the Audit For For Committee Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Elect Zarina Bassa as Member of the Audit For For Committee Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Re-elect Mike Leeming as Member of the For For Audit Committee Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Re-elect Sindi Zilwa as Member of the Audit For For Committee Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Approve Remuneration Policy For For Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Approve Remuneration of Non-Executive For For Directors for the Period 1 July 2011 to 31 December 2012 Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Authorise Repurchase of Up to Five Percent of For For Issued Share Capital Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Approve Financial Assistance to Related or For For Inter-related Companies or Corporations Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Amend Woolworths Holdings Share Trust For For Deed Woolworths Holdings Ltd WHL S98758121 17-Nov-11 Mgmt Approve Issuance of Shares or Options and For For Grant Financial Assistance in Terms of the Company's Share-Based Incentive Schemes Alok Industries Ltd 521070 Y0090S110 19-Nov-11 Mgmt Approve Scheme of Amalgamation of Grabal For For Alok Impex Ltd. with Alok Industries Ltd. and Their Respective Shareholders and Creditors Challenger Ltd CGF Q22685103 22-Nov-11 Mgmt Elect Peter Polson as Director For For Challenger Ltd CGF Q22685103 22-Nov-11 Mgmt Elect Leon Zwier as Director For For Challenger Ltd CGF Q22685103 22-Nov-11 Mgmt Elect Brenda Shanahan as Director For For Challenger Ltd CGF Q22685103 22-Nov-11 Mgmt Approve the Remuneration Report For For Challenger Ltd CGF Q22685103 22-Nov-11 Mgmt Approve Chief Executive Officer Incentive and For For Retirement Arrangements Monadelphous Group Ltd. MND Q62925104 22-Nov-11 Mgmt Elect Irwin Tollman as a Director For For Monadelphous Group Ltd. MND Q62925104 22-Nov-11 Mgmt Approve the Adoption of the Remuneration For For Report Monadelphous Group Ltd. MND Q62925104 22-Nov-11 Mgmt Approve the Grant of Options to Robert For For Velletri, Managing Director of the Company Monadelphous Group Ltd. MND Q62925104 22-Nov-11 Mgmt Amend the Terms of the Existing Employee For For Options to Allow Cashless Exercise Monadelphous Group Ltd. MND Q62925104 22-Nov-11 Mgmt Ratify the Prior Issue of Options to Eligible For For Employees Monadelphous Group Ltd. MND Q62925104 22-Nov-11 Mgmt Amend the Dividend Provisions of the For For Constitution Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Approve Agreement to Absorb Cosan For For Distribuidora de Combustiveis SA Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Appoint Independent Firm to Appraise For For Proposed Absorption Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Approve Independent Firm's Appraisal For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Approve Absorption For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Authorize Board to Ratify and Execute For For Approved Resolutions in Regards to Absorption Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Articles Re: Novo MercadoRegulations For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Article 13 For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Article 20.xxiv For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Article 20.xxviii For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Chapter VII of Bylaws For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Article 36 For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Article 37 For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Article 38 For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Articles For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Articles to Reflect Changes in Capital For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Articles Re: Chairman's Absence For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Articles Re: Executive Titles For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Amend Article 15 For For Cosan S.A. Industria e Comercio CSAN3 P31573101 23-Nov-11 Mgmt Consolidate Bylaws For For NRW Holdings Ltd. NWH Q6951V109 23-Nov-11 Mgmt Elect Ian Burston as a Director For For NRW Holdings Ltd. NWH Q6951V109 23-Nov-11 Mgmt Elect John Cooper as a Director For For NRW Holdings Ltd. NWH Q6951V109 23-Nov-11 Mgmt Approve the Remuneration Report None Against NRW Holdings Ltd. NWH Q6951V109 23-Nov-11 Mgmt Approve the Executive Incentive Scheme For Against (Senior Executives) NRW Holdings Ltd. NWH Q6951V109 23-Nov-11 Mgmt Approve the Executive Incentive Scheme For Against Grants to Julian Pemberton NRW Holdings Ltd. NWH Q6951V109 23-Nov-11 Mgmt Ratify the Past Issue of 25.55 Million Shares For For NRW Holdings Ltd. NWH Q6951V109 23-Nov-11 Mgmt Approve the Increase in Non-Executive For For Directors' Fees Air China Ltd. 00753 Y002A6104 25-Nov-11 Mgmt Elect Zhou Feng as Shareholder For For Representative Supervisor Air China Ltd. 00753 Y002A6104 25-Nov-11 Mgmt Approve Connected Transaction with a For For Related Party Capital Property Fund CPL S1542R103 25-Nov-11 Mgmt Authorise Repurchase of Up to 20 Percent of For For Issued Share Capital Capital Property Fund CPL S1542R103 25-Nov-11 Mgmt Approve Disposal of Boardwalk Shopping For For Centre to Resilient Property Income Fund Limited DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Accept Financial Statements and Statutory For For Reports for the Year Ended 30 June 2011 DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Reappoint KPMG Inc as Auditors of the For For Company and Adriaan Davel as the Designated Auditor DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Re-elect Geoffrey Campbell as Director For For DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Re-elect Daniel Pretorius as Director For For DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Place Authorised but Unissued Shares under For Against Control of Directors DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Authorise Board to Issue Shares for Cash up For Against to a Maximum of 5 Percent of Issued Share Capital and Securities up to a Maximum of 15 percent of Issued Securities DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Re-elect Robert Hume, Edmund Jeneker and For For Elect James Turk as Members of the Audit Committee DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Approve Remuneration Policy For Against DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Authorise Board to Ratify and Execute For For Approved Resolutions DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Authorise Board to Issue Shares at a Discount For Against DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Authorise Repurchase of Up to 20 Percent of For For Issued Share Capital DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Approve Financial Assistance to Related or For For Inter-related Companies or Corporations DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Approve Remuneration of Non-Executive For Against Directors for the Period Ending on 30 June 2012 DRDGOLD Ltd DRD S22362107 25-Nov-11 Mgmt Approve the Allotment and Issue of Shares to For Against Craig Barnes in Terms of the DRDGOLD (1996) Share Option Scheme Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Re-elect Jurgen Schrempp as Director For For Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Re-elect Colin Beggs as Director For For Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Re-elect Johnson Njeke as Director For For Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Re-elect Nolitha Fakude as Director For For Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Re-elect Hixonia Nyasulu as Director For For Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Re-elect Christine Ramon as Director For For Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Re-elect Henk Dijkgraaf as Director For For Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Elect David Constable as Director For For Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Reappoint KPMG Inc as Auditors of the For For Company Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Re-elect Colin Beggs as Member of the Audit For For Committee Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Re-elect Mandla Gantsho as Member of the For For Audit Committee Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Re-elect Henk Dijkgraaf as Member of the For For Audit Committee Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Re-elect Johnson Njeke as Member of the For For Audit Committee Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Approve Remuneration of Non-Executive For For Directors for the Period 1 July 2011 Until the Date of the Next Annual General Meeting Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Approve Remuneration Policy For Against Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Approve Financial Assistance to Subsidiaries For For and Juristic Persons That the Company Directly or Indirectly Controls Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Approve Financial Assistance to Related or For For Inter-related Company or Corporation Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Approve Financial Assistance to the Sasol For For Inzalo Public Facilitation Trust Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Authorise Repurchase of Up to Ten Percent of For For Issued Share Capital Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Authorise Repurchase of Up to Five Percent of For For Issued Share Capital from a Director and/or a Prescribed Officer of the Company Sasol Ltd SOL 803866102 25-Nov-11 Mgmt Amend Sasol Inzalo Foundation Trust Deed For For GS Holdings Corp. 078930 Y2901P103 29-Nov-11 Mgmt Approve Spin-Off Agreement For For Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Mgmt Approve Issuance of Subordinated Bonds For For Limited Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Mgmt Elect Jiang Jianqing as Executive Director of For For Limited the Bank Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Mgmt Elect Yang Kaisheng as Executive Director of For For Limited the Bank Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Mgmt Elect Wong Kwong Shing, Frank as For For Limited Independent Non-Executive Director of the Bank Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Mgmt Elect Tian Guoqiang as Independent Non- For For Limited Executive Director of the Bank Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Mgmt Elect Wang Chixi as Shareholder Supervisor For For Limited of the Bank Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Shldr Elect Huan Huiwu as Non-Executive Director None For Limited of the Bank Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Shldr Elect Wang Xiaoya as Non-Executive Director None For Limited of the Bank Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Shldr Elect Ge Rongrong as Non-Executive Director None For Limited of the Bank Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Shldr Elect Li Jun as Non-Executive Director of the None For Limited Bank Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Shldr Elect Wang Xiaolan as Non-Executive Director None For Limited of the Bank Industrial and Commercial Bank of China 01398 ADPV10686 29-Nov-11 Shldr Elect Yao Zhongli as Non-Executive Director None For Limited of the Bank BLIFE INVESTMENT CORP 8984 J0469H106 30-Nov-11 Mgmt Amend Articles To Reflect Changes in Law - For For Change REIT Name - Amend Investment Policy BLIFE INVESTMENT CORP 8984 J0469H106 30-Nov-11 Mgmt Elect Executive Director Taki, Michio For For BLIFE INVESTMENT CORP 8984 J0469H106 30-Nov-11 Mgmt Elect Alternate Executive Director Yamada, For For Yuji BLIFE INVESTMENT CORP 8984 J0469H106 30-Nov-11 Mgmt Elect Supervisory Director Iwasaki, Tetsuya For For BLIFE INVESTMENT CORP 8984 J0469H106 30-Nov-11 Mgmt Elect Supervisory Director Yonekawa, Isamu For For BLIFE INVESTMENT CORP 8984 J0469H106 30-Nov-11 Mgmt Elect Alternate Supervisory Director Enomoto, For For Satoshi ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Accept Financial Statements and Statutory For For Reports ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Approve Remuneration Report For For ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Approve Allocation of Income and Omission of For For Dividends ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Approve Transfer of CHF 981.5 Million from For For Unrestricted Reserves to Legal Reserves from Capital Contribution and Dividends of CHF 0.57 per Share ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Approve Discharge of Board and Senior For For Management ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Reelect Patrick McEniff as Director For For ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Reelect Brian Davy as Director For For ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Elect Goetz-Michael Mueller as Director For For ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Elect Shaun Higgins as Director For For ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Elect Hugh Cooney as Director For For ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Approve Creation of CHF 255,134 Pool of For For Capital without Preemptive Rights ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Approve Cancellation of Conditional Capital For For Authorization ARYZTA AG YZA H0336B110 01-Dec-11 Mgmt Ratify PricewaterhouseCoopers AG as For For Auditors Gome Electrical Appliances Holdings Ltd 00493 G3978C124 05-Dec-11 Mgmt Amend Terms of the Share Options For Against (formerly CHINA EAGL Gome Electrical Appliances Holdings Ltd 00493 G3978C124 05-Dec-11 Mgmt Amend Terms of the Share Option Scheme For Against (formerly CHINA EAGL Jiangxi Copper Company Ltd. 00358 Y4446C100 06-Dec-11 Mgmt Approve Profit Distribution For For Jiangxi Copper Company Ltd. 00358 Y4446C100 06-Dec-11 Mgmt Appoint Ernst & Young Hua Ming Certified For For Public Accountants as Internal Control Accountant and Authorize Board to Fix Their Remuneration Jiangxi Copper Company Ltd. 00358 Y4446C100 06-Dec-11 Mgmt Approve Consolidated Supply and Services For For Agreement 1 and related Annual Caps Jiangxi Copper Company Ltd. 00358 Y4446C100 06-Dec-11 Mgmt Approve Consolidated Supply and Services For For Agreement 2 and related Annual Caps Jiangxi Copper Company Ltd. 00358 Y4446C100 06-Dec-11 Mgmt Approve Financial Services Agreement and For Against related Annual Caps Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Receive Report of Board Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Approve Financial Statements and Statutory For For Reports Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Approve Allocation of Income and Dividends For For of DKK 14 per Share Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Approve Creation of DKK 15 Million Pool of For For Capital without Preemptive Rights Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Approve Remuneration of Directors For For Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Authorize Share Repurchase Program For Against Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Reelect Michael Pram Rasmussen as For For Chairman Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Reelect Niels Louis-Hansen as Deputy For For Chairman Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Reelect Sven Björklund as Director For For Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Reelect Per Magid as Director For For Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Reelect Brian Petersen as Director For For Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Reelect Jørgen Tang-Jensen as Director For For Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Ratify PricewaterhouseCoopers as Auditors For For Coloplast A/S COLO B K16018184 07-Dec-11 Mgmt Other Business Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Accept Financial Statements and Statutory For For Reports Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Approve Final Dividend For For Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Reelect Li Ka-cheung, Eric as Director For For Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Reelect Kwok Ping-sheung, Walter as Director For For Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Reelect Po-shing Woo as Director For For Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Reelect Wong Chik-wing, Mike as Director For Against Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Authorize Board to Fix Remuneration of For For Directors Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Reappoint Auditors and Authorize Board to Fix For For Their Remuneration Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Authorize Reissuance of Repurchased Shares For Against Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Approve New Share Option Scheme and For Against Terminate Existing Share Option Scheme of SUNeVision Holdings Ltd. Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Approve New Share Option Scheme and For Against Terminate Existing Share Option Scheme of SmarTone Telecommunications Holdings Ltd. Sun Hung Kai Properties Ltd. 00016 Y82594121 08-Dec-11 Mgmt Amend Articles of Association For For Uralkali OAO URKA 91688E206 08-Dec-11 Mgmt Approve Interim Dividend of RUB 4 per Share For For Uralkali OAO URKA 91688E206 08-Dec-11 Mgmt Approve New Edition of Charter For For Uralkali OAO URKA 91688E206 08-Dec-11 Mgmt Determine Cost of Liability Insurance for For For Directors and Executives Uralkali OAO URKA 91688E206 08-Dec-11 Mgmt Determine Cost of Services under Insurance For For Agreement for Directors and Executives Uralkali OAO URKA 91688E206 08-Dec-11 Mgmt Approve Related-Party Transaction Re: For For Liability Insurance for Directors and Executives Uralkali OAO URKA 91688E206 08-Dec-11 Mgmt Approve Related-Party Transaction Re: For For Insurance for Directors and Executives Gazit Globe Ltd. GLOB M4792X107 13-Dec-11 Mgmt Amend Indemnification Agreements For For Gazit Globe Ltd. GLOB M4792X107 13-Dec-11 Mgmt Indicate Personal Interest in Proposed Agenda None Against Item Gazit Globe Ltd. GLOB M4792X107 13-Dec-11 Mgmt Amend Indemnification Agreements For For Gazit Globe Ltd. GLOB M4792X107 13-Dec-11 Mgmt Indicate Personal Interest in Proposed Agenda None Against Item Gazit Globe Ltd. GLOB M4792X107 13-Dec-11 Mgmt Amend Indemnification Policy For For Gazit Globe Ltd. GLOB M4792X107 13-Dec-11 Mgmt Indicate Personal Interest in Proposed Agenda None Against Item Gazit Globe Ltd. GLOB M4792X107 13-Dec-11 Mgmt Amend Indemnification Agreements For For Gazit Globe Ltd. GLOB M4792X107 13-Dec-11 Mgmt Amend Articles For For Gecina GFC F4268U171 14-Dec-11 Mgmt Approve Merger by Absorption of SAS For For Horizons Gecina GFC F4268U171 14-Dec-11 Mgmt Pursuant to Completion of Merger, Approve For For Dissolution without Liquidation of SAS Horizons Gecina GFC F4268U171 14-Dec-11 Mgmt Authorize Filing of Required Documents/Other For For Formalities China Petroleum & Chemical Corp. 00386 Y15010104 15-Dec-11 Mgmt Approve Proposed Downward Adjustment to For Against the Conversion Price of the A ShareConvertible Bonds National Australia Bank Limited NAB Q65336119 15-Dec-11 Mgmt Elect John Thorn as a Director For For National Australia Bank Limited NAB Q65336119 15-Dec-11 Mgmt Elect Geoff Tomlinson as a Director For For National Australia Bank Limited NAB Q65336119 15-Dec-11 Mgmt Elect Ken Henry as a Director For For National Australia Bank Limited NAB Q65336119 15-Dec-11 Mgmt Approve the Issuance of Shares and For For Performance Rights to Cameron Clyne, CEO of the company National Australia Bank Limited NAB Q65336119 15-Dec-11 Mgmt Approve the Issuance of Shares and For For Performance Rights to Mark Joiner, Execuive Director of Finance National Australia Bank Limited NAB Q65336119 15-Dec-11 Mgmt Approve Remuneration Report For For Open Text Corporation OTC 683715106 15-Dec-11 Mgmt Elect Director P. Thomas Jenkins For For Open Text Corporation OTC 683715106 15-Dec-11 Mgmt Elect Director John Shackleton For For Open Text Corporation OTC 683715106 15-Dec-11 Mgmt Elect Director Randy Fowlie For For Open Text Corporation OTC 683715106 15-Dec-11 Mgmt Elect Director Gail Hamilton For For Open Text Corporation OTC 683715106 15-Dec-11 Mgmt Elect Director Brian J. Jackman For For Open Text Corporation OTC 683715106 15-Dec-11 Mgmt Elect Director Stephen J. Sadler For For Open Text Corporation OTC 683715106 15-Dec-11 Mgmt Elect Director Michael Slaunwhite For For Open Text Corporation OTC 683715106 15-Dec-11 Mgmt Elect Director Katharine B. Stevenson For For Open Text Corporation OTC 683715106 15-Dec-11 Mgmt Elect Director Deborah Weinstein For For Open Text Corporation OTC 683715106 15-Dec-11 Mgmt Approve KPMG LLP as Auditors and For For Authorize Board to Fix Their Remuneration Australia and New Zealand Banking Group ANZ Q09504137 16-Dec-11 Mgmt Approve the Remuneration Report For For Ltd. Australia and New Zealand Banking Group ANZ Q09504137 16-Dec-11 Mgmt Approve the Grant of Performance Rights to For For Ltd. Michael Smith, Chief Executive Officer of the Company Australia and New Zealand Banking Group ANZ Q09504137 16-Dec-11 Mgmt Approve the Terms and Conditions of the For For Ltd. Selective Buy-Back Schemes Relating to the Buy-Back of the June 2007 Sterling Preference Shares Australia and New Zealand Banking Group ANZ Q09504137 16-Dec-11 Mgmt Ratify Past Issue of 13.4 Million Convertible For For Ltd. Preference Shares Australia and New Zealand Banking Group ANZ Q09504137 16-Dec-11 Shldr Elect R.J. Reeves as a Director Against Against Ltd. Australia and New Zealand Banking Group ANZ Q09504137 16-Dec-11 Mgmt Elect P.A.F. Hay as a Director For For Ltd. Australia and New Zealand Banking Group ANZ Q09504137 16-Dec-11 Mgmt Elect A.M. Watkins as a Director For For Ltd. Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Approve Agreement to Absorb FAFEN For For ENERGIA Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Approve Agreement to Absorb TERMORIO For For Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Approve Agreement to Absorb UTE JUIZ DE For For FORA Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Appoint KPMG Auditores Independentes to For For Appraise Proposed Absorptions Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Approve Independent Firm's Appraisal of For For FAFEN ENERGIA Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Approve Independent Firm's Appraisal of TERMORIO For For Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Approve Independent Firm's Appraisal of UTE For For JUIZ DE FORA Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Approve Absorption of FAFEN ENERGIA For For Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Approve Absorption of TERMORIO For For Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Approve Absorption of UTE JUIZ DE FORA For For Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Authorize Board to Ratify and Execute For For Approved Resolutions Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Dec-11 Mgmt Elect Josue Christiano Gomes da Silva as For For Director Incitec Pivot Ltd IPL Q4887E101 20-Dec-11 Mgmt Elect Rebecca McGrath as a Director For For Incitec Pivot Ltd IPL Q4887E101 20-Dec-11 Mgmt Elect John Watson as a Director For For Incitec Pivot Ltd IPL Q4887E101 20-Dec-11 Mgmt Elect Anthony Larkin as a Director For For Incitec Pivot Ltd IPL Q4887E101 20-Dec-11 Mgmt Approve Issuance to the Managing Director For For Under the Incitec Pivot Performance Rights Plan Incitec Pivot Ltd IPL Q4887E101 20-Dec-11 Mgmt Approve the Appointment of Deloitte Touche For For Tohmatsu as Auditor Incitec Pivot Ltd IPL Q4887E101 20-Dec-11 Mgmt Approve the Adoption of the Remuneration For For Report Cemig, Companhia Energetica De Minas CMIG4 P2577R110 21-Dec-11 Mgmt Amend Article 22.x For For Gerais Cemig, Companhia Energetica De Minas CMIG4 P2577R110 21-Dec-11 Mgmt Amend Article 22.xi For For Gerais Cemig, Companhia Energetica De Minas CMIG4 P2577R110 21-Dec-11 Mgmt Amend Articles 1, 12, and 18 For For Gerais Cemig, Companhia Energetica De Minas CMIG4 P2577R110 21-Dec-11 Mgmt Amend Article 17 For For Gerais Cemig, Companhia Energetica De Minas CMIG4 P2577R110 21-Dec-11 Mgmt Amend Article 17, paragraph 1 For For Gerais Cemig, Companhia Energetica De Minas CMIG4 P2577R110 21-Dec-11 Mgmt Determine How the Company Will Vote on the For For Gerais Shareholders' Meeting for Cemig Distribuicao SA and Cemig Geracao e Transmissao SA in Regards to Bylaw Amendments Cemig, Companhia Energetica De Minas CMIG4 P2577R110 21-Dec-11 Mgmt Elect Alternate Directors For For Gerais Cemig, Companhia Energetica De Minas CMIG4 P2577R110 21-Dec-11 Mgmt Determine How the Company Will Vote on the For For Gerais Shareholders' Meeting for Cemig Distribuicao SA and Cemig Geracao e Transmissao SA in Regards to Board Elections Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 22 Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Hiruma, Teruo For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Hiruma, Akira For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Otsuka, Haruji For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Yamamoto, Koei For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Takeuchi, Junichi For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Iida, Hitoshi For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Uchiyama, Hirofumi For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Koike, Takashi For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Shimazu, Tadahiko For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Suzuki, Kenji For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Takemura, Mitsutaka For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Hara, Tsutomu For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Yoshida, Kenji For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Elect Director Okudaira, Soichiro For For Hamamatsu Photonics 6965 J18270108 22-Dec-11 Mgmt Approve Retirement Bonus Payment for For For Director China Qinfa Group Ltd. 00866 G2159E107 23-Dec-11 Mgmt Approve Acquisition Agreement Relating to For For the Acquisition of 48 Percent Equity Interest in Shanxi Huameiao Energy Group Company Limited MTI Ltd. 9438 J46805107 23-Dec-11 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 4000 MTI Ltd. 9438 J46805107 23-Dec-11 Mgmt Elect Director Maeta, Toshihiro For For MTI Ltd. 9438 J46805107 23-Dec-11 Mgmt Elect Director Izumi, Hiroshi For For MTI Ltd. 9438 J46805107 23-Dec-11 Mgmt Elect Director Taneno, Haruo For For MTI Ltd. 9438 J46805107 23-Dec-11 Mgmt Elect Director Takahashi, Tsuguo For For MTI Ltd. 9438 J46805107 23-Dec-11 Mgmt Elect Director Osawa, Katsunori For For MTI Ltd. 9438 J46805107 23-Dec-11 Mgmt Elect Director Shimizu, Yoshihiro For For MTI Ltd. 9438 J46805107 23-Dec-11 Mgmt Elect Director Matsumoto, Hiroshi For For MTI Ltd. 9438 J46805107 23-Dec-11 Mgmt Elect Director Sasaki, Ryuichi For For MTI Ltd. 9438 J46805107 23-Dec-11 Mgmt Elect Director Onagi, Masaya For For MTI Ltd. 9438 J46805107 23-Dec-11 Mgmt Appoint Statutory Auditor Oya, Kazuko For For Severstal OAO CHMF 818150302 30-Dec-11 Mgmt Approve Interim Dividends for First Nine For For Months of Fiscal 2011 Severstal OAO CHMF 818150302 30-Dec-11 Mgmt Approve New Edition of Charter For Against China National Building Material Co., Ltd. 03323 Y15045100 05-Jan-12 Mgmt Approve Remuneration of Directors and For For Supervisors for the Three Year Term From Nov. 15, 2011 to Nov. 15, 2014 Anglo American plc AAL G03764134 06-Jan-12 Mgmt Approve Acquisition of the Entire Equity and For For Shareholder Loan Interests of the CHL Group in DB Investments SA and De Beers SA Bank of China Limited 03988 Y0698A107 06-Jan-12 Mgmt Approve Remuneration Plan for the Chairman, For For Executive Directors, Chairman of Board of Supervisors and Shareholder Representative Supervisors of 2010 Bank of China Limited 03988 Y0698A107 06-Jan-12 Mgmt Elect Wang Yongli as Executive Director For For Bank of China Limited 03988 Y0698A107 06-Jan-12 Mgmt Amend Article 134 of the Articles of For For Association of the Bank Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Approve Related Party Transaction For Against Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Indicate Personal Interest in Proposed Agenda None Against Item Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Increase Authorized Share Capital For For Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Amend Articles For Against Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Amend Articles For Against Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Classify the Board of Directors For Against Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Amend Articles For Against Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Elect Gary Epstein as Director For For Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Elect Douglas Sessler as Director For For Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Amend Reporting Procedures Pursuant to For For Listing on NYSE Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Indicate if you are a Controlling Shareholder None Against Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Approve Director/Officer Liability and For For Indemnification Insurance Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Approve Purchase of Insurance for Public For For Offering of Securities Gazit Globe Ltd. GLOB M4792X107 12-Jan-12 Mgmt Approve Remuneration of Directors For For Resolution Ltd RSL G7521S122 13-Jan-12 Mgmt Approve the Amended Operating Agreement, For For the New Lock-Up Agreement and the Company's Consent to the Amendment of the ROL Partnership Agreement China Construction Bank Corporation 00939 Y1397N101 16-Jan-12 Mgmt Elect Wang Hongzhang as Executive Director For For Great Wall Motor Co., Ltd. 02333 Y2882P106 16-Jan-12 Mgmt Approve Utilization of all the Unallocated Net For For Proceeds Raised from the A Share Offering Great Wall Motor Co., Ltd. 02333 Y2882P106 16-Jan-12 Mgmt Amend Articles Re: Financial Statements For For Great Wall Motor Co., Ltd. 02333 Y2882P106 16-Jan-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued H Share Capital Great Wall Motor Co., Ltd. 02333 Y2882P106 16-Jan-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued H Share Capital Charoen Pokphand Foods PCL CPF Y1296K117 18-Jan-12 Mgmt Approve Minutes of Previous AGM For For Charoen Pokphand Foods PCL CPF Y1296K117 18-Jan-12 Mgmt Approve Acquisition of up to 18.8 Billion For For Shares in C.P. Pokphand Co., Ltd. (CPP) by the Company and CPF Investment Ltd., a Wholly-Owned Subsidiary of the Company, from Certain CPP Shareholders, for a Total Consideration of Approximately THB 66.3 Billion Charoen Pokphand Foods PCL CPF Y1296K117 18-Jan-12 Mgmt Approve Reduction of Registered Capital to For For THB 7.52 Billion by Cancelling 687 Million Authorized but Unissued Shares of THB 1.00 Each Charoen Pokphand Foods PCL CPF Y1296K117 18-Jan-12 Mgmt Amend Clause 4 of the Memorandum of For For Association to Reflect Decrease in Registered Capital Charoen Pokphand Foods PCL CPF Y1296K117 18-Jan-12 Mgmt Approve Increase in Registered Capital to For For THB 8.21 Billion by Issuing 694 Million New Ordinary Shares of THB 1.00 Each Charoen Pokphand Foods PCL CPF Y1296K117 18-Jan-12 Mgmt Amend Clause 4 of the Memorandum of For For Association to Reflect Increase in Registered Capital Charoen Pokphand Foods PCL CPF Y1296K117 18-Jan-12 Mgmt Approve Issuance of up to 694 Million New For For Ordinary Shares in the Company at a Price of THB 30 Per Share to Oriental Success International Ltd as Consideration for 5.9 Billion CPP Shares under the Proposed Acquisition of CPP Shares Charoen Pokphand Foods PCL CPF Y1296K117 18-Jan-12 Mgmt Authorize Increase in the Issuance of For For Debentures from THB 40 Billion to THB 80 Billion Charoen Pokphand Foods PCL CPF Y1296K117 18-Jan-12 Mgmt Other Business KGHM Polska Miedz S.A. KGH X45213109 19-Jan-12 Mgmt Open Meeting KGHM Polska Miedz S.A. KGH X45213109 19-Jan-12 Mgmt Elect Meeting Chairman For For KGHM Polska Miedz S.A. KGH X45213109 19-Jan-12 Mgmt Acknowledge Proper Convening of Meeting KGHM Polska Miedz S.A. KGH X45213109 19-Jan-12 Mgmt Approve Agenda of Meeting For For KGHM Polska Miedz S.A. KGH X45213109 19-Jan-12 Mgmt Authorize Share Repurchase Program For For KGHM Polska Miedz S.A. KGH X45213109 19-Jan-12 Mgmt Fix Number of Supervisory Board Members For Against KGHM Polska Miedz S.A. KGH X45213109 19-Jan-12 Mgmt Recall Supervisory Board Member(s) For Against KGHM Polska Miedz S.A. KGH X45213109 19-Jan-12 Mgmt Elect Supervisory Board Member(s) For Against KGHM Polska Miedz S.A. KGH X45213109 19-Jan-12 Mgmt Close Meeting Air China Ltd. 00753 Y002A6104 20-Jan-12 Mgmt Appoint Ernst & Young Hua Ming Certified For For Public Accountants as the Internal Control Auditor of the Company and Authorize the Board to Fix Their Remuneration Air China Ltd. 00753 Y002A6104 20-Jan-12 Mgmt Elect Wang Changshun as Director For For Air China Ltd. 00753 Y002A6104 20-Jan-12 Mgmt Approve Reduction of Exercise Price of the For For Stock Appreciation Rights Under the First Issue of the Stock Appreciation Rights Programme Siemens AG SIE D69671218 24-Jan-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2010/2011 (Non-Voting) Siemens AG SIE D69671218 24-Jan-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 3.00 per Share Siemens AG SIE D69671218 24-Jan-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2010/2011 Siemens AG SIE D69671218 24-Jan-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2010/2011 Siemens AG SIE D69671218 24-Jan-12 Mgmt Ratify Ernst & Young GmbH as Auditors for For For Fiscal 2011/2012 Siemens AG SIE D69671218 24-Jan-12 Shldr Amend Articles Re: Female Representation on Against Against the Supervisory Board Cogeco Cable Inc CCA 19238V105 26-Jan-12 Mgmt Elect Director Louis Audet For For Cogeco Cable Inc CCA 19238V105 26-Jan-12 Mgmt Elect Director William P. Cooper For For Cogeco Cable Inc CCA 19238V105 26-Jan-12 Mgmt Elect Director Patricia Curadeau-Grou For For Cogeco Cable Inc CCA 19238V105 26-Jan-12 Mgmt Elect Director L.G. Serge Gadbois For For Cogeco Cable Inc CCA 19238V105 26-Jan-12 Mgmt Elect Director Claude A. Garcia For For Cogeco Cable Inc CCA 19238V105 26-Jan-12 Mgmt Elect Director Harry A. King For For Cogeco Cable Inc CCA 19238V105 26-Jan-12 Mgmt Elect Director David McAusland For For Cogeco Cable Inc CCA 19238V105 26-Jan-12 Mgmt Elect Director Jan Peeters For For Cogeco Cable Inc CCA 19238V105 26-Jan-12 Mgmt Elect Director Carole J. Salomon For For Cogeco Cable Inc CCA 19238V105 26-Jan-12 Mgmt Approve Deloitte & Touche LLP as Auditors For For and Authorize Board to Fix Their Remuneration Petroleo Brasileiro SA-Petrobras PETR4 71654V408 27-Jan-12 Mgmt Appoint Independent Firm to Appraise For For Proposed Spin-Off Petroleo Brasileiro SA-Petrobras PETR4 71654V408 27-Jan-12 Mgmt Approve Independent Firm's Appraisal For For Petroleo Brasileiro SA-Petrobras PETR4 71654V408 27-Jan-12 Mgmt Approve Agreement to Spin Off BRK For For Investimentos Petroquimicos S.A. Petroleo Brasileiro SA-Petrobras PETR4 71654V408 27-Jan-12 Mgmt Approve Spin Off of BRK Investimentos For For Petroquimicos S.A. Petroleo Brasileiro SA-Petrobras PETR4 71654V408 27-Jan-12 Mgmt Appoint Independent Firm to Appraise For For Proposed Absorption Petroleo Brasileiro SA-Petrobras PETR4 71654V408 27-Jan-12 Mgmt Approve Independent Firm's Appraisal For For Petroleo Brasileiro SA-Petrobras PETR4 71654V408 27-Jan-12 Mgmt Approve Agreement to Absorb Petrobras For For Quimica S.A. Petroleo Brasileiro SA-Petrobras PETR4 71654V408 27-Jan-12 Mgmt Approve Absorption of Petrobras Quimica S.A. For For Souza Cruz S.A CRUZ3 P26663107 27-Jan-12 Mgmt Elect Director For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Accept Financial Statements and Statutory For For Reports Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Approve Remuneration Report For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Approve Final Dividend For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Re-elect Ken Burnett as Director For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Re-elect Alison Cooper as Director For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Re-elect Robert Dyrbus as Director For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Re-elect Michael Herlihy as Director For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Re-elect Susan Murray as Director For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Re-elect Iain Napier as Director For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Re-elect Berge Setrakian as Director For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Re-elect Mark Williamson as Director For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Elect Malcolm Wyman as Director For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Authorise EU Political Donations and For For Expenditure Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Authorise Market Purchase For For Imperial Tobacco Group plc IMT G4721W102 01-Feb-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Samsung Fire & Marine Insurance Co. 000810 Y7473H108 07-Feb-12 Mgmt Elect Two Inside Directors (Bundled) For Against Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Issuance of Equity or Equity-Linked For For Ltd. Securities without Preemptive Rights Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Type of Securities to be Issued in For For Ltd. Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Issue Size in Relation to the Public For For Ltd. Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Par Value and Issue Price in Relation For For Ltd. to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Term in Relation to the Public For For Ltd. Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Interest Rate in Relation to the Public For For Ltd. Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Method and Timing of the Interest For For Ltd. Payment in Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Conversion Period in Relation to the For For Ltd. Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Determination and Adjustment to CB For For Ltd. Conversion Price in Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Downward Adjustment to CB For For Ltd. Conversion Price in Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Method for Determining the Number For For Ltd. of Shares for Conversion in Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Terms of Redemption in Relation to For For Ltd. the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Terms of Sale Back in Relation to the For For Ltd. Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Entitlement to Dividend of the Year For For Ltd. Conversion in Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Method of Issuance and Target For For Ltd. Subscribers in Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Subscription Arrangement for the For For Ltd. Existing A Shareholders in Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve the Relevant Matters of CB Holders' For For Ltd. Meetings in Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Use of Proceeds in Relation to the For For Ltd. Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Special Provisions in Relation to For For Ltd. Solvency Capital in Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Guarantee and Security in Relation to For For Ltd. the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Validity Period of the Resolution in For For Ltd. Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Matters Relating to Authorization in For For Ltd. Relation to the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Feasibility Analysis on the Use of For For Ltd. Proceeds of the Public Issuance of A Share Convertible Corporate Bonds Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Mgmt Approve Utilization Report on the Use of For For Ltd. Proceeds from the Previous Fund Raising Activity Ping An Insurance (Group) Co. of China, 02318 Y69790106 08-Feb-12 Shldr Elect Fan Mingchun as Non-Executive None For Ltd. Director Yanzhou Coal Mining Company Limited 01171 Y97417102 08-Feb-12 Mgmt Approve Issue Size in Relation to the Public For For Offering of Corporate Bonds Yanzhou Coal Mining Company Limited 01171 Y97417102 08-Feb-12 Mgmt Approve Bond Period and Interest Rate in For For Relation to the Public Offering of Corporate Bonds Yanzhou Coal Mining Company Limited 01171 Y97417102 08-Feb-12 Mgmt Approve Use of Proceeds in Relation to the For For Public Offering of Corporate Bonds Yanzhou Coal Mining Company Limited 01171 Y97417102 08-Feb-12 Mgmt Approve Arrangement to Place to Existing For For Shareholders in Relation to the Public Offering of Corporate Bonds Yanzhou Coal Mining Company Limited 01171 Y97417102 08-Feb-12 Mgmt Approve Guarantee in Relation to the Public For For Offering of Corporate Bonds Yanzhou Coal Mining Company Limited 01171 Y97417102 08-Feb-12 Mgmt Approve Listing Arrangement in Relation to For For the Public Offering of Corporate Bonds Yanzhou Coal Mining Company Limited 01171 Y97417102 08-Feb-12 Mgmt Approve Methods for Redemption and For For Payment of Interest in Relation to the Public Offering of Corporate Bonds Yanzhou Coal Mining Company Limited 01171 Y97417102 08-Feb-12 Mgmt Approve Warranty for Repayment of the For For Bonds in Relation to the Public Offering of Corporate Bonds Yanzhou Coal Mining Company Limited 01171 Y97417102 08-Feb-12 Mgmt Approve Valid Period of the Special For For Resolutions in Relation to the Public Offering of Corporate Bonds Yanzhou Coal Mining Company Limited 01171 Y97417102 08-Feb-12 Mgmt Authorize Board to Further Authorize the For For General Managers of the Company to Handle All Matters in Relation to the Public Offering of Corporate Bonds Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Accept Financial Statements and Statutory For For Reports for the year ended 30 September 2011 Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Re-elect Jurie Geldenhuys as Director For For Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Re-elect Malcolm Macdonald as Director For For Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Re-elect Izak Fourie as Director For For Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Re-elect Malcolm Macdonald as Member of For For Audit and Risk Management Committee Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Re-elect Theunis Eloff as Member of Audit For For and Risk Management Committee Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Re-elect Izak Fourie as Member of Audit and For For Risk Management Committee Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Reappoint PricewaterhouseCoopers For For Incorporated as Auditors of the Company and I Buys as the Individual Designated Auditor Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Authorise the Audit and Risk Management For For Committee to Fix Remuneration of Auditors Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Approve Remuneration Policy For For Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Authorise Board to Ratify and Execute For For Approved Resolutions Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Authorise Repurchase of Up to Ten Percent of For For Issued Share Capital Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Approve Non-executive Directors Fees with For For Effect from 1 October 2011 Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Approve Financial Assistance to Inter-related For For Companies Astral Foods Ltd ARL S0752H102 09-Feb-12 Mgmt Approve Allotment and Issuance of Share For For Options Under The Astral Foods (2001) Share Option Scheme Xiamen International Port Co., Ltd. 03378 Y97186103 15-Feb-12 Mgmt Approve Equity Transfer Agreement For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 17-Feb-12 Mgmt Approve Cash Dividends of MXN 0.17 per For For Share Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 17-Feb-12 Mgmt Amend Article 2 of Company Bylaws For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 17-Feb-12 Mgmt Amend Functions of Regional Statutory For For Committee Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 17-Feb-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 17-Feb-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 17-Feb-12 Mgmt Approve Minutes of Meeting For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 17-Feb-12 Mgmt Approve Minutes of Meeting For For Quadra FNX Mining Ltd. QUX 74733X106 20-Feb-12 Mgmt Approve Plan of Arrangement For For Quadra FNX Mining Ltd. QUX 74733X106 20-Feb-12 Mgmt Other Business (Voting) For Against Industrial and Commercial Bank of China 01398 ADPV10686 23-Feb-12 Mgmt Approve Fixed Assets Investment Budget for For For Limited 2012 Industrial and Commercial Bank of China 01398 ADPV10686 23-Feb-12 Mgmt Elect Or Ching Fai as Director For For Limited Novartis AG NOVN H5820Q150 23-Feb-12 Mgmt Accept Financial Statements and Statutory For For Reports Novartis AG NOVN H5820Q150 23-Feb-12 Mgmt Approve Discharge of Board and Senior For For Management Novartis AG NOVN H5820Q150 23-Feb-12 Mgmt Approve Allocation of Income and Dividends For For of CHF 2.25 per Share Novartis AG NOVN H5820Q150 23-Feb-12 Mgmt Approve CHF 19.7 Million Reduction in Share For For Capital via Cancellation of Repurchased Shares Novartis AG NOVN H5820Q150 23-Feb-12 Mgmt Reelect Sikrant Datar as Director For For Novartis AG NOVN H5820Q150 23-Feb-12 Mgmt Reelect Andreas von Planta as Director For For Novartis AG NOVN H5820Q150 23-Feb-12 Mgmt Reelect Wendelin Wiedeking as Director For For Novartis AG NOVN H5820Q150 23-Feb-12 Mgmt Reelect William Brody as Director For For Novartis AG NOVN H5820Q150 23-Feb-12 Mgmt Reelect Rolf Zinkernagel as Director For For Novartis AG NOVN H5820Q150 23-Feb-12 Mgmt Elect Dimitri Azar as Director For For Novartis AG NOVN H5820Q150 23-Feb-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For KT&G Corp. 033780 Y49904108 24-Feb-12 Mgmt Approve Appropriation of Income and For For Dividend of KRW 3,200 per Share KT&G Corp. 033780 Y49904108 24-Feb-12 Mgmt Elect Three Outside Directors (Bundled) For For KT&G Corp. 033780 Y49904108 24-Feb-12 Mgmt Elect Member of Audit Committee For For KT&G Corp. 033780 Y49904108 24-Feb-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Challenger Ltd CGF Q22685103 28-Feb-12 Mgmt Approve the Chief Executive Officer For For Remuneration and Retirement Arrangements Petroleo Brasileiro SA-Petrobras PETR4 71654V408 28-Feb-12 Mgmt Amend Articles Re: Increase the Number of For For Executive Directors Petroleo Brasileiro SA-Petrobras PETR4 71654V408 28-Feb-12 Mgmt Elect Maria das Gracas Silva Foster as For For Director Outokumpu Oyj OUT1V X61161109 01-Mar-12 Mgmt Open Meeting Outokumpu Oyj OUT1V X61161109 01-Mar-12 Mgmt Call the Meeting to Order Outokumpu Oyj OUT1V X61161109 01-Mar-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Outokumpu Oyj OUT1V X61161109 01-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For Outokumpu Oyj OUT1V X61161109 01-Mar-12 Mgmt Prepare and Approve List of Shareholders For For Outokumpu Oyj OUT1V X61161109 01-Mar-12 Mgmt Authorize Issuance of up to 5 Billion Shares For For with Preemptive rights Outokumpu Oyj OUT1V X61161109 01-Mar-12 Mgmt Approve Issuance of up to 2.2 Billion Shares For For to Thyssen Krupp in Connection with Acquisition of Inoxum Outokumpu Oyj OUT1V X61161109 01-Mar-12 Mgmt Close Meeting China CITIC Bank Corporation Ltd. 601998 Y1434M116 06-Mar-12 Mgmt Approve Issue of Subordinated Bonds For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 06-Mar-12 Mgmt Approve Issue of Financial Bonds Specialized For For for Small and Miniature Enterprises China CITIC Bank Corporation Ltd. 601998 Y1434M116 06-Mar-12 Mgmt Amend Articles of Association For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Receive Report of Board TDC A/S TDC K94545116 08-Mar-12 Mgmt Receive Report of Board TDC A/S TDC K94545116 08-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports TDC A/S TDC K94545116 08-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports TDC A/S TDC K94545116 08-Mar-12 Mgmt Approve Discharge of Management and Board For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Approve Discharge of Management and Board For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Approve Allocation of Income For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Approve Allocation of Income For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Vagn Sorensen as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Vagn Sorensen as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Pierre Danon as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Pierre Danon as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Stine Bosse as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Stine Bosse as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Angus Porter as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Angus Porter as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Lars Rasmussen as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Lars Rasmussen as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Soren Sorensen as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Soren Sorensen as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Kurt Bjorklund as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Kurt Bjorklund as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Lawrence Guffrey as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Lawrence Guffrey as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Henrik Kraft as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Henrik Kraft as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Gustavo Schwed as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Gustavo Schwed as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Andrew Sillitoe as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Andrew Sillitoe as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Relect Ola Nordquist as Deputy Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Relect Ola Nordquist as Deputy Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Raphael de Botton as Deputy Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Raphael de Botton as Deputy Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Jakob Kjellberg as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Jakob Kjellberg as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Bruno d'Algue as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Bruno d'Algue as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Gabriele Cipparrone as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Reelect Gabriele Cipparrone as Director For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For TDC A/S TDC K94545116 08-Mar-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital TDC A/S TDC K94545116 08-Mar-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital TDC A/S TDC K94545116 08-Mar-12 Mgmt Approve Remuneration of Directors in the For For Maximum Aggregate Amount of DKK 7 Million TDC A/S TDC K94545116 08-Mar-12 Mgmt Approve Remuneration of Directors in the For For Maximum Aggregate Amount of DKK 7 Million TDC A/S TDC K94545116 08-Mar-12 Mgmt Other Business TDC A/S TDC K94545116 08-Mar-12 Mgmt Other Business Banco Bradesco S.A. BBDC4 P1808G117 09-Mar-12 Mgmt Amend Articles Re: Nivel 1 Regulations For For Banco Bradesco S.A. BBDC4 P1808G117 09-Mar-12 Mgmt Amend Articles Re: Remuneration For For Banco Bradesco S.A. BBDC4 P1808G117 09-Mar-12 Mgmt Amend Articles Re: Remuneration Committee For For Banco Bradesco S.A. BBDC4 P1808G117 09-Mar-12 Mgmt Amend Articles Re: Committees For For Banco Bradesco S.A. BBDC4 P1808G117 09-Mar-12 Mgmt Amend Articles Re: Regional Executives For For Banco Bradesco S.A. BBDC4 P1808G117 09-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Banco Bradesco S.A. BBDC4 P1808G117 09-Mar-12 Mgmt Approve Allocation of Income and Dividends For For Banco Bradesco S.A. BBDC4 P1808G117 09-Mar-12 Mgmt Elect Directors For For Banco Bradesco S.A. BBDC4 P1808G117 09-Mar-12 Mgmt Elect Fiscal Council Members For For Banco Bradesco S.A. BBDC4 P1808G117 09-Mar-12 Mgmt Approve Remuneration of Executive Officers, For Against Non-Executive Directors, and Fiscal Council Members Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Open Meeting Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Open Meeting Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Call the Meeting to Order Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Call the Meeting to Order Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Prepare and Approve List of Shareholders For For Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Prepare and Approve List of Shareholders For For Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Receive Financial Statements and Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Receive Financial Statements and Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Allocation of Income and Omission of For For Dividends Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Allocation of Income and Omission of For For Dividends Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Discharge of Board and President For For Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Discharge of Board and President For For Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of EUR 80,000 for Chairman, EUR 45,500 for Vice Chairman, and EUR 36,000 for Other Directors; Approve Meeting Fees Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of EUR 80,000 for Chairman, EUR 45,500 for Vice Chairman, and EUR 36,000 for Other Directors; Approve Meeting Fees Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Fix Number of Directors at Seven; Reelect Ole For For Johansson (Chairman), Olli Vaartimo (Vice Chairman), Elisabeth Nilsson, and Siv Schalin as Directors; Elect Iman Hill, Harri Kerminen, Heikki Malinen, and Guido Kerkhoff as New Directors Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Fix Number of Directors at Seven; Reelect Ole For For Johansson (Chairman), Olli Vaartimo (Vice Chairman), Elisabeth Nilsson, and Siv Schalin as Directors; Elect Iman Hill, Harri Kerminen, Heikki Malinen, and Guido Kerkhoff as New Directors Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Remuneration of Auditors For Against Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Remuneration of Auditors For Against Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Ratify KPMG as Auditors For For Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Ratify KPMG as Auditors For For Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Authorize Repurchase of up to 18 Million For For Issued Shares Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Authorize Repurchase of up to 18 Million For For Issued Shares Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Issuance of up to 18 Million Shares For For without Preemptive Rights; Approve Reissuance of up to 18 Million Treasury Shares without Preemtive Rights Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Issuance of up to 18 Million Shares For For without Preemptive Rights; Approve Reissuance of up to 18 Million Treasury Shares without Preemtive Rights Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Establishment of Nominating For For Committee; Authorize Chairman of Board and Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee; Authorize Inclusion of Representative of ThyssenKrupp AG on the Nominating Committee Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Approve Establishment of Nominating For For Committee; Authorize Chairman of Board and Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee; Authorize Inclusion of Representative of ThyssenKrupp AG on the Nominating Committee Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Close Meeting Outokumpu Oyj OUT1V X61161109 14-Mar-12 Mgmt Close Meeting ChongKunDang Co. 001630 Y1582M108 16-Mar-12 Mgmt Approve Appropriation of Income and For For Dividend of KRW 700 per Share ChongKunDang Co. 001630 Y1582M108 16-Mar-12 Mgmt Elect Inside Three Directors and One Outside For For Director (Bundled) ChongKunDang Co. 001630 Y1582M108 16-Mar-12 Mgmt Appoint Lee Sang-Soo as Internal Auditor For For ChongKunDang Co. 001630 Y1582M108 16-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors ChongKunDang Co. 001630 Y1582M108 16-Mar-12 Mgmt Authorize Board to Fix Remuneration of For For Internal Auditor Hyundai Motor Co. 005380 Y38472109 16-Mar-12 Mgmt Approve Appropriation of Income and For For Dividends of KRW 1,750 per Common Share, KRW 1,800 per Preferred Share 1, KRW 1,850 per Preferred Share 2, and KRW 1,800 per Preferred Share 3 Hyundai Motor Co. 005380 Y38472109 16-Mar-12 Mgmt Elect Two Insdie Directors and Two Outside For For Directors (Bundled) Hyundai Motor Co. 005380 Y38472109 16-Mar-12 Mgmt Reelect Two Members of Audit Committee For For Hyundai Motor Co. 005380 Y38472109 16-Mar-12 Mgmt Amend Articles of Incorporation For For Hyundai Motor Co. 005380 Y38472109 16-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors LG Chem Ltd. 051910 Y52758102 16-Mar-12 Mgmt Approve Appropriation of Income and For For Dividends of KRW 4,000 per Common Share and KRW 4,050 per Preferred Share LG Chem Ltd. 051910 Y52758102 16-Mar-12 Mgmt Amend Articles of Incorporation For Against LG Chem Ltd. 051910 Y52758102 16-Mar-12 Mgmt Elect Four Inside Directors, One Non- For For Independent Non-Executive Director, and Two Outside Directors (Bundled) LG Chem Ltd. 051910 Y52758102 16-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors POSCO 693483109 16-Mar-12 Mgmt Approve Appropriation of Income and Year- For For End Dividend of KRW 7,500 per Share POSCO 693483109 16-Mar-12 Mgmt Amend Articles of Incorporation For Against POSCO 693483109 16-Mar-12 Mgmt Reelect Han Joon-Ho as Outside Director For For POSCO 693483109 16-Mar-12 Mgmt Reelect Lee Young-Sun as Outside Director For For POSCO 693483109 16-Mar-12 Mgmt Reelect Lee Chang-Hee as Outside Director For For POSCO 693483109 16-Mar-12 Mgmt Elect James B. Bemowski as Outside Director For For POSCO 693483109 16-Mar-12 Mgmt Elect Lee Young-Sun as Member of Audit For For Committee POSCO 693483109 16-Mar-12 Mgmt Reelect Lee Chang-Hee as Member of Audit For For Committee POSCO 693483109 16-Mar-12 Mgmt Reelect Chung Joon-Yang as CEO For For POSCO 693483109 16-Mar-12 Mgmt Reelect Park Han-Yong as Inside Director For For POSCO 693483109 16-Mar-12 Mgmt Elect Cho Noi-Ha as Inside Director For For POSCO 693483109 16-Mar-12 Mgmt Elect Park Ki-Hong as Inside Director For For POSCO 693483109 16-Mar-12 Mgmt Elect Kim Joon-Sik as Inside Director For For POSCO 693483109 16-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors POSCO 693483109 16-Mar-12 Mgmt Approve Special Meritorious Allowance for For For Deceased Honorary Chairman (Park Tae- Joon) Samsung Electronics Co. Ltd. 005930 Y74718100 16-Mar-12 Mgmt Approve Financial Statements, Appropriation For For of Income and Year-End Dividend of KRW 5,000 per Common Share and KRW 5,050 per Preferred Share Samsung Electronics Co. Ltd. 005930 Y74718100 16-Mar-12 Mgmt Elect Three Outside Directors (Bundled) For For Samsung Electronics Co. Ltd. 005930 Y74718100 16-Mar-12 Mgmt Elect Three Inside Directors (Bundled) For For Samsung Electronics Co. Ltd. 005930 Y74718100 16-Mar-12 Mgmt Elect Two Members of Audit Committee For For (Bundled) Samsung Electronics Co. Ltd. 005930 Y74718100 16-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Samsung Electronics Co. Ltd. 005930 Y74718100 16-Mar-12 Mgmt Approve Spinoff of LCD Business For For Samsung Heavy Industries Co. Ltd. 010140 Y7474M106 16-Mar-12 Mgmt Approve Appropriation of Income and For For Dividend of KRW 500 per Common Share and KRW 550 per Preferred Share Samsung Heavy Industries Co. Ltd. 010140 Y7474M106 16-Mar-12 Mgmt Elect One Inside Director and Two Outside For For Directors (Bundled) Samsung Heavy Industries Co. Ltd. 010140 Y7474M106 16-Mar-12 Mgmt Elect Two Members of Audit Committee For For (Bundled) Samsung Heavy Industries Co. Ltd. 010140 Y7474M106 16-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Opto Circuits India Ltd. 532391 Y6495Y115 19-Mar-12 Mgmt Increase Authorized Share Capital For For Opto Circuits India Ltd. 532391 Y6495Y115 19-Mar-12 Mgmt Amend Memorandum of Association to Reflect For For Increase in Authorized Share Capital Opto Circuits India Ltd. 532391 Y6495Y115 19-Mar-12 Mgmt Amend Articles of Association to Reflect For For Increase in Authorized Share Capital Opto Circuits India Ltd. 532391 Y6495Y115 19-Mar-12 Mgmt Approve Bonus Issue For For Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Mar-12 Mgmt Approve Capital Budget for Upcoming Fiscal For For Year Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Mar-12 Mgmt Approve Allocation of Income and Dividends For For Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Mar-12 Mgmt Elect Directors Appointed by Controlling For For Shareholder Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Mar-12 Mgmt Elect Directors Appointed by Minority For For Shareholders Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Mar-12 Mgmt Elect Board Chairman For For Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Mar-12 Mgmt Elect Fiscal Council Members and Alternates For For Appointed by Controlling Shareholder Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Mar-12 Mgmt Elect Fiscal Council Members and Alternates For For Appointed by Minority Shareholders Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Mar-12 Mgmt Approve Remuneration of Executive Officers, For For Non-Executive Directors, and Fiscal Council Members Petroleo Brasileiro SA-Petrobras PETR4 71654V408 19-Mar-12 Mgmt Authorize Capitalization of Reserves Without For For Issuance of New Shares Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Change Location of Company Headquarters For For and Amend Article 3 Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Change Location of Company Headquarters For For and Amend Article 3 Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Approve Allocation of Income and Dividends For For Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Approve Allocation of Income and Dividends For For Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Elect Director For For Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Elect Director For For Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Approve Remuneration of Executive Officers For For and Non-Executive Directors Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Approve Remuneration of Executive Officers For For and Non-Executive Directors Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Install Fiscal Council For For Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Install Fiscal Council For For Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Elect Fiscal Council Members and Approve For For their Remuneration Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Elect Fiscal Council Members and Approve For For their Remuneration Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Designate Newspapers to Publish Company For For Announcements Souza Cruz S.A CRUZ3 P26663107 19-Mar-12 Mgmt Designate Newspapers to Publish Company For For Announcements Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Designation of Minutes Keeper and Election of For For Vote Counter Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Approve Remuneration Report For For Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Approve Allocation of Income and Omission of For For Dividends Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Approve Dividends of CHF 15 per Share from For For Capital Reserves Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Approve Discharge of Board and Senior For For Management Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Amend Articles Re: Right of the Board of For For Directors to Allow Exceptions to the Provisions in Sections 4.9 and 4.10 Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Amend Articles Re: Reduce Office Term for For For Board Members to Three Years Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Approve Creation of CHF 6 Million Pool of For For Capital without Preemptive Rights Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Reelect Rudolf Huber as Director For For Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Elect Isabelle Walton as Director For For Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Elect Roger Michaelis as Director For For Georg Fischer AG FIN H26091142 21-Mar-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Receive Report of Board Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Receive Report of Board Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve Remuneration of Directors for 2011 in For For the Aggregate Amount of DKK 9,400,000 Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve Remuneration of Directors for 2011 in For For the Aggregate Amount of DKK 9,400,000 Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve Remuneration of Directors for 2012; For For Approve Fees for Committee Work Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve Remuneration of Directors for 2012; For For Approve Fees for Committee Work Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of DKK 14.00 per Share Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of DKK 14.00 per Share Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Sten Scheibye as Chairman For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Sten Scheibye as Chairman For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Goran Ando as Vice Chairman For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Goran Ando as Vice Chairman For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Bruno Angelici as Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Bruno Angelici as Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Henrik Gurtler as Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Henrik Gurtler as Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Thomas Koestler as Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Thomas Koestler as Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Kurt Nielsen as Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Kurt Nielsen as Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Hannu Ryopponen as Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Reelect Hannu Ryopponen as Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Elect Liz Hewitt as New Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Elect Liz Hewitt as New Director For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve DKK 20 Million Reduction in Share For For Capital via Share Cancellation Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve DKK 20 Million Reduction in Share For For Capital via Share Cancellation Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Authorize Repurchase up to 10 Percent of For For Share Capital Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Authorize Repurchase up to 10 Percent of For For Share Capital Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Amend Articles Re: Electronic Communication For For With Shareholders Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Amend Articles Re: Electronic Communication For For With Shareholders Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Amend Articles to Reflect Name Change of For For the Danish Business Authority Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Amend Articles to Reflect Name Change of For For the Danish Business Authority Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve Revised Remuneration Principles For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Approve Revised Remuneration Principles For For Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Other Business Novo Nordisk A/S NOVO B K7314N152 21-Mar-12 Mgmt Other Business Andritz AG ANDR A11123105 22-Mar-12 Mgmt Receive Financial Statements and Statutory Reports (Non-Voting) Andritz AG ANDR A11123105 22-Mar-12 Mgmt Receive Financial Statements and Statutory Reports (Non-Voting) Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve Allocation of Income For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve Allocation of Income For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve Discharge of Management Board For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve Discharge of Management Board For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve Discharge of Supervisory Board For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve Discharge of Supervisory Board For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve Remuneration of Supervisory Board For For Members Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve Remuneration of Supervisory Board For For Members Andritz AG ANDR A11123105 22-Mar-12 Mgmt Ratify Auditors For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Ratify Auditors For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Elect Supervisory Board Member For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Elect Supervisory Board Member For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve 2:1 Stock Split For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve 2:1 Stock Split For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Amend Articles Re: Compliance with New For For Austrian Legislation (Transposition of EU Shareholder's Rights Directive) Andritz AG ANDR A11123105 22-Mar-12 Mgmt Amend Articles Re: Compliance with New For For Austrian Legislation (Transposition of EU Shareholder's Rights Directive) Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve Stock Option Plan For For Andritz AG ANDR A11123105 22-Mar-12 Mgmt Approve Stock Option Plan For For Castellum AB CAST W2084X107 22-Mar-12 Mgmt Elect Chairman of Meeting For For Castellum AB CAST W2084X107 22-Mar-12 Mgmt Prepare and Approve List of Shareholders For For Castellum AB CAST W2084X107 22-Mar-12 Mgmt Approve Agenda of Meeting For For Castellum AB CAST W2084X107 22-Mar-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For Castellum AB CAST W2084X107 22-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For Castellum AB CAST W2084X107 22-Mar-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Consolidated Statements and Statutory Reports Castellum AB CAST W2084X107 22-Mar-12 Mgmt Receive Auditor's Report Regarding Compliance of the Guidelines for Executive Remuneration; Receive Chairman's and Managing Director's Review Castellum AB CAST W2084X107 22-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports Castellum AB CAST W2084X107 22-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 3.70 per Share Castellum AB CAST W2084X107 22-Mar-12 Mgmt Approve Discharge of Board and President For For Castellum AB CAST W2084X107 22-Mar-12 Mgmt Receive Election Committee's Report on Activities and Statement Concerning the Proposal Regarding the Board of Directors Castellum AB CAST W2084X107 22-Mar-12 Mgmt Determine Number of Members (7) and For For Deputy Members of Board Castellum AB CAST W2084X107 22-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of SEK 510,000 for Chairman, SEK 245,000 for Other Members Castellum AB CAST W2084X107 22-Mar-12 Mgmt Reelect Per Berggren, Marianne For For Alexandersson, Ulla-Britt Fräjdin-Hellqvist, Christer Jacobson, and Johan Skoglund as Directors; Elect Charlotte Stromberg (Chair), and Jan-Ake Jonsson as New Directors Castellum AB CAST W2084X107 22-Mar-12 Mgmt Authorize Chairman of Board and For For Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Castellum AB CAST W2084X107 22-Mar-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Castellum AB CAST W2084X107 22-Mar-12 Mgmt Authorize Share Repurchase Program and For For Reissuance of Repurchased Shares GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Receive Report of Board GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Receive Report of Board GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Approve Financial Statements and Statutory For For Report; Approve Discharge of Directors GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Approve Financial Statements and Statutory For For Report; Approve Discharge of Directors GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of DKK 0.27 per Share GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of DKK 0.27 per Share GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of DKK 600,000 for Chairman, DKK 400,000 for Vice Chairman, and DKK 200,000 for Other Directors; Approve remuneration for Committee Work GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of DKK 600,000 for Chairman, DKK 400,000 for Vice Chairman, and DKK 200,000 for Other Directors; Approve remuneration for Committee Work GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect Per Wold-Olsen as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect Per Wold-Olsen as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect William Hoover Jr. as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect William Hoover Jr. as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect Jorgen Bardenfleth as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect Jorgen Bardenfleth as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect Rene Svendsen-Tune as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect Rene Svendsen-Tune as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect Carsten Thomsen as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect Carsten Thomsen as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect Wolfgang Reim as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Reelect Wolfgang Reim as Director For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Ratify KPMG as Auditors For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Ratify KPMG as Auditors For For GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Approve Amendment to Guidelines for For For Incentive-Based Compensation for Executive Management and Board GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Approve Amendment to Guidelines for For For Incentive-Based Compensation for Executive Management and Board GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Authorize Share Repurchase of up to 20 For For Percent of the Share Capital of the Company GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Authorize Share Repurchase of up to 20 For For Percent of the Share Capital of the Company GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Authorize Board to Distribute Special For For Dividends GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Authorize Board to Distribute Special For For Dividends GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Approve DKK 14.7 Million Reduction in Share For For Capital via Share Cancellation; Amend Articles of Association Accordingly GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Approve DKK 14.7 Million Reduction in Share For For Capital via Share Cancellation; Amend Articles of Association Accordingly GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Extend Board's Authorizations to Create up to For For DKK 150 Million Pool of Capital Without Preemptive Rights until April 30, 2013 GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Extend Board's Authorizations to Create up to For For DKK 150 Million Pool of Capital Without Preemptive Rights until April 30, 2013 GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Other Proposals From Shareholders (None Submitted) GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Other Proposals From Shareholders (None Submitted) GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Other Business GN Store Nord A/S GN K4001S214 22-Mar-12 Mgmt Other Business Fomento Economico Mexicano S.A.B. de FEMSAUBD 344419106 23-Mar-12 Mgmt Accept Report of Board of Directors on For For C.V. (FEMSA) Financial Statements and Statutory Reports for Fiscal Year 2011, Receive CEO's Report and Audit and Corporate Practices Committees Chairmen Report Fomento Economico Mexicano S.A.B. de FEMSAUBD 344419106 23-Mar-12 Mgmt Accept Report on Adherence to Fiscal For For C.V. (FEMSA) Obligations Fomento Economico Mexicano S.A.B. de FEMSAUBD 344419106 23-Mar-12 Mgmt Approve Allocation of Income and Distribution For For C.V. (FEMSA) of Dividends of MXN 0.30 per Series B Shares; MXN 0.38 per Series D Shares; Corresponding to a Total of MXN 1.54 per B Unit and MXN 1.85 per BD Unit Fomento Economico Mexicano S.A.B. de FEMSAUBD 344419106 23-Mar-12 Mgmt Set Aggregate Nominal Share Repurchase For For C.V. (FEMSA) Reserve to a Maximum Amount of up to MXN 3 Billion Fomento Economico Mexicano S.A.B. de FEMSAUBD 344419106 23-Mar-12 Mgmt Elect Directors and Secretaries, Verify For Against C.V. (FEMSA) Independence of Directors, and Approve their Remuneration Fomento Economico Mexicano S.A.B. de FEMSAUBD 344419106 23-Mar-12 Mgmt Elect Members and Chairmen of Finance and For Against C.V. (FEMSA) Planning Committee, Audit Committee and Corporate Practices Committee; Approve Their Remuneration Fomento Economico Mexicano S.A.B. de FEMSAUBD 344419106 23-Mar-12 Mgmt Designate Inspector or Shareholder For For C.V. (FEMSA) Representative(s) of Minutes of Meeting Fomento Economico Mexicano S.A.B. de FEMSAUBD 344419106 23-Mar-12 Mgmt Approve Minutes of Meeting For For C.V. (FEMSA) Fomento Economico Mexicano S.A.B. de FEMSAUBD 344419106 23-Mar-12 Mgmt Approve Merger by Absorption of Subsidiaries For For C.V. (FEMSA) Desarrollo de Marcas Refresqueras, Isildur, Tiendas Oxxo Cedis Mexico, Estaciones Oxxo Mexico, Empresas Cuadrox, Corporacion Emprex and Consorcio Progresivo de Servicios Refresqueros by Company Fomento Economico Mexicano S.A.B. de FEMSAUBD 344419106 23-Mar-12 Mgmt Designate Inspector or Shareholder For For C.V. (FEMSA) Representative(s) of Minutes of Meeting Fomento Economico Mexicano S.A.B. de FEMSAUBD 344419106 23-Mar-12 Mgmt Approve Minutes of Meeting For For C.V. (FEMSA) GS Holdings Corp. 078930 Y2901P103 23-Mar-12 Mgmt Approve Appropriation of Income and For For Dividends of KRW 1,350 per Common Share and KRW 1,400 per Preferred Share GS Holdings Corp. 078930 Y2901P103 23-Mar-12 Mgmt Amend Articles of Incorporation For For GS Holdings Corp. 078930 Y2901P103 23-Mar-12 Mgmt Reelect Two Outside Directors (Bundled) For For GS Holdings Corp. 078930 Y2901P103 23-Mar-12 Mgmt Reelect Kim Woo-Seok as Member of Audit For For Committee GS Holdings Corp. 078930 Y2901P103 23-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Hana Financial Group Inc. 086790 Y29975102 23-Mar-12 Mgmt Approve Financial Statements For For Hana Financial Group Inc. 086790 Y29975102 23-Mar-12 Mgmt Approve Appropriation of Income and Year- For For End Dividend of KRW 300 per Share Hana Financial Group Inc. 086790 Y29975102 23-Mar-12 Mgmt Amend Articles of Incorporation For For Hana Financial Group Inc. 086790 Y29975102 23-Mar-12 Mgmt Elect Three Inside Directors and Eight Outside For For Directors (Bundled) Hana Financial Group Inc. 086790 Y29975102 23-Mar-12 Mgmt Elect Five Members of Audit Committee For For Hana Financial Group Inc. 086790 Y29975102 23-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Hankook Tire Co. 000240 Y30587102 23-Mar-12 Mgmt Approve Financial Statements, Appropriation For For of Income and Dividend of KRW 400 per Share Hankook Tire Co. 000240 Y30587102 23-Mar-12 Mgmt Amend Articles of Incorporation For For Hankook Tire Co. 000240 Y30587102 23-Mar-12 Mgmt Elect Two Outside Directors (Bundled) For For Hankook Tire Co. 000240 Y30587102 23-Mar-12 Mgmt Reelect Min Hae-Young as Member of Audit For For Committee Hankook Tire Co. 000240 Y30587102 23-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Honam Petrochemical Corporation 011170 Y3280U101 23-Mar-12 Mgmt Approve Financial Statements, Appropriation For For of Income and Dividend of KRW 1,750 per Share Honam Petrochemical Corporation 011170 Y3280U101 23-Mar-12 Mgmt Amend Articles of Incorporation For For Honam Petrochemical Corporation 011170 Y3280U101 23-Mar-12 Mgmt Elect One Inside Director and Three Outside For Against Directors (Bundled) Honam Petrochemical Corporation 011170 Y3280U101 23-Mar-12 Mgmt Elect Three Members of Audit Committee For Against Honam Petrochemical Corporation 011170 Y3280U101 23-Mar-12 Mgmt Approve Total Remuneration of Inside For Against Directors and Outside Directors Industrial Bank of Korea 024110 Y3994L108 23-Mar-12 Mgmt Approve Financial Statements, Appropriation For For of Income and Dividend of KRW 580 per Common Share and 580 per Preferred Share Industrial Bank of Korea 024110 Y3994L108 23-Mar-12 Mgmt Amend Articles of Incorporation For For Industrial Bank of Korea 024110 Y3994L108 23-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Industrial Bank of Korea 024110 Y3994L108 23-Mar-12 Mgmt Authorize Board to Fix Remuneration of For For Internal Auditor KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Approve Financial Statements, Appropriation For For of Income and Dividend of KRW 720 per Share KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Amend Articles of Incorporation For For KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Elect Hwang Gun-Ho as Outside Director For For KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Reelect Lee Kyung-Jae as Outside Director For For KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Reelect Ham Sang-Moon as Outside Director For For KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Reelect Koh Seung-Eui as Outside Director For For KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Reelect Lee Yeong-Nam as Outside Director For For KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Reelect Jo Jae-Mok as Outside Director For For KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Elect Hwang Gun-Ho as Member of Audit For For Committee KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Elect Kim Young-Jin as Member of Audit For For Committee KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Elect Lee Young-Nam as Member of Audit For For Committee KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Reelect Bae Jae-Wook as Member of Audit For For Committee KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Reelect Lee Jong-Cheon as Member of Audit For For Committee KB Financial Group Inc. 105560 Y46007103 23-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Kia Motors Corporation 000270 Y47601102 23-Mar-12 Mgmt Approve Appropriation of Income and For For Dividend of KRW 600 per Share Kia Motors Corporation 000270 Y47601102 23-Mar-12 Mgmt Amend Articles of Incorporation For For Kia Motors Corporation 000270 Y47601102 23-Mar-12 Mgmt Reelect Two Inside Directors and Two Outside For For Directors (Bundled) Kia Motors Corporation 000270 Y47601102 23-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Korea Zinc Co Ltd 010130 Y4960Y108 23-Mar-12 Mgmt Approve Financial Statements, Appropriation For For of Income and Dividend of KRW 5,000 per Share Korea Zinc Co Ltd 010130 Y4960Y108 23-Mar-12 Mgmt Elect Two Inside Directors and Three Outside For For Directors (Bundled) Korea Zinc Co Ltd 010130 Y4960Y108 23-Mar-12 Mgmt Elect Two Members of Audit Committee For For Korea Zinc Co Ltd 010130 Y4960Y108 23-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors SK Holdings Co. 003600 Y8070C112 23-Mar-12 Mgmt Approve Finance Statements, Appropriation of For For Income and Dividends of KRW 1,950 per Common Share and KRW 2,000 per Preferred Share SK Holdings Co. 003600 Y8070C112 23-Mar-12 Mgmt Amend Articles of Incorporation For For SK Holdings Co. 003600 Y8070C112 23-Mar-12 Mgmt Reelect Kwon O-Ryong as Outside Director For For SK Holdings Co. 003600 Y8070C112 23-Mar-12 Mgmt Reelect Kwon O-Ryong as Member of Audit For For Committee SK Holdings Co. 003600 Y8070C112 23-Mar-12 Mgmt Approve Total Remuneration of Inside For Against Directors and Outside Directors Taekwang Industrial Co. Ltd. 003240 Y8363Z109 23-Mar-12 Mgmt Approve Financial Statements, Appropriation For Against of Income and Dividend of KRW 1,750 per Share Taekwang Industrial Co. Ltd. 003240 Y8363Z109 23-Mar-12 Mgmt Amend Articles of Incorporation For Against Taekwang Industrial Co. Ltd. 003240 Y8363Z109 23-Mar-12 Mgmt Elect Two Inside Directors and Two Outside For Against Directors (Bundled) Taekwang Industrial Co. Ltd. 003240 Y8363Z109 23-Mar-12 Mgmt Elect Three Members of Audit Committee For Against Taekwang Industrial Co. Ltd. 003240 Y8363Z109 23-Mar-12 Mgmt Approve Total Remuneration of Inside For Against Directors and Outside Directors Taeyoung Engineering & Construction Co. 009410 Y8366E103 23-Mar-12 Mgmt Approve Financial Statements, Appropriation For For of Income and Dividend of KRW 100 per Common Share and KRW 105 per Preferred Share Taeyoung Engineering & Construction Co. 009410 Y8366E103 23-Mar-12 Mgmt Amend Articles of Incorporation For For Taeyoung Engineering & Construction Co. 009410 Y8366E103 23-Mar-12 Mgmt Elect Three Outside Directors (Bundled) For For Taeyoung Engineering & Construction Co. 009410 Y8366E103 23-Mar-12 Mgmt Elect Three Members of Audit Committee For For Taeyoung Engineering & Construction Co. 009410 Y8366E103 23-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Director Compania De Minas Buenaventura S.A. BUENAVC1 204448104 26-Mar-12 Mgmt Approve Annual Reports For For Compania De Minas Buenaventura S.A. BUENAVC1 204448104 26-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports Compania De Minas Buenaventura S.A. BUENAVC1 204448104 26-Mar-12 Mgmt Elect External Auditors for Fiscal Year 2012 For For Compania De Minas Buenaventura S.A. BUENAVC1 204448104 26-Mar-12 Mgmt Approve Dividends For For Pan American Silver Corp. PAA 697900108 26-Mar-12 Mgmt Approve Acquisition of Minefinders For For Corporation Ltd. SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Elect Chairman of Meeting For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Elect Chairman of Meeting For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Prepare and Approve List of Shareholders For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Prepare and Approve List of Shareholders For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Agenda of Meeting For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Agenda of Meeting For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Chairman's Review SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Chairman's Review SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Receive President's Report SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Receive President's Report SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Receive Auditor's Report SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Receive Auditor's Report SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 2.00 per Share SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 2.00 per Share SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve March 29, 2012, as Record Date for For For Payment of Dividends SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve March 29, 2012, as Record Date for For For Payment of Dividends SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Discharge of Board and President For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Discharge of Board and President For For SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Receive Report from Nominating Committee SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Receive Report from Nominating Committee SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Determine Number of Members (9) and For For Deputy Members (0) of Board SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Determine Number of Members (9) and For For Deputy Members (0) of Board SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of SEK 1.4 Million for Chairman, and SEK 475,000 for Other Non-Executive Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of SEK 1.4 Million for Chairman, and SEK 475,000 for Other Non-Executive Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Reelect Anders Carlberg, Sverker Martin-Lof, For Against Anders Nyren, Matti Sundberg, John Tulloch, Lars Westerberg, Annika Lundius, Jan Johansson, and Martin Lindqvist as Directors SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Reelect Anders Carlberg, Sverker Martin-Lof, For Against Anders Nyren, Matti Sundberg, John Tulloch, Lars Westerberg, Annika Lundius, Jan Johansson, and Martin Lindqvist as Directors SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Reelect Sverker Martin-Lof as Chairman of the For For Board of Directors SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Reelect Sverker Martin-Lof as Chairman of the For For Board of Directors SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Fix Number of Auditors at One; Ratify For For PricewaterhouseCoopers as Auditors SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Fix Number of Auditors at One; Ratify For For PricewaterhouseCoopers as Auditors SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Authorize Chairman of Board and For For Representatives of Three to Five of Company's Largest Shareholders to Serve on Nominating Committee SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Authorize Chairman of Board and For For Representatives of Three to Five of Company's Largest Shareholders to Serve on Nominating Committee SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Remuneration Policy And Other For Against Terms of Employment For Executive Management SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Approve Remuneration Policy And Other For Against Terms of Employment For Executive Management SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Close Meeting SSAB Corp. SSABA W8615U124 26-Mar-12 Mgmt Close Meeting Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Open Meeting Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Receive Announcements Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Receive Report of Supervisory Board (Non- Voting) Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Receive Report of Management Board (Non- Voting) Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Adopt Financial Statements For For Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Approve Dividends of 1.80 EUR Per Share For For Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Approve Discharge of Management Board For For Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Approve Discharge of Supervisory Board For For Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Ratify KPMG Accountants as Auditors For For Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Amend Articles Re: Delete Reference to For For Cumulative Preference Shares and Reflect Changes in Dutch Law Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Grant Board Authority to Issue Shares Up To For For 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Authorize Board to Exclude Preemptive Rights For For from Issuance under Item 8.1 Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Other Business (Non-Voting) Nutreco NV NUO N6509P102 27-Mar-12 Mgmt Close Meeting Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Open Meeting; Recieve Address by Chairman of the Board Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Elect Claes Beyer as Chairman of Meeting For For Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Prepare and Approve List of Shareholders For For Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Approve Agenda of Meeting For For Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Receive Financial Statements and Statutory Reports Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Receive Auditor's Report Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Receive President's Report Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 5.30 Per Preference Share and SEK 5.30 Per Common Share Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Approve Discharge of Board and President For For Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Determine Number of Members (10) and For For Deputy Members (0) of Board Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of SEK 1.35 Million to the Chairman, SEK 675,000 to the Vice Chairman, and SEK 400,000 to Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Reelect Olav Fjell, Ulrika Francke, Göran For For Hedman, Lars Idermark, Anders Igel, Pia Rudengren, Anders Sundström, Karl-Henrik Sundstrom, and Siv Svensson as Directors; Elect Charlotte Stromberg as New Director Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Authorize Chairman of Board and For For Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Amend Articles Re: Conversion of Preference For For Shares Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Approve SEK 610.8 Million Reduction In For For Share Capital via Share Cancellation Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Approve Capitalization of Reserves of SEK For For 1.13 Billion for a Bonus Issue Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Authorize Repurchase Program of up to One For For Percent of Issued Share Capital in Accordance with the Securities Market Act Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Authorize Repurchase Program of up to Ten For For Percent of Issued Share Capital Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Approve Issuance of Convertibles without For For Preemptive Rights Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Approve Collective Remuneration Program For For 2012 Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Approve Resolution Regarding Deferred For For Variable Remuneration in the form of Shares under Program 2012 Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Authorize Transfer of Own Ordinary Shares For For under Program 2012 Swedbank AB SWEDA W9423X102 27-Mar-12 Shldr Remove the "Swedbank Arena" Sign from the None Against Football Stadium in Solna, Sweden; Change the Name of "Swedbank Arena" Swedbank AB SWEDA W9423X102 27-Mar-12 Mgmt Close Meeting Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Matters to be Informed Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Approve Minutes of Previous Meeting For For Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Acknowledge Directors' Report Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Accept Financial Statements For For Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Approve Allocation of Income and Dividend of For For THB 8.43 Per Share Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Approve KPMG Phoomchai Audit Ltd. as For For Auditors and Authorize Board to Fix Their Remuneration Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Elect Somprasong Boonyachai as Director For For Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Elect Aviruth Wongbuddhapitak as Director For For Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Elect Tasanee Manorot as Director For For Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Elect Allen Lew Yoong Keong as Director For Against Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Elect Montchai Noosong as Director For For Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Approve Remuneration of Directors For For Advanced Info Service PCL ADVANC Y0014U183 28-Mar-12 Mgmt Other Business Cosan S.A. Industria e Comercio CSAN3 P31573101 28-Mar-12 Mgmt Approve Creation of Audit Committee For For Cosan S.A. Industria e Comercio CSAN3 P31573101 28-Mar-12 Mgmt Amend Articles Re: Voting Rights in Company For For Subsidiaries Cosan S.A. Industria e Comercio CSAN3 P31573101 28-Mar-12 Mgmt Amend Articles Re: Audit Committee For For Cosan S.A. Industria e Comercio CSAN3 P31573101 28-Mar-12 Mgmt Amend Articles Re: Executive Committee For For Cosan S.A. Industria e Comercio CSAN3 P31573101 28-Mar-12 Mgmt Consolidate Bylaws For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Open Meeting; Receive Chairman's Review M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Open Meeting; Receive Chairman's Review M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Call the Meeting to Order M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Call the Meeting to Order M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Prepare and Approve List of Shareholders For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Prepare and Approve List of Shareholders For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Receive Financial Statements and Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Receive Financial Statements and Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Approve Allocation of Income and Omission of For For Dividends M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Approve Allocation of Income and Omission of For For Dividends M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Approve Discharge of Board and President For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Approve Discharge of Board and President For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of EUR 76,500 for Chairman, EUR 64,500 for Vice Chairman, and EUR 50,400 for Other Directors; Approve Meeting Fees M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of EUR 76,500 for Chairman, EUR 64,500 for Vice Chairman, and EUR 50,400 for Other Directors; Approve Meeting Fees M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Fix Number of Directors at Nine For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Fix Number of Directors at Nine For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Reelect Kirsi Komi, Mikael Aminoff, Martti For For Asunta, Kari Jordan, Kai Korhonen, Liisa Leino, Juha Niemela, Antti Tanskanen, and Erkki Varis as Directors M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Reelect Kirsi Komi, Mikael Aminoff, Martti For For Asunta, Kari Jordan, Kai Korhonen, Liisa Leino, Juha Niemela, Antti Tanskanen, and Erkki Varis as Directors M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Approve Remuneration of Auditors For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Approve Remuneration of Auditors For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Ratify KPMG as Auditors For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Ratify KPMG as Auditors For For M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Approve Issuance of 70 Million Class B For Against Shares without Preemptive Rights M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Approve Issuance of 70 Million Class B For Against Shares without Preemptive Rights M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Amend Articles Re: Commercial Name; For For Corporate Purpose; Editorial Changes; Compliance with Finnish Companies Act; Representing the Company M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Amend Articles Re: Commercial Name; For For Corporate Purpose; Editorial Changes; Compliance with Finnish Companies Act; Representing the Company M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Close Meeting M-Real Corp. MRLBV X5594C116 28-Mar-12 Mgmt Close Meeting PT Bank Rakyat Indonesia (Persero) Tbk BBRI Y0697U112 28-Mar-12 Mgmt Approve Annual Report, Financial Statements, For For and Commissioners' Report PT Bank Rakyat Indonesia (Persero) Tbk BBRI Y0697U112 28-Mar-12 Mgmt Approve Report on the Partnership and For For Community Development Program (PCDP) PT Bank Rakyat Indonesia (Persero) Tbk BBRI Y0697U112 28-Mar-12 Mgmt Approve Allocation of Income For For PT Bank Rakyat Indonesia (Persero) Tbk BBRI Y0697U112 28-Mar-12 Mgmt Approve Remuneration of Directors and For For Commissioners PT Bank Rakyat Indonesia (Persero) Tbk BBRI Y0697U112 28-Mar-12 Mgmt Approve Auditors for the Company's Financial For For Statements PT Bank Rakyat Indonesia (Persero) Tbk BBRI Y0697U112 28-Mar-12 Mgmt Approve Auditors for the PCDP's Financial For For Statements PT Bank Rakyat Indonesia (Persero) Tbk BBRI Y0697U112 28-Mar-12 Mgmt Amend Articles of Association For Against PT Bank Rakyat Indonesia (Persero) Tbk BBRI Y0697U112 28-Mar-12 Mgmt Elect Commissioners and/or Directors For Against Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Open Meeting Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Open Meeting Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Elect Sven Unger as Chairman of Meeting For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Elect Sven Unger as Chairman of Meeting For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Prepare and Approve List of Shareholders For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Prepare and Approve List of Shareholders For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Agenda of Meeting For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Agenda of Meeting For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Designate Two Inspectors of Minutes of For For Meeting Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Designate Two Inspectors of Minutes of For For Meeting Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Consolidated Financial Statements and Statutory Reports; Receive Board's Report; Receive Auditor's Report; Receive Review by CEO Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Consolidated Financial Statements and Statutory Reports; Receive Board's Report; Receive Auditor's Report; Receive Review by CEO Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports; Approve Consolidated Financial Statements and Statutory Reports Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports; Approve Consolidated Financial Statements and Statutory Reports Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 9.75 per Share Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 9.75 per Share Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Discharge of Board and President For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Discharge of Board and President For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Authorize Repurchase of Up to 40 Million For For Class A and/or Class B Shares and Reissuance of Repurchased Shares Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Authorize Repurchase of Up to 40 Million For For Class A and/or Class B Shares and Reissuance of Repurchased Shares Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Authorize Repurchase of Up to 2 Percent of For For Issued Share Capital for the Bank's Trading Book Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Authorize Repurchase of Up to 2 Percent of For For Issued Share Capital for the Bank's Trading Book Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Determine Number of Members (12) of Board For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Determine Number of Members (12) of Board For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Determine Number of Auditors (2) For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Determine Number of Auditors (2) For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Remuneration of Directors in the For Against Ammount of 3.15 Million for Chairman, EUR 850,000 for Vice Chairmen, and SEK 575,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Remuneration of Directors in the For Against Ammount of 3.15 Million for Chairman, EUR 850,000 for Vice Chairmen, and SEK 575,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Reelect Hans Larsson (Chairman), Anders For Against Nyren, Fredrik Lundberg, Jon Baksaas, Par Boman, Tommy Bylund, Lone Schroder, Jan Johansson, Sverker Martin-Lof, and Bente Rathe as Directors; Elect Ole Johansson and Charlotte Skog as New Directors Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Reelect Hans Larsson (Chairman), Anders For Against Nyren, Fredrik Lundberg, Jon Baksaas, Par Boman, Tommy Bylund, Lone Schroder, Jan Johansson, Sverker Martin-Lof, and Bente Rathe as Directors; Elect Ole Johansson and Charlotte Skog as New Directors Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Ratify KPMG and Ernst & Young as Auditors For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Ratify KPMG and Ernst & Young as Auditors For For Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Proposal Concerning the For For Appointment of Auditors in Foundations Without Own Management Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Approve Proposal Concerning the For For Appointment of Auditors in Foundations Without Own Management Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Close Meeting Svenska Handelsbanken SHBA W90937181 28-Mar-12 Mgmt Close Meeting Asiana Airlines Inc. 020560 Y03355107 29-Mar-12 Mgmt Approve Financial Statements For For Asiana Airlines Inc. 020560 Y03355107 29-Mar-12 Mgmt Amend Articles of Incorporation For Against Asiana Airlines Inc. 020560 Y03355107 29-Mar-12 Mgmt Reelect One Inside Director and Two Outside For For Directors (Bundled) Asiana Airlines Inc. 020560 Y03355107 29-Mar-12 Mgmt Reelect Two Members of Audit Committee For For Asiana Airlines Inc. 020560 Y03355107 29-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 60 Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Amend Articles To Authorize Internet For For Disclosure of Shareholder Meeting Materials - Indemnify Directors and Statutory Auditors Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Mitarai, Fujio For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Tanaka, Toshizo For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Ikoma, Toshiaki For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Watanabe, Kunio For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Adachi, Yoroku For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Mitsuhashi, Yasuo For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Matsumoto, Shigeyuki For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Homma, Toshio For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Nakaoka, Masaki For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Honda, Haruhisa For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Ozawa, Hideki For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Maeda, Masaya For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Tani, Yasuhiro For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Araki, Makoto For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Suematsu, Hiroyuki For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Uzawa, Shigeyuki For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Nagasawa, Kenichi For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Elect Director Otsuka, Naoji For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Appoint Statutory Auditor Uramoto, Kengo For For Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Approve Retirement Bonus Payment for For Against Directors Canon Inc. 7751 J05124144 29-Mar-12 Mgmt Approve Annual Bonus Payment to Directors For For Malayan Banking Bhd. MAYBANK Y54671105 29-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports Malayan Banking Bhd. MAYBANK Y54671105 29-Mar-12 Mgmt Approve Final Dividend of MYR 0.36 Per For For Share Malayan Banking Bhd. MAYBANK Y54671105 29-Mar-12 Mgmt Elect Johan Ariffin as Director For For Malayan Banking Bhd. MAYBANK Y54671105 29-Mar-12 Mgmt Elect Abdul Wahid Omar as Director For For Malayan Banking Bhd. MAYBANK Y54671105 29-Mar-12 Mgmt Elect Hadenan A. Jalil as Director For For Malayan Banking Bhd. MAYBANK Y54671105 29-Mar-12 Mgmt Elect Alister Maitland as Director For For Malayan Banking Bhd. MAYBANK Y54671105 29-Mar-12 Mgmt Approve Ernst & Young as Auditors and For For Authorize Board to Fix Their Remuneration Malayan Banking Bhd. MAYBANK Y54671105 29-Mar-12 Mgmt Approve Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights Malayan Banking Bhd. MAYBANK Y54671105 29-Mar-12 Mgmt Approve Issuance of New Ordinary Shares in For For Relation to the Company's Recurrent and Optional Dividend Reinvestment Plan Malayan Banking Bhd. MAYBANK Y54671105 29-Mar-12 Mgmt Amend Memorandum and Articles of For For Association Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 5 Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Amend Articles To Indemnify Statutory For For Auditors Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Elect Director Tajima, Shigeo For For Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Elect Director Ito, Ikuo For For Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Elect Director Ota, Takeshi For For Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Elect Director Motohashi, Yoshiji For For Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Elect Director Miura, Keiichi For For Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Elect Director Yamazaki, Hironori For For Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Elect Director Takeda, Michio For For Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Elect Director Miyashita, Takafumi For For Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Appoint Statutory Auditor Tachi, Kazuyuki For For Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Appoint Statutory Auditor Araki, Shigeru For Against Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Appoint Statutory Auditor Takahashi, Akito For For Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Appoint Alternate Statutory Auditor Ueno, For Against Michio Nippon Carbon Co. Ltd. 5302 J52215100 29-Mar-12 Mgmt Approve Takeover Defense Plan (Poison Pill) For Against Sungwoo Hitech Co. 015750 Y8242C107 29-Mar-12 Mgmt Approve Financial Statements, Appropriation For For of Income and Dividend of KRW 200 per Share Sungwoo Hitech Co. 015750 Y8242C107 29-Mar-12 Mgmt Amend Articles of Incorporation For For Sungwoo Hitech Co. 015750 Y8242C107 29-Mar-12 Mgmt Elect Park Hee-Geun as Inside Director For For Sungwoo Hitech Co. 015750 Y8242C107 29-Mar-12 Mgmt Elect Gang Bong-Sil as Inside Director For For Sungwoo Hitech Co. 015750 Y8242C107 29-Mar-12 Mgmt Elect Cho Hwi-Gab as Outside Director For For Sungwoo Hitech Co. 015750 Y8242C107 29-Mar-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Sungwoo Hitech Co. 015750 Y8242C107 29-Mar-12 Mgmt Authorize Board to Fix Remuneration of For For Internal Auditor Sungwoo Hitech Co. 015750 Y8242C107 29-Mar-12 Mgmt Amend Terms of Severance Payments to For For Executives Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Open Meeting; Elect Sven Unger as Chairman For For of Meeting Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Open Meeting; Elect Sven Unger as Chairman For For of Meeting Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Prepare and Approve List of Shareholders For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Prepare and Approve List of Shareholders For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Agenda of Meeting For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Agenda of Meeting For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Auditor's Report Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Auditor's Report Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Receive President's Report and CEO's Review Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Receive President's Report and CEO's Review Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Financial Statements and Statutory For For Reports Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 4.20 per Share Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 4.20 per Share Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Discharge of Board and President For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Discharge of Board and President For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Determine Number of Members (9) and For For Deputy Members (0) of Board Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Determine Number of Members (9) and For For Deputy Members (0) of Board Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Fix Number of Auditors For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Fix Number of Auditors For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of SEK 1.58 Million for Chairman, and SEK 525,000 for Non-Executive Directors; Approve Remuneration of Auditors Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of SEK 1.58 Million for Chairman, and SEK 525,000 for Non-Executive Directors; Approve Remuneration of Auditors Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Reelect Pär Boman, Rolf Börjesson, Jan For For Johansson, Leif Johansson, Sverker Martin- Löf, Anders Nyrén, and Barbara Thoralfsson as Directors; Elect Louise Julian and Bert Nordberg as New Directors Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Reelect Pär Boman, Rolf Börjesson, Jan For For Johansson, Leif Johansson, Sverker Martin- Löf, Anders Nyrén, and Barbara Thoralfsson as Directors; Elect Louise Julian and Bert Nordberg as New Directors Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Authorize Chairman of Board and For For Representatives Between Four and Six of Company's Largest Shareholders to Serve on Nominating Committee Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Authorize Chairman of Board and For For Representatives Between Four and Six of Company's Largest Shareholders to Serve on Nominating Committee Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Close Meeting Svenska Cellulosa Ab (Sca) SCAB W90152120 29-Mar-12 Mgmt Close Meeting The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director William E. Bennett For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director Hugh J. Bolton For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director John L. Bragg For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director Amy W. Brinkley For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director W. Edmund Clark For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director Colleen A. Goggins For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director Henry H. Ketcham For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director Brian M. Levitt For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director Harold H. MacKay For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director Karen E. Maidment For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director Irene R. Miller For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director Nadir H. Mohamed For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director Wilbur J. Prezzano For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director Helen K. Sinclair For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Elect Director John M. Thompson For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Ratify Ernst & Young LLP as Auditors For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Advisory Vote on Executive Compensation For For Approach The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Re-approve 2000 Stock Incentive Plan For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Mgmt Amend 2000 Stock Incentive Plan For For The Toronto-Dominion Bank TD 891160509 29-Mar-12 Shldr SP A: Increase Disclosure of Executive Against Against Compensation The Toronto-Dominion Bank TD 891160509 29-Mar-12 Shldr SP B: Require Independence of Directors Against Against The Toronto-Dominion Bank TD 891160509 29-Mar-12 Shldr SP C: Establish Director Stock Ownership Against Against Requirement Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Approve Remuneration Report For For Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Approve Allocation of Income and Omission of For For Dividends Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Approve Transfer of CHF 2.5 Billion from For For Capital Contribution Reserves to Free Reserves and Dividend of CHF 17.00 perShare Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Approve Discharge of Board and Senior For For Management Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Extend Duration of Existing CHF 1 Million Pool For For of Capital without Preemptive Rights Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Change Company Name to Zurich Insurance For For Group AG Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Amend Corporate Purpose For For Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Elect Alison Carnwath as Director For For Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Elect Rafael del Pino as Director For For Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Reelect Josef Ackermann as Director For For Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Reelect Thomas Escher as Director For For Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Reelect Don Nicolaisen as Director For For Zurich Insurance Group AG H9870Y105 29-Mar-12 Mgmt Ratify PricewaterhouseCoopers AG as For For Auditors CJ CheilJedang Co. 097950 Y1661W134 30-Mar-12 Mgmt Approve Financial Statements, Appropriation For For of Income and Dividend of KRW 1,800 per Common Share and KRW 1,850 per Preferred Share CJ CheilJedang Co. 097950 Y1661W134 30-Mar-12 Mgmt Amend Articles of Incorporation For Against CJ CheilJedang Co. 097950 Y1661W134 30-Mar-12 Mgmt Approve Total Remuneration of Inside For Against Directors and Outside Directors Credicorp Ltd. BAP G2519Y108 30-Mar-12 Mgmt Receive Financial Statements and Statutory Reports (Non-Voting) Credicorp Ltd. BAP G2519Y108 30-Mar-12 Mgmt Accept Consolidated Financial Statements For For and Statutory Reports for the Fiscal Year Ended December 31, 2011 Credicorp Ltd. BAP G2519Y108 30-Mar-12 Mgmt Approve Remuneration of Directors; Approve For For Remuneration of Committee Members and Their Alternates Credicorp Ltd. BAP G2519Y108 30-Mar-12 Mgmt Appoint External Auditors for Fiscal Year 2012 For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Open Meeting Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Open Meeting Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Call the Meeting to Order Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Call the Meeting to Order Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Acknowledge Proper Convening of Meeting For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Prepare and Approve List of Shareholders For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Prepare and Approve List of Shareholders For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Receive Financial Statements and Statutory Reports; Receive CEO's Speech Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Receive Financial Statements and Statutory Reports; Receive CEO's Speech Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.60 Per Share Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.60 Per Share Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Approve Discharge of Board and President For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Approve Discharge of Board and President For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of EUR 175,000 for Chairman, EUR 120,000 for Deputy Chairman, and EUR 95,000 for Other Directors Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Approve Remuneration of Directors in the For For Amount of EUR 175,000 for Chairman, EUR 120,000 for Deputy Chairman, and EUR 95,000 for Other Directors Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Fix Number of Directors at Nine For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Fix Number of Directors at Nine For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Reelect Matti Alahuhta, Berndt Brunow, Karl For For Grotenfelt, Wendy Lane, Jussi Pesonen, Ursula Ranin, Veli-Matti Reinikkala, and Björn Wahlroos as Directors; Elect Kim Wahl as New Director Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Reelect Matti Alahuhta, Berndt Brunow, Karl For For Grotenfelt, Wendy Lane, Jussi Pesonen, Ursula Ranin, Veli-Matti Reinikkala, and Björn Wahlroos as Directors; Elect Kim Wahl as New Director Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Approve Remuneration of Auditors For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Approve Remuneration of Auditors For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Authorize Share Repurchase Program For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Authorize Share Repurchase Program For For Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Approve Charitable Donations of up to EUR For For 500,000 Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Approve Charitable Donations of up to EUR For For 500,000 Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Close Meeting Upm-Kymmene Oy UPM1V X9518S108 30-Mar-12 Mgmt Close Meeting Elekta AB EKTA B W2479G107 02-Apr-12 Mgmt Open Meeting Elekta AB EKTA B W2479G107 02-Apr-12 Mgmt Elect Chairman of Meeting For For Elekta AB EKTA B W2479G107 02-Apr-12 Mgmt Prepare and Approve List of Shareholders For For Elekta AB EKTA B W2479G107 02-Apr-12 Mgmt Approve Agenda of Meeting For For Elekta AB EKTA B W2479G107 02-Apr-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For Elekta AB EKTA B W2479G107 02-Apr-12 Mgmt Acknowledge Proper Convening of Meeting For For Elekta AB EKTA B W2479G107 02-Apr-12 Mgmt Approve Issuance of Convertible Bonds with For For Preemptive Rights Elekta AB EKTA B W2479G107 02-Apr-12 Mgmt Close Meeting Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Approve Minutes of Previous Meeting For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Approve Minutes of Previous Meeting For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Acknowledge Directors' Report Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Acknowledge Directors' Report Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Accept Financial Statements For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Accept Financial Statements For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Approve Allocation of Income and Dividend of For For THB 2.50 Per Share Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Approve Allocation of Income and Dividend of For For THB 2.50 Per Share Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Elect Somchai Bulsook as Director For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Elect Somchai Bulsook as Director For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Elect Sujitpan Lamsam as Director For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Elect Sujitpan Lamsam as Director For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Elect Suchada Kiranandana as Director For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Elect Suchada Kiranandana as Director For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Elect Abhijai Chandrasen as Director For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Elect Abhijai Chandrasen as Director For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Elect Hiroshi Ota as Director For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Elect Hiroshi Ota as Director For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Approve Remuneration of Directors For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Approve Remuneration of Directors For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Approve KPMG Phoomchai Audit Ltd. as For For Auditors and Authorize Board to Fix Their Remuneration Auditors Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Approve KPMG Phoomchai Audit Ltd. as For For Auditors and Authorize Board to Fix Their Remuneration Auditors Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Amend Articles of Association For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Amend Articles of Association For For Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Other Busines Kasikornbank PCL KBANK Y4591R118 02-Apr-12 Mgmt Other Busines PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Acknowledge Operating Results and Business For For Plan PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Approve Financial Statements For For PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Approve Allocation of Income and Dividend of For For THB 2.98 Per Share PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Approve Remuneration of Directors For For PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Elect Somchai Kuvijitsuwan as Director For For PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Elect Sombat Amornvivat as Director For For PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Elect Sukrit Surabotsopon as Director For For PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Elect Vasin Teeravechyan as Director For For PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Elect Somchai Thean-anant as Director For For PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Approve KPMG Phoomchai Audit Ltd. as For For Auditors and Authorize Board to Fix Their Remuneration PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Approve Fund Raising Plan For For PTT Global Chemical Public Co., Ltd. PTTGC Y7150W105 02-Apr-12 Mgmt Other Business For Against Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Approve Minutes of Previous Meeting For For Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Acknowledge Directors' Report Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Approve Allocation of Income and Payment of For For Final Dividend of THB 1.00 Per Share Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Elect Krairit Nilkuha as Director For For Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Elect Chai-Anan Samudavanija as Director For For Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Elect Thana Putarungsi as Director For For Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Elect Nuttachat Charuchinda as Director For For Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Elect Chumphon Thitayaruks as Director For For Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Approve Remuneration of Directors For For Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Approve KPMG Phoomchai Audit Ltd. as For For Auditors and Authorize Board to Fix Their Remuneration Bangchak Petroleum Public Co Ltd BCP Y0586K134 03-Apr-12 Mgmt Other Business For Against PBG S.A. PBG X634AG103 03-Apr-12 Mgmt Open Meeting PBG S.A. PBG X634AG103 03-Apr-12 Mgmt Elect Meeting Chairman For For PBG S.A. PBG X634AG103 03-Apr-12 Mgmt Acknowledge Proper Convening of Meeting PBG S.A. PBG X634AG103 03-Apr-12 Mgmt Approve Agenda of Meeting For For PBG S.A. PBG X634AG103 03-Apr-12 Mgmt Elect Members of Vote Counting Commission For For PBG S.A. PBG X634AG103 03-Apr-12 Mgmt Fix Number of Supervisory Board Members For For PBG S.A. PBG X634AG103 03-Apr-12 Mgmt Elect Supervisory Board Member For For PBG S.A. PBG X634AG103 03-Apr-12 Mgmt Approve Increase in Share Capital via For For Issuance of Series H Shares with Preemptive Rights; Amend Statute Accordingly PBG S.A. PBG X634AG103 03-Apr-12 Mgmt Approve Issuance of Convertible Bonds of A For Against Series without Preemptive Rights; Conditional Increase in Share Capital, and Related Statute Amendments PBG S.A. PBG X634AG103 03-Apr-12 Mgmt Amend Statute For For PBG S.A. PBG X634AG103 03-Apr-12 Mgmt Close Meeting National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Maryse Bertrand For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Lawrence S. Bloomberg For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Andre Caille For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Gerard Coulombe For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Bernard Cyr For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Gillian H. Denham For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Jean Douville For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Paul Gobeil For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Jean Houde For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Louise Laflamme For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Roseann Runte For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Lino A. Saputo, Jr. For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Pierre Thabet For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Elect Director Louis Vachon For For National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Advisory Vote on Executive Compensation For For Approach National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Ratify Samson Belair/Deloitte & Touche as For For Auditors National Bank Of Canada NA 633067103 04-Apr-12 Mgmt Re-approve Stock Option Plan For For National Bank Of Canada NA 633067103 04-Apr-12 Shldr SP 1: Performance-Based Equity Awards Against Against National Bank Of Canada NA 633067103 04-Apr-12 Shldr SP 2: Increase Disclosure of Executive Against Against Compensation National Bank Of Canada NA 633067103 04-Apr-12 Shldr SP 3: Disclose Information on Compensation Against Against Consultant National Bank Of Canada NA 633067103 04-Apr-12 Shldr SP 4: Establish a Separate Risk Management Against Against Committee Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Approve Remuneration Report For For Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Re-elect John Hughes as Director For For Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Re-elect Michael Tobin as Director For For Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Re-elect Brian McArthur-Muscroft as Director For For Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Re-elect Simon Batey as Director For For Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Re-elect John O'Reilly as Director For For Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Elect Maurizio Carli as Director For For Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Elect Sahar Elhabashi as Director For For Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Authorise Market Purchase For For Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Approve Long-Term Incentive Plan 2012 For For Telecity Group plc TCY G87403112 04-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Open Meeting Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Open Meeting Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Elect Sven Unger as Chairman of Meeting For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Elect Sven Unger as Chairman of Meeting For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Prepare and Approve List of Shareholders For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Prepare and Approve List of Shareholders For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Agenda of Meeting For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Agenda of Meeting For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Acknowledge Proper Convening of Meeting For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Acknowledge Proper Convening of Meeting For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Receive Board and Board Committee Reports Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Receive Board and Board Committee Reports Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Auditor's Report; Receive CEO's Review Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Auditor's Report; Receive CEO's Review Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 3.00 per Share Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 3.00 per Share Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Discharge of Board and President For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Discharge of Board and President For For Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Determine Number of Members (9) and For For Deputy Members (0) of Board Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Determine Number of Members (9) and For For Deputy Members (0) of Board Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Remuneration of Directors in the For For Amount of SEK 2.1 Million for Chairman and SEK 700,000 for Other Members; Approve Remuneration for Committee Work Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Remuneration of Directors in the For For Amount of SEK 2.1 Million for Chairman and SEK 700,000 for Other Members; Approve Remuneration for Committee Work Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Reelect Peter Bijur, Jean-Baptiste Duzan, For For Hanne de Mora, Anders Nyren, Olof Persson, Ravi Venkatesan, Lars Westerberg, and Ying Yeh as Directors; Elect Carl-Henric Svanberg (Chairman) as New Director Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Reelect Peter Bijur, Jean-Baptiste Duzan, For For Hanne de Mora, Anders Nyren, Olof Persson, Ravi Venkatesan, Lars Westerberg, and Ying Yeh as Directors; Elect Carl-Henric Svanberg (Chairman) as New Director Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Elect Chairman of the Board (Carl-Henric For For Svanberg), Carl-Olof By, Jean-Baptiste Duzan, Lars Forberg, and Hakan Sandberg as Members of Nominating Committee; Approve Omission of Remuneration of Nominating Committee Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Elect Chairman of the Board (Carl-Henric For For Svanberg), Carl-Olof By, Jean-Baptiste Duzan, Lars Forberg, and Hakan Sandberg as Members of Nominating Committee; Approve Omission of Remuneration of Nominating Committee Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Volvo AB VOLVB 928856301 04-Apr-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Approve Minutes of Previous AGM For For THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Acknowledge 2011 Operating Results and For For Accept Financial Statements and Statutory Reports THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Approve Dividend of THB 3.30 Per Share For For THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Approve Remuneration of Directors For For THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Approve KPMG Phoomchai Audit Ltd. as For For Auditors and Authorize Board to Fix Their Remuneration THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Elect Norkun Sitthiphong as Director For For THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Elect Pichai Chunhavajira as Director For For THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Elect Somchai Poolsavasdi as Director For For THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Elect Somchai Sujjapongse as Director For For THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Elect Traisak Inthararasamee as Director For For THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Authorize Issuance of Debentures Not For For Exceeding $1 Billion THAI OIL PUBLIC CO LTD TOP Y8620B119 05-Apr-12 Mgmt Other Business For Against China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Zhang Hongwei as Non-Executive For For Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Lu Zhiqiang as Non-Executive For For Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Liu Yonghao as Non-Executive For For Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Wang Yugui as Non-Executive For For Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Chen Jian as Non-Executive Director For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Wong Hei as Non-Executive Director For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Shi Yuzhu as Non-Executive Director For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Wang Hang as Non-Executive For For Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Wang Junhui as Non-Executive For For Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Liang Jinquan as Independent Non- For For Executive Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Wang Songqi as Independent Non- For For Executive Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Andrew Wong as Independent Non- For For Executive Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Qin Rongsheng as Independent Non- For For Executive Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Wang Lihua as Independent Non- For For Executive Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Han Jianmin as Independent Non- For For Executive Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Dong Wenbiao as Executive Director For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Hong Qi as Executive Director For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Liang Yutang as Executive Director For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Lu Zhongnan as Shareholder For For Supervisor China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Zhang Disheng as Shareholder For For Supervisor China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Elect Li Yuan as Shareholder Supervisor For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Reelect Wang Liang as External Supervisor For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Mgmt Elect Zhang Ke as External Supervisor For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 10-Apr-12 Shldr Approve Amendment to the Articles of For For Association of the Company Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Open Meeting and Elect Presiding Council of For Do Not Vote Meeting Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Accept Financial Statements and Statutory For Do Not Vote Reports Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Approve Discharge of Board and Auditors For Do Not Vote Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Receive Information on Profit Distribution Policy Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Approve Allocation of Income For Do Not Vote Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Amend Company Articles For Do Not Vote Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Elect Directors For Do Not Vote Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Appoint Internal Statutory Auditors For Do Not Vote Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Approve Remuneration Policy For Do Not Vote Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Approve Remuneration of Directors and For Do Not Vote Internal Auditors Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Receive Information on Company Disclosure Policy Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Receive Information on Charitable Donations Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Ratify External Auditors For Do Not Vote Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Grant Permission for Board Members to For Do Not Vote Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Authorize Presiding Council to Sign Minutes of For Do Not Vote Meeting Koc Holding AS KCHOL M63751107 10-Apr-12 Mgmt Wishes Melrose plc MRO G5973B209 11-Apr-12 Mgmt Approve Sub-Division and Redesignation of For Against Existing Incentive Shares Into New Ordinary Shares Arising on the Existing Incentive Share Crystallisation; Approve Bonus Issue Melrose plc MRO G5973B209 11-Apr-12 Mgmt Amend Articles of Association Re: Incentive For Against Shares Melrose plc MRO G5973B209 11-Apr-12 Mgmt Authorise Issue of Equity with and without Pre- For Against emptive Rights in Connection with the 2012 Incentive Shares Telefonica Brasil SA. VIVT4 P90337166 11-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Telefonica Brasil SA. VIVT4 P90337166 11-Apr-12 Mgmt Approve Allocation of Income and Dividends For For Telefonica Brasil SA. VIVT4 P90337166 11-Apr-12 Mgmt Elect Directors For For Telefonica Brasil SA. VIVT4 P90337166 11-Apr-12 Mgmt Elect Fiscal Council Members For For Tim Participacoes S.A. TIMP3 88706P205 11-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Tim Participacoes S.A. TIMP3 88706P205 11-Apr-12 Mgmt Approve Allocation of Income and Dividends For For Tim Participacoes S.A. TIMP3 88706P205 11-Apr-12 Mgmt Approve Capital Budget for Upcoming Fiscal For For Year Tim Participacoes S.A. TIMP3 88706P205 11-Apr-12 Mgmt Approve Remuneration of Executive Officers For Against and Non-Executive Directors Tim Participacoes S.A. TIMP3 88706P205 11-Apr-12 Mgmt Elect Fiscal Council Members and Approve For For Their Remuneration Tim Participacoes S.A. TIMP3 88706P205 11-Apr-12 Mgmt Approve Prolonging of Cooperation and For For Support Agreement between Telecom Italia S.p.A. and Tim Celular S.A., Tim Celular S.A., Intelig Telecomunicacoes Ltda., Tim Fiber RJ S.A. and Tim Fiber SP Ltda. Tim Participacoes S.A. TIMP3 88706P205 11-Apr-12 Mgmt Approve Insurance Service Contract between For For Generali Brasil Seguros S.A. and Tim Celular S.A. Tim Participacoes S.A. TIMP3 88706P205 11-Apr-12 Mgmt Amend Articles to Reflect Changes in Capital For For BP plc BP. G12793108 12-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports BP plc BP. G12793108 12-Apr-12 Mgmt Approve Remuneration Report For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect Robert Dudley as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect Iain Conn as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Elect Dr Brian Gilvary as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect Dr Byron Grote as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect Paul Anderson as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect Frank Bowman as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect Antony Burgmans as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect Cynthia Carroll as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect George David as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect Ian Davis as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Elect Dame Ann Dowling as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect Brendan Nelson as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect Phuthuma Nhleko as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Elect Andrew Shilston as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Re-elect Carl-Henric Svanberg as Director For For BP plc BP. G12793108 12-Apr-12 Mgmt Reappoint Ernst & Young LLP as Auditors and For For Authorise Their Remuneration BP plc BP. G12793108 12-Apr-12 Mgmt Authorise Market Purchase For For BP plc BP. G12793108 12-Apr-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights BP plc BP. G12793108 12-Apr-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights BP plc BP. G12793108 12-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Approve Minutes of Previous Meeting For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Approve Minutes of Previous Meeting For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Acknowledge Operating Results Report Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Acknowledge Operating Results Report Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Acknowledge Audit Committee's Report Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Acknowledge Audit Committee's Report Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Approve Financial Statements For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Approve Financial Statements For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Approve Allocation of Income and Dividend of For For THB 6.00 Per Share Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Approve Allocation of Income and Dividend of For For THB 6.00 Per Share Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Mongkolchaleam Yugala as Director For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Mongkolchaleam Yugala as Director For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Amorn Chandarasomboon as Director For Against Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Amorn Chandarasomboon as Director For Against Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Kosit Panpiemras as Director For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Kosit Panpiemras as Director For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Deja Tulananda as Director For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Deja Tulananda as Director For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Chartsiri Sophonpanich as Director For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Chartsiri Sophonpanich as Director For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Suvarn Thansathit as Director For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Elect Suvarn Thansathit as Director For For Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Acknowledge Remuneration of Directors Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Acknowledge Remuneration of Directors Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Approve Deloitte Touche Tohmatsu Jaiyos For For Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Approve Deloitte Touche Tohmatsu Jaiyos For For Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Other Business For Against Bangkok Bank Public Co. Ltd BBL Y0606R119 12-Apr-12 Mgmt Other Business For Against Capitamall Trust Ltd C38U Y1100L160 12-Apr-12 Mgmt Adopt Financial Statements, Report of For For Trustee, Statement of Manager and Auditors'Report Capitamall Trust Ltd C38U Y1100L160 12-Apr-12 Mgmt Reappoint KPMG LLP as Auditors and For For Authorize Manager to Fix Their Remuneration Capitamall Trust Ltd C38U Y1100L160 12-Apr-12 Mgmt Approve Issuance of Units with or without For For Preemptive Rights Capitamall Trust Ltd C38U Y1100L160 12-Apr-12 Mgmt Other Business (Voting) For Against Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Open Meeting Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Open Meeting Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Call the Meeting to Order Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Call the Meeting to Order Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Acknowledge Proper Convening of Meeting For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Acknowledge Proper Convening of Meeting For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Prepare and Approve List of Shareholders For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Prepare and Approve List of Shareholders For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Board's and Auditor's Report; Receive CEO's Review Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Board's and Auditor's Report; Receive CEO's Review Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.20 Per Share Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.20 Per Share Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Approve Discharge of Board and President For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Approve Discharge of Board and President For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Approve Remuneration of Directors in the For For Amount of EUR 160,000 for Chairman, EUR 100,000 for Vice Chairman, and EUR 80,000 for Other Directors Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Approve Remuneration of Directors in the For For Amount of EUR 160,000 for Chairman, EUR 100,000 for Vice Chairman, and EUR 80,000 for Other Directors Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Fix Number of Directors at Nine For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Fix Number of Directors at Nine For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Reelect Anne Brunila, Grate Axen, Veli-Matti For For Mattila, Eira Palin-Lehtinen, Jukka Pekkarinen, Christoffer Taxell, Matti Vuoria, and Bjorn Wahlroos (Chairman) as Directors; Elect Per Sorlie as New Director Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Reelect Anne Brunila, Grate Axen, Veli-Matti For For Mattila, Eira Palin-Lehtinen, Jukka Pekkarinen, Christoffer Taxell, Matti Vuoria, and Bjorn Wahlroos (Chairman) as Directors; Elect Per Sorlie as New Director Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Approve Remuneration of Auditors For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Approve Remuneration of Auditors For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Ratify Ernst & Young as Auditors For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Ratify Ernst & Young as Auditors For For Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Authorize Repurchase of up to 50 Million For For Issued Class A Shares Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Authorize Repurchase of up to 50 Million For For Issued Class A Shares Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Close Meeting Sampo Oyj SAMAS X75653109 12-Apr-12 Mgmt Close Meeting Vinci SA DG F5879X108 12-Apr-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Vinci SA DG F5879X108 12-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Vinci SA DG F5879X108 12-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.77 per Share Vinci SA DG F5879X108 12-Apr-12 Mgmt Reelect Jean Pierre Lamoure as Director For For Vinci SA DG F5879X108 12-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Vinci SA DG F5879X108 12-Apr-12 Mgmt Approve Related Party Transaction Re: For For Financing of Sud Europe Atlantique High Speed Railway Project Vinci SA DG F5879X108 12-Apr-12 Mgmt Approve Related Party Transaction of Vinci For For and Vinci Concessions with Vinci Autoroutes Re: Participation in ASF Holding Vinci SA DG F5879X108 12-Apr-12 Mgmt Approve Reduction in Share Capital via For For Cancellation of Repurchased Shares Vinci SA DG F5879X108 12-Apr-12 Mgmt Approve Employee Stock Purchase Plan For Against Vinci SA DG F5879X108 12-Apr-12 Mgmt Approve Stock Purchase Plan Reserved for For Against Employees of International Subsidiaries Vinci SA DG F5879X108 12-Apr-12 Mgmt Authorize up to 1 Percent of Issued Capital for For For Use in Restricted Stock Plan (Repurchased Shares) Vinci SA DG F5879X108 12-Apr-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities CCR S.A. CCRO3 P1413U105 13-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 CCR S.A. CCRO3 P1413U105 13-Apr-12 Mgmt Approve Capital Budget for Upcoming Fiscal For For Year CCR S.A. CCRO3 P1413U105 13-Apr-12 Mgmt Approve Allocation of Income and Dividends For For CCR S.A. CCRO3 P1413U105 13-Apr-12 Mgmt Elect Directors For Against CCR S.A. CCRO3 P1413U105 13-Apr-12 Mgmt Approve Remuneration of Executive Officers, For Against Non-Executive Directors, and Fiscal Council Members CCR S.A. CCRO3 P1413U105 13-Apr-12 Mgmt Elect Fiscal Council Members For For Helbor Empreendimentos S.A HBOR3 P5171M106 16-Apr-12 Mgmt Approve 3:1 Stock Split For For Helbor Empreendimentos S.A HBOR3 P5171M106 16-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Helbor Empreendimentos S.A HBOR3 P5171M106 16-Apr-12 Mgmt Amend Articles Re: Novo Mercado For For Regulations Helbor Empreendimentos S.A HBOR3 P5171M106 16-Apr-12 Mgmt Approve Capital Budget for Fiscal 2012 and For For Allocation of Income Helbor Empreendimentos S.A HBOR3 P5171M106 16-Apr-12 Mgmt Amend Article 25 Re: Board Meetings For For Helbor Empreendimentos S.A HBOR3 P5171M106 16-Apr-12 Mgmt Approve Remuneration of Executive Officers For For and Non-Executive Directors Helbor Empreendimentos S.A HBOR3 P5171M106 16-Apr-12 Mgmt Amend Articles to Reflect Changes in Capital For For Gecina GFC F4268U171 17-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Gecina GFC F4268U171 17-Apr-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Gecina GFC F4268U171 17-Apr-12 Mgmt Approve Standard Accounting Transfers For For Gecina GFC F4268U171 17-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 4.40 per Share Gecina GFC F4268U171 17-Apr-12 Mgmt Approve Severance Payment Agreement with For Against Christophe Clamageran Gecina GFC F4268U171 17-Apr-12 Mgmt Approve Severance Payment Agreement with For Against Bernard Michel Gecina GFC F4268U171 17-Apr-12 Mgmt Approve Auditors' Special Report on Related- For For Party Transactions Gecina GFC F4268U171 17-Apr-12 Mgmt Reelect Victoria Soler Lujan as Director For Against Gecina GFC F4268U171 17-Apr-12 Mgmt Reelect Philippe Donnet as Director For Against Gecina GFC F4268U171 17-Apr-12 Mgmt Reelect Metrovacesa as Director For Against Gecina GFC F4268U171 17-Apr-12 Mgmt Elect Ines Reinmann as Director For For Gecina GFC F4268U171 17-Apr-12 Mgmt Approve Remuneration of Directors in the For For Aggregate Amount of EUR 1.36 Million Gecina GFC F4268U171 17-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For Against Issued Share Capital Gecina GFC F4268U171 17-Apr-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Investor AB INVEB W48102128 17-Apr-12 Mgmt Elect Sven Unger as Chairman of Meeting For For Investor AB INVEB W48102128 17-Apr-12 Mgmt Prepare and Approve List of Shareholders For For Investor AB INVEB W48102128 17-Apr-12 Mgmt Approve Agenda of Meeting For For Investor AB INVEB W48102128 17-Apr-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For Investor AB INVEB W48102128 17-Apr-12 Mgmt Acknowledge Proper Convening of Meeting For For Investor AB INVEB W48102128 17-Apr-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Consolidated Financial Statements and Statutory Reports; Receive Auditor's Report Investor AB INVEB W48102128 17-Apr-12 Mgmt Receive President's Report Investor AB INVEB W48102128 17-Apr-12 Mgmt Receive Board's Report and the Board Committee Reports Investor AB INVEB W48102128 17-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Investor AB INVEB W48102128 17-Apr-12 Mgmt Approve Discharge of Board and President For For Investor AB INVEB W48102128 17-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 6.00 per Share Investor AB INVEB W48102128 17-Apr-12 Mgmt Amend Articles Re: Number of Directors and For For Deputy Directors Investor AB INVEB W48102128 17-Apr-12 Mgmt Determine Number of Members (12-13) and For For Deputy Members of Board Investor AB INVEB W48102128 17-Apr-12 Mgmt Determine Number of Auditors (1) For For Investor AB INVEB W48102128 17-Apr-12 Mgmt Approve Remuneration of Directors in the For For Amount of SEK 2 Million for Chairman, and SEK 525,000 for Other Directors; Approve Fees for Committee Work Investor AB INVEB W48102128 17-Apr-12 Mgmt Approve Remuneration of Auditors For For Investor AB INVEB W48102128 17-Apr-12 Mgmt Reelect Jacob Wallenberg, Gunnar Brock, For For Sune Carlsson, Borje Ekholm, Tom Johnstone, Carola Lemne, Grace Skaugen, O. Sexton, Hans Straberg, Lena Torell, and Peter Wallenberg Jr as Directors; Elect Josef Ackermann and Marcus Wallenberg as New Directors Investor AB INVEB W48102128 17-Apr-12 Shldr Elect John Eriksson as Director None Against Investor AB INVEB W48102128 17-Apr-12 Mgmt Ratify KPMG as Auditors For For Investor AB INVEB W48102128 17-Apr-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Investor AB INVEB W48102128 17-Apr-12 Mgmt Approve 2012 Long-Term Incentive Programs For For Investor AB INVEB W48102128 17-Apr-12 Mgmt Authorize Repurchase of Issued Share Capital For For and Reissuance of Repurchased Shares for General Purposes and in Support of Long- Term Incentive Program and Synthetic Share Program for Board of Directors Investor AB INVEB W48102128 17-Apr-12 Mgmt Authorize Reissuance of up to 1.6 Million For For Repurchased Shares in Support of Long-Term Incentive Programs Investor AB INVEB W48102128 17-Apr-12 Shldr Approve Distribution of the Book "En None Against finansmans bekannelser - veni, vidi, ridi" to the Shareholders Free of Charge Investor AB INVEB W48102128 17-Apr-12 Mgmt Close Meeting Vale S.A. VALE5 P9661Q148 18-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Vale S.A. VALE5 P9661Q148 18-Apr-12 Mgmt Approve Allocation of Income and Capital For For Budget for Fiscal 2012 Vale S.A. VALE5 P9661Q148 18-Apr-12 Mgmt Elect Fiscal Council Members For For Vale S.A. VALE5 P9661Q148 18-Apr-12 Mgmt Approve Remuneration of Executive Officers, For Against Non-Executive Directors, and Fiscal Council Members Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Open Meeting; Registration of Attending Shareholders and Proxies Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Elect Chairman of Meeting; Designate For Do Not Vote Inspector(s) of Minutes of Meeting Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Approve Notice of Meeting and Agenda For Do Not Vote Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Approve Financial Statements and Statutory For Do Not Vote Reports Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Approve Remuneration Policy And Other For Do Not Vote Terms of Employment For Executive Management Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Approve Remuneration of Auditors for 2011 in For Do Not Vote the Amount of NOK 853,000 Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Approve Remuneration of Directors in the For Do Not Vote Amount of NOK 750,000 for Chairman, NOK 400,000 for Vice Chairman, and NOK 350,000 for Other Directors; Approve Remuneration for Committee Work Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Approve Remuneration for Nomination For Do Not Vote Commitee Work Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Reelect Maria Hanssen and Hege Sjo as For Do Not Vote Directors; Elect Tom Roetjer as New Director; Reelect Kjell Roekke, Lone Schroeder, and Liv Malvik as Deputy Directors; Elect Staale Gjersvold as New Deputy Director Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Elect Members of Nominating Committee For Do Not Vote Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Approve Creation of NOK 12.8 Million Pool of For Do Not Vote Capital without Preemptive Rights Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Authorize Share Repurchase of up to Ten For Do Not Vote Percent of Share Capital Det Norske Oljeselskap ASA DETNOR R7173B102 19-Apr-12 Mgmt Receive President's Report Nestle SA NESN H57312649 19-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Nestle SA NESN H57312649 19-Apr-12 Mgmt Approve Remuneration Report For For Nestle SA NESN H57312649 19-Apr-12 Mgmt Approve Discharge of Board and Senior For For Management Nestle SA NESN H57312649 19-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of CHF 1.95 per Share Nestle SA NESN H57312649 19-Apr-12 Mgmt Reelect Daniel Borel as Director For For Nestle SA NESN H57312649 19-Apr-12 Mgmt Elect Henri de Castries as Director For For Nestle SA NESN H57312649 19-Apr-12 Mgmt Ratify KPMG SA as Auditors For For Nestle SA NESN H57312649 19-Apr-12 Mgmt Approve CHF 7.5 Million Reduction in Share For For Capital via Cancellation of Repurchased Shares Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Approve Final Dividend For For Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Reelect Jan Rindbo as Executive Director For For Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Reelect Patrick B. Paul as Independent Non- For For Executive Director Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Reelect Alasdair G. Morrison as Independent For For Non-Executive Director Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Authorize Board to Fix Remuneration of For For Directors Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Reappoint PricewaterhouseCoopers as For For Auditors and Authorize Board to Fix Their Remuneration Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Approve Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Approve Renewal of 2 Percent Annual Cap For For within the Issue Mandate Under the Long Term Incentive Scheme Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Amend Bye-laws of the Company For For Pacific Basin Shipping Ltd 02343 G68437139 19-Apr-12 Mgmt Adopt New Bye-Laws of the Company For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Persimmon plc PSN G70202109 19-Apr-12 Mgmt Approve Final Dividend For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Approve Remuneration Report For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Re-elect Nicholas Wrigley as Director For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Re-elect Michael Farley as Director For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Re-elect Michael Killoran as Director For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Re-elect Jeffrey Fairburn as Director For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Re-elect Neil Davidson as Director For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Re-elect Richard Pennycook as Director For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Re-elect Jonathan Davie as Director For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Elect Mark Preston as Director For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Reappoint KPMG Audit plc as Auditors and For For Authorise Their Remuneration Persimmon plc PSN G70202109 19-Apr-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Persimmon plc PSN G70202109 19-Apr-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Persimmon plc PSN G70202109 19-Apr-12 Mgmt Authorise Market Purchase For For Persimmon plc PSN G70202109 19-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Suntec Real Estate Investment Trust T82U Y82954101 19-Apr-12 Mgmt Adopt Report of Trustee, Statement by the For For Manager and Audited Financial Statements for the Year Ended Dec. 31, 2011 Suntec Real Estate Investment Trust T82U Y82954101 19-Apr-12 Mgmt Reappoint KPMG LLP as Auditors and For For Authorize the Manager to Fix Their Remuneration Suntec Real Estate Investment Trust T82U Y82954101 19-Apr-12 Mgmt Approve Issuance of Equity or Equity-Linked For For Securities with or without Preemptive Rights Suntec Real Estate Investment Trust T82U Y82954101 19-Apr-12 Mgmt Other Business (Voting) For Against Volkswagen AG (VW) VOW D94523103 19-Apr-12 Mgmt Approve Creation of EUR 110 Million Pool of For For Capital without Preemptive Rights Cielo SA CIEL3 P2859E100 20-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Cielo SA CIEL3 P2859E100 20-Apr-12 Mgmt Authorize Capitalization of Reserves for Bonus For For Issue Cielo SA CIEL3 P2859E100 20-Apr-12 Mgmt Approve Capital Budget and Allocation of For For Income Cielo SA CIEL3 P2859E100 20-Apr-12 Mgmt Amend Corporate Purpose For For Cielo SA CIEL3 P2859E100 20-Apr-12 Mgmt Elect Directors and Approve Remuneration of For Against Executive Officers, Non-Executive Directors, and Fiscal Council Members Cielo SA CIEL3 P2859E100 20-Apr-12 Mgmt Amend Articles Re: Novo Mercado For For Regulations Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Approve Allocation of Income and Dividends For For Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Alfredo Egydio Arruda Villela Filho as For For Director Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Alfredo Egydio Setubal as Director For For Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Candido Botelho Bracher as Director For For Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Demosthenes Madureira de Pinho Neto For For as Director Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Gustavo Jorge Laboissiere Loyola as For For Director Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Henri Penchas as Director For For Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Israel Vainboim as Director For For Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Nildemar Secches as Director For For Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Pedro Luiz Bodin de Moraes as Director For For Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Pedro Moreira Salles as Director For For Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Pedro Pullen Parente as Director For For Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Ricardo Villela Marino as Director For For Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Roberto Egydio Setubal as Director For For Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Alberto Sozin Furuguem as Fiscal For For Council Member Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Iran Siqueira Lima as Fiscal Council For For Member Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Joao Costa as Alternate Fiscal Council For For Member Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Elect Jose Caruso Cruz Henriques as For For Alternate Fiscal Council Member Itau Unibanco Holding SA ITUB4 P5968U113 20-Apr-12 Mgmt Approve Remuneration of Company's For Against Management Spectris plc SXS G8338K104 20-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Spectris plc SXS G8338K104 20-Apr-12 Mgmt Approve Remuneration Report For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Approve Final Dividend For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Re-elect Peter Chambre as Director For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Re-elect John O'Higgins as Director For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Re-elect John Hughes as Director For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Re-elect Russell King as Director For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Re-elect John Warren as Director For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Re-elect Clive Watson as Director For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Re-elect Jim Webster as Director For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Reappoint KPMG Audit plc as Auditors For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Spectris plc SXS G8338K104 20-Apr-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Spectris plc SXS G8338K104 20-Apr-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Spectris plc SXS G8338K104 20-Apr-12 Mgmt Authorise Market Purchase For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Adopt New Articles of Association For For Spectris plc SXS G8338K104 20-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice PT Bank Mandiri (Persero) Tbk BMRI Y7123S108 23-Apr-12 Mgmt Approve Annual Report and Consolidated For For Financial Statements of the Company, Commissioners' Report, and Annual Report on the Partnership and Community Development Program (PCDP) PT Bank Mandiri (Persero) Tbk BMRI Y7123S108 23-Apr-12 Mgmt Approve Allocation of Income For For PT Bank Mandiri (Persero) Tbk BMRI Y7123S108 23-Apr-12 Mgmt Appoint Auditors of the Company and Its For For PCDP PT Bank Mandiri (Persero) Tbk BMRI Y7123S108 23-Apr-12 Mgmt Approve Remuneration of Directors and For For Commissioners PT Bank Mandiri (Persero) Tbk BMRI Y7123S108 23-Apr-12 Mgmt Elect Commissioners For Against PT Bank Mandiri (Persero) Tbk BMRI Y7123S108 23-Apr-12 Mgmt Approve Report on the Use of Proceeds from the Rights Issue in 2011; and Report on the Implementation of the Health Program for the Company's Retired Employees Wereldhave NV N95060120 23-Apr-12 Mgmt Open Meeting Wereldhave NV N95060120 23-Apr-12 Mgmt Receive Minutes of Previous Meeting Wereldhave NV N95060120 23-Apr-12 Mgmt Receive Report of Management Board Wereldhave NV N95060120 23-Apr-12 Mgmt Receive Explanation on Company's Reserves and Dividend Policy Wereldhave NV N95060120 23-Apr-12 Mgmt Allow Questions to External Auditor Wereldhave NV N95060120 23-Apr-12 Mgmt Adopt Financial Statements and Dividends of For For EUR 4.70 per Ordinary Share Wereldhave NV N95060120 23-Apr-12 Mgmt Approve Publication of Financial Statements in For For English Wereldhave NV N95060120 23-Apr-12 Mgmt Approve Amendments to Short-Term Incentive For For Plan Wereldhave NV N95060120 23-Apr-12 Mgmt Approve Performance Criteria of Long-Term For For Incentive Plan Wereldhave NV N95060120 23-Apr-12 Mgmt Approve Settlement of Long-Term Variable For For Compensation 2010 Wereldhave NV N95060120 23-Apr-12 Mgmt Approve Discharge of Management Board For For Wereldhave NV N95060120 23-Apr-12 Mgmt Approve Discharge of Supervisory Board For For Wereldhave NV N95060120 23-Apr-12 Mgmt Reelect J.A.P van Oosten to Supervisory For For Board Wereldhave NV N95060120 23-Apr-12 Mgmt Reappoint PricewaterhauseCoopers as For For Auditors Wereldhave NV N95060120 23-Apr-12 Mgmt Allow Questions Wereldhave NV N95060120 23-Apr-12 Mgmt Close Meeting Yanzhou Coal Mining Company Limited 01171 Y97417102 23-Apr-12 Mgmt Approve Issuance of USD Bonds For For Yanzhou Coal Mining Company Limited 01171 Y97417102 23-Apr-12 Mgmt Approve Amendments to the Articles of For Against Association and Rules of Procedure for the Board of Directors BRF - Brasil Foods SA BRFS3 P1905C100 24-Apr-12 Mgmt Approve Financial Statements and Allocation For For of Income BRF - Brasil Foods SA BRFS3 P1905C100 24-Apr-12 Mgmt Approve Remuneration of Executive Officers, For Against Non-Executive Directors, and Fiscal Council Members BRF - Brasil Foods SA BRFS3 P1905C100 24-Apr-12 Mgmt Ratify Board of Directors Deliberations Re: For For Allocation of Dividends BRF - Brasil Foods SA BRFS3 P1905C100 24-Apr-12 Mgmt Amend Articles For For BRF - Brasil Foods SA BRFS3 P1905C100 24-Apr-12 Mgmt Elect Fiscal Council and Audit Committee For For Members BRF - Brasil Foods SA BRFS3 P1905C100 24-Apr-12 Mgmt Amend Stock Option Plan For For BRF - Brasil Foods SA BRFS3 P1905C100 24-Apr-12 Mgmt Elect Alternate Director For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director Michael R. Armellino For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director A. Charles Baillie For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director Hugh J. Bolton For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director Donald J. Carty For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director Gordon D. Giffin For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director Edith E. Holiday For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director V. Maureen Kempston Darkes For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director Denis Losier For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director Edward C. Lumley For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director David G.A. McLean For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director Claude Mongeau For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director James E. O'Connor For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Elect Director Robert Pace For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Ratify KPMG LLP as Auditors For For Canadian National Railway Company CNR 136375102 24-Apr-12 Mgmt Advisory Vote on Executive Compensation For For Approach DE LONGHI DLG T3508H102 24-Apr-12 Mgmt Approve Financial Statements, Statutory For For Reports, and Allocation of Income DE LONGHI DLG T3508H102 24-Apr-12 Mgmt Approve Remuneration Report For For DE LONGHI DLG T3508H102 24-Apr-12 Mgmt Authorize Share Repurchase Program and For Against Reissuance of Repurchased Shares Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Approve Remuneration Report For For Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Approve Final Dividend For For Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Re-elect Jeff Harris as Director For For Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Re-elect Colin Day as Director For For Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Re-elect Paul Drechsler as Director For For Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Re-elect Steve Crummett as Director For For Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Re-elect Lars Emilson as Director For For Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Re-elect Terry Twigger as Director For For Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Reappoint KPMG Audit plc as Auditors For For Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Amend Long-Term Incentive Plan For Against Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Authorise Market Purchase For For Filtrona plc FLTR G3474G108 24-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Accept Financial Statements and Statutory For For Ireland Reports Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Approve Remuneration Report For For Ireland Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Elect Kent Atkinson as Director For For Ireland Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Elect Patrick Butler as Director For For Ireland Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Elect Patrick Haren as Director For For Ireland Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Elect Andrew Keating as Director For For Ireland Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Elect Patrick Mulvihill as Director For For Ireland Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Reelect Patrick Molloy as Director For For Ireland Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Reelect Richie Boucher as Director For For Ireland Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Reelect Patrick Kennedy as Director For For Ireland Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Reelect Patrick O'Sullivan as Director For For Ireland Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Authorise Board to Fix Remuneration of For For Ireland Auditors Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Authorise Reissuance of Repurchased Shares For For Ireland Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Authorise Issuance of Equity or Equity-Linked For For Ireland Securities without Preemptive Rights for Cash Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Authorise Issuance of Equity or Equity-Linked For Against Ireland Securities without Preemptive Rights Other than for Cash Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Ireland Weeks' Notice Governor and Company of the Bank of BIR G49374146 24-Apr-12 Mgmt Amend Bye-Law Re: Residency Restrictionsfor Directors For For Ireland Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Approve Mandate for Transactions with For For Related Parties Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Adopt Financial Statements and Directors' and For For Auditors' Reports Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Authorize Share Repurchase Program For For Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Declare Final Dividend of SGD 0.17 Per Share For For Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Reelect Evert Henkes as Director For For Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Reelect Bobby Chin Yoke Choong as Director For For Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Reelect Tham Kui Seng as Director For For Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Reelect Goh Geok Ling as Director For For Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Approve Directors' Fees of SGD 1.3 Million for For For the Year Ended Dec. 31, 2011 Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Reappoint KPMG LLP as Auditors and For For Authorize Board to Fix Their Remuneration Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Approve Issuance of Equity or Equity-Linked For For Securities with or without Preemptive Rights Sembcorp Industries Limited U96 Y79711159 24-Apr-12 Mgmt Approve Issuance of Shares and Grant of For For Awards Pursuant to the Sembcorp Industries Performance Share Plan 2010 and the Sembcorp Industries Restricted Share Plan 2010 Shire plc SHP G8124V108 24-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Shire plc SHP G8124V108 24-Apr-12 Mgmt Approve Remuneration Report For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Re-elect William Burns as Director For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Re-elect Matthew Emmens as Director For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Re-elect Dr David Ginsburg as Director For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Re-elect Graham Hetherington as Director For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Re-elect David Kappler as Director For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Re-elect Anne Minto as Director For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Re-elect Angus Russell as Director For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Re-elect David Stout as Director For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Elect Susan Kilsby as Director For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Reappoint Deloitte LLP as Auditors For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Authorise the Audit, Compliance & Risk For For Committee to Fix Remuneration of Auditors Shire plc SHP G8124V108 24-Apr-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Shire plc SHP G8124V108 24-Apr-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Shire plc SHP G8124V108 24-Apr-12 Mgmt Authorise Market Purchase For For Shire plc SHP G8124V108 24-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Open Meeting Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Open Meeting Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Call the Meeting to Order Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Call the Meeting to Order Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Acknowledge Proper Convening of Meeting For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Acknowledge Proper Convening of Meeting For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Prepare and Approve List of Shareholders For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Prepare and Approve List of Shareholders For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Receive Financial Statements and Statutory Reports; Receive CEO's Review Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Receive Financial Statements and Statutory Reports; Receive CEO's Review Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.30 Per Share Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.30 Per Share Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Approve Discharge of Board and President For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Approve Discharge of Board and President For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Approve Remuneration of Directors in the For For Amount of EUR 170,000 for Chairman, EUR 100,000 for Vice Chairman, and EUR 70,000 for Other Directors; Approve Remuneration for Committee Work Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Approve Remuneration of Directors in the For For Amount of EUR 170,000 for Chairman, EUR 100,000 for Vice Chairman, and EUR 70,000 for Other Directors; Approve Remuneration for Committee Work Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Fix Number of Directors at eight For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Fix Number of Directors at eight For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Reelect Gunnar Brock, Birgitta Kantola, Mikael For For Makinen, Juha Rantanen, Hans Straberg, Matti Vuoria, and Marcus Wallenberg as Directors; Elect Hock Goh as New Director Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Reelect Gunnar Brock, Birgitta Kantola, Mikael For For Makinen, Juha Rantanen, Hans Straberg, Matti Vuoria, and Marcus Wallenberg as Directors; Elect Hock Goh as New Director Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Approve Remuneration of Auditors For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Approve Remuneration of Auditors For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Ratify Deloitte & Touche Oy as Auditors For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Ratify Deloitte & Touche Oy as Auditors For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Elect Members of Nominating Committee For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Elect Members of Nominating Committee For For Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Presentation of Minutes of the Meeting Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Presentation of Minutes of the Meeting Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Close Meeting Stora Enso Oyj STERV X8T9CM113 24-Apr-12 Mgmt Close Meeting ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Open Meeting ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Discuss the Company's Business, Financial Situation and Sustainability ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Adopt Financial Statements and Statutory For For Reports ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Approve Discharge of Management Board For For ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Approve Discharge of Supervisory Board For For ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Receive Explanation on Company's Reserves and Dividend Policy ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Approve Dividends of EUR 0.46 Per Share For For ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Approve Performance Share Arrangement For For According to Remuneration Policy 2010 ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Approve the Numbers of Stock Options, For For Respectively Shares, for Employees ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Notification of the Intended Extension of the Appointment Term of E. Meurice to the Management Board ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Reelect O. Bilous to Supervisory Board For For ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Reelect F.W. Fröhlich to Supervisory Board For For ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Reelect A.P.M. van der Poel to Supervisory For For Board ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Announcement of Retirement of Supervisory Board Members H.C.J. van den Burg, P.F.M. van der Meer Mohr, W.T. Siegle, J.W.B. Westerburgen and W.H. Ziebart by Rotation in 2013 ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Ratify Deloitte Accountants as Auditors For For ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Grant Board Authority to Issue Shares Up To For For 5 Percent of Issued Capital ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Authorize Board to Exclude Preemptive Rights For For from Issuance under Item 14a ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Grant Board Authority to Issue Shares Up To For For 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Authorize Board to Exclude Preemptive Rights For For from Issuance under Item 14c ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Authorize Additionnal Repurchase of Up to 10 For For Percent of Issued Share Capital ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Authorize Cancellation of Repurchased For For Shares ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Other Business (Non-Voting) ASML Holding NV ASML N07059178 25-Apr-12 Mgmt Close Meeting Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Approve Remuneration Report For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Approve Final Dividend For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Re-elect Rupert Soames as Director For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Re-elect Angus Cockburn as Director For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Re-elect George Walker as Director For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Re-elect Bill Caplan as Director For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Re-elect Kash Pandya as Director For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Re-elect David Hamill as Director For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Re-elect Robert MacLeod as Director For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Re-elect Russell King as Director For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Re-elect Ken Hanna as Director For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Reappoint PricewaterhouseCoopers as For For Auditors Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Authorise the Audit Committee to Fix For For Remuneration of Auditors Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Approve Increase in Aggregate Compensation For For Ceiling for Directors Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Authorise Market Purchase For For Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Aggreko plc AGK G0116S169 25-Apr-12 Mgmt Authorise Purchase of B Shares For For America Movil S.A.B. de C.V. AMXL 02364W105 25-Apr-12 Mgmt Elect Directors for Series L Shares For Against America Movil S.A.B. de C.V. AMXL 02364W105 25-Apr-12 Mgmt Authorize Board to Ratify and Execute For For Approved Resolutions Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Receive Special Board Report Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Receive Special Auditor Report Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Eliminate Preemptive Rights Re: Issuance of For Against Warrants Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Approve Issuance of 215,000 Warrants For Against Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Renew Authorization to Increase Share For Against Capital within the Framework of Authorized Capital Re: Issuance of Warrants as Proposed under Item A1d Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Approve Deviation from Belgian Company For Against Law Provision Re: Grant of Warrants to Non- Executive Directors Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Authorize Implementation of Approved For Against Resolutions and Filing of Required Documents/Formalities at Trade Registry Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Receive Directors' Reports (Non-Voting) Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Receive Auditors' Reports (Non-Voting) Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Approve Financial Statements, Allocation of For For Income, and Dividends of EUR 1.20 per Share Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Approve Discharge of Directors For For Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Approve Discharge of Auditors For For Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Receive Information on Resignation of Peter Harf as Director Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Approve Remuneration Report For Against Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Approve Omnibus Stock Plan For Against Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Approve Change-of-Control Clause Re : For For Updated EMTN Program Anheuser-Busch InBev SA ABI B6399C107 25-Apr-12 Mgmt Authorize Implementation of Approved For For Resolutions and Filing of Required Documents/Formalities at Trade Registry Axa CS F06106102 25-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Axa CS F06106102 25-Apr-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Axa CS F06106102 25-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.69 per Share Axa CS F06106102 25-Apr-12 Mgmt Approve Auditors' Special Report on Related- For For Party Transactions Axa CS F06106102 25-Apr-12 Mgmt Reelect Francois Martineau as Director For For Axa CS F06106102 25-Apr-12 Mgmt Elect Stefan Lippe as Director For For Axa CS F06106102 25-Apr-12 Mgmt Elect Doina Palici Chehab as Representative For For of Employee Shareholders to the Board Axa CS F06106102 25-Apr-12 Mgmt Elect Fewzia Allaouat as Representative of Against Against Employee Shareholders to the Board Axa CS F06106102 25-Apr-12 Mgmt Elect Olivier Dot Representative of Employee Against Against Shareholders to the Board Axa CS F06106102 25-Apr-12 Mgmt Elect Herbert Fuchs Representative of Against Against Employee Shareholders to the Board Axa CS F06106102 25-Apr-12 Mgmt Elect Denis Gouyou Beauchamps Against Against Representative of Employee Shareholders to the Board Axa CS F06106102 25-Apr-12 Mgmt Elect Thierry Jousset Representative of Against Against Employee Shareholders to the Board Axa CS F06106102 25-Apr-12 Mgmt Elect Rodney Koch Representative of Against Against Employee Shareholders to the Board Axa CS F06106102 25-Apr-12 Mgmt Elect Emmanuel Rame Representative of Against Against Employee Shareholders to the Board Axa CS F06106102 25-Apr-12 Mgmt Renew Appointment of For For PricewaterhouseCoopers Audit as Auditor Axa CS F06106102 25-Apr-12 Mgmt Ratify Yves Nicoles as Alternate Auditor For For Axa CS F06106102 25-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Axa CS F06106102 25-Apr-12 Mgmt Approve Employee Stock Purchase Plan For For Axa CS F06106102 25-Apr-12 Mgmt Approve Stock Purchase Plan Reserved for For For Employees of International Subsidiaries Axa CS F06106102 25-Apr-12 Mgmt Approve Reduction in Share Capital via For For Cancellation of Repurchased Shares Axa CS F06106102 25-Apr-12 Mgmt Amend Article 21 of Bylaws Re: Related-Party For Against Transactions Axa CS F06106102 25-Apr-12 Mgmt Amend Article 23 of Bylaws Re: Electronic For For Signature Axa CS F06106102 25-Apr-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Approve Minutes of Previous Meeting For For Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Acknowledge Operating Results Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Accept Financial Statements For For Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Acknowledge Interim Dividend Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Approve Allocation of Income and Annual For For Dividend Payment Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Approve Partial Business Transfer of CPF For For Livestock Business Unit to CPF (Thailand) PCL Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Elect Dhanin Chearavanont as Director For Against Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Elect Prasert Poongkumarn as Director For For Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Elect Athasit Vejjajiva as Director For For Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Elect Supapun Ruttanaporn as Director For For Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Elect Phongthep Chiaravanont as Director For For Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Approve Remuneration of Directors For For Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Approve KPMG Phoomchai Audit Ltd. as For For Auditors and Authorize Board to Fix Their Remuneration Charoen Pokphand Foods PCL CPF Y1296K117 25-Apr-12 Mgmt Other Business DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Adopt Financial Statements and Directors' and For For Auditors' Reports DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Authorize Share Repurchase Program For For DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Declare Final Dividend of SGD 0.28 Per For For Ordinary Share DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Declare Final Dividend of SGD 0.02 Per Non- For For Voting Redeemable Convertible Preference Share DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Approve Directors' Fees of SGD 2.7 Million for For For the Year Ended 2011 DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors and Authorize Board to Fix Their Remuneration DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Reelect Piyush Gupta as Director For For DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Reelect Peter Seah as Director For For DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Reelect Ho Tian Yee as Director For For DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Reelect Nihal Kaviratne as Director For For DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Approve Issuance of Shares and Grant For For Awards Pursuant to the DBSH Share Option Plan and DBSH Share Plan DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Approve Issuance of Equity or Equity-Linked For For Securities with or without Preemptive Rights DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Approve Issuance of Shares Pursuant to the For For DBSH Scrip Dividend Scheme to Dividends Declared for the Year Ended Dec. 31, 2011 DBS Group Holdings Ltd. D05 Y20246107 25-Apr-12 Mgmt Approve Issuance of Shares Pursuant to the For For DBSH Scrip Dividend Scheme to Dividends Declared for the Year Ending Dec. 31, 2012 KGHM Polska Miedz S.A. KGH X45213109 25-Apr-12 Mgmt Open Meeting KGHM Polska Miedz S.A. KGH X45213109 25-Apr-12 Mgmt Elect Meeting Chairman For For KGHM Polska Miedz S.A. KGH X45213109 25-Apr-12 Mgmt Acknowledge Proper Convening of Meeting KGHM Polska Miedz S.A. KGH X45213109 25-Apr-12 Mgmt Approve Agenda of Meeting For For KGHM Polska Miedz S.A. KGH X45213109 25-Apr-12 Mgmt Fix Number of Supervisory Board Members For Against KGHM Polska Miedz S.A. KGH X45213109 25-Apr-12 Mgmt Recall Supervisory Board Member(s) For Against KGHM Polska Miedz S.A. KGH X45213109 25-Apr-12 Mgmt Elect Supervisory Board Member For Against KGHM Polska Miedz S.A. KGH X45213109 25-Apr-12 Mgmt Close Meeting STX OSV Holdings Ltd. MS7 Y8178P106 25-Apr-12 Mgmt Adopt Financial Statements and Directors' and For For Auditors' Reports STX OSV Holdings Ltd. MS7 Y8178P106 25-Apr-12 Mgmt Declare Final Dividend of SGD 0.10 Per Share For For STX OSV Holdings Ltd. MS7 Y8178P106 25-Apr-12 Mgmt Reelect Kyung Jin Hong as Director For For STX OSV Holdings Ltd. MS7 Y8178P106 25-Apr-12 Mgmt Reelect Byung Ryoon Woo as Director For For STX OSV Holdings Ltd. MS7 Y8178P106 25-Apr-12 Mgmt Reelect Ho Nam Yi as Director For For STX OSV Holdings Ltd. MS7 Y8178P106 25-Apr-12 Mgmt Approve Directors' Fees of SGD 200,000 for For For the Financial Year Ending Dec. 31, 2012 STX OSV Holdings Ltd. MS7 Y8178P106 25-Apr-12 Mgmt Reappoint KPMG LLP as Auditors and For For Authorize Board to Fix Their Remuneration STX OSV Holdings Ltd. MS7 Y8178P106 25-Apr-12 Mgmt Approve Issuance of Equity or Equity-Linked For For Securities with or without Preemptive Rights STX OSV Holdings Ltd. MS7 Y8178P106 25-Apr-12 Mgmt Approve Mandate for Transactions with For For Related Parties Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Receive Directors' and Auditors' Reports Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Financial Statements, Allocation of For For Income, and Dividends of EUR 1 per Share Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Receive Consolidated Financial Statements and Statutory Reports Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Remuneration Report For Against Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Announcements and Discuss Consolidated Financial Statements and Statutory Reports Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director F. Donck For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director D. Sickinghe For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director A. Brabers For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director A. Sarens For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director J. De Wilde For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director F. van Oranje - For For Nassau Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director M. Delloye For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director C. Bracken For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director J. Ryan For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director B. Dvorak For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director R. Pirie For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director N. Curran For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director D. Karsten For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director M. Kohnstamm For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Director B. Nair For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Discharge of Auditors For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Resignation of N. Curran as Director Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Reelect C. Bracken as Director For Against Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Reelect D. Sickinghe as Director For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Elect A. McMullen as Director For Against Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Elect Cytindus NV, Permanently Represented For For by M. Delloye, as Director Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Remuneration of Directors For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Receive Special Board Report Re: Item 3 Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Cancellation of Repurchased Shares For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Increase Capital without Issuing Shares For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Reduction in Share Capital and For For Amend Article 6 Accordingly Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Amend Number and Exercise Price of For For Warrants in Line with Capital Reduction under Item 4 Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Amend Articles Re: Textual Changes For For Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Approve Change-of-Control Clause Re : Share For For Performance Plan Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Renew Authorization to Increase Share For For Capital within the Framework of Authorized Capital Telenet Group Holding NV TNET B89957110 25-Apr-12 Mgmt Authorize Additional Cancellation of For For Repurchased Shares Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Open Meeting Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Receive Report of Management Board (Non- Voting) Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Adopt Consolidated Financial Statements For For Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Receive Announcements on Change of Management Board Responsibilities Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Receive Explanation on Company's Reserves and Dividend Policy Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Approve Dividends of EUR 0.34 Per Share For For Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Approve Discharge of Management Board For For Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Approve Discharge of Supervisory Board For For Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Approve Remuneration of Supervisory Board For For Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Authorize Board to Issue Shares in For For Connection with Stock Dividend Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Grant Board Authority to Issue Shares Up To For For 10 Percent of Issued Capital Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Authorize Board to Exclude Preemptive Rights For For from Issuance under Item 10a and 10b Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Ratify PricewaterhouseCoopers Accountants For For N.V. as Auditors Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Announcements and Allow Questions Aalberts Industries AALB N00089271 26-Apr-12 Mgmt Close Meeting AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Confirm First Interim Dividend; Confirm as For For Final Dividend the Second Interim Dividend AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Reappoint KPMG Audit plc as Auditors For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Re-elect Louis Schweitzer as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Re-elect David Brennan as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Re-elect Simon Lowth as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Elect Genevieve Berger as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Re-elect Bruce Burlington as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Elect Graham Chipchase as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Re-elect Jean-Philippe Courtois as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Elect Leif Johansson as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Re-elect Rudy Markham as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Re-elect Nancy Rothwell as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Re-elect Shriti Vadera as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Re-elect John Varley as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Re-elect Marcus Wallenberg as Director For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Approve Remuneration Report For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Authorise EU Political Donations and For For Expenditure AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Approve 2012 Savings-Related Share Option For For Scheme AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Authorise Market Purchase For For AstraZeneca plc AZN G0593M107 26-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Banco do Brasil S.A. BBAS3 P11427112 26-Apr-12 Mgmt Amend Articles Re: Board of Directors and For For Statutory Audit Committee Banco do Brasil S.A. BBAS3 P11427112 26-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Banco do Brasil S.A. BBAS3 P11427112 26-Apr-12 Mgmt Amend Articles Re: Compensation Committee For For Banco do Brasil S.A. BBAS3 P11427112 26-Apr-12 Mgmt Approve Allocation of Income and Dividends For For Banco do Brasil S.A. BBAS3 P11427112 26-Apr-12 Mgmt Amend Article 32 For For Banco do Brasil S.A. BBAS3 P11427112 26-Apr-12 Mgmt Elect Fiscal Council Members For For Banco do Brasil S.A. BBAS3 P11427112 26-Apr-12 Mgmt Amend Articles Re: Novo Mercado For For Regulations Banco do Brasil S.A. BBAS3 P11427112 26-Apr-12 Mgmt Approve Remuneration of Fiscal Council For For Members Banco do Brasil S.A. BBAS3 P11427112 26-Apr-12 Mgmt Approve Remuneration of Executive Officers For For and Non-Executive Directors British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Approve Remuneration Report For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Approve Final Dividend For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Re-elect Richard Burrows as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Re-elect John Daly as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Re-elect Karen de Segundo as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Re-elect Nicandro Durante as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Re-elect Robert Lerwill as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Re-elect Christine Morin-Postel as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Re-elect Gerry Murphy as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Re-elect Kieran Poynter as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Re-elect Anthony Ruys as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Re-elect Sir Nicholas Scheele as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Re-elect Ben Stevens as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Elect Ann Godbehere as Director For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Authorise Market Purchase For For British American Tobacco plc BATS G1510J102 26-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Budimex SA BDX X0788V103 26-Apr-12 Mgmt Open Meeting Budimex SA BDX X0788V103 26-Apr-12 Mgmt Elect Meeting Chairman For For Budimex SA BDX X0788V103 26-Apr-12 Mgmt Acknowledge Proper Convening of Meeting Budimex SA BDX X0788V103 26-Apr-12 Mgmt Elect Members of Vote Counting Commission For For Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Agenda of Meeting For For Budimex SA BDX X0788V103 26-Apr-12 Mgmt Receive Management Board Report on Company's Operations and Financial Statements Budimex SA BDX X0788V103 26-Apr-12 Mgmt Receive Management Board Report on Group's Operations and Consolidated Financial Statements Budimex SA BDX X0788V103 26-Apr-12 Mgmt Receive Supervisory Board Report on Its Review of Management Board Reports on Company and Group's Operations, Financial Statements, Consolidated Financial Statements, and Income Allocation Proposal Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Management Board Report on For For Company's Operations and Financial Statements Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Management Board Report on For For Group's Operations and Consolidated Financial Statements Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of PLN 10.97 per Share Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Dariusz Jacek Blocher For For (Management Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Ignacio Botella For For Rodriguez (Management Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Joanna Katarzyna For For Makowiecka (Management Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Jacek Daniewski For For (Management Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Henryk Urbanski For For (Management Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Marcin Weglowski For For (Management Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Carmelo Rodrigo Lopez For For (Supervisory Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Marzenna Anna Weresa For For (Supervisory Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Igor Adam Chalupec For For (Supervisory Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Javier Galindo For For Hernandez (Supervisory Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Jose Carlos Garrido- For For Lestache Rodriguez (Supervisory Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Piotr Kaminski For For (Supervisory Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Marek Michalowski For For (Supervisory Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Tomasz Pawel Sielicki For For (Supervisory Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Maciej Stanczuk For For (Supervisory Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Discharge of Alejandro de la Joya For For Ruiz de Velasco (Supervisory Board Member) Budimex SA BDX X0788V103 26-Apr-12 Mgmt Receive Amendments on Company's Corporate Governance Structure and Practices Budimex SA BDX X0788V103 26-Apr-12 Mgmt Approve Company's Corporate Governance For For Statement Budimex SA BDX X0788V103 26-Apr-12 Mgmt Close Meeting Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Ratify Ernst & Young LLP as Auditors For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect B.S. Belzberg, G.F. Colter, D. For For D'Alessandro, P.D. Daniel, L. Desjardins, G.D. Giffin, L.S. Hasenfratz, N.D. Le Pan, J.P. Manley, G.T. McCaughey, J.L. Peverett, L. Rahl, C. Sirois, K.B. Stevenson, and R.W. Tysoe as Directors Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director B.S. Belzberg For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director G.F. Colter For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director D. D'Alessandro For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director P.D. Daniel For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director L. Desjardins For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director G.D. Giffin For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director L.S. Hasenfratz For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director N.D. Le Pan For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director J.P. Manley For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director G.T. McCaughey For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director J.L. Peverett For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director L. Rahl For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director C. Sirois For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director K.B. Stevenson For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Elect Director R.W. Tysoe For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Advisory Vote on Executive Compensation For For Approach Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Mgmt Approve Unlimited Capital Authorization For For Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 1: Performance-Based Equity Awards Against Against Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 2: Increase Disclosure of Executive Against Against Compensation Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 3: Disclose Information on Compensation Against Against Consultant Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 4: Include Annual and Short-Term Against Against Incentive Plans in Pension Benefits Calculation Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 5: Amend Early Retirement Rule for Against Against Employees Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 6: Amend By-Law 1 to Limit Non- Against Against Employee Director Remuneration Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 7: Amend Bylaws: Reimburse Proxy Against Against Contest Expenses Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 8: Amend Bylaws: Reimburse Shareholder Against Against Proposal Expenses Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 9: Amend Bylaws: Equity-Related Against Against Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 10: Auditor Rotation Against Against Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 11: Amend the Bank Definition of Director Against Against Independence and Require Majority of Independent Directors on Board Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 12: Require Full Disclosure of Director and Against Against Officer Self Dealing Canadian Imperial Bank Of Commerce CM 136069101 26-Apr-12 Shldr SP 13: Company Response to Advisory Say Against Against on Pay Result Cia. Hering HGTX3 P50753105 26-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Cia. Hering HGTX3 P50753105 26-Apr-12 Mgmt Approve Capital Budget for Upcoming Fiscal For For Year Cia. Hering HGTX3 P50753105 26-Apr-12 Mgmt Approve Allocation of Income and Dividends For For Cia. Hering HGTX3 P50753105 26-Apr-12 Mgmt Approve Remuneration of Executive Officers, For For Non-Executive Directors, and Advisory Council Members Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.69 per Share Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Approve Auditors' Special Report on Related- For Against Party Transactions Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Reelect Laurent Burelle as Director For Against Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Reelect Paul Henry Lemarie as Director For Against Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Reelect Jean Burelle as Director For For Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Reelect Burelle SA, Represented by Eliane For For Lemarie, as Director Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Reelect Anne Marie Couderc as Director For For Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Reelect Jean Pierre Ergas as Director For For Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Reelect Jerome Gallot as Director For For Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Reelect Bernd Gottschalk as Director For For Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Reelect Alain Merieux as Director For For Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Reelect Thierry de La Tour d Artaise as For Against Director Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Elect Jean Michel Szczerba as Director For Against Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Approve Remuneration of Directors in the For Against Aggregate Amount of EUR 280,000 Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Approve Reduction in Share Capital via For For Cancellation of Repurchased Shares Compagnie Plastic Omnium POM F73325106 26-Apr-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Companhia Paranaense de Energia - CPLE6 P30557139 26-Apr-12 Mgmt Accept Financial Statements and Statutory For For COPEL Reports for Fiscal Year Ended Dec. 31, 2011 Companhia Paranaense de Energia - CPLE6 P30557139 26-Apr-12 Mgmt Approve Allocation of Income and Dividends For For COPEL Companhia Paranaense de Energia - CPLE6 P30557139 26-Apr-12 Mgmt Amend Article 4 For For COPEL Companhia Paranaense de Energia - CPLE6 P30557139 26-Apr-12 Mgmt Elect Fiscal Council Members For For COPEL Companhia Paranaense de Energia - CPLE6 P30557139 26-Apr-12 Mgmt Approve Remuneration of Executive Officers, For For COPEL Non-Executive Directors, and Fiscal Council Members Companhia Paranaense de Energia - CPLE6 P30557139 26-Apr-12 Mgmt Present Information in Accordance with For For COPEL Brazilian Corporate Law Croda International plc CRDA G25536106 26-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Croda International plc CRDA G25536106 26-Apr-12 Mgmt Approve Remuneration Report For For Croda International plc CRDA G25536106 26-Apr-12 Mgmt Approve Final Dividend For For Croda International plc CRDA G25536106 26-Apr-12 Mgmt Elect Alan Ferguson as Director For For Croda International plc CRDA G25536106 26-Apr-12 Mgmt Elect Keith Layden as Director For For Croda International plc CRDA G25536106 26-Apr-12 Mgmt Re-elect Martin Flower as Director For For Croda International plc CRDA G25536106 26-Apr-12 Mgmt Re-elect Steve Foots as Director For For Croda International plc CRDA G25536106 26-Apr-12 Mgmt Re-elect Sean Christie as Director For For Croda International plc CRDA G25536106 26-Apr-12 Mgmt Re-elect Stanley Musesengwa as Director For For Croda International plc CRDA G25536106 26-Apr-12 Mgmt Re-elect Nigel Turner as Director For For Croda International plc CRDA G25536106 26-Apr-12 Mgmt Re-elect Steve Williams as Director For For Croda International plc CRDA G25536106 26-Apr-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Croda International plc CRDA G25536106 26-Apr-12 Mgmt Authorise the Audit Committee to Fix For For Remuneration of Auditors Croda International plc CRDA G25536106 26-Apr-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Croda International plc CRDA G25536106 26-Apr-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Croda International plc CRDA G25536106 26-Apr-12 Mgmt Authorise Market Purchase For For Croda International plc CRDA G25536106 26-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Danone BN F12033134 26-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Danone BN F12033134 26-Apr-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Danone BN F12033134 26-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.39 per Share Danone BN F12033134 26-Apr-12 Mgmt Reelect Richard Goblet D Alviella as Director For Against Danone BN F12033134 26-Apr-12 Mgmt Reelect Jean Laurent as Director For For Danone BN F12033134 26-Apr-12 Mgmt Reelect Benoit Potier as Director For For Danone BN F12033134 26-Apr-12 Mgmt Elect Jacques Antoine Granjon as Director For For Danone BN F12033134 26-Apr-12 Mgmt Elect Mouna Sepehri as Director For For Danone BN F12033134 26-Apr-12 Mgmt Elect Virginia Stallings as Director For For Danone BN F12033134 26-Apr-12 Mgmt Approve Auditors' Special Report Regarding For For New Related-Party Transaction Danone BN F12033134 26-Apr-12 Mgmt Approve Transactions with J.P. Morgan For Against Danone BN F12033134 26-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Danone BN F12033134 26-Apr-12 Mgmt Authorize up to 0.4 Percent of Issued Capital For For for Use in Restricted Stock Plan Danone BN F12033134 26-Apr-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Gerdau S.A. GGBR4 P2867P113 26-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 Gerdau S.A. GGBR4 P2867P113 26-Apr-12 Mgmt Approve Allocation of Income and Dividends For For Gerdau S.A. GGBR4 P2867P113 26-Apr-12 Mgmt Elect Directors and Approve Remuneration of For Against Executive Officers and Non-Executive Directors Gerdau S.A. GGBR4 P2867P113 26-Apr-12 Mgmt Elect Fiscal Council Members and Approve For For their Remuneration Gerdau S.A. GGBR4 P2867P113 26-Apr-12 Mgmt Amend Articles to Reflect Changes in Capital For For Gerdau S.A. GGBR4 P2867P113 26-Apr-12 Mgmt Amend Articles For For Gerdau S.A. GGBR4 P2867P113 26-Apr-12 Mgmt Amend Terms of Debenture Issuance For For Gerdau S.A. GGBR4 P2867P113 26-Apr-12 Mgmt Amend Stock Option Plan For Against Golden Agri-Resources Ltd E5H V39076134 26-Apr-12 Mgmt Adopt Financial Statements and Directors' and For For Auditors' Reports Golden Agri-Resources Ltd E5H V39076134 26-Apr-12 Mgmt Declare First and Final Dividend of SGD For For 0.0184 Per Share Golden Agri-Resources Ltd E5H V39076134 26-Apr-12 Mgmt Approve Directors' Fees of SGD 288,937 for For For the Year Ended Dec. 31, 2011 Golden Agri-Resources Ltd E5H V39076134 26-Apr-12 Mgmt Reelect Frankle (Djafar) Widjaja as Director For For Golden Agri-Resources Ltd E5H V39076134 26-Apr-12 Mgmt Reelect Simon Lim as Director For For Golden Agri-Resources Ltd E5H V39076134 26-Apr-12 Mgmt Reelect Kaneyalall Hawabhay as Director For For Golden Agri-Resources Ltd E5H V39076134 26-Apr-12 Mgmt Reappoint Moore Stephens LLP as Auditors For For and Authorize Board to Fix Their Remuneration Golden Agri-Resources Ltd E5H V39076134 26-Apr-12 Mgmt Approve Issuance of Equity or Equity-Linked For For Securities with or without Preemptive Rights Golden Agri-Resources Ltd E5H V39076134 26-Apr-12 Mgmt Authorize Share Repurchase Program For For Golden Agri-Resources Ltd E5H V39076134 26-Apr-12 Mgmt Approve Mandate for Transactions with For For Related Parties Industrias Penoles S.A.B. de C.V. PE&OLES P55409141 26-Apr-12 Mgmt Approve Individual and Consolidated Financial For For Statements for Fiscal Year 2011; Approve Report of Board, CEO, External Auditors, Audit and Corporate Practices Committee and Fiscal Obligation Compliance Industrias Penoles S.A.B. de C.V. PE&OLES P55409141 26-Apr-12 Mgmt Approve Allocation of Income For For Industrias Penoles S.A.B. de C.V. PE&OLES P55409141 26-Apr-12 Mgmt Set Aggregate Nominal Amount of Share For For Repurchase Reserve Industrias Penoles S.A.B. de C.V. PE&OLES P55409141 26-Apr-12 Mgmt Elect or Ratify Directors; Verify Director's For Against Independence Classification as Per Mexican Securities Law; Approve Their Respective Remuneration Industrias Penoles S.A.B. de C.V. PE&OLES P55409141 26-Apr-12 Mgmt Elect or Ratify Chairman of Audit and For Against Corporate Governance Committee Industrias Penoles S.A.B. de C.V. PE&OLES P55409141 26-Apr-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Industrias Penoles S.A.B. de C.V. PE&OLES P55409141 26-Apr-12 Mgmt Approve Minutes of Meeting For For Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director German Larrea Mota-Velasco For Withhold Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Oscar Gonzalez Rocha For Withhold Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Emilio Carrillo Gamboa For For Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Alfredo Casar Perez For Withhold Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Luis Castelazo Morales For Withhold Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Enrique Castillo Sanchez For For Mejorada Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Alberto de la Parra Zavala For Withhold Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Xavier Garcia de Quevedo For Withhold Topete Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Genaro Larrea Mota-Velasco For Withhold Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Daniel Muniz Quintanilla For Withhold Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Luis Miguel Palomino Bonilla For Withhold Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Gilberto Perezalonso Cifuentes For Withhold Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Juan Rebolledo Gout For Withhold Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Elect Director Carlos Ruiz Sacristan For Withhold Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Ratify Auditors For For Southern Copper Corporation SCCO 84265V105 26-Apr-12 Mgmt Advisory Vote to Ratify Named Executive For For Officers' Compensation Technip TEC F90676101 26-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Technip TEC F90676101 26-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR1.58 per Share Technip TEC F90676101 26-Apr-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Technip TEC F90676101 26-Apr-12 Mgmt Approve Auditors' Special Report on Related- For For Party Transactions Technip TEC F90676101 26-Apr-12 Mgmt Approve Severance Agreement with the For Against Chairman/CEO Technip TEC F90676101 26-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Technip TEC F90676101 26-Apr-12 Mgmt Amend Articles 13 and 23 of Bylaws Re: For For Statutory Disclosure Thresholds, Attendance to General Meeting Technip TEC F90676101 26-Apr-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 42 Million Technip TEC F90676101 26-Apr-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 8 Million Technip TEC F90676101 26-Apr-12 Mgmt Approve Issuance of Shares for a Private For For Placement, up to EUR 8 Million Technip TEC F90676101 26-Apr-12 Mgmt Authorize up to 0.5 Percent of Issued Capital For For for Use in Restricted Stock Plan Technip TEC F90676101 26-Apr-12 Mgmt Authorize Restricted Stock Plan Reserved for For For Chairman and/or CEO and Executives, Subject to Approval of Item 11 Technip TEC F90676101 26-Apr-12 Mgmt Authorize up to 0.3 Percent of Issued Capital For For for Use in Stock Option Plan Technip TEC F90676101 26-Apr-12 Mgmt Authorize Stock Option Plan Reserved for For For Chairman and/or CEO and Executives, Subject to Approval of Item 13 Technip TEC F90676101 26-Apr-12 Mgmt Approve Stock Purchase Plan Reserved for For For Employees of International Subsidiaries Technip TEC F90676101 26-Apr-12 Mgmt Approve Employee Stock Purchase Plan For For Technip TEC F90676101 26-Apr-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Toromont Industries Ltd. TIH 891102105 26-Apr-12 Mgmt Elect Director Jeffrey S. Chisholm For For Toromont Industries Ltd. TIH 891102105 26-Apr-12 Mgmt Elect Director Robert M. Franklin For For Toromont Industries Ltd. TIH 891102105 26-Apr-12 Mgmt Elect Director David A. Galloway For For Toromont Industries Ltd. TIH 891102105 26-Apr-12 Mgmt Elect Director Wayne S. Hill For For Toromont Industries Ltd. TIH 891102105 26-Apr-12 Mgmt Elect Director John S. McCallum For For Toromont Industries Ltd. TIH 891102105 26-Apr-12 Mgmt Elect Director Scott J. Medhurst For For Toromont Industries Ltd. TIH 891102105 26-Apr-12 Mgmt Elect Director Robert M. Ogilvie For For Toromont Industries Ltd. TIH 891102105 26-Apr-12 Mgmt Approve Ernst & Young LLP as Auditors and For For Authorize Board to Fix Their Remuneration Toromont Industries Ltd. TIH 891102105 26-Apr-12 Mgmt Approve Shareholder Rights Plan For For Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 8 per Share Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Approve Auditors' Special Report on Related- For For Party Transactions Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Reelect Mary Harris as Supervisory Board For For Member Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Reelect Jean Louis Laurens as Supervisory For For Board Member Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Reelect Alec Pelmore as Supervisory Board For For Member Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Elect Rachel Picard as Supervisory Board For For Member Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Approve Reduction in Share Capital via For For Cancellation of Repurchased Shares Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 75 Million Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Authorize Board to Increase Capital in the For For Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 11 and 12 Above Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Authorize Capital Increase of up to 10 Percent For For of Issued Capital for Future Acquisitions Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Approve Employee Stock Purchase Plan For For Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Authorize up to 0.8 Percent of Issued Capital For For for Use in Restricted Stock Plan Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Amend Article 18 of Bylaws Re: Convening of For For General Meeting, Electronic Vote Unibail Rodamco UL F95094110 26-Apr-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 26-Apr-12 Mgmt Accept Financial Statements and Statutory For For Ident. S.A Reports for Fiscal Year Ended Dec. 31, 2011 Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 26-Apr-12 Mgmt Approve Allocation of Income and Dividends For For Ident. S.A Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 26-Apr-12 Mgmt Fix Board Size and Elect Directors For For Ident. S.A Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 26-Apr-12 Mgmt Approve Remuneration of Executive Officers For Against Ident. S.A and Non-Executive Directors Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Call the Meeting to Order Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Elect Chairman of Meeting For For Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Prepare and Approve List of Shareholders For For Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Approve Agenda of Meeting For For Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Acknowledge Proper Convening of Meeting For For Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Receive President's Report Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Auditors report Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 3.75 per Share Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Approve Discharge of Board and President For For Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Approve May 7, 2012 as Record Date for For For Dividend Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Determine Number of Members (8) and For For Deputy Members (0) of Board Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Approve Remuneration of Directors in the For For Aggregate Amount of SEK 940,000; Approve Remuneration of Auditors Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Reelect Kerstin Fredriksson, Anders Jarl, Sara For For Karlsson, Helen Olausson, Per-Ingemar Persson, Erik Paulsson (Chair), Tommy Qvarfort, and Johan Qviberg as Directors Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Ratify Deloitte as Auditors For For Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Authorize Representatives of 3 of Company's For For Largest Shareholders, and a Representative of the Company's Minority Shareholders to Serve on Nominating Committee Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Authorize Share Repurchase Program and For For Reissuance of Repurchased Shares Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Approve Creation of a Pool of Capital without For For Preemptive Rights Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Other Business Wihlborgs Fastigheter AB WIHL W9899S108 26-Apr-12 Mgmt Close Meeting 361 Degrees International Ltd. 01361 G88493104 27-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports 361 Degrees International Ltd. 01361 G88493104 27-Apr-12 Mgmt Approve Final Dividend of RMB 0.07 Per For For Share 361 Degrees International Ltd. 01361 G88493104 27-Apr-12 Mgmt Reelect Ding Huirong as Director For For 361 Degrees International Ltd. 01361 G88493104 27-Apr-12 Mgmt Reelect Wang Jiabi as Director For For 361 Degrees International Ltd. 01361 G88493104 27-Apr-12 Mgmt Reelect Liu Jianxing as Director For Against 361 Degrees International Ltd. 01361 G88493104 27-Apr-12 Mgmt Authorize Board to Fix Directors' For For Remuneration 361 Degrees International Ltd. 01361 G88493104 27-Apr-12 Mgmt Reappoint Auditors and Authorize Board to Fix For For Their Remuneration 361 Degrees International Ltd. 01361 G88493104 27-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital 361 Degrees International Ltd. 01361 G88493104 27-Apr-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights 361 Degrees International Ltd. 01361 G88493104 27-Apr-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Open Meeting; Elect Chairman of Meeting For For Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Prepare and Approve List of Shareholders For For Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Approve Agenda of Meeting For For Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Acknowledge Proper Convening of Meeting For For Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Receive Financial Statements and Statutory Reports; Receive Auditor's Report Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Receive President's Report; Allow Questions Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Approve Discharge of Board and President For For Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 5.00 per Share Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Approve May 3, 2012 as Record Date for For For Dividend Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Determine Number of Members (9) and For For Deputy Members of Board Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Reelect Sune Carlsson, Staffan Bohman, For Against Johan Forssell, Ronnie Leten, Ulla Litzen, Gunilla Nordstrom, Anders Ullberg, and Margareth Ovrum as Directors; Elect Peter Wallenberg as New Director Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Approve Remuneration of Directors in the For For Amount of SEK 1.8 Million for Chairman, and SEK 540,000 for Other Directors; Approve Remuneration for Committee Work; Approve Synthetic Shares as Part of Remuneration Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Approve 2012 Stock Option Plan for Key For For Employees Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Authorize Repurchase of Up to 4.6 Million For For Class A Shares in Connection with 2012 Stock Option Plan for Key Employees Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Authorize Repurchase of Up to 70,000 Million For For Class A Shares in Connection with Synthetic Share Plan Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Approve Transfer of Shares in Connection For For with 2012 Stock Option Plan for Key Employees Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Approve Transfer of Shares in Connection For For with Synthetic Share Plan Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Approve Transfer of Shares in Connection For For with 2007, 2008, and 2009 Stock Option Plans for Key Employees Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Authorize Chairman of Board and For For Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee Atlas Copco AB ATCOA W10020118 27-Apr-12 Mgmt Close Meeting BASF SE BAS D06216317 27-Apr-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) BASF SE BAS D06216317 27-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 2.50 per Share BASF SE BAS D06216317 27-Apr-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 BASF SE BAS D06216317 27-Apr-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 BASF SE BAS D06216317 27-Apr-12 Mgmt Ratify KPMG AG as Auditors for Fiscal 2012 For For BASF SE BAS D06216317 27-Apr-12 Mgmt Authorize Share Repurchase Program and For For Reissuance or Cancellation of Repurchased Shares BASF SE BAS D06216317 27-Apr-12 Mgmt Amend Articles Re: Electronic and Postal For For Voting at AGM Banca Popolare di Milano PMI T15120107 27-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Banca Popolare di Milano PMI T15120107 27-Apr-12 Mgmt Approve Remuneration Report For For Banca Popolare di Milano PMI T15120107 27-Apr-12 Mgmt Appoint Censors (Collegio dei Probiviri) For For Banca Popolare di Milano PMI T15120107 27-Apr-12 Mgmt Amend Regulations on General Meetings For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Barclays plc BARC G08036124 27-Apr-12 Mgmt Approve Remuneration Report For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect Marcus Agius as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect David Booth as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect Alison Carnwath as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect Fulvio Conti as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect Bob Diamond as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect Simon Fraser as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect Reuben Jeffery III as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect Sir Andrew Likierman as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect Chris Lucas as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect Dambisa Moyo as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect Sir Michael Rake as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Re-elect Sir John Sunderland as Director For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Barclays plc BARC G08036124 27-Apr-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Barclays plc BARC G08036124 27-Apr-12 Mgmt Approve EU Political Donations and For For Expenditure Barclays plc BARC G08036124 27-Apr-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Barclays plc BARC G08036124 27-Apr-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Barclays plc BARC G08036124 27-Apr-12 Mgmt Authorise Market Purchase For For Barclays plc BARC G08036124 27-Apr-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Companhia de Bebidas Das Americas - AMBV4 20441W203 27-Apr-12 Mgmt Accept Financial Statements and Statutory AMBEV Reports for Fiscal Year Ended Dec. 31, 2011 Companhia de Bebidas Das Americas - AMBV4 20441W203 27-Apr-12 Mgmt Approve Allocation of Income and Dividends AMBEV Companhia de Bebidas Das Americas - AMBV4 20441W203 27-Apr-12 Mgmt Elect Fiscal Council Members and Alternates For For AMBEV Companhia de Bebidas Das Americas - AMBV4 20441W203 27-Apr-12 Mgmt Approve Remuneration of Executive Officers, AMBEV Non-Executive Directors, and Fiscal Council Members Companhia de Bebidas Das Americas - AMBV4 20441W203 27-Apr-12 Mgmt Authorize Capitalization of Fiscal Benefit and AMBEV Issue New Shares Companhia de Bebidas Das Americas - AMBV4 20441W203 27-Apr-12 Mgmt Authorize Capitalization of Fiscal Benefit AMBEV without Issuing New Shares Companhia de Bebidas Das Americas - AMBV4 20441W203 27-Apr-12 Mgmt Authorize Capitalization of Reserves without AMBEV Issuing New Shares Companhia de Bebidas Das Americas - AMBV4 20441W203 27-Apr-12 Mgmt Amend Corporate Purpose AMBEV Companhia de Bebidas Das Americas - AMBV4 20441W203 27-Apr-12 Mgmt Amend Article 19 AMBEV Companhia de Bebidas Das Americas - AMBV4 20441W203 27-Apr-12 Mgmt Amend Articles 3, 5, and 19, and Consolidate AMBEV Bylaws Continental AG CON D16212140 27-Apr-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 Continental AG CON D16212140 27-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.50 per Share Continental AG CON D16212140 27-Apr-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 Continental AG CON D16212140 27-Apr-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 Continental AG CON D16212140 27-Apr-12 Mgmt Ratify KPMG AG as Auditors for Fiscal 2012 For For and Inspection of the Abbreviated Financial Statements in Fiscal 2012 Continental AG CON D16212140 27-Apr-12 Mgmt Approve Creation of EUR 70 Million Pool of For For Capital with Partial Exclusion of Preemptive Rights Continental AG CON D16212140 27-Apr-12 Mgmt Approve Cancellation of Capital Authorizations For For Continental AG CON D16212140 27-Apr-12 Mgmt Approve Issuance of Warrants/Bonds with For For Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion; Approve Creation of EUR 51 Million Pool of Capital to Guarantee Conversion Rights Continental AG CON D16212140 27-Apr-12 Mgmt Approve Remuneration of Supervisory Board For For Duerr AG DUE D23279108 27-Apr-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Duerr AG DUE D23279108 27-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.20 per Share Duerr AG DUE D23279108 27-Apr-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 Duerr AG DUE D23279108 27-Apr-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 Duerr AG DUE D23279108 27-Apr-12 Mgmt Ratify Ernst & Young GmbH as Auditors for For For Fiscal 2012 Duerr AG DUE D23279108 27-Apr-12 Mgmt Elect Klaus Eberhardt to the Supervisory For For Board EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Authorize Capitalization of Reserves without For For S.A Issuance of Shares EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Accept Financial Statements and Statutory For For S.A Reports for Fiscal Year Ended Dec. 31, 2011 EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Amend Article 5 to Reflect Changes in Capital For For S.A EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Approve Allocation of Income and Dividends For For S.A EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Amend Article 17 For For S.A EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Approve Remuneration of Company's For For S.A Management EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Amend Article 18 For For S.A EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Amend Article 21 For For S.A EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Amend Article 30 For For S.A EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Amend Article 56 For For S.A EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Amend Articles Re: Novo Mercado For For S.A Regulations EZ TEC Empreendimentos Participacoes EZTC3 P3912H106 27-Apr-12 Mgmt Consolidate Bylaws For For S.A Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports for Fiscal Year 2011 Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Approve Allocation of Income For Against Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Approve Cash Dividends of MXN 0.18 Per For Against Share Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Roberto Gonzalez Barrera as Board For For Chairman Emeritus Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Guillermo Ortiz Martinez as Board For For Chairman Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Bertha Gonzalez Moreno as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect David Villarreal Montemayor as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Manuel Saba Ades as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Alfredo Elias Ayub as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Herminio Blanco Mendoza as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Everardo Elizondo Almaguer as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Patricia Armendariz Guerra as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Armando Garza Sada as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Hector Reyes Retana as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Juan Carlos Braniff Hierro as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Eduardo Livas Cantu as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Enrique Castillo Sanchez Mejorada as For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Alejandro Valenzuela del Rio as Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Jesus O. Garza Martinez as Alternate For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Juan Antonio Gonzalez Moreno as For For Alternate Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Jose G. Garza Montemayor as Alternate For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Alberto Saba Ades as Alternate Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Isaac Becker Kabacnik as Alternate For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Manuel Aznar Nicolin as Alternate For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Javier Martinez Abrego as Alternate For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Carlos Chavarria Garza as Alternate For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Ramon A. Leal Chapa as Alternate For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Julio Cesar Mendez Rubio as Alternate For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Guillermo Mascarenas Milmo asAlternate Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Alfredo Livas Cantu as Alternate Director For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Javier Molinar Horcasitas as Alternate For For Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Jose Marcos Ramirez Miguel as For For Alternate Director Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Approve Directors Liability and Indemnification For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Hector Avila Flores as Secretary For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Approve Remuneration of Directors For For Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Hector Reyes Retana as Chairman of For For Audit and Corporate Practices Committee Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Herminio Blanco Mendoza as Member of For For Audit and Corporate Practices Committee Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Manuel Aznar Nicolin as Member of For For Audit and Corporate Practices Committee Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Elect Patricia Armendariz Guerra as Member For For of Audit and Corporate Practices Committee Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Present Report on Company's 2011 Share For For Repurchase Program; Set Maximum Nominal Amount of Share Repurchase Program for 2012 Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Authorize Board to Obtain Certification of For For Company Bylaws Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Designate Inspector or Shareholder For For Representative(s) of Minutes of Meeting Grupo Financiero Banorte S.A.B. de C.V. GFNORTEO P49501201 27-Apr-12 Mgmt Approve Minutes of Meeting For For Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Approve Annual Report, Financial Statements, For For Allocation of Income and Terms of Dividends Payment Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Andrei Akimov as Director via None Against Cumulative Voting Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Burckhard Bergmann as Director via None Against Cumulative Voting Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Ruben Vardanian as Director via None For Cumulative Voting Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Yves Louis Darricarrere as Director via None Against Cumulative Voting Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Mark Gyetvay as Director via Cumulative None Against Voting Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Leonid Mikhelson as Director via None Against Cumulative Voting Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Alexander Natalenko as Director via None For Cumulative Voting Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Kirill Seleznev as Director via None Against Cumulative Voting Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Gennady Timchenko as Director via None Against Cumulative Voting Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Maria Panasenko as Member of Audit For For Commission Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Igor Ryaskov as Member of AuditCommission For For Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Sergey Fomichev as Member of Audit For For Commission Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Nikolai Shulikin as Member of Audit For For Commission Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Elect Leonid Mikhelson as Chairman of For For Management Board Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Ratify ZAO PricewaterhouseCoopers as For For Auditor for 2012 Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Approve Remuneration of Directors For For Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Approve Remuneration of Members of Audit For For Commission Novatek OAO NVTK 669888109 27-Apr-12 Mgmt Approve Related-Party Transaction Re: Gas For For Delivery Agreement with OAO Gazprom Renault RNO F77098105 27-Apr-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Renault RNO F77098105 27-Apr-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Renault RNO F77098105 27-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Renault RNO F77098105 27-Apr-12 Mgmt Approve Financial Statements and Statutory For For Reports Renault RNO F77098105 27-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.16 per Share Renault RNO F77098105 27-Apr-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.16 per Share Renault RNO F77098105 27-Apr-12 Mgmt Approve Auditors' Special Report on Related- For For Party Transactions Renault RNO F77098105 27-Apr-12 Mgmt Approve Auditors' Special Report on Related- For For Party Transactions Renault RNO F77098105 27-Apr-12 Mgmt Acknowledge Auditor's Report Related to For For Remuneration of Redeemable Shares Renault RNO F77098105 27-Apr-12 Mgmt Acknowledge Auditor's Report Related to For For Remuneration of Redeemable Shares Renault RNO F77098105 27-Apr-12 Mgmt Reelect Charles de Croisset as Director For For Renault RNO F77098105 27-Apr-12 Mgmt Reelect Charles de Croisset as Director For For Renault RNO F77098105 27-Apr-12 Mgmt Reelect Thierry Desmaret as Director For For Renault RNO F77098105 27-Apr-12 Mgmt Reelect Thierry Desmaret as Director For For Renault RNO F77098105 27-Apr-12 Mgmt Reelect Jean Pierre Garnier as Director For For Renault RNO F77098105 27-Apr-12 Mgmt Reelect Jean Pierre Garnier as Director For For Renault RNO F77098105 27-Apr-12 Mgmt Reelect Luc Rousseau as Director For For Renault RNO F77098105 27-Apr-12 Mgmt Reelect Luc Rousseau as Director For For Renault RNO F77098105 27-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Renault RNO F77098105 27-Apr-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Renault RNO F77098105 27-Apr-12 Mgmt Approve Reduction in Share Capital via For For Cancellation of Repurchased Shares Renault RNO F77098105 27-Apr-12 Mgmt Approve Reduction in Share Capital via For For Cancellation of Repurchased Shares Renault RNO F77098105 27-Apr-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 350 Million Renault RNO F77098105 27-Apr-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 350 Million Renault RNO F77098105 27-Apr-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 120 Million Renault RNO F77098105 27-Apr-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 120 Million Renault RNO F77098105 27-Apr-12 Mgmt Approve Issuance of Shares up to Aggregate For For Nominal Amount of EUR 60 Million for a Private Placement Renault RNO F77098105 27-Apr-12 Mgmt Approve Issuance of Shares up to Aggregate For For Nominal Amount of EUR 60 Million for a Private Placement Renault RNO F77098105 27-Apr-12 Mgmt Authorize Capital Increase of Up to EUR 120 For For Million for Future Exchange Offers Renault RNO F77098105 27-Apr-12 Mgmt Authorize Capital Increase of Up to EUR 120 For For Million for Future Exchange Offers Renault RNO F77098105 27-Apr-12 Mgmt Authorize Capital Increase of up to 10 Percent For For of Issued Capital for Future Acquisitions Renault RNO F77098105 27-Apr-12 Mgmt Authorize Capital Increase of up to 10 Percent For For of Issued Capital for Future Acquisitions Renault RNO F77098105 27-Apr-12 Mgmt Authorize Capitalization of Reserves of Up to For For EUR 1 Billion for Bonus Issue or Increase in Par Value Renault RNO F77098105 27-Apr-12 Mgmt Authorize Capitalization of Reserves of Up to For For EUR 1 Billion for Bonus Issue or Increase in Par Value Renault RNO F77098105 27-Apr-12 Mgmt Approve Employee Stock Purchase Plan For For Renault RNO F77098105 27-Apr-12 Mgmt Approve Employee Stock Purchase Plan For For Renault RNO F77098105 27-Apr-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Renault RNO F77098105 27-Apr-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Saipem SPM T82000117 27-Apr-12 Mgmt Accept Saipem Energy Service SpA's For For Financial Statements and Statutory Reports Saipem SPM T82000117 27-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports Saipem SPM T82000117 27-Apr-12 Mgmt Approve Allocation of Income For For Saipem SPM T82000117 27-Apr-12 Mgmt Appoint Two Internal Statutory Auditors (One For Against Effective and One Alternate) Saipem SPM T82000117 27-Apr-12 Mgmt Approve Remuneration Report For Against Saipem SPM T82000117 27-Apr-12 Mgmt Amend Articles 19 and 27; Add New Article 31 For For (Board-Related) Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Approve Minutes of Previous Meeting For For Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Acknowledge Operating Results and Annual For For Report Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Accept Financial Statements For For Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Approve Allocation of Income and Dividend of For For THB 0.52 Per Share Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Elect Seri Suksathaporn as Director For For Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Elect Watchai Vilailuck as Director For For Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Elect Sirichai Rasameechan as Director For For Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Approve Remuneration of Directors and For For Committee Members Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Approve Ernst & Young Office Ltd. as Auditors For For and Authorize Board to Fix Their Remuneration Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Reduce Registered Capital For For Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Amend Memorandum of Association to Reflect For For Decrease in Registered Capital Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Approve Issuance of Warrants to Prinya For Against Waiwattana, Director Samart Corporation PCL SAMART Y7466V148 27-Apr-12 Mgmt Other Business For Against TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director Kevin E. Benson For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director Derek H. Burney For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director E. Linn Draper For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director Paule Gauthier For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director Russell K. Girling For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director S. Barry Jackson For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director Paul L. Joskow For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director John A. MacNaughton For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director Paula Rosput Reynolds For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director W. Thomas Stephens For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director D. Michael G. Stewart For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Elect Director Richard E. Waugh For For TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Approve KPMG LLP as Auditors and For For Authorize Board to Fix Their Remuneration TransCanada Corporation TRP 89353D107 27-Apr-12 Mgmt Advisory Vote on Executive Compensation For For Approach Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 30-Apr-12 Mgmt Accept Consolidated Financial Statements For For and Statutory Reports; Accept CEO, Board and Board Committee Reports for Fiscal Year 2011 Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 30-Apr-12 Mgmt Approve Report on Tax Obligations in For For Accordance with Article 86 of Tax Law Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 30-Apr-12 Mgmt Approve Allocation of Income for Fiscal Year For For 2011 Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 30-Apr-12 Mgmt Approve Policy Related to Acquisition of Own For For Shares for 2011; Set Aggregate Nominal Amount of Share Repurchase Reserve for 2012 Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 30-Apr-12 Mgmt Elect or Ratify Directors; Verify Independence For Against of Board Members; Elect or Ratify Chairmen and Members of Board Committees Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 30-Apr-12 Mgmt Approve Remuneration of Directors and For For Members of Board Committees Grupo Mexico S.A.B. de C.V. GMEXICOB P49538112 30-Apr-12 Mgmt Authorize Board to Ratify and Execute For For Approved Resolutions MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal Year Ended Dec. 31, 2011 MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Approve Allocation of Income and Dividends For For MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Approve Allocation of Income and Dividends For For MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Approve Allocation of Income to Reserve for For For Future Investments MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Approve Allocation of Income to Reserve for For For Future Investments MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Amend Articles 1, 15, and 21 Re: Novo For For Mercado Regulations MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Amend Articles 1, 15, and 21 Re: Novo For For Mercado Regulations MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Amend Article 5 to Reflect Changes in Capital For For MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Amend Article 5 to Reflect Changes in Capital For For MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Amend Article 24 Re: Executive Committee For For MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Amend Article 24 Re: Executive Committee For For MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Consolidate Bylaws For For MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Consolidate Bylaws For For MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Approve Remuneration of Executive Officers For Against and Non-Executive Directors MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Approve Remuneration of Executive Officers For Against and Non-Executive Directors MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Designate Newspapers to Publish Company For For Announcements MRV Engenharia Participacoes S.A MRVE3 P6986W107 30-Apr-12 Mgmt Designate Newspapers to Publish Company For For Announcements Xstrata plc XTA G9826T102 01-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Xstrata plc XTA G9826T102 01-May-12 Mgmt Approve Final Dividend For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Approve Remuneration Report For Against Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Sir John Bond as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Mick Davis as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Dr Con Fauconnier as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Ivan Glasenberg as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Peter Hooley as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Claude Lamoureux as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Aristotelis Mistakidis as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Tor Peterson as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Trevor Reid as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Sir Steve Robson as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect David Rough as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Ian Strachan as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Re-elect Santiago Zaldumbide as Director For For Xstrata plc XTA G9826T102 01-May-12 Mgmt Reappoint Ernst & Young LLP as Auditors and For For Authorise Their Remuneration Xstrata plc XTA G9826T102 01-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Xstrata plc XTA G9826T102 01-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Xstrata plc XTA G9826T102 01-May-12 Mgmt Approve Reduction of Share Premium For For Account Xstrata plc XTA G9826T102 01-May-12 Mgmt Authorise the Company to Call an EGM with For For Not Less Than 20 Clear Days' Notice BAE Systems plc BA. G06940103 02-May-12 Mgmt Accept Financial Statements and Statutory For For Reports BAE Systems plc BA. G06940103 02-May-12 Mgmt Approve Remuneration Report For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Approve Final Dividend For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Re-elect Paul Anderson as Director For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Re-elect Harriet Green as Director For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Re-elect Linda Hudson as Director For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Re-elect Ian King as Director For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Re-elect Peter Lynas as Director For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Re-elect Sir Peter Mason as Director For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Re-elect Richard Olver as Director For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Re-elect Paula Rosput Reynolds as Director For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Re-elect Nicholas Rose as Director For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Re-elect Carl Symon as Director For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Elect Lee McIntire as Director For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Reappoint KPMG Audit plc as Auditors For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Authorise the Audit Committee to Fix For For Remuneration of Auditors BAE Systems plc BA. G06940103 02-May-12 Mgmt Authorise EU Political Donations and For For Expenditure BAE Systems plc BA. G06940103 02-May-12 Mgmt Approve Share Incentive Plan For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Approve Executive Share Option Plan 2012 For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights BAE Systems plc BA. G06940103 02-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights BAE Systems plc BA. G06940103 02-May-12 Mgmt Authorise Market Purchase For For BAE Systems plc BA. G06940103 02-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director Howard L. Beck For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director C. William D. Birchall For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director Donald J. Carty For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director Gustavo Cisneros For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director Robert M. Franklin For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director J. Brett Harvey For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director Dambisa Moyo For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director Brian Mulroney For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director Anthony Munk For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director Peter Munk For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director Aaron W. Regent For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director Nathaniel P. Rothschild For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director Steven J. Shapiro For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Elect Director John L. Thornton For For Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Approve PricewaterhouseCoopers LLP as For For Auditors and Authorize Board to Fix Their Remuneration Barrick Gold Corporation ABX 067901108 02-May-12 Mgmt Advisory Vote on Executive Compensation For For Approach Dufry AG DUFN H2082J107 02-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Dufry AG DUFN H2082J107 02-May-12 Mgmt Approve Treatment of Net Loss For For Dufry AG DUFN H2082J107 02-May-12 Mgmt Approve Discharge of Board and Senior For For Management Dufry AG DUFN H2082J107 02-May-12 Mgmt Ratify Ernst & Young Ltd. as Auditors for For For Fiscal 2012 Dufry AG DUFN H2082J107 02-May-12 Mgmt Approve Increase of Conditional Share Capital For Against without Preemptive Rights from CHF 2.8 Million to CHF 13.49 Million Dufry AG DUFN H2082J107 02-May-12 Mgmt Approve Creation of CHF 27 Million of For Against Authorized Share Capital without Preemptive Rights Provident Financial plc PFG G72783171 02-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Provident Financial plc PFG G72783171 02-May-12 Mgmt Approve Remuneration Report For For Provident Financial plc PFG G72783171 02-May-12 Mgmt Approve Final Dividend For For Provident Financial plc PFG G72783171 02-May-12 Mgmt Re-elect John van Kuffeler as Director For For Provident Financial plc PFG G72783171 02-May-12 Mgmt Re-elect Robert Anderson as Director For For Provident Financial plc PFG G72783171 02-May-12 Mgmt Re-elect Peter Crook as Director For For Provident Financial plc PFG G72783171 02-May-12 Mgmt Re-elect Andrew Fisher as Director For For Provident Financial plc PFG G72783171 02-May-12 Mgmt Re-elect Christopher Gillespie as Director For For Provident Financial plc PFG G72783171 02-May-12 Mgmt Re-elect Robert Hough as Director For For Provident Financial plc PFG G72783171 02-May-12 Mgmt Re-elect Manjit Wolstenholme as Director For For Provident Financial plc PFG G72783171 02-May-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Provident Financial plc PFG G72783171 02-May-12 Mgmt Authorise Board to Fix Remuneration ofAuditors For For Provident Financial plc PFG G72783171 02-May-12 Mgmt Authorise EU Political Donations and For For Expenditure Provident Financial plc PFG G72783171 02-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Provident Financial plc PFG G72783171 02-May-12 Mgmt Authorise Market Purchase For For Provident Financial plc PFG G72783171 02-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Provident Financial plc PFG G72783171 02-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice TERNIUM S.A. TX 880890108 02-May-12 Mgmt Accept Consolidated Financial Statements For For TERNIUM S.A. TX 880890108 02-May-12 Mgmt Accept Financial Statements For For TERNIUM S.A. TX 880890108 02-May-12 Mgmt Approve Allocation of Income and Dividends For For of USD 0.075 per Share TERNIUM S.A. TX 880890108 02-May-12 Mgmt Approve Discharge of Directors For For TERNIUM S.A. TX 880890108 02-May-12 Mgmt Reelect Ubaldo Aguirre, Roberto Bonatti, For For Carlos Alberto Condorelli, Pedro Pablo Kuczynski, Adrian Lajous, Bruno Marchettini, Gianfelice Mario Rocca, Paolo Rocca, and Daniel Agustin Novegil as Directors TERNIUM S.A. TX 880890108 02-May-12 Mgmt Approve Remuneration of Directors For For TERNIUM S.A. TX 880890108 02-May-12 Mgmt Approve PricewaterhouseCoopers as Auditors For For and Authorize Board to Fix Their Remuneration TERNIUM S.A. TX 880890108 02-May-12 Mgmt Allow Board to Delegate Company's Day-to- For For Day Management to One or More of its Members TERNIUM S.A. TX 880890108 02-May-12 Mgmt Allow Board to Appoint One or More of its For For Members as Company's Attorney-in-Fact Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Elect Director Peter Marrone For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Elect Director Patrick J. Mars For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Elect Director John Begeman For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Elect Director Alexander Davidson For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Elect Director Richard Graff For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Elect Director Robert Horn For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Elect Director Nigel Lees For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Elect Director Juvenal Mesquita Filho For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Elect Director Carl Renzoni For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Elect Director Antenor F. Silva, Jr. For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Elect Director Dino Titaro For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Ratify Deloitte & Touche LLP as Auditors For For Yamana Gold Inc. YRI 98462Y100 02-May-12 Mgmt Advisory Vote on Executive Compensation For For Approach ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Accept Financial Statements and Statutory For For Reports ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Approve Final Dividend For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Approve Remuneration Report For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Elect Sir John Buchanan as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Re-elect Warren East as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Re-elect Andy Green as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Re-elect Larry Hirst as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Re-elect Mike Inglis as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Re-elect Mike Muller as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Re-elect Kathleen O'Donovan as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Re-elect Janice Roberts as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Re-elect Philip Rowley as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Re-elect Tim Score as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Re-elect Simon Segars as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Re-elect Young Sohn as Director For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Authorise Market Purchase For For ARM Holdings plc ARM G0483X122 03-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Accept Financial Statements and Statutory For For Reports for the Year Ended 31 December 2011 Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Reappoint PricewaterhouseCoopers Inc and For For Ernst & Young Inc as Auditors of the Company with John Bennett and Emilio Pera as the Designated Auditors Respectively Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Re-elect Garth Griffin as Director For For Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Re-elect Shauket Fakie as Director For For Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Re-elect Mohamed Husain as Director For For Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Re-elect David Hodnett as Director For For Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Re-elect Eduardo Mondlane Jr as Director For For Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Re-elect Brand Pretorius as Director For For Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Re-elect Johan Willemse as Director For For Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Elect Ivan Ritossa as Director For For Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Elect Peter Matlare as Director For For Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Place Authorised but Unissued Shares under For For Control of Directors Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Approve Remuneration Policy For For Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Approve Long Term Incentive Plan For For Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Approve Remuneration of Non-Executive For For Directors for the Period 1 May 2012 to 30 April 2013 Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Approve Financial Assistance to Any Person For For as Envisaged in Section 44 of the Companies Act Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Approve Financial Assistance to Related or For For Inter-related Company or Corporation Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Authorise Repurchase of Up to Ten Percent of For For Issued Share Capital Absa Group Ltd ASA S0269J708 03-May-12 Mgmt Adopt New Memorandum of Incorporation For For Banque Cantonale Vaudoise BCVN H0482P863 03-May-12 Mgmt Share Re-registration Consent For For Banque Cantonale Vaudoise BCVN H0482P863 03-May-12 Mgmt Open Meeting Banque Cantonale Vaudoise BCVN H0482P863 03-May-12 Mgmt Receive Management Report (Non-Voting) Banque Cantonale Vaudoise BCVN H0482P863 03-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Banque Cantonale Vaudoise BCVN H0482P863 03-May-12 Mgmt Approve Discharge of Board and Senior For For Management Banque Cantonale Vaudoise BCVN H0482P863 03-May-12 Mgmt Approve Allocation of Income and Dividends For For of CHF 22 per Share Banque Cantonale Vaudoise BCVN H0482P863 03-May-12 Mgmt Reelect Pierre Lamuniere as Director For For Banque Cantonale Vaudoise BCVN H0482P863 03-May-12 Mgmt Ratify PricewaterhouseCoopers SA as For For Auditors Banque Cantonale Vaudoise BCVN H0482P863 03-May-12 Mgmt Transact Other Business (Non-Voting) China Minsheng Banking Corp., Ltd. 600016 Y1495M112 03-May-12 Mgmt Approve Extension of Validity of the For For Resolution in Respect of the Public Issuance of A Share Convertible Bonds China Minsheng Banking Corp., Ltd. 600016 Y1495M112 03-May-12 Mgmt Approve Extension of Validity of the For For Resolution in Respect of the Public Issuance of A Share Convertible Bonds Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Approve Financial Statements and Statutory For For ingenierie Ingenico Reports Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Approve Consolidated Financial Statements For For ingenierie Ingenico and Statutory Reports Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Approve Allocation of Income and Dividends For For ingenierie Ingenico of EUR 0.50 per Share Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Approve Stock Dividend Program (Cash or For For ingenierie Ingenico Shares) Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Acknowledge Auditors' Special Report on For For ingenierie Ingenico Related-Party Transactions Mentioning the Absence of Transactions Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Subject to Approval of Items 7 to 15, 34 and For For ingenierie Ingenico 35, Dismiss All Directors Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Elect Philippe Lazare as Director For Against ingenierie Ingenico Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Approve Severance Payment Agreement with For Against ingenierie Ingenico Philippe Lazare Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Elect Diaa Elyaacoubi as Director For For ingenierie Ingenico Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Elect Xavier Moreno as Director For For ingenierie Ingenico Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Elect Elie Vannier as Director For For ingenierie Ingenico Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Elect Jean Pierre Cojan Director For Against ingenierie Ingenico Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Elect Jean Paul Jainsky Director For Against ingenierie Ingenico Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Elect Celeste Thomasson Director For Against ingenierie Ingenico Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Elect Thibault Poutrel Director For Against ingenierie Ingenico Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Change Location of Registered Office to 28- For For ingenierie Ingenico 32, Boulevard de Grenelle, 75015 Paris Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For Against ingenierie Ingenico Issued Share Capital Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Approve Reduction in Share Capital via For For ingenierie Ingenico Cancellation of Repurchased Shares Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Authorize Capitalization of Reserves of Up to For For ingenierie Ingenico EUR 10 Million for Bonus Issue or Increase in Par Value Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Authorize Issuance of Equity or Equity-Linked For Against ingenierie Ingenico Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 30 Million Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Authorize Issuance of Equity or Equity-Linked For Against ingenierie Ingenico Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 15 Million Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Approve Issuance of up to 20 Percent of For Against ingenierie Ingenico Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 15 Million Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Authorize Board to Set Issue Price for 10 For Against ingenierie Ingenico Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights under Items 21 and 22 Above Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Authorize Board to Increase Capital in the For Against ingenierie Ingenico Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above under Items 20 to 22 Above Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Authorize Capital Increase of up to 10 Percent For For ingenierie Ingenico of Issued Capital for Future Acquisitions Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Approve Employee Stock Purchase Plan For For ingenierie Ingenico Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Approve Stock Purchase Plan Reserved for For For ingenierie Ingenico Employees of International Subsidiaries Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Authorize up to 2 Percent of Issued Capital for For Against ingenierie Ingenico Use in Stock Option Plan Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Authorize up to 5 Percent of Issued Capital for For Against ingenierie Ingenico Use in Restricted Stock Plan Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Set Total Limit for Capital Increase to Result For For ingenierie Ingenico from All Issuance Requests under Items 20, 21, 22, 24, 25, 28 and 29 at EUR 30 Million Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Allow Board to Use All Authorizations and/or For Against ingenierie Ingenico Delegations in the Event of a Public Tender Offer Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Authorize Board to Issue Free Warrants with For Against ingenierie Ingenico Preemptive Rights During a Public Tender Offer Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Amend Bylaws to Comply With Legislation For Against ingenierie Ingenico Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Amend Article 12 of Bylaws Re: Directors For For ingenierie Ingenico Length of Term Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Amend Article 17 of Bylaws Re: Censors For For ingenierie Ingenico Length of Term Compagnie industrielle et financiere d ING F51723116 03-May-12 Mgmt Authorize Filing of Required Documents/Other For For ingenierie Ingenico Formalities Dundee Real Estate Investment Trust D.UN 265270207 03-May-12 Mgmt Elect Detlef Bierbaum, Donald K. Charter, For Withhold Michael J. Cooper, Peter A. Crossgrove, Joanne Ferstman, Robert G. Goodall, David J. Goodman, Ned Goodman, Duncan Jackman, and Robert Tweedy as Trustees Dundee Real Estate Investment Trust D.UN 265270207 03-May-12 Mgmt Approve PricewaterhouseCoopers LLP as For For Auditors and Authorize Trustees to Fix Their Remuneration Dundee Real Estate Investment Trust D.UN 265270207 03-May-12 Mgmt Re-approve Deferred Unit Incentive Plan For For Dundee Real Estate Investment Trust D.UN 265270207 03-May-12 Mgmt Authorize New Class of Preferred Units For Against GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Accept Financial Statements and Statutory For For Reports GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Approve Remuneration Report For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Sir Christopher Gent as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Sir Andrew Witty as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Sir Roy Anderson as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Dr Stephanie Burns as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Stacey Cartwright as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Larry Culp as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Sir Crispin Davis as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Simon Dingemans as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Judy Lewent as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Sir Deryck Maughan as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Dr Daniel Podolsky as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Dr Moncef Slaoui as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Tom de Swaan as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Re-elect Sir Robert Wilson as Director For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Authorise the Audit & Risk Committee to Fix For For Remuneration of Auditors GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Authorise EU Political Donations and For For Expenditure GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Authorise Market Purchase For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Approve the Exemption from Statement of the For For Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Approve 2012 ShareSave Plan For For GlaxoSmithKline plc GSK G3910J112 03-May-12 Mgmt Approve 2012 ShareReward Plan For For Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Approve Remuneration System for For Against Management Board Members Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 2.10 per Share Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Elect Herbert Haas to the Supervisory Board For Against Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Elect Klaus Sturany to the Supervisory Board For Against Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Elect Wolf-Dieter Baumgartl to the Supervisory For Against Board Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Elect Andrea Pollak to the Supervisory Board For For Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Elect Immo Querner to the Supervisory Board For Against Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Elect Erhard Schipporeit to the Supervisory For For Board Hannover Rueckversicherung AG HNR1 D3015J135 03-May-12 Mgmt Approve Change of Corporate Form to For For Societas Europaea (SE) HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.35 per Share HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Management Board For For Member Bernd Scheifele for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Management Board For For Member Dominik von Achten for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Management Board For For Member Daniel Gauthier for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Management Board For For Member Andreas Kern for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Management Board For For Member Lorenz Naeger for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Management Board For For Member Albert Scheuer for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Fritz-Juergen Heckmann for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Heinz Schmitt for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Robert Feiger for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Josef Heumann for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Max Kley for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Hans Kraut for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Herbert Luetkestratkoetter for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Ludwig Merckle for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Tobias Merckle for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Alan Murray for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Werner Schraeder for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Approve Discharge of Supervisory Board For For Member Frank-Dirk Steininger for Fiscal 2011 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Ratify Ernst & Young as Auditors for Fiscal For For 2012 HeidelbergCement AG HEI D31709104 03-May-12 Mgmt Amend Articles Re: Cancellation of the Right For For to Request Individual Share Certificates Hugo Boss AG BOS3 D12432106 03-May-12 Mgmt Approve Conversion of Preference Shares For For into Ordinary Shares Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Approve Remuneration Report For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Reappoint Ernst & Young LLP as Auditors For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Amend the Company's Bye-laws Re: Bye-laws For For 47.3 and 49 Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Amend the Company's Bye-laws Re: Bye-law For For 6 Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Re-elect John Bishop as Director For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Re-elect Richard Brindle as Director For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Re-elect Emma Duncan as Director For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Re-elect Alex Maloney as Director For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Re-elect Neil McConachie as a Director For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Re-elect Ralf Oelssner as Director For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Re-elect Robert Spass as Director For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Re-elect William Spiegel as Director For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Re-elect Martin Thomas as Director For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Re-elect Ralf Oelssner as Director For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Re-elect William Spiegel as Director For For Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Lancashire Holdings Ltd LRE G5361W104 03-May-12 Mgmt Authorise Market Purchase For For MTU Aero Engines Holding AG MTX D5565H104 03-May-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) MTU Aero Engines Holding AG MTX D5565H104 03-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.20 per Share MTU Aero Engines Holding AG MTX D5565H104 03-May-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 MTU Aero Engines Holding AG MTX D5565H104 03-May-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 MTU Aero Engines Holding AG MTX D5565H104 03-May-12 Mgmt Ratify Deloitte & Touche GmbH as Auditors for For For Fiscal 2012 Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect Stephen Harris as Director For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect David Hathorn as Director For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect Andrew King as Director For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect Imogen Mkhize as Director For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect John Nicholas as Director For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect Peter Oswald as Director For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect Anne Quinn as Director For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect Cyril Ramaphosa as Director For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect David Williams as Director For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect Stephen Harris as Member of the For For DLC Audit Committee Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect John Nicholas as Member of the DLC For For Audit Committee Mondi plc MNDI G6258S107 03-May-12 Mgmt Re-elect Anne Quinn as Member of the DLC For For Audit Committee Mondi plc MNDI G6258S107 03-May-12 Mgmt Accept Financial Statements and Statutory For For Reports for the Year Ended 31 December 2011 Mondi plc MNDI G6258S107 03-May-12 Mgmt Approve Remuneration Policy For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Approve Directors' Fees For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Approve Final Dividend For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Reappoint Deloitte & Touche as Auditors and For For Bronwyn Kilpatrick as the Registered Auditor Mondi plc MNDI G6258S107 03-May-12 Mgmt Authorise the DLC Audit Committee to Fix For For Remuneration of Auditors Mondi plc MNDI G6258S107 03-May-12 Mgmt Approve Financial Assistance to Related or For For Inter-related Company or Corporation Mondi plc MNDI G6258S107 03-May-12 Mgmt Place Authorised but Unissued Ordinary For For Shares Under Control of Directors Mondi plc MNDI G6258S107 03-May-12 Mgmt Place Authorised but Unissued Special For For Converting Shares Under Control of Directors Mondi plc MNDI G6258S107 03-May-12 Mgmt Authorise Board to Issue Shares for Cash up For For to a Maximum of Five Percent of Issued Share Capital Mondi plc MNDI G6258S107 03-May-12 Mgmt Authorise Repurchase of Up to Five Percent of For For Issued Share Capital Mondi plc MNDI G6258S107 03-May-12 Mgmt Adopt Memorandum of Incorporation For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Amend Memorandum of Incorporation For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Mondi plc MNDI G6258S107 03-May-12 Mgmt Approve Remuneration Report For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Approve Final Dividend For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Reappoint Deloitte LLP as Auditors For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Authorise the DLC Audit Committee to Fix For For Remuneration of Auditors Mondi plc MNDI G6258S107 03-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Mondi plc MNDI G6258S107 03-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Mondi plc MNDI G6258S107 03-May-12 Mgmt Authorise Market Purchase For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Adopt New Articles of Association For For Mondi plc MNDI G6258S107 03-May-12 Mgmt Amend Articles of Association For For Orascom Telecom Holding ORTE 68554W205 03-May-12 Mgmt Approve Board Report on Company For For Operations Orascom Telecom Holding ORTE 68554W205 03-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Orascom Telecom Holding ORTE 68554W205 03-May-12 Mgmt Approve Auditors' Report on Company For For Financial Statements Orascom Telecom Holding ORTE 68554W205 03-May-12 Mgmt Approve Dividends For For Orascom Telecom Holding ORTE 68554W205 03-May-12 Mgmt Approve Discharge of Chairman and Directors For For Orascom Telecom Holding ORTE 68554W205 03-May-12 Mgmt Approve Remuneration of Directors For For Orascom Telecom Holding ORTE 68554W205 03-May-12 Mgmt Ratify Auditors and Fix Their Remuneration For For Orascom Telecom Holding ORTE 68554W205 03-May-12 Mgmt Approve Related Party Transactions For For Orascom Telecom Holding ORTE 68554W205 03-May-12 Mgmt Approve Charitable Donations Conducted in For For 2011 and to be Conducted in 2012 Orascom Telecom Holding ORTE 68554W205 03-May-12 Mgmt Approve Related Party Transactions For For Orascom Telecom Holding ORTE 68554W205 03-May-12 Mgmt Elect Directors (Bundled) For For Rexam plc REX G1274K113 03-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Rexam plc REX G1274K113 03-May-12 Mgmt Approve Remuneration Report For For Rexam plc REX G1274K113 03-May-12 Mgmt Approve Final Dividend For For Rexam plc REX G1274K113 03-May-12 Mgmt Elect Stuart Chambers as Director For For Rexam plc REX G1274K113 03-May-12 Mgmt Elect Leo Oosterveer as Director For For Rexam plc REX G1274K113 03-May-12 Mgmt Re-elect Graham Chipchase as Director For For Rexam plc REX G1274K113 03-May-12 Mgmt Re-elect David Robbie as Director For For Rexam plc REX G1274K113 03-May-12 Mgmt Re-elect Noreen Doyle as Director For For Rexam plc REX G1274K113 03-May-12 Mgmt Re-elect John Langston as Director For For Rexam plc REX G1274K113 03-May-12 Mgmt Re-elect Wolfgang Meusburger as Director For For Rexam plc REX G1274K113 03-May-12 Mgmt Re-elect Jean-Pierre Rodier as Director For For Rexam plc REX G1274K113 03-May-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Rexam plc REX G1274K113 03-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Rexam plc REX G1274K113 03-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Rexam plc REX G1274K113 03-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Rexam plc REX G1274K113 03-May-12 Mgmt Authorise Market Purchase For For Rexam plc REX G1274K113 03-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Schneider Electric SA SU F86921107 03-May-12 Mgmt Approve Financial Statements and Statutory For For Reports Schneider Electric SA SU F86921107 03-May-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Schneider Electric SA SU F86921107 03-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.70 per Share Schneider Electric SA SU F86921107 03-May-12 Mgmt Approve Additional Pension Scheme For For Agreement with Jean Pascal Tricoire Schneider Electric SA SU F86921107 03-May-12 Mgmt Approve Severance Payment Agreement with For Against Jean Pascal Tricoire Schneider Electric SA SU F86921107 03-May-12 Mgmt Reelect Leo Apotheker as Supervisory Board For For Member Schneider Electric SA SU F86921107 03-May-12 Mgmt Ratify Appointment of Xavier Fontanet as For For Supervisory Board Member Schneider Electric SA SU F86921107 03-May-12 Mgmt Elect Antoine Gosset-Grainville as For For Supervisory Board Member Schneider Electric SA SU F86921107 03-May-12 Mgmt Reelect Willy Kissling as Supervisory Board For For Member Schneider Electric SA SU F86921107 03-May-12 Mgmt Reelect Henri Lachmann as Supervisory For For Board Member Schneider Electric SA SU F86921107 03-May-12 Mgmt Reelect Rick Thoman as Supervisory Board For For Member Schneider Electric SA SU F86921107 03-May-12 Mgmt Elect Manfred Brill as Representative of Against Against Employee Shareholders to the Board Schneider Electric SA SU F86921107 03-May-12 Mgmt Reelect Claude Briquet as Representative of Against Against Employee Shareholders to the Board Schneider Electric SA SU F86921107 03-May-12 Mgmt Elect Magali Herbaut as Representative of For For Employee Shareholders to the Board Schneider Electric SA SU F86921107 03-May-12 Mgmt Elect Thierry Jacquet as Representative of Against Against Employee Shareholders to the Board Schneider Electric SA SU F86921107 03-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Schneider Electric SA SU F86921107 03-May-12 Mgmt Approve Stock Purchase Plan Reserved for For For Employees of International Subsidiaries Schneider Electric SA SU F86921107 03-May-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Helvetia Holding AG HELN H35927120 04-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Helvetia Holding AG HELN H35927120 04-May-12 Mgmt Approve Discharge of Board and Senior For For Management Helvetia Holding AG HELN H35927120 04-May-12 Mgmt Approve Allocation of Income and Dividends For For of CHF 16 per Share Helvetia Holding AG HELN H35927120 04-May-12 Mgmt Elect Hans-Juerg Bernet as Director For For Helvetia Holding AG HELN H35927120 04-May-12 Mgmt Elect John Manser as Director For Against Helvetia Holding AG HELN H35927120 04-May-12 Mgmt Elect Pierin Vincenz as Director For Against Helvetia Holding AG HELN H35927120 04-May-12 Mgmt Ratify KPMG as Auditors For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Marc A. Bibeau For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Christie J.B. Clark For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Heather E. Conway For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Andre Desmarais For Withhold IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Paul Desmarais, Jr. For Withhold IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director V. Peter Harder For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Daniel Johnson For Withhold IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director John McCallum For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Raymond L. McFeetors For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director R. Jeffrey Orr For Withhold IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Roy W. Piper For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Michel Plessis-Belair For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Henri-Paul Rousseau For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Philip K. Ryan For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Susan Sherk For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Charles R. Sims For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Murray J. Taylor For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Elect Director Gerard Veilleux For For IGM Financial Inc. IGM 449586106 04-May-12 Mgmt Ratify Deloitte & Touche LLP as Auditors For For IMI plc IMI G47152106 04-May-12 Mgmt Accept Financial Statements and Statutory For For Reports IMI plc IMI G47152106 04-May-12 Mgmt Approve Remuneration Report For For IMI plc IMI G47152106 04-May-12 Mgmt Approve Final Dividend For For IMI plc IMI G47152106 04-May-12 Mgmt Elect Roberto Quarta as Director For For IMI plc IMI G47152106 04-May-12 Mgmt Elect Sean Toomes as Director For For IMI plc IMI G47152106 04-May-12 Mgmt Re-elect Douglas Hurt as Director For For IMI plc IMI G47152106 04-May-12 Mgmt Re-elect Martin Lamb as Director For For IMI plc IMI G47152106 04-May-12 Mgmt Re-elect Roy Twite as Director For For IMI plc IMI G47152106 04-May-12 Mgmt Re-elect Ian Whiting as Director For For IMI plc IMI G47152106 04-May-12 Mgmt Re-elect Kevin Beeston as Director For For IMI plc IMI G47152106 04-May-12 Mgmt Re-elect Anita Frew as Director For For IMI plc IMI G47152106 04-May-12 Mgmt Re-elect Terry Gateley as Director For For IMI plc IMI G47152106 04-May-12 Mgmt Re-elect Bob Stack as Director For For IMI plc IMI G47152106 04-May-12 Mgmt Reappoint Ernst & Young LLP as Auditors For For IMI plc IMI G47152106 04-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors IMI plc IMI G47152106 04-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights IMI plc IMI G47152106 04-May-12 Mgmt Approve EU Political Donations and For For Expenditure IMI plc IMI G47152106 04-May-12 Mgmt Amend Long-Term Incentive Plan 2005 and For Against Share Matching Plan IMI plc IMI G47152106 04-May-12 Mgmt Approve Employee Share Ownership Plan For For IMI plc IMI G47152106 04-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights IMI plc IMI G47152106 04-May-12 Mgmt Authorise Market Purchase For For IMI plc IMI G47152106 04-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Accept Financial Statements and Statutory For For Reports for the Year Ended 31 December 2011 Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Reappoint Deloitte & Touche as Auditors of For For the Company and Grant Krog as the Individual Designated Auditor Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Re-elect Gert Gouws as Director For For Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Re-elect David Weston as Director For For Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Elect Litha Nyhonyha as Director For For Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Re-elect Zarina Bassa as Chairman of the For For Audit Committee Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Re-elect Allen Morgan as Member of the Audit For For Committee Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Re-elect Dolly Mokgatle as Member of the For For Audit Committee Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Elect Litha Nyhonyha as Member of the Audit For For Committee Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Approve Remuneration Policy For For Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Place Authorised But Unissued Shares under For For Control of Directors Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Authorise Board to Issue Shares for Cash up For For to a Maximum of Five Percent of Issued Share Capital Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Approve Remuneration of Non-Executive For For Directors Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Approve Financial Assistance to Related or For For Inter-related Company or Corporation Kumba Iron Ore Ltd KIO S4341C103 04-May-12 Mgmt Authorise Repurchase of Up to 20 Percent of For For Issued Share Capital Sanofi SAN F5548N101 04-May-12 Mgmt Approve Financial Statements and Statutory For For Reports Sanofi SAN F5548N101 04-May-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Sanofi SAN F5548N101 04-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 2.65 per Share Sanofi SAN F5548N101 04-May-12 Mgmt Elect Laurent Attal as Director For For Sanofi SAN F5548N101 04-May-12 Mgmt Reelect Uwe Bicker as Director For For Sanofi SAN F5548N101 04-May-12 Mgmt Reelect Jean Rene Fourtou as Director For For Sanofi SAN F5548N101 04-May-12 Mgmt Reelect Claudie Haignere as Director For For Sanofi SAN F5548N101 04-May-12 Mgmt Reelect Carole Piwnica as Director For For Sanofi SAN F5548N101 04-May-12 Mgmt Reelect Klaus Pohle as Director For For Sanofi SAN F5548N101 04-May-12 Mgmt Appoint Ernst & Young et Autres as Auditor For For Sanofi SAN F5548N101 04-May-12 Mgmt Appoint Auditex as Alternate Auditor For For Sanofi SAN F5548N101 04-May-12 Mgmt Ratify Change of Registered Office to 54, rue For For La Boetie, 75008 Paris and Amend Article 4 of Bylaws Accordingly Sanofi SAN F5548N101 04-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Sanofi SAN F5548N101 04-May-12 Mgmt Authorize up to 1.2 Percent of Issued Capital For For for Use in Restricted Stock Plan Sanofi SAN F5548N101 04-May-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Alok Industries Ltd 521070 Y0090S110 05-May-12 Mgmt Increase Authorized Share Capital and Amend For Against Memorandum of Association to Reflect Increase in Authorized Share Capital Alok Industries Ltd 521070 Y0090S110 05-May-12 Mgmt Amend Articles of Association to Reflect For Against Increase in Authorized Share Capital Alok Industries Ltd 521070 Y0090S110 05-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Great Wall Motor Co., Ltd. 02333 Y2882P106 07-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Great Wall Motor Co., Ltd. 02333 Y2882P106 07-May-12 Mgmt Approve Final Dividend of RMB 0.3 Per Share For For Great Wall Motor Co., Ltd. 02333 Y2882P106 07-May-12 Mgmt Approve Annual Report for the Year Ended For For Dec. 31, 2011 Great Wall Motor Co., Ltd. 02333 Y2882P106 07-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued H Share Capital Great Wall Motor Co., Ltd. 02333 Y2882P106 07-May-12 Mgmt Adopt 2011 Report of the Board of Directors For For Great Wall Motor Co., Ltd. 02333 Y2882P106 07-May-12 Mgmt Adopt Independent Non-executive Directors For For 2011 Report Great Wall Motor Co., Ltd. 02333 Y2882P106 07-May-12 Mgmt Adopt Board of Supervisory Committee 2011 For For Report Great Wall Motor Co., Ltd. 02333 Y2882P106 07-May-12 Mgmt Reappoint Deloitte Touche Tohmatsu Certified For For Public Accountants Limited as PRC Auditors and Authorize Board to Fix Their Remuneration Great Wall Motor Co., Ltd. 02333 Y2882P106 07-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Great Wall Motor Co., Ltd. 02333 Y2882P106 07-May-12 Mgmt Authorize Repurchase of Up to10 Percent of For For Issued H Share Capital Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Open Meeting Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Elect Chairman of Meeting For For Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Prepare and Approve List of Shareholders For For Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Approve Agenda of Meeting For For Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Designate Inspector(s) of Minutes of Meeting For For Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Acknowledge Proper Convening of Meeting For For Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Receive Board's Report Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Receive President's Report Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Receive Financial Statements and Statutory Reports Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Approve Financial Statements and StatutoryReports For For Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Approve Allocation of Income and Dividends For For of SEK 5.50 per Share Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Approve Discharge of Board and President For For Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Determine Number of Members (7) and For For Deputy Members (0) of Board Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Approve Remuneration of Directors in the For For Aggregate Amount of SEK 4.4 Million; Approve Remuneration of Auditors Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Reelect Tom Boardman, Vigo Carlund, Amelia For For Fawcett, Wilhelm Klingspor, Erik Mitteregger, Allen Sangines-Krause, and Cristina Stenbeck (Chair) as Directors Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Authorize Christina Stenbeck and For Against Representatives of at least Two of Company's Largest Shareholders to Serve on Nominating Committee Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Approve Remuneration Policy And Other For For Terms of Employment For Executive Management Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Approve Restricted Stock Plan; Approve For For Associated Formalities Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Authorize Share Repurchase Program For For Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Amend Articles Re: Company Purpose; For For Preference Shares; Number of Deputy Directors; Convocation of General Meeting Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Approve Issuance of Shares in Subsidiary to For Against its Executives Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Approve Issuance of Warrants in Subsidiary to For Against its Executives; Approve Creation of a SEK 20,500 Pool of Capital to Guarantee Conversion Rights Investment AB Kinnevik KINB W4832D110 07-May-12 Shldr Approve Distribution of the Book "En None Against Finansmans Bekannelser" to the Shareholders Free of Charge Investment AB Kinnevik KINB W4832D110 07-May-12 Shldr Task Board to Found an Independent None Against Shareholder Association for Minority Shareholders Investment AB Kinnevik KINB W4832D110 07-May-12 Mgmt Close Meeting APERAM S.A. APAM L0187K107 08-May-12 Mgmt Receive Directors' and Auditors' Special Reports APERAM S.A. APAM L0187K107 08-May-12 Mgmt Receive Directors' and Auditors' Special Reports APERAM S.A. APAM L0187K107 08-May-12 Mgmt Accept Consolidated Financial Statements for For For FY 2011 APERAM S.A. APAM L0187K107 08-May-12 Mgmt Accept Consolidated Financial Statements for For For FY 2011 APERAM S.A. APAM L0187K107 08-May-12 Mgmt Accept Standalone Financial Statements for For For FY 2011 APERAM S.A. APAM L0187K107 08-May-12 Mgmt Accept Standalone Financial Statements for For For FY 2011 APERAM S.A. APAM L0187K107 08-May-12 Mgmt Authorize Preparation, Publication, and For For Submission for Approval Consolidated Financial Statements as of Dec. 31, 2011 and for Period from Jan. 26, 2011 to Dec. 31, 2011 APERAM S.A. APAM L0187K107 08-May-12 Mgmt Authorize Preparation, Publication, and For For Submission for Approval Consolidated Financial Statements as of Dec. 31, 2011 and for Period from Jan. 26, 2011 to Dec. 31, 2011 APERAM S.A. APAM L0187K107 08-May-12 Mgmt Approve Allocation of Income and Dividends For For of USD 0.75 per Share APERAM S.A. APAM L0187K107 08-May-12 Mgmt Approve Allocation of Income and Dividends For For of USD 0.75 per Share APERAM S.A. APAM L0187K107 08-May-12 Mgmt Approve Remuneration of Directors For For APERAM S.A. APAM L0187K107 08-May-12 Mgmt Approve Remuneration of Directors For For APERAM S.A. APAM L0187K107 08-May-12 Mgmt Approve Discharge of Directors For For APERAM S.A. APAM L0187K107 08-May-12 Mgmt Approve Discharge of Directors For For APERAM S.A. APAM L0187K107 08-May-12 Mgmt Appointment of Deloitte as Auditors For For APERAM S.A. APAM L0187K107 08-May-12 Mgmt Appointment of Deloitte as Auditors For For APERAM S.A. APAM L0187K107 08-May-12 Mgmt Approve 2012 Restricted Share Unit Plan For Against APERAM S.A. APAM L0187K107 08-May-12 Mgmt Approve 2012 Restricted Share Unit Plan For Against APERAM S.A. APAM L0187K107 08-May-12 Mgmt Approve 2012 Performance Share Unit Plan For For APERAM S.A. APAM L0187K107 08-May-12 Mgmt Approve 2012 Performance Share Unit Plan For For APERAM S.A. APAM L0187K107 08-May-12 Mgmt Amend Articles 6, 7, 13, and 14 Re: For For Luxembourg Implementation of EU Shareholders' Rights Directive APERAM S.A. APAM L0187K107 08-May-12 Mgmt Amend Articles 6, 7, 13, and 14 Re: For For Luxembourg Implementation of EU Shareholders' Rights Directive APERAM S.A. APAM L0187K107 08-May-12 Mgmt Amend Article 14.1 Re: Date and Time of For For General Meeting APERAM S.A. APAM L0187K107 08-May-12 Mgmt Amend Article 14.1 Re: Date and Time of For For General Meeting Argonaut Gold Inc AR 04016A101 08-May-12 Mgmt Elect Director Peter C. Dougherty For For Argonaut Gold Inc AR 04016A101 08-May-12 Mgmt Elect Director Brian J. Kennedy For For Argonaut Gold Inc AR 04016A101 08-May-12 Mgmt Elect Director James E. Kofman For For Argonaut Gold Inc AR 04016A101 08-May-12 Mgmt Elect Director Christopher R. Lattanzi For For Argonaut Gold Inc AR 04016A101 08-May-12 Mgmt Elect Director Peter Mordaunt For For Argonaut Gold Inc AR 04016A101 08-May-12 Mgmt Elect Director Dale C. Peniuk For For Argonaut Gold Inc AR 04016A101 08-May-12 Mgmt Approve PricewaterhouseCoopers LLP as For For Auditors and Authorize Board to Fix Their Remuneration Argonaut Gold Inc AR 04016A101 08-May-12 Mgmt Adopt New By-law For For CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Accept Financial Statements and Statutory For For Reports CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Elect Cheng Hoi Chuen, Vincent as Director For For CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Elect Law Fan Chiu Fun Fanny as Director CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Reelect William Elkin Mocatta as Director For For CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Reelect Lee Yui Bor as Director For For CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Reelect Peter William Greenwood as Director For For CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Reelect Vernon Francis Moore as Director For For CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Reappoint PricewaterhouseCoopers as For For Auditors and Authorize Directors to Fix Their Remuneration CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Amend Article 139 of the Articles of For For Association of the Company CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital CLP Holdings Ltd. 00002 Y1660Q104 08-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Deutsche Lufthansa AG LHA D1908N106 08-May-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Deutsche Lufthansa AG LHA D1908N106 08-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.25 per Share Deutsche Lufthansa AG LHA D1908N106 08-May-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 Deutsche Lufthansa AG LHA D1908N106 08-May-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 Deutsche Lufthansa AG LHA D1908N106 08-May-12 Mgmt Approve Affiliation Agreement with Subsidiary For For Eurowings GmbH Deutsche Lufthansa AG LHA D1908N106 08-May-12 Mgmt Amend Corporate Purpose For For Deutsche Lufthansa AG LHA D1908N106 08-May-12 Mgmt Amend Articles Re: Supervisory Board For For Resolutions Deutsche Lufthansa AG LHA D1908N106 08-May-12 Mgmt Amend Articles Re: Remuneration of For For Supervisory Board Deutsche Lufthansa AG LHA D1908N106 08-May-12 Mgmt Ratify PricewaterhouseCoopers AG as For For Auditors for Fiscal 2012 Onesteel Limited OST Q7134W113 08-May-12 Mgmt Change Company Name From OneSteel For For Limited to Arrium Limited The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Accept Financial Statements and Statutory For For Reports The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Approve Remuneration Report For For The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Approve Final Dividend For For The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Re-elect Kevin Dangerfield as Director For For The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Re-elect Martin Flower as Director For For The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Re-elect Andrew Given as Director For For The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Re-elect Simon Heale as Director For For The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Re-elect Andrew Hosty as Director For For The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Re-elect Mark Robertshaw as Director For For The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Re-elect Tim Stevenson as Director For For The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Reappoint KPMG Audit plc as Auditors For For The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Approve EU Political Donations and For For Expenditure The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights The Morgan Crucible Company plc MGCR G62496131 08-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 08-May-12 Mgmt Amend Articles Re: Novo Mercado For For Ident. S.A Regulations Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 08-May-12 Mgmt Amend Article 2 Re: Address of Company For For Ident. S.A Headquarters Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 08-May-12 Mgmt Amend Article 5 to Reflect Changes in Capital For For Ident. S.A Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 08-May-12 Mgmt Amend Article 16 For Against Ident. S.A Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 08-May-12 Mgmt Amend Article 20 For For Ident. S.A Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 08-May-12 Mgmt Amend Current Article 58 For For Ident. S.A Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 08-May-12 Mgmt Amend Article 43 Re: Mandatory Bid Provision For For Ident. S.A Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 08-May-12 Mgmt Renumber Articles of Bylaws For For Ident. S.A Valid Solucoes e Serv. Seg. Meios Pag. VLID3 P9656C112 08-May-12 Mgmt Consolidate Bylaws For For Ident. S.A Melrose plc MRO G5973B209 09-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Melrose plc MRO G5973B209 09-May-12 Mgmt Approve Remuneration Report For For Melrose plc MRO G5973B209 09-May-12 Mgmt Approve Final Dividend For For Melrose plc MRO G5973B209 09-May-12 Mgmt Re-elect Christopher Miller as Director For For Melrose plc MRO G5973B209 09-May-12 Mgmt Re-elect David Roper as Director For For Melrose plc MRO G5973B209 09-May-12 Mgmt Re-elect Simon Peckham as Director For For Melrose plc MRO G5973B209 09-May-12 Mgmt Re-elect Geoffrey Martin as Director For For Melrose plc MRO G5973B209 09-May-12 Mgmt Re-elect Miles Templeman as Director For For Melrose plc MRO G5973B209 09-May-12 Mgmt Re-elect Perry Crosthwaite as Director For For Melrose plc MRO G5973B209 09-May-12 Mgmt Re-elect John Grant as Director For For Melrose plc MRO G5973B209 09-May-12 Mgmt Elect Justin Dowley as Director For For Melrose plc MRO G5973B209 09-May-12 Mgmt Reappoint Deloitte LLP as Auditors and For Abstain Authorise Their Remuneration Melrose plc MRO G5973B209 09-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Melrose plc MRO G5973B209 09-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Melrose plc MRO G5973B209 09-May-12 Mgmt Authorise Market Purchase For For Melrose plc MRO G5973B209 09-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Standard Chartered plc STAN G84228157 09-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Standard Chartered plc STAN G84228157 09-May-12 Mgmt Approve Final Dividend For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Approve Remuneration Report For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Elect Viswanathan Shankar as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Stefano Bertamini as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Jaspal Bindra as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Richard Delbridge as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect James Dundas as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Valerie Gooding as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Dr Han Seung-soo as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Simon Lowth as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Rudolph Markham as Director For Against Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Ruth Markland as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Richard Meddings as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect John Paynter as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Sir John Peace as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Alun Rees as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Peter Sands as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Paul Skinner as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Re-elect Oliver Stocken as Director For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Reappoint KPMG Audit plc as Auditors For For Standard Chartered plc STAN G84228157 09-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Standard Chartered plc STAN G84228157 09-May-12 Mgmt Approve EU Political Donations and For For Expenditure Standard Chartered plc STAN G84228157 09-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Standard Chartered plc STAN G84228157 09-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Standard Chartered plc STAN G84228157 09-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Standard Chartered plc STAN G84228157 09-May-12 Mgmt Authorise Market Purchase of Ordinary For For Shares Standard Chartered plc STAN G84228157 09-May-12 Mgmt Authorise Market Purchase of Preference For For Shares Standard Chartered plc STAN G84228157 09-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Unilever NV N8981F271 09-May-12 Mgmt Receive Report of Management Board Unilever NV N8981F271 09-May-12 Mgmt Approve Financial Statements and Allocation For For of Income Unilever NV N8981F271 09-May-12 Mgmt Approve Discharge of Management Board For For Unilever NV N8981F271 09-May-12 Mgmt Approve Discharge of Supervisory Board For For Unilever NV N8981F271 09-May-12 Mgmt Reelect P.G.J.M. Polman as CEO to Board of For For Directors Unilever NV N8981F271 09-May-12 Mgmt Relect R.J.M.S. Huet as CFO to Board of For For Directors Unilever NV N8981F271 09-May-12 Mgmt Reelect L.O. Fresco to Board of Directors For For Unilever NV N8981F271 09-May-12 Mgmt Reelect A.M. Fudge to Board of Directors For For Unilever NV N8981F271 09-May-12 Mgmt Reelect C.E. Golden to Board of Directors For For Unilever NV N8981F271 09-May-12 Mgmt Reelect B.E. Grote to Board of Directors For For Unilever NV N8981F271 09-May-12 Mgmt Reelect S.B. Mittal to Board of Directors For For Unilever NV N8981F271 09-May-12 Mgmt Reelect H. Nyasulu to Board of Directors For For Unilever NV N8981F271 09-May-12 Mgmt Reelect M. Rifkind to Board of Directors For For Unilever NV N8981F271 09-May-12 Mgmt Reelect K.J. Storm to Board of Directors For For Unilever NV N8981F271 09-May-12 Mgmt Reelect M. Treschow to Board of Directors For For Unilever NV N8981F271 09-May-12 Mgmt Reelect P.S. Walsh to Board of Directors For For Unilever NV N8981F271 09-May-12 Mgmt Amend Articles of Association For For Unilever NV N8981F271 09-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Unilever NV N8981F271 09-May-12 Mgmt Approve Authorization to Cancel Ordinary For For Shares Unilever NV N8981F271 09-May-12 Mgmt Grant Board Authority to Issue Shares Up To For For 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Unilever NV N8981F271 09-May-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For Unilever NV N8981F271 09-May-12 Mgmt Allow Questions and Close Meeting Bilfinger Berger SE GBF D11648108 10-May-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Bilfinger Berger SE GBF D11648108 10-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 2.50 per Share and Bonus Dividend of EUR 0.90 per Share Bilfinger Berger SE GBF D11648108 10-May-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 Bilfinger Berger SE GBF D11648108 10-May-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 Bilfinger Berger SE GBF D11648108 10-May-12 Mgmt Change Company Name to Bilfinger SE For For Bilfinger Berger SE GBF D11648108 10-May-12 Mgmt Ratify Ernst & Young GmbH as Auditors for For For Fiscal 2012 and for the Inspection of the Interim Reports for 2012 Bilfinger Berger SE GBF D11648108 10-May-12 Mgmt Approve Affiliation Agreements with For For Subsidiary Bilfinger Berger Venture Capital GmbH Bilfinger Berger SE GBF D11648108 10-May-12 Mgmt Approve Affiliation Agreements with For For Subsidiary Bilfinger Berger Infrastructure GmbH Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Marcel R. Coutu For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Maureen Kempston Darkes For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Lance Liebman For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Frank J. McKenna For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Jack M. Mintz For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Youssef A. Nasr For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director James A. Pattison For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Diana L. Taylor For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Approve Deloitte & Touche LLP as Auditors For For and Authorize Board to Fix Their Remuneration Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Approve Share Option Plan For Against Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Advisory Vote on Executive Compensation For For Approach Cia. Hering HGTX3 P50753105 10-May-12 Mgmt Amend Articles Re: Novo Mercado For For Regulations Cia. Hering HGTX3 P50753105 10-May-12 Mgmt Consolidate Bylaws For For Great Eagle Holdings Ltd. 00041 G4069C148 10-May-12 Mgmt Accept Financial Statements and Directors' For For and Auditors' Reports Great Eagle Holdings Ltd. 00041 G4069C148 10-May-12 Mgmt Declare Final Dividend of HK$0.40 Per Share For For with Option for Scrip Dividend Great Eagle Holdings Ltd. 00041 G4069C148 10-May-12 Mgmt Reelect Lo Kai Shui as Director For For Great Eagle Holdings Ltd. 00041 G4069C148 10-May-12 Mgmt Reelect Lo To Lee Kwan as Director For Against Great Eagle Holdings Ltd. 00041 G4069C148 10-May-12 Mgmt Reelect Wong Yue Chim, Richard as Director For For Great Eagle Holdings Ltd. 00041 G4069C148 10-May-12 Mgmt Reelect Law Wai Duen as Director For For Great Eagle Holdings Ltd. 00041 G4069C148 10-May-12 Mgmt Fix Maximum Number of Directors at 15 and For For Authorize Board to Appoint Additional Directors Up to Such Maximum Number Great Eagle Holdings Ltd. 00041 G4069C148 10-May-12 Mgmt Approve Annual Directors' Fees of For For HK$130,000 for Each Director Great Eagle Holdings Ltd. 00041 G4069C148 10-May-12 Mgmt Reappoint Deloitte Touche Tohmatsu as For For Auditors and Authorize Board to Fix Their Remuneration Great Eagle Holdings Ltd. 00041 G4069C148 10-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Great Eagle Holdings Ltd. 00041 G4069C148 10-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Inchcape plc INCH G47320208 10-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Inchcape plc INCH G47320208 10-May-12 Mgmt Approve Remuneration Report For For Inchcape plc INCH G47320208 10-May-12 Mgmt Approve Final Dividend For For Inchcape plc INCH G47320208 10-May-12 Mgmt Re-elect Ken Hanna as Director For For Inchcape plc INCH G47320208 10-May-12 Mgmt Re-elect Andre Lacroix as Director For For Inchcape plc INCH G47320208 10-May-12 Mgmt Re-elect John McConnell as Director For For Inchcape plc INCH G47320208 10-May-12 Mgmt Re-elect Simon Borrows as Director For For Inchcape plc INCH G47320208 10-May-12 Mgmt Re-elect Alison Cooper as Director For For Inchcape plc INCH G47320208 10-May-12 Mgmt Re-elect Nigel Northridge as Director For For Inchcape plc INCH G47320208 10-May-12 Mgmt Re-elect Will Samuel as Director For For Inchcape plc INCH G47320208 10-May-12 Mgmt Elect Vicky Bindra as Director For For Inchcape plc INCH G47320208 10-May-12 Mgmt Elect Till Vestring as Director For For Inchcape plc INCH G47320208 10-May-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Inchcape plc INCH G47320208 10-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Inchcape plc INCH G47320208 10-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Inchcape plc INCH G47320208 10-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Inchcape plc INCH G47320208 10-May-12 Mgmt Authorise Market Purchase For For Inchcape plc INCH G47320208 10-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice John Wood Group plc WG. G9745T118 10-May-12 Mgmt Accept Financial Statements and Statutory For For Reports John Wood Group plc WG. G9745T118 10-May-12 Mgmt Approve Final Dividend For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Approve Remuneration Report For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Re-elect Sir Ian Wood as Director For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Re-elect Allister Langlands as Director For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Re-elect Alan Semple as Director For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Re-elect Bob Keiller as Director For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Re-elect Mike Straughen as Director For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Re-elect Ian Marchant as Director For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Re-elect Michel Contie as Director For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Re-elect Neil Smith as Director For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Re-elect David Woodward as Director For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Elect Jeremy Wilson as Director For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors John Wood Group plc WG. G9745T118 10-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors John Wood Group plc WG. G9745T118 10-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights John Wood Group plc WG. G9745T118 10-May-12 Mgmt Approve 2012 Executive Share Option For For Schemes John Wood Group plc WG. G9745T118 10-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights John Wood Group plc WG. G9745T118 10-May-12 Mgmt Authorise Market Purchase For For John Wood Group plc WG. G9745T118 10-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Accept Directors' Report For For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Accept Directors' Report For For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Accept Annual Report and Financial For For Statements PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Accept Annual Report and Financial For For Statements PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Approve Allocation of Income For For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Approve Allocation of Income For For PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Elect Directors and Commissioners For Against PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Elect Directors and Commissioners For Against PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Approve Remuneration of Directors and For For Commissioners PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Approve Remuneration of Directors and For For Commissioners PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Approve Auditors and Authorize Board to Fix For For Their Remuneration PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Approve Auditors and Authorize Board to Fix For For Their Remuneration PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Amend Articles of Association For Against PT PP London Sumatra Indonesia Tbk LSIP Y7137X101 10-May-12 Mgmt Amend Articles of Association For Against Pirelli & C. S.p.A PC T76434199 10-May-12 Mgmt Approve Financial Statements, Statutory For For Reports, and Allocation of Income Pirelli & C. S.p.A PC T76434199 10-May-12 Mgmt Elect Two Directors (Bundled) For For Pirelli & C. S.p.A PC T76434199 10-May-12 Shldr Slate Submitted by the Shareholder None Do Not Vote Agreement Pirelli & C. S.p.A PC T76434199 10-May-12 Shldr Slate Submitted by Institutional Investors None For Pirelli & C. S.p.A PC T76434199 10-May-12 Shldr Appoint the Chairman of the Internal Statutory None For Auditors Pirelli & C. S.p.A PC T76434199 10-May-12 Shldr Approve Internal Auditors' Remuneration None For Pirelli & C. S.p.A PC T76434199 10-May-12 Mgmt Approve Remuneration Report For Against Pirelli & C. S.p.A PC T76434199 10-May-12 Mgmt Approve Long-Term Cash-Based Incentive For For Plan for Directors and Executives Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Accept the Financial Statements and Statutory For For Reports for the Year Ended Dec. 31, 2011 Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Approve the Remuneration Report for the For For Year Ended Dec. 31, 2011 Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Chris Lynch as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect John Varley as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Tom Albanese as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Robert Brown as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Vivienne Cox as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Jan du Plessis as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Guy Elliott as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Micheal Fitzpatrick as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Ann Godbehere as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Richard Goodmanson as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Lord Kerr as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Paul Tellier as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Elect Sam Walsh as a Director For For Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Approve the Reappointment of For For PricewaterhouseCoopers LLP as Auditors of Rio Tinto plc and Authorize the Audit Committee to Fix the Auditors' Remuneration Rio Tinto Ltd. (Formerly Cra Ltd.) RIO Q81437107 10-May-12 Mgmt Approve the Renewal of the Off-Market and For For On-Market Share Buyback Authorities Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director James F. Hankinson For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director Krystyna T. Hoeg For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director Holger Kluge For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director Gaetan Lussier For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director David R. Peterson For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director Domenic Pilla For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director Martha C. Piper For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director Beth M. Pritchard For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director Sarah Raiss For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director Derek Ridout For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director Johanna Waterous For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Elect Director David M. Williams For For Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Approve Deloitte & Touche LLP as Auditors For For and Authorize Board to Fix Their Remuneration Shoppers Drug Mart Corporation SC 82509W103 10-May-12 Mgmt Advisory Vote on Executive Compensation For For Approach Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Elect Director M. Shan Atkins For For Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Elect Director Michael J. Endres For For Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Elect Director Moya M. Greene For For Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Elect Director Paul D. House For For Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Elect Director Frank Iacobucci For For Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Elect Director John A. Lederer For For Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Elect Director David H. Lees For For Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Elect Director Ronald W. Osborne For For Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Elect Director Wayne C. Sales For For Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Ratify PricewaterhouseCoopers LLP as For For Auditors Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Approve Shareholder Rights Plan For For Tim Hortons Inc. THI 88706M103 10-May-12 Mgmt Approve 2012 Stock Incentive Plan For For Tim Hortons Inc. THI 88706M103 10-May-12 Shldr Animal Welfare Against Against Yara International ASA YAR R9900C106 10-May-12 Mgmt Elect Chairman of Meeting; Designate For Do Not Vote Inspector(s) of Minutes of Meeting Yara International ASA YAR R9900C106 10-May-12 Mgmt Approve Financial Statements and Statutory For Do Not Vote Reports; Approve Allocation of Income and Dividends of NOK 7 per Share Yara International ASA YAR R9900C106 10-May-12 Mgmt Approve Remuneration Policy And Other For Do Not Vote Terms of Employment For Executive Management Yara International ASA YAR R9900C106 10-May-12 Mgmt Presentation on the Company's Corporate For Do Not Vote Governance Report for Adoption Yara International ASA YAR R9900C106 10-May-12 Mgmt Approve Remuneration of Auditors For Do Not Vote Yara International ASA YAR R9900C106 10-May-12 Mgmt Approve Remuneration of Director in the For Do Not Vote Amount of NOK 464,000 for the Chairman, and NOK 266,000 for Other Directorss; Approve Remuneration for Committee Work Yara International ASA YAR R9900C106 10-May-12 Mgmt Approve Remuneration of Members of For Do Not Vote Nominating Committee Yara International ASA YAR R9900C106 10-May-12 Mgmt Reelect Bernt Reitan (Chair), Hilde Aasheim, For Do Not Vote Elisabeth Harstad, and Leiv Nergaard as Directors; Elect Juha Rantanen as New Director Yara International ASA YAR R9900C106 10-May-12 Mgmt Reelect Eva Lystad (Chair), Thorunn Bakke as For Do Not Vote Members of Nominating Committee; Elect Anne Tanum, and Ann Brautaset as Members of Nominating Committee Yara International ASA YAR R9900C106 10-May-12 Mgmt Amend Instructions for Nominating Committee For Do Not Vote to Reflect Changes in Legislation Yara International ASA YAR R9900C106 10-May-12 Mgmt Approve NOK 24.5 Million Reduction in Share For Do Not Vote Capital via Share Cancellation Yara International ASA YAR R9900C106 10-May-12 Mgmt Authorize Share Repurchase Program and For Do Not Vote Reissuance of Repurchased Shares Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Ralph S. Cunningham, Russell K. For For Girling, Susan A. Henry, Russell J. Horner, David J. Lesar, John E. Lowe, A. Anne McLellan, Derek G. Pannell, Frank W. Proto, Michael M. Wilson, and Victor J. Zaleschuk as Directors Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Director Ralph S. Cunningham For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Director Russell K. Girling For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Director Susan A. Henry For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Director Russell J. Horner For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Director David J. Lesar For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Director John E. Lowe For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Director A. Anne McLellan For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Director Derek G. Pannell For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Director Frank W. Proto For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Director Michael M. Wilson For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Elect Director Victor J. Zaleschuk For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Ratify KPMG LLP as Auditors For For Agrium Inc. AGU 008916108 11-May-12 Mgmt Advisory Vote on Executive Compensation For For Approach Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Approve Financial Statements and Statutory For For Reports Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 3 per Share Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Approve Stock Dividend Program (Cash or For For Shares) Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Acknowledge Auditors' Special Report on For For Related-Party Transactions Mentioning the Absence of New Transactions Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Henri Giscard d Estaing as Director For For Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Marc Ladreit de Lacharriere as For Against Director Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Catherine Lucet as Director For For Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Jean-Charles Naouri as Director For Against Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Gilles Pinoncely as Director For For Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Gerald de Roquemaurel as Director For For Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect David de Rothschild as Director For For Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Frederic Saint-Geours as Director For For Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Rose-Marie Van Lerberghe as For For Director Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Euris as Director For For Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Finatis as Director For For Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Fonciere Euris as Director For For Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Reelect Matignon-Diderot as Director For For Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Elect Lady Sylvia Jay as Director For For Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Decision Not to Renew Mandate of Philippe For For Houze as Director Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For Against Issued Share Capital Casino Guichard Perrachon CO F14133106 11-May-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Accept Report of the Board of Directors For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Accept Report of Supervisors For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Accept Financial Statements and Statutory For For Reports China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Approve Plan for Allocating Surplus Common For For Reserve Funds of RMB 30 Billion from the After-Tax Profits China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Approve Profit Distribution Plan for the Year For For Ended Dec. 31, 2011 China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Authorize Board to Determine the Interim For For Profit Distribution Plan for the Year 2012 China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Reappoint KPMG Huazhen and KPMG as For For Domestic and Overseas Auditors, Respectively, and Authorize Board to Fix Their Remuneration China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Fu Chengyu as Director For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Wang Tianpu as Director For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Zhang Yaocang as Director For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Zhang Jianhua as Director For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Wang Zhigang as Director For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Cai Xiyou as Director For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Cao Yaofeng as Director For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Li Chunguang as Director For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Dai Houliang as Director For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Liu Yun as Director For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Chen Xiaojin as Independent Non- For For Executive Director China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Ma Weihua as Independent Non- For For Executive Director China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Jiang Xiaoming as Independent Non- For For Executive Director China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect YanYan as Independent Non-Executive For For Director China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Bao Guoming as Independent Non- For For Executive Director China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Xu Bin as Supervisors For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Geng Limin as Supervisors For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Li Xinjian as Supervisors For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Zou Huiping as Supervisors For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Elect Kang Mingde as Supervisors For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Approve Service Contracts with Directors and For For Supervisors China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Authorize Secretary of the Board to Deal with For For All Procedural Requirements Relating to the Election and Reelection of Directors and Supervisors China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Amend Articles of Association of the Company For For China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Authorize Secretary of the Board to Deal with For For All Procedural Requirements Relating to the Amendments to the Articles of Association of the Company China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Authorize Board to Determine the Proposed For Against Plan for Issuance of Debt Financing Instruments China Petroleum & Chemical Corp. 00386 Y15010104 11-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Fantasia Holdings Group Co., Ltd. 01777 G3311L104 11-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Fantasia Holdings Group Co., Ltd. 01777 G3311L104 11-May-12 Mgmt Approve Final Dividend of HK$ 0.04 Per Share For For for the Year Ended Dec. 31, 2011 Fantasia Holdings Group Co., Ltd. 01777 G3311L104 11-May-12 Mgmt Reelect Pan Jun as Executive Director For For Fantasia Holdings Group Co., Ltd. 01777 G3311L104 11-May-12 Mgmt Reelect Huang Ming as Independent Non- For For Executive Director Fantasia Holdings Group Co., Ltd. 01777 G3311L104 11-May-12 Mgmt Reelect Xu Quan as Independent Non- For For Executive Director Fantasia Holdings Group Co., Ltd. 01777 G3311L104 11-May-12 Mgmt Authorize Board to Fix Remuneration of For For Directors Fantasia Holdings Group Co., Ltd. 01777 G3311L104 11-May-12 Mgmt Reappoint Auditors and Authorize Board to Fix For For Their Remuneration Fantasia Holdings Group Co., Ltd. 01777 G3311L104 11-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Fantasia Holdings Group Co., Ltd. 01777 G3311L104 11-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Fantasia Holdings Group Co., Ltd. 01777 G3311L104 11-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Fantasia Holdings Group Co., Ltd. 01777 G3311L104 11-May-12 Mgmt Adopt Amended and Restated Articles of For For Association of the Company Fresenius SE & Co KGaA FRE D27348123 11-May-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal 2011 Fresenius SE & Co KGaA FRE D27348123 11-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.95 per Share Fresenius SE & Co KGaA FRE D27348123 11-May-12 Mgmt Approve Discharge of Management Board for For For Period Jan. 1 - Jan. 28, 2011 Fresenius SE & Co KGaA FRE D27348123 11-May-12 Mgmt Approve Discharge of Supervisory Board for For For Period Jan. 1 - Jan. 28, 2011 Fresenius SE & Co KGaA FRE D27348123 11-May-12 Mgmt Approve Discharge of Personally Liable For For Partner for Period Jan. 28 - Dec. 31, 2011 Fresenius SE & Co KGaA FRE D27348123 11-May-12 Mgmt Approve Discharge of Supervisory Board for For For Period Jan. 28 - Dec. 31, 2011 Fresenius SE & Co KGaA FRE D27348123 11-May-12 Mgmt Ratify KPMG as Auditors for Fiscal 2012 For For Fresenius SE & Co KGaA FRE D27348123 11-May-12 Mgmt Approve Remuneration System for For For Management Board Members of the Personally Liable Partner Fresenius SE & Co KGaA FRE D27348123 11-May-12 Mgmt Approve Issuance of Warrants/Bonds with For For Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion; Approve Creation of EUR 16.3 Million Pool of Capital to Guarantee Conversion Rights Fresenius SE & Co KGaA FRE D27348123 11-May-12 Mgmt Authorize Share Repurchase Program and For For Reissuance or Cancellation of Repurchased Shares Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Open Meeting Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Receive Report of Management Board (Non- Voting) Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Adopt Financial Statements For For Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Receive Explanation on Company's Reserves and Dividend Policy Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Approve Dividends of EUR 1.45 Per Share For For Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Approve Discharge of Management Board For For Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Approve Discharge of Supervisory Board For For Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Reelect E. Kist to Supervisory Board For For Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Elect V.F. Haynes to Supervisory Board For For Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Elect E.T. Kennedy to Supervisory Board For For Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Approve Remuneration of Supervisory Board For For Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Grant Board Authority to Issue Shares Up To For For 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Authorize Board to Exclude Preemptive Rights For For from Issuance under Item 8a Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Approve Cancellation of Shares For For Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Other Business (Non-Voting) Koninklijke DSM NV DSM N5017D122 11-May-12 Mgmt Close Meeting PT Telekomunikasi Indonesia Tbk TLKM Y71474137 11-May-12 Mgmt Approve Directors' Report For For PT Telekomunikasi Indonesia Tbk TLKM Y71474137 11-May-12 Mgmt Approve Financial Statements and Discharge For For of Directors and Commissioners PT Telekomunikasi Indonesia Tbk TLKM Y71474137 11-May-12 Mgmt Approve Report on the Use of Proceeds from For Against the IPO Bond II TELKOM in 2010 PT Telekomunikasi Indonesia Tbk TLKM Y71474137 11-May-12 Mgmt Approve Allocation of Income For For PT Telekomunikasi Indonesia Tbk TLKM Y71474137 11-May-12 Mgmt Approve Remuneration of Directors and For For Commissioners PT Telekomunikasi Indonesia Tbk TLKM Y71474137 11-May-12 Mgmt Approve Auditors of the Company and Its For For Partnership and Community Development Program PT Telekomunikasi Indonesia Tbk TLKM Y71474137 11-May-12 Mgmt Amend Articles of Association For Against PT Telekomunikasi Indonesia Tbk TLKM Y71474137 11-May-12 Mgmt Elect Directors and Commissioners For Against Swire Pacific Limited 00019 Y83310105 11-May-12 Mgmt Reelect C D Pratt as Director For For Swire Pacific Limited 00019 Y83310105 11-May-12 Mgmt Reelect J W J Hughes-Hallett as Director For For Swire Pacific Limited 00019 Y83310105 11-May-12 Mgmt Reelect P A Kilgour as Director For Against Swire Pacific Limited 00019 Y83310105 11-May-12 Mgmt Reelect C K M Kwok as Director For For Swire Pacific Limited 00019 Y83310105 11-May-12 Mgmt Reelect M B Swire as Director For Against Swire Pacific Limited 00019 Y83310105 11-May-12 Mgmt Reelect M M T Yang as Director For For Swire Pacific Limited 00019 Y83310105 11-May-12 Mgmt Elect G L Cundle as Director For For Swire Pacific Limited 00019 Y83310105 11-May-12 Mgmt Elect A K W Tang as Director For For Swire Pacific Limited 00019 Y83310105 11-May-12 Mgmt Reappoint PricewaterhouseCoopers as For For Auditors and Authorize Board to Fix Their Remuneration Swire Pacific Limited 00019 Y83310105 11-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Swire Pacific Limited 00019 Y83310105 11-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director Tullio Cedraschi For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director Raymond Chan For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director Denyse Chicoyne For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director Wayne C. Fox For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director John A. Hagg For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director Harry A. Jaako For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director Thomas A. Kloet For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director J. Spencer Lanthier For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director Jean Martel For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director John P. Mulvihill For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director Kathleen M. O'Neill For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Elect Director Gerri B. Sinclair For For TMX Group Inc. X 87261X108 11-May-12 Mgmt Approve KPMG LLP as Auditors and For For Authorize Board to Fix Their Remuneration TMX Group Inc. X 87261X108 11-May-12 Mgmt Advisory Vote on Executive Compensation For For Approach Total SA FP F92124100 11-May-12 Mgmt Approve Financial Statements and Statutory For For Reports Total SA FP F92124100 11-May-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Total SA FP F92124100 11-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 2.28 per Share Total SA FP F92124100 11-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Total SA FP F92124100 11-May-12 Mgmt Reelect Christophe de Margerie as Director For Against Total SA FP F92124100 11-May-12 Mgmt Reelect Patrick Artus as Director For For Total SA FP F92124100 11-May-12 Mgmt Reelect Bertrand Collomb as Director For For Total SA FP F92124100 11-May-12 Mgmt Reelect Anne Lauvergeon as Director For For Total SA FP F92124100 11-May-12 Mgmt Reelect Michel Pebereau as Director For Against Total SA FP F92124100 11-May-12 Mgmt Ratify Appointment of Gerard Lamarche as For For Director Total SA FP F92124100 11-May-12 Mgmt Elect Anne-Marie Idrac as Director For For Total SA FP F92124100 11-May-12 Mgmt Approve Severance Payment Agreement with For Against Christophe de Margerie Total SA FP F92124100 11-May-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Total SA FP F92124100 11-May-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 Million Total SA FP F92124100 11-May-12 Mgmt Authorize Board to Increase Capital in the For For Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 14 Total SA FP F92124100 11-May-12 Mgmt Authorize Capital Increase of up to 10 Percent For For of Issued Capital for Future Acquisitions Total SA FP F92124100 11-May-12 Mgmt Approve Employee Stock Purchase Plan For For Total SA FP F92124100 11-May-12 Mgmt Approve Stock Purchase Plan Reserved for For For Employees of International Subsidiaries Total SA FP F92124100 11-May-12 Mgmt Approve Reduction in Share Capital via For For Cancellation of Repurchased Shares Total SA FP F92124100 11-May-12 Shldr Approve Additional Indicators to Include in the Against Against Information Provided on Corporate Executive Officers Remuneration Total SA FP F92124100 11-May-12 Shldr Allow Loyalty Dividends to Long-Term Against Against Registered Shareholders Wienerberger AG WIE A95384110 11-May-12 Mgmt Receive Financial Statements and Statutory Reports (Non-Voting) Wienerberger AG WIE A95384110 11-May-12 Mgmt Approve Allocation of Income For For Wienerberger AG WIE A95384110 11-May-12 Mgmt Approve Discharge of Management Board For For Wienerberger AG WIE A95384110 11-May-12 Mgmt Approve Discharge of Supervisory Board For For Wienerberger AG WIE A95384110 11-May-12 Mgmt Approve Decrease in Size of Supervisory For For Board Wienerberger AG WIE A95384110 11-May-12 Mgmt Ratify Auditors For For Wienerberger AG WIE A95384110 11-May-12 Mgmt Amend Articles Re: Compliance with Austrian For For Company Law Amendment Act 2011 Wienerberger AG WIE A95384110 11-May-12 Mgmt Amend Articles Re: Share Ownership For For Threshold for Acquisition of Control Wienerberger AG WIE A95384110 11-May-12 Mgmt Authorize Share Repurchase Program and For For Reissuance or Cancellation of Repurchased Shares Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Reappoint KPMG Inc as Auditors of the For For Company Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Elect Delfin Lazaro as Director For For Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Re-elect Cheryl Carolus as Director For For Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Re-elect Roberto Danino as Director For For Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Re-elect Richard Menell as Director For For Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Re-elect Alan Hill as Director For For Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Re-elect Gayle Wilson as Chairman of the For For Audit Committee Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Re-elect Richard Menell as Member of the For For Audit Committee Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Elect Matthews Moloko as Member of the For For Audit Committee Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Re-elect Donald Ncube as Member of the For For Audit Committee Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Elect Rupert Pennant-Rea as Member of the For For Audit Committee Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Authorise Board to Issue Shares up to a For For Maximum of Ten Percent of Issued Share Capital Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Authorise Board to Issue Shares for Cash up For For to a Maximum of Ten Percent of Issued Share Capital Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Approve Gold Fields Limited 2012 Share Plan For For Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Approve Remuneration Policy For For Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Approve Remuneration of Non-Executive For For Directors Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Approve Financial Assistance to Related or For For Inter-related Company in Terms of Sections 44 and 45 of the Act Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Amend Memorandum of Incorporation Re: For For Cancellation of Preference Shares Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Authorise Repurchase of Up to 20 Percent of For For Issued Share Capital Gold Fields Ltd GFI S31755101 14-May-12 Mgmt Adopt Memorandum of Incorporation For For ASM International NV ASM N07045201 15-May-12 Mgmt Open Meeting and Receive Announcements ASM International NV ASM N07045201 15-May-12 Mgmt Receive Report of Management Board ASM International NV ASM N07045201 15-May-12 Mgmt Adopt Financial Statements For For ASM International NV ASM N07045201 15-May-12 Mgmt Approve Dividends of EUR 0.50 Per Share For For ASM International NV ASM N07045201 15-May-12 Mgmt Approve Discharge of Management Board For For ASM International NV ASM N07045201 15-May-12 Mgmt Approve Discharge of Supervisory Board For For ASM International NV ASM N07045201 15-May-12 Mgmt Ratify Deloitte Accountants B.V. as Auditors For For ASM International NV ASM N07045201 15-May-12 Mgmt Amend Articles Re: Dematerialization of For For Bearer Shares ASM International NV ASM N07045201 15-May-12 Mgmt Amend Articles Re: Abolition of Maximum For For Term for Supervisory Board Members ASM International NV ASM N07045201 15-May-12 Mgmt Reelect J.M.R. Danneels to Supervisory Board For For ASM International NV ASM N07045201 15-May-12 Mgmt Reelect U. Schumacher to Supervisory Board For For ASM International NV ASM N07045201 15-May-12 Mgmt Grant Board Authority to Issue Shares Up To For For 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger ASM International NV ASM N07045201 15-May-12 Mgmt Grant Board Authority to Issue Shares in For Against Connection with Remuneration Policy ASM International NV ASM N07045201 15-May-12 Mgmt Authorize Board to Exclude Preemptive Rights For For from Issuance under Item 10a and 10b ASM International NV ASM N07045201 15-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital ASM International NV ASM N07045201 15-May-12 Mgmt Receive Announcements Re: Investigation Concerning Market Valuation of the Company ASM International NV ASM N07045201 15-May-12 Mgmt Allow Questions ASM International NV ASM N07045201 15-May-12 Mgmt Close Meeting Lanxess AG LXS D5032B102 15-May-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Lanxess AG LXS D5032B102 15-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.85 per Share Lanxess AG LXS D5032B102 15-May-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 Lanxess AG LXS D5032B102 15-May-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 Lanxess AG LXS D5032B102 15-May-12 Mgmt Ratify PricewaterhouseCoopers AG as For For Auditors for Fiscal 2012 Pan American Silver Corp. PAA 697900108 15-May-12 Mgmt Elect Director Ross J. Beaty For For Pan American Silver Corp. PAA 697900108 15-May-12 Mgmt Elect Director Geoffrey A. Burns For For Pan American Silver Corp. PAA 697900108 15-May-12 Mgmt Elect Director Michael Carroll For For Pan American Silver Corp. PAA 697900108 15-May-12 Mgmt Elect Director Michael J. J. Maloney For For Pan American Silver Corp. PAA 697900108 15-May-12 Mgmt Elect Director Robert P. Pirooz For For Pan American Silver Corp. PAA 697900108 15-May-12 Mgmt Elect Director David C. Press For For Pan American Silver Corp. PAA 697900108 15-May-12 Mgmt Elect Director Walter T. Segsworth For For Pan American Silver Corp. PAA 697900108 15-May-12 Mgmt Elect Director Christopher Noel Dunn For For Pan American Silver Corp. PAA 697900108 15-May-12 Mgmt Approve Deloitte & Touche LLP as Auditors For For and Authorize Board to Fix Their Remuneration Pan American Silver Corp. PAA 697900108 15-May-12 Mgmt Advisory Vote on Executive Compensation For For Approach Statoil ASA STL R8413J103 15-May-12 Mgmt Open Meeting Statoil ASA STL R8413J103 15-May-12 Mgmt Registration of Attending Shareholders and Proxies Statoil ASA STL R8413J103 15-May-12 Mgmt Elect Olaug Svarva as Chairman of Meeting For Do Not Vote Statoil ASA STL R8413J103 15-May-12 Mgmt Approve Notice of Meeting and Agenda For Do Not Vote Statoil ASA STL R8413J103 15-May-12 Mgmt Designate Inspector(s) of Minutes of Meeting For Do Not Vote Statoil ASA STL R8413J103 15-May-12 Mgmt Approve Financial Statements and Statutory For Do Not Vote Reports; Approve Allocation of Income and Dividends of NOK 6.50 per Share Statoil ASA STL R8413J103 15-May-12 Shldr Withdraw Company From Tar Sands Activities Against Do Not Vote in Canada Statoil ASA STL R8413J103 15-May-12 Mgmt Approve Remuneration Policy And Other For Do Not Vote Terms of Employment For Executive Management Statoil ASA STL R8413J103 15-May-12 Mgmt Approve Remuneration of Auditors for 2011 For Do Not Vote Statoil ASA STL R8413J103 15-May-12 Mgmt Elect KPMG as Auditors For Do Not Vote Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Olaug Svarva as Member of For Do Not Vote Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Idar Kreutzer as Member of Corporate For Do Not Vote Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Karin Aslaksen as Member of For Do Not Vote Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Greger Mannsverk as Member of For Do Not Vote Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Steinar Olsen as Member of For Do Not Vote Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Ingvald Strommen as Member of For Do Not Vote Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Rune Bjerke as Member of Corporate For Do Not Vote Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Tore Ulstein as Member of Corporate For Do Not Vote Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Live Haukvik Aker as Member of For Do Not Vote Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Siri Kalvig as Member of Corporate For Do Not Vote Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Thor Oscar Bolstad as Member of For Do Not Vote Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Barbro Haetta as Member of For Do Not Vote Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Arthur Sletteberg as Deputy Member For Do Not Vote of Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Elect Bassim Haj as New Deputy Member of For Do Not Vote Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Anne-Margrethe Firing as Deputy For Do Not Vote Member of Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Linda Litlekalsoy Aase as Deputy For Do Not Vote Member of Corporate Assembly Statoil ASA STL R8413J103 15-May-12 Mgmt Approve Remuneration of Corporate For Do Not Vote Assembly in the Amount of NOK 107,900 for Chair, NOK 56,800 for Vice Chair, NOK 39,900 for Other Members, and NOK 5,700 per Meeting for Deputy Members Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Olaug Svarva as Chairman of For Do Not Vote Nominating Committee Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Tom Rathke as Member of For Do Not Vote Nominating Committee Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Live Haukvik Aker as Member of For Do Not Vote Nominating Committee Statoil ASA STL R8413J103 15-May-12 Mgmt Reelect Ingrid Dramdal Rasmussen as For Do Not Vote Member of Nominating Committee Statoil ASA STL R8413J103 15-May-12 Mgmt Approve Remuneration of Members of For Do Not Vote Nominating Committee in the Amount of NOK 10,800 per Meeting for Chairman and NOK 8,000 per Meeting for Regular Members Statoil ASA STL R8413J103 15-May-12 Mgmt Authorize Repurchase and Reissuance of For Do Not Vote Shares up to a Nominal Value of NOK 27.5 Million in Connection with Share Saving Scheme for Employees Statoil ASA STL R8413J103 15-May-12 Mgmt Authorize Repurchase of Shares up to a For Do Not Vote Nominal Value of NOK 187.5 Million and Cancellation of Repurchased Shares BG Group plc BG. G1245Z108 16-May-12 Mgmt Accept Financial Statements and Statutory For For Reports BG Group plc BG. G1245Z108 16-May-12 Mgmt Approve Remuneration Report For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Approve Final Dividend For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Elect Vivienne Cox as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Elect Chris Finlayson as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Elect Andrew Gould as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Re-elect Peter Backhouse as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Re-elect Fabio Barbosa as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Re-elect Sir Frank Chapman as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Re-elect Baroness Hogg as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Re-elect Dr John Hood as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Re-elect Martin Houston as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Re-elect Caio Koch-Weser as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Re-elect Sir David Manning as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Re-elect Mark Seligman as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Re-elect Patrick Thomas as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Re-elect Philippe Varin as Director For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors BG Group plc BG. G1245Z108 16-May-12 Mgmt Authorise the Audit Committee to Fix For For Remuneration of Auditors BG Group plc BG. G1245Z108 16-May-12 Mgmt Approve EU Political Donations and For For Expenditure BG Group plc BG. G1245Z108 16-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights BG Group plc BG. G1245Z108 16-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights BG Group plc BG. G1245Z108 16-May-12 Mgmt Authorise Market Purchase For For BG Group plc BG. G1245Z108 16-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice China Mobile Limited 00941 Y14965100 16-May-12 Mgmt Accept Financial Statements and Statutory For For Reports China Mobile Limited 00941 Y14965100 16-May-12 Mgmt Declare Final Dividend For For China Mobile Limited 00941 Y14965100 16-May-12 Mgmt Reelect Xi Guohua as Director For For China Mobile Limited 00941 Y14965100 16-May-12 Mgmt Reelect Sha Yuejia as Director For Against China Mobile Limited 00941 Y14965100 16-May-12 Mgmt Reelect Liu Aili as Director For For China Mobile Limited 00941 Y14965100 16-May-12 Mgmt Reelect Frank Wong Kwong Shing as Director For For China Mobile Limited 00941 Y14965100 16-May-12 Mgmt Reelect Moses Cheng Mo Chi as Director For For China Mobile Limited 00941 Y14965100 16-May-12 Mgmt Reappoint KPMG as Auditors and Authorize For For Board to Fix Their Remuneration China Mobile Limited 00941 Y14965100 16-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital China Mobile Limited 00941 Y14965100 16-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights China Mobile Limited 00941 Y14965100 16-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Home Capital Group Inc HCG 436913107 16-May-12 Mgmt Elect Director James C. Baillie For For Home Capital Group Inc HCG 436913107 16-May-12 Mgmt Elect Director William G. Davis For For Home Capital Group Inc HCG 436913107 16-May-12 Mgmt Elect Director William F. Falk For For Home Capital Group Inc HCG 436913107 16-May-12 Mgmt Elect Director John M. Marsh For For Home Capital Group Inc HCG 436913107 16-May-12 Mgmt Elect Director Robert A. Mitchell For For Home Capital Group Inc HCG 436913107 16-May-12 Mgmt Elect Director Kevin P.D. Smith For For Home Capital Group Inc HCG 436913107 16-May-12 Mgmt Elect Director Gerald M. Soloway For For Home Capital Group Inc HCG 436913107 16-May-12 Mgmt Elect Director Bonita J. Then For For Home Capital Group Inc HCG 436913107 16-May-12 Mgmt Elect Director F. Leslie Thompson For For Home Capital Group Inc HCG 436913107 16-May-12 Mgmt Approve Ernst & Young LLP as Auditors and For For Authorize Board to Fix Their Remuneration Home Capital Group Inc HCG 436913107 16-May-12 Mgmt Approve Shareholder Rights Plan For For Labrador Iron Ore Royalty Corporation LIF.UN 505440115 16-May-12 Mgmt Elect Bruce C. Bone, Duncan N.R. Jackman, For For Paul H. Palmer, Alan R. Thomas, William J. Corcoran, James C. McCartney, Harold S. (Hap) Stephen, and Donald J. Worth as Directors Labrador Iron Ore Royalty Corporation LIF.UN 505440115 16-May-12 Mgmt Elect Director Bruce C. Bone For For Labrador Iron Ore Royalty Corporation LIF.UN 505440115 16-May-12 Mgmt Elect Director Duncan N.R. Jackman For For Labrador Iron Ore Royalty Corporation LIF.UN 505440115 16-May-12 Mgmt Elect Director Paul H. Palmer For For Labrador Iron Ore Royalty Corporation LIF.UN 505440115 16-May-12 Mgmt Elect Director Alan R. Thomas For For Labrador Iron Ore Royalty Corporation LIF.UN 505440115 16-May-12 Mgmt Elect Director William J. Corcoran For For Labrador Iron Ore Royalty Corporation LIF.UN 505440115 16-May-12 Mgmt Elect Director James C. McCartney For For Labrador Iron Ore Royalty Corporation LIF.UN 505440115 16-May-12 Mgmt Elect Director Harold S. (Hap) Stephen For For Labrador Iron Ore Royalty Corporation LIF.UN 505440115 16-May-12 Mgmt Elect Director Donald J. Worth For For Labrador Iron Ore Royalty Corporation LIF.UN 505440115 16-May-12 Mgmt Approve Deloitte & Touche LLP as Auditors For For and Authorize Board to Fix Their Remuneration Labrador Iron Ore Royalty Corporation LIF.UN 505440115 16-May-12 Mgmt Amend Articles Re: Business Restrictions For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Approve Final Dividend For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Elect Stuart Popham as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Elect Julia Wilson as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Re-elect Tim Breedon as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Re-elect Mike Fairey as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Re-elect Dame Clara Furse as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Re-elect Mark Gregory as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Re-elect Rudy Markham as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Re-elect John Pollock as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Re-elect Nicholas Prettejohn as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Re-elect Henry Staunton as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Re-elect John Stewart as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Re-elect Nigel Wilson as Director For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Approve Remuneration Report For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Approve EU Political Donations and For For Expenditure Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Authorise Market Purchase For For Legal & General Group plc LGEN G54404127 16-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Leoni AG LEO D5009P118 16-May-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Leoni AG LEO D5009P118 16-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.50 per Share Leoni AG LEO D5009P118 16-May-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 Leoni AG LEO D5009P118 16-May-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 Leoni AG LEO D5009P118 16-May-12 Mgmt Ratify Ernst & Young GmbH as Auditors for For For Fiscal 2012 Leoni AG LEO D5009P118 16-May-12 Mgmt Approve Creation of EUR 16.3 Million Pool of For For Capital with Partial Exclusion of Preemptive Rights Leoni AG LEO D5009P118 16-May-12 Mgmt Elect Ingrid Hofmann to the Supervisory Board For For Leoni AG LEO D5009P118 16-May-12 Mgmt Elect Werner Lang to the Supervisory Board For For Leoni AG LEO D5009P118 16-May-12 Mgmt Elect Bernd Roedl to the Supervisory Board For For Leoni AG LEO D5009P118 16-May-12 Mgmt Elect Werner Rupp to the Supervisory Board For For Leoni AG LEO D5009P118 16-May-12 Mgmt Elect Wilhelm Wessels to the Supervisory For For Board Leoni AG LEO D5009P118 16-May-12 Mgmt Elect Klaus Wucherer to the Supervisory For For Board Leoni AG LEO D5009P118 16-May-12 Mgmt Elect Axel Markus as Alternate Supervisory For For Board Member Leoni AG LEO D5009P118 16-May-12 Mgmt Amend Articles Re: Entry Into Share Register For For Telenor ASA TEL R21882106 16-May-12 Mgmt Approve Notice of Meeting and Agenda For Do Not Vote Telenor ASA TEL R21882106 16-May-12 Mgmt Designate Inspector(s) of Minutes of Meeting Telenor ASA TEL R21882106 16-May-12 Mgmt Approve Financial Statements and Statutory For Do Not Vote Reports; Approve Allocation of Income and Dividends of NOK 5.00 per Share Telenor ASA TEL R21882106 16-May-12 Mgmt Approve Remuneration of Auditors For Do Not Vote Telenor ASA TEL R21882106 16-May-12 Mgmt Approve Remuneration Policy And Other For Do Not Vote Terms of Employment For Executive Management Telenor ASA TEL R21882106 16-May-12 Mgmt Approve NOK 289.5 Million Reduction in For Do Not Vote Share Capital via Cancellation of 22.2 Million Shares and Redemption of 26 Million Shares Owned by the Kingdom of Norway; Amend Articles Accordingly Telenor ASA TEL R21882106 16-May-12 Mgmt Authorize Repurchase of up to 80 Million For Do Not Vote Issued Shares and Cancellation of Repurchased Shares Telenor ASA TEL R21882106 16-May-12 Mgmt Amend Articles Re: Electronic Voting For Do Not Vote Telenor ASA TEL R21882106 16-May-12 Mgmt Amend Articles Re: Nominating Committee For Do Not Vote Telenor ASA TEL R21882106 16-May-12 Mgmt Approve Instructions for Nominating For Do Not Vote Committee Telenor ASA TEL R21882106 16-May-12 Mgmt Approve Remuneration of Members of For Do Not Vote Corporate Assembly Telenor ASA TEL R21882106 16-May-12 Mgmt Approve Remuneration of Members of For Do Not Vote Nominating Committee Centerra Gold Inc. CG 152006102 17-May-12 Mgmt Elect Director Niyazbek B. Aldashev For For Centerra Gold Inc. CG 152006102 17-May-12 Mgmt Elect Director Raphael A. Girard For For Centerra Gold Inc. CG 152006102 17-May-12 Mgmt Elect Director Karybek U. Ibraev For For Centerra Gold Inc. CG 152006102 17-May-12 Mgmt Elect Director Stephen A. Lang For For Centerra Gold Inc. CG 152006102 17-May-12 Mgmt Elect Director John W. Lill For For Centerra Gold Inc. CG 152006102 17-May-12 Mgmt Elect Director Amangeldy M. Muraliev For For Centerra Gold Inc. CG 152006102 17-May-12 Mgmt Elect Director Sheryl K. Pressler For For Centerra Gold Inc. CG 152006102 17-May-12 Mgmt Elect Director Terry V. Rogers For For Centerra Gold Inc. CG 152006102 17-May-12 Mgmt Elect Director Bruce V. Walter For For Centerra Gold Inc. CG 152006102 17-May-12 Mgmt Elect Director Anthony J. Webb For For Centerra Gold Inc. CG 152006102 17-May-12 Mgmt Approve KPMG LLP as Auditors and For For Authorize Board to Fix Their Remuneration Harbin Electric Company Ltd. 01133 Y30683109 17-May-12 Mgmt Approve Report of the Directors of the For For Company Harbin Electric Company Ltd. 01133 Y30683109 17-May-12 Mgmt Approve Report of the Supervisory Committee For For of the Company Harbin Electric Company Ltd. 01133 Y30683109 17-May-12 Mgmt Approve Audited Accounts and Report of the For For Auditors of the Company Harbin Electric Company Ltd. 01133 Y30683109 17-May-12 Mgmt Approve Final Dividend of RMB 0.14 Per For For Share Harbin Electric Company Ltd. 01133 Y30683109 17-May-12 Mgmt Elect Bai Shao-tong as Supervisor For For Harbin Electric Company Ltd. 01133 Y30683109 17-May-12 Mgmt Authorize Board to Appoint Any Person to Fill For For In a Casual Vacancy in the Board of Directors or as an Additional Director Harbin Electric Company Ltd. 01133 Y30683109 17-May-12 Mgmt Appoint Auditors and Authorize Board to Fix For For Their Remuneration Harbin Electric Company Ltd. 01133 Y30683109 17-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Prudential plc PRU G72899100 17-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Prudential plc PRU G72899100 17-May-12 Mgmt Approve Remuneration Report For Against Prudential plc PRU G72899100 17-May-12 Mgmt Approve Final Dividend For For Prudential plc PRU G72899100 17-May-12 Mgmt Elect Alexander Johnston as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Elect Kaikhushru Nargolwala as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Keki Dadiseth as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Sir Howard Davies as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Robert Devey as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect John Foley as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Michael Garrett as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Ann Godbehere as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Paul Manduca as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Harvey McGrath as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Michael McLintock as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Nicolaos Nicandrou as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Barry Stowe as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Tidjane Thiam as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Lord Turnbull as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Re-elect Michael Wells as Director For For Prudential plc PRU G72899100 17-May-12 Mgmt Reappoint KPMG Audit plc as Auditors For For Prudential plc PRU G72899100 17-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Prudential plc PRU G72899100 17-May-12 Mgmt Authorise EU Political Donations and For For Expenditure Prudential plc PRU G72899100 17-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Prudential plc PRU G72899100 17-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Prudential plc PRU G72899100 17-May-12 Mgmt Approve International Savings-Related Share For For Option Scheme for Non-Employees 2012 Prudential plc PRU G72899100 17-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Prudential plc PRU G72899100 17-May-12 Mgmt Authorise Market Purchase For For Prudential plc PRU G72899100 17-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 10 Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Approve Adoption of Holding Company For For Structure and Transfer of Operations to Wholly-Owned Subsidiary Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Amend Articles to Amend Business Lines - For For Change Company Name Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Sasaki, Koji For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Maemura, Tetsuro For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Sako, Norio For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Koshida, Jiro For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Tezuka, Fumito For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Ogawa, Takamasa For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Murase, Takeshi For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Ito, Akira For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Ando, Miyoji For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Kishimoto, Keizo For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Matsunami, Kiyoharu For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Yoshida, Yuzuru For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Umemoto, Minoru For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Nishikawa, Toshikazu For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Sassa, Kazuo For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Nakamura, Motohiko For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Yamada, Katsumi For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Elect Director Takahashi, Jun For For Uny Co. Ltd. 8270 J94368149 17-May-12 Mgmt Appoint Statutory Auditor Ito, Akira For For China Power International Development Ltd. 02380 Y1508G102 18-May-12 Mgmt Accept Financial Statements and Statutory For For Reports China Power International Development Ltd. 02380 Y1508G102 18-May-12 Mgmt Approve Final Dividend of RMB 0.045 Per For For Share China Power International Development Ltd. 02380 Y1508G102 18-May-12 Mgmt Reelect Gu Dake as Director For For China Power International Development Ltd. 02380 Y1508G102 18-May-12 Mgmt Reelect Li Fang as Director For For China Power International Development Ltd. 02380 Y1508G102 18-May-12 Mgmt Reelect Tsui Yiu Wa, Alec as Director For For China Power International Development Ltd. 02380 Y1508G102 18-May-12 Mgmt Authorize Board to Fix Remuneration of For For Directors China Power International Development Ltd. 02380 Y1508G102 18-May-12 Mgmt Reappoint PricewaterhouseCoopers as For For Auditors and Authorize Board to Fix Their Remuneration China Power International Development Ltd. 02380 Y1508G102 18-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights China Power International Development Ltd. 02380 Y1508G102 18-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital China Power International Development Ltd. 02380 Y1508G102 18-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against PanAust Ltd PNA Q7283A110 18-May-12 Mgmt Approve the Adoption of the Remuneration For For Report PanAust Ltd PNA Q7283A110 18-May-12 Mgmt Elect Ken Pickering as a Director For For PanAust Ltd PNA Q7283A110 18-May-12 Mgmt Elect Nerolie Withnall as a Director For For PanAust Ltd PNA Q7283A110 18-May-12 Mgmt Elect Geoff Handley as a Director For For PanAust Ltd PNA Q7283A110 18-May-12 Mgmt Approve the Increase in Aggregate Fee Pool For For for Non-Executive Directors from A$1.2 Million to A$1.6 Million Per Annum PanAust Ltd PNA Q7283A110 18-May-12 Mgmt Approve the Grant of 2.12 Million Shares and For For the Provision of a Loan to Gary Stafford, Managing Director of the Company, Under the Executive Long Term Share Plan PanAust Ltd PNA Q7283A110 18-May-12 Mgmt Approve the Establishment of the Dividend For For Reinvestment Plan Premier Oil plc PMO G7216B178 18-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Premier Oil plc PMO G7216B178 18-May-12 Mgmt Approve Remuneration Report For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Re-elect Robin Allan as Director For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Re-elect Joe Darby as Director For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Re-elect Tony Durrant as Director For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Re-elect Neil Hawkings as Director For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Re-elect Jane Hinkley as Director For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Re-elect David Lindsell as Director For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Re-elect Simon Lockett as Director For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Re-elect Andrew Lodge as Director For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Re-elect David Roberts as Director For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Re-elect Michel Romieu as Director For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Re-elect Mike Welton as Director For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Reappoint Deloitte LLP as Auditors and For Abstain Authorise Their Remuneration Premier Oil plc PMO G7216B178 18-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Premier Oil plc PMO G7216B178 18-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Premier Oil plc PMO G7216B178 18-May-12 Mgmt Authorise Market Purchase For For Premier Oil plc PMO G7216B178 18-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Approve Final Dividend of HK$0.0775 Per For For Share Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Reelect Frank Chi Chung Chan as Group For For Executive Director Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Reelect Stephan Horst Pudwill as Group For For Executive Director Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Reelect Vincent Ting Kau Cheung as For Against Independent Non-Executive Director Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Reelect Manfred Kuhlmann as Independent For For Non-Executive Director Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Authorize Board to Fix Remuneration of For For Directors Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Reappoint Deloitte Touche Tohmatsu as For For Auditors and Authorize Board to Fix Their Remuneration Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Techtronic Industries Co., Ltd. 00669 Y8563B159 18-May-12 Mgmt Amend Articles of Association For For Xingda International Holdings Ltd 01899 G9827V106 18-May-12 Mgmt Accept Consolidated Financial Statements For For and Statutory Reports Xingda International Holdings Ltd 01899 G9827V106 18-May-12 Mgmt Approve Final Dividend of HK$0.20 Per Share For For Xingda International Holdings Ltd 01899 G9827V106 18-May-12 Mgmt Reelect Tao Jinxiang as Director For For Xingda International Holdings Ltd 01899 G9827V106 18-May-12 Mgmt Reelect Zhang Yuxiao as Director For For Xingda International Holdings Ltd 01899 G9827V106 18-May-12 Mgmt Reelect Wu Xiaohui as Director For For Xingda International Holdings Ltd 01899 G9827V106 18-May-12 Mgmt Reelect William John Sharp as Director For For Xingda International Holdings Ltd 01899 G9827V106 18-May-12 Mgmt Authorize Board to Fix Remuneration ofDirectors For For Xingda International Holdings Ltd 01899 G9827V106 18-May-12 Mgmt Reappoint Deloitte Touche Tohmatsu as For For Auditors and Authorize Board to Fix Their Remuneration Xingda International Holdings Ltd 01899 G9827V106 18-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Xingda International Holdings Ltd 01899 G9827V106 18-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Xingda International Holdings Ltd 01899 G9827V106 18-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Accept Financial Statements and Statutory For For Reports for Year Ended 31 December 2011 Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Approve Specific Issue of Initial Subscription For For Shares for Cash Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Elect Salukazi Dakile-Hlongwane as Director For For Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Approve Specific Issue of Further Subscription For For Shares for Cash Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Re-elect Ufikile Khumalo as Director For For Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Authorise Board to Ratify and Execute For For Approved Resolutions Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Re-elect Len Konar as Director For For Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Re-elect Rick Mohring as Director For For Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Adopt New Memorandum of Incorporation For For Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Re-elect Jeff van Rooyen, Rick Mohring and For Against Nkunku Sowazi as Members of the Group Audit Committee Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Elect Jeff van Rooyen, Rick Mohring and Jurie For For Geldenhuys as Members of the Group Social and Ethics Committee Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Approve Remuneration Report For For Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Reappoint PricewaterhouseCoopers For For Incorporated as Auditors of the Company and D Shango as the Designated Audit Partner Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Place Authorised but Unissued Shares under For Against Control of Directors Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Authorise Board to Issue Shares for Cash up For For to a Maximum of Ten Percent of Issued Share Capital Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Authorise Board to Ratify and Execute For For Approved Resolutions Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Approve Non-executive Directors Fees for the For For Period 1 January 2012 Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Authorise Repurchase of Up to Five Percent of For For Issued Share Capital Exxaro Resources Ltd EXX S26949107 22-May-12 Mgmt Approve Financial Assistance for Subscription For For of Securities Giordano International Limited 00709 G6901M101 22-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Giordano International Limited 00709 G6901M101 22-May-12 Mgmt Approve Final Dividend For For Giordano International Limited 00709 G6901M101 22-May-12 Mgmt Reelect Mah Chuck On, Bernard as Executive For For Director Giordano International Limited 00709 G6901M101 22-May-12 Mgmt Reelect Kwong Ki Chi as Independent Non- For For Executive Director Giordano International Limited 00709 G6901M101 22-May-12 Mgmt Elect Cheng Chi Kong, Adrian as Non- For For Executive Director Giordano International Limited 00709 G6901M101 22-May-12 Mgmt Elect Chan Sai Cheong as Non-Executive For For Director Giordano International Limited 00709 G6901M101 22-May-12 Mgmt Reappoint PricewaterhouseCoopers as For For Auditors and Authorize Board to Fix Their Remuneration Giordano International Limited 00709 G6901M101 22-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Giordano International Limited 00709 G6901M101 22-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Giordano International Limited 00709 G6901M101 22-May-12 Mgmt Approve Amendments to the 2011 Share For For Option Scheme Hutchison Telecommunications Hong Kong 00215 G4672G106 22-May-12 Mgmt Accept Financial Statements and Statutory For For Holdings Ltd. Reports Hutchison Telecommunications Hong Kong 00215 G4672G106 22-May-12 Mgmt Approve Final Dividend For For Holdings Ltd. Hutchison Telecommunications Hong Kong 00215 G4672G106 22-May-12 Mgmt Reelect Lui Dennis Pok Man as Director For For Holdings Ltd. Hutchison Telecommunications Hong Kong 00215 G4672G106 22-May-12 Mgmt Reelect Chow Woo Mo Fong, Susan as For For Holdings Ltd. Director Hutchison Telecommunications Hong Kong 00215 G4672G106 22-May-12 Mgmt Reelect Lan Hong Tsung, David as Director For For Holdings Ltd. Hutchison Telecommunications Hong Kong 00215 G4672G106 22-May-12 Mgmt Authorize Board to Fix Remuneration of For For Holdings Ltd. Directors Hutchison Telecommunications Hong Kong 00215 G4672G106 22-May-12 Mgmt Reappoint PricewaterhouseCoopers as For For Holdings Ltd. Auditors and Authorize Board to Fix Their Remuneration Hutchison Telecommunications Hong Kong 00215 G4672G106 22-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Holdings Ltd. Securities without Preemptive Rights Hutchison Telecommunications Hong Kong 00215 G4672G106 22-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Holdings Ltd. Issued Share Capital Hutchison Telecommunications Hong Kong 00215 G4672G106 22-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Holdings Ltd. Hutchison Telecommunications Hong Kong 00215 G4672G106 22-May-12 Mgmt Amend Articles of Association of the Company For For Holdings Ltd. Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Approve Remuneration Report For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Approve Remuneration Report For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Elect Sir Nigel Sheinwald as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Elect Sir Nigel Sheinwald as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Re-elect Josef Ackermann as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Re-elect Josef Ackermann as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Re-elect Guy Elliott as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Re-elect Guy Elliott as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Re-elect Simon Henry as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Re-elect Simon Henry as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Re-elect Charles Holliday as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Re-elect Charles Holliday as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Re-elect Gerard Kleisterlee as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Re-elect Gerard Kleisterlee as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Re-elect Christine Morin-Postel as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Re-elect Christine Morin-Postel as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Re-elect Jorma Ollila as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Re-elect Jorma Ollila as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Re-elect Linda Stuntz as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Re-elect Linda Stuntz as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Re-elect Jeroen van der Veer as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Re-elect Jeroen van der Veer as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Re-elect Peter Voser as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Re-elect Peter Voser as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Re-elect Hans Wijers as Director For For Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Re-elect Hans Wijers as Director For For Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Reappoint PricewaterhouseCoopers LLP as For For Auditors Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Authorise Market Purchase of Ordinary For For Shares Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Authorise Market Purchase of Ordinary For For Shares Royal Dutch Shell plc RDSB G7690A100 22-May-12 Mgmt Authorise EU Political Donations and For For Expenditure Royal Dutch Shell plc RDSB G7690A118 22-May-12 Mgmt Authorise EU Political Donations and For For Expenditure VISCOFAN S.A. VIS E97579192 22-May-12 Mgmt Approve Individual and Consolidated Financial For For Statements and Statutory Reports for FY 2011; Approve Director Discharge, Allocation of Income, and Distribution of Dividends VISCOFAN S.A. VIS E97579192 22-May-12 Mgmt Renew Appointment of Ernst & Young as For For Auditor VISCOFAN S.A. VIS E97579192 22-May-12 Mgmt Elect Jose Maria Aldecoa Sagastasoloa as For For Director VISCOFAN S.A. VIS E97579192 22-May-12 Mgmt Reelect Alejandro Legarda Zaragueta as For For Director VISCOFAN S.A. VIS E97579192 22-May-12 Mgmt Authorize Share Repurchase For For VISCOFAN S.A. VIS E97579192 22-May-12 Mgmt Authorize Board to Ratify and Execute For For Approved Resolutions VISCOFAN S.A. VIS E97579192 22-May-12 Mgmt Advisory Vote on Remuneration Report For Against VISCOFAN S.A. VIS E97579192 22-May-12 Shldr Approve Dividend Distribution Policy Against Against VISCOFAN S.A. VIS E97579192 22-May-12 Mgmt Establish Term Limit to Independent Directors For Against and Add New Article 27.bis Accordingly VISCOFAN S.A. VIS E97579192 22-May-12 Shldr Establish Term Limit to Independent Directors Against Against and Amend Article 27 Accordingly VISCOFAN S.A. VIS E97579192 22-May-12 Shldr Approve Independent Director Remuneration Against Against Policy and Amend Article 27 Accordingly VISCOFAN S.A. VIS E97579192 22-May-12 Shldr Approve Proprietary Director Remuneration Against Against Policy and Amend Article 27 Accordingly VISCOFAN S.A. VIS E97579192 22-May-12 Shldr Adopt Executive Remuneration Policy and Against Against Amend Article 27 Accordingly Arkema AKE F0392W125 23-May-12 Mgmt Approve Financial Statements and Statutory For For Reports Arkema AKE F0392W125 23-May-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Arkema AKE F0392W125 23-May-12 Mgmt Approve Treatment of Losses For For Arkema AKE F0392W125 23-May-12 Mgmt Approve Dividends of EUR 1.30 per Share For For Arkema AKE F0392W125 23-May-12 Mgmt Approve Auditors' Special Report on Related- For For Party Transactions Arkema AKE F0392W125 23-May-12 Mgmt Approve Severance Payment Agreement with For Against Thierry Le Henaff Arkema AKE F0392W125 23-May-12 Mgmt Reelect Thierry Le Henaff as Director For Against Arkema AKE F0392W125 23-May-12 Mgmt Reelect Jean-Pierre Seeuws as Director For For Arkema AKE F0392W125 23-May-12 Mgmt Renew Appointment of Ernst and Young as For For Auditor Arkema AKE F0392W125 23-May-12 Mgmt Renew Appointment Auditex as Alternate For For Auditor Arkema AKE F0392W125 23-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Arkema AKE F0392W125 23-May-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 300 Million Arkema AKE F0392W125 23-May-12 Mgmt Authorize Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights up to 15 Percent of the Share Capital Arkema AKE F0392W125 23-May-12 Mgmt Authorize Board to Increase Capital in the For For Event of Additional Demand Related to Delegations Submitted to Shareholder Vote Above under Items 12 to 13 Above Arkema AKE F0392W125 23-May-12 Mgmt Set Total Limit for Capital Increase to Result For For from All Issuance Requests Granted under Items 12, 13, and 14 at EUR 300 Million Arkema AKE F0392W125 23-May-12 Mgmt Approve Employee Stock Purchase Plan For For Arkema AKE F0392W125 23-May-12 Mgmt Authorize up to 2.5 Percent of Issued Capital For Against for Use in Stock Option Plan Arkema AKE F0392W125 23-May-12 Mgmt Authorize up to 3 Percent of Issued Capital for For Against Use in Restricted Stock Plan Arkema AKE F0392W125 23-May-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Cheung Kong Infrastructure Holdings Ltd 01038 G2098R102 23-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Cheung Kong Infrastructure Holdings Ltd 01038 G2098R102 23-May-12 Mgmt Approve Final Dividend For For Cheung Kong Infrastructure Holdings Ltd 01038 G2098R102 23-May-12 Mgmt Elect Li Tzar Kuoi, Victor as Director For For Cheung Kong Infrastructure Holdings Ltd 01038 G2098R102 23-May-12 Mgmt Elect Fok Kin Ning, Canning as Director For Against Cheung Kong Infrastructure Holdings Ltd 01038 G2098R102 23-May-12 Mgmt Elect Tso Kai Sum as Director For Against Cheung Kong Infrastructure Holdings Ltd 01038 G2098R102 23-May-12 Mgmt Elect Cheong Ying Chew, Henry as Director For For Cheung Kong Infrastructure Holdings Ltd 01038 G2098R102 23-May-12 Mgmt Elect Barrie Cook as Director For For Cheung Kong Infrastructure Holdings Ltd 01038 G2098R102 23-May-12 Mgmt Appoint Deloitte Touche Tohmatsu as Auditors For For and Authorize Board to Fix Their Remuneration Cheung Kong Infrastructure Holdings Ltd 01038 G2098R102 23-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Cheung Kong Infrastructure Holdings Ltd 01038 G2098R102 23-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Cheung Kong Infrastructure Holdings Ltd 01038 G2098R102 23-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against China National Building Material Co., Ltd. 03323 Y15045100 23-May-12 Mgmt Approve Reports of Directors For For China National Building Material Co., Ltd. 03323 Y15045100 23-May-12 Mgmt Approve Reports of Supervisory Committee For For China National Building Material Co., Ltd. 03323 Y15045100 23-May-12 Mgmt Accept Financial Statements and Statutory For For Reports China National Building Material Co., Ltd. 03323 Y15045100 23-May-12 Mgmt Approve Profit Distribution Plan and For For Distribution of Final Dividend China National Building Material Co., Ltd. 03323 Y15045100 23-May-12 Mgmt Authorize Board to Deal with Matters in For For Relation to the Distribution of Interim Dividend for the Year 2012 China National Building Material Co., Ltd. 03323 Y15045100 23-May-12 Mgmt Reappoint Vocation International Certified For For Public Accountants Co., Ltd., and Baker Tilly Hong Kong Limited as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration China National Building Material Co., Ltd. 03323 Y15045100 23-May-12 Mgmt Adopt Dividend Distribution Plan For For China National Building Material Co., Ltd. 03323 Y15045100 23-May-12 Mgmt Approve Amendments of the Approved Rules For For for Management of Funds Raised from Capital Markets China National Building Material Co., Ltd. 03323 Y15045100 23-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights China National Building Material Co., Ltd. 03323 Y15045100 23-May-12 Mgmt Amend Articles of Association For For China National Building Material Co., Ltd. 03323 Y15045100 23-May-12 Mgmt Approve Issuance of Debt Financing For Against Instruments FirstRand Ltd FSR S5202Z131 23-May-12 Mgmt Amend Conditional Share Plan 2009 For Against FirstRand Ltd FSR S5202Z131 23-May-12 Mgmt Adopt Memorandum of Incorporation For For FirstRand Ltd FSR S5202Z131 23-May-12 Mgmt Amend Memorandum of Incorporation Re: For For Preference Shares Iluka Resources Ltd. (formerly Westralian ILU Q4875J104 23-May-12 Mgmt Elect John Pizzey as Director For For Sands) Iluka Resources Ltd. (formerly Westralian ILU Q4875J104 23-May-12 Mgmt Elect Gavin Rezos as Director For For Sands) Iluka Resources Ltd. (formerly Westralian ILU Q4875J104 23-May-12 Mgmt Approve Remuneration Report for the Year For For Sands) Ended Dec. 31, 2011 Petrobank Energy & Resources Ltd. PBG 71645P106 23-May-12 Mgmt Elect Director Chris J. Bloomer For For Petrobank Energy & Resources Ltd. PBG 71645P106 23-May-12 Mgmt Elect Director Ian S. Brown For For Petrobank Energy & Resources Ltd. PBG 71645P106 23-May-12 Mgmt Elect Director M. Neil McCrank For For Petrobank Energy & Resources Ltd. PBG 71645P106 23-May-12 Mgmt Elect Director Kenneth R. McKinnon For For Petrobank Energy & Resources Ltd. PBG 71645P106 23-May-12 Mgmt Elect Director Jerald L. Oaks For For Petrobank Energy & Resources Ltd. PBG 71645P106 23-May-12 Mgmt Elect Director Harrie Vredenburg For For Petrobank Energy & Resources Ltd. PBG 71645P106 23-May-12 Mgmt Elect Director John D. Wright For For Petrobank Energy & Resources Ltd. PBG 71645P106 23-May-12 Mgmt Elect Director Corey C. Ruttan For For Petrobank Energy & Resources Ltd. PBG 71645P106 23-May-12 Mgmt Approve Deloitte & Touche LLP as Auditors For For and Authorize Board to Fix Their Remuneration Petrochina Company Limited 601857 Y6883Q104 23-May-12 Mgmt Accept Report of the Board of Directors For For Petrochina Company Limited 601857 Y6883Q104 23-May-12 Mgmt Accept Report of the Supervisory Committee For For Petrochina Company Limited 601857 Y6883Q104 23-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Petrochina Company Limited 601857 Y6883Q104 23-May-12 Mgmt Approve Final Dividend For For Petrochina Company Limited 601857 Y6883Q104 23-May-12 Mgmt Authorize Board to Determine the Distribution For For of Interim Dividends for the Year 2012 Petrochina Company Limited 601857 Y6883Q104 23-May-12 Mgmt Reappoint PricewaterhouseCoopers, Certified For For Public Accountants as International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Company Limited, Certified Public Accountants as Domestic Auditors and Authorize Board to Fix Their Remuneration Petrochina Company Limited 601857 Y6883Q104 23-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights SAP AG SAP D66992104 23-May-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) SAP AG SAP D66992104 23-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.10 per Share SAP AG SAP D66992104 23-May-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 SAP AG SAP D66992104 23-May-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 SAP AG SAP D66992104 23-May-12 Mgmt Approve Remuneration System for For Against Management Board Members SAP AG SAP D66992104 23-May-12 Mgmt Ratify KPMG AG as Auditors for Fiscal 2012 For For SAP AG SAP D66992104 23-May-12 Mgmt Elect Hasso Plattner to the Supervisory Board For Against SAP AG SAP D66992104 23-May-12 Mgmt Elect Pekka Ala-Pietilae to the SupervisoryBoard For For SAP AG SAP D66992104 23-May-12 Mgmt Elect Anja Feldmann to the Supervisory Board For For SAP AG SAP D66992104 23-May-12 Mgmt Elect Wilhelm Haarmann to the Supervisory For Against Board SAP AG SAP D66992104 23-May-12 Mgmt Elect Bernard Liautaud to the Supervisory For Against Board SAP AG SAP D66992104 23-May-12 Mgmt Elect Hartmut Mehdorn to the Supervisory For Against Board SAP AG SAP D66992104 23-May-12 Mgmt Elect Erhard Schipporeit to the Supervisory For For Board SAP AG SAP D66992104 23-May-12 Mgmt Elect Klaus Wucherer to the Supervisory For For Board SAP AG SAP D66992104 23-May-12 Mgmt Amend Articles Re: Cancellation of Pool of For For Authorized Capital; Elimination of Clauses Referring to Registered Shares Air China Ltd. 00753 Y002A6104 24-May-12 Mgmt Approve Report of Board of Directors For For Air China Ltd. 00753 Y002A6104 24-May-12 Mgmt Approve Report of Supervisory Committee For For Air China Ltd. 00753 Y002A6104 24-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Air China Ltd. 00753 Y002A6104 24-May-12 Mgmt Approve Profit Distribution Plan and Dividends For For Distribution Proposal for the Year 2011 Air China Ltd. 00753 Y002A6104 24-May-12 Mgmt Reappoint Ernst & Young and Ernst & Young For For Hua Ming CPAs Limited Company as International Auditors and Domestic Auditors of the Company, Respectively, and Authorize Board to Fix Their Remuneration Air China Ltd. 00753 Y002A6104 24-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Air China Ltd. 00753 Y002A6104 24-May-12 Mgmt Increase Registered Capital and Amend For Against Articles of Association Air China Ltd. 00753 Y002A6104 24-May-12 Mgmt Authorize Board to Issue Debt Financing For For Instruments Canyon Services Group Inc. FRC 138873104 24-May-12 Mgmt Elect Director Bradley P.D. Fedora For For Canyon Services Group Inc. FRC 138873104 24-May-12 Mgmt Elect Director Stan G.P. Grad For For Canyon Services Group Inc. FRC 138873104 24-May-12 Mgmt Elect Director Raymond P. Antony For For Canyon Services Group Inc. FRC 138873104 24-May-12 Mgmt Elect Director Neil M. MacKenzie For For Canyon Services Group Inc. FRC 138873104 24-May-12 Mgmt Elect Director Douglas Freel For For Canyon Services Group Inc. FRC 138873104 24-May-12 Mgmt Elect Director Richard E. Peterson For For Canyon Services Group Inc. FRC 138873104 24-May-12 Mgmt Elect Director Michael Scott Ratushny For For Canyon Services Group Inc. FRC 138873104 24-May-12 Mgmt Approve KPMG LLP as Auditors and For For Authorize Board to Fix Their Remuneration Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Approve Remuneration Report For For Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Approve Final Dividend For For Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Reappoint Ernst & Young LLP as Auditors For For Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Authorise Board to Fix Remuneration of For For Auditors Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Re-elect Michael Abrahams as Director For For Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Re-elect Oliver Baring as Director For For Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Re-elect Raffaele Genovese as Director For For Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Re-elect Wolfram Kuoni as Director For For Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Re-elect Christopher Mawe as Director For For Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Re-elect Ihor Mitiukov as Director For For Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Re-elect Miklos Salamon as Director For For Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Re-elect Kostyantin Zhevago as Director For For Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Authorise Market Purchase of Ordinary For For Shares Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Ferrexpo plc FXPO G3435Y107 24-May-12 Mgmt Approve the Proposed Transaction Between For For Open Joint Stock Company Ferrexpo Poltava GOK Corporation and OJSC Stahanov Rail Cars Plant Pursuant to the Purchase Agreement Gemalto GTO N3465M108 24-May-12 Mgmt Open Meeting Gemalto GTO N3465M108 24-May-12 Mgmt Receive Report of Management Board Gemalto GTO N3465M108 24-May-12 Mgmt Adopt Financial Statements For For Gemalto GTO N3465M108 24-May-12 Mgmt Receive Explanation on Company's Reserves and Dividend Policy Gemalto GTO N3465M108 24-May-12 Mgmt Approve Dividends of EUR 0.31 Per Share For For Gemalto GTO N3465M108 24-May-12 Mgmt Approve Discharge of CEO For For Gemalto GTO N3465M108 24-May-12 Mgmt Approve Discharge of Non-Executive Directors For For Gemalto GTO N3465M108 24-May-12 Mgmt Elect Olivier Piou as Executive to Board of For For Directors Gemalto GTO N3465M108 24-May-12 Mgmt Reelect Johannes Fritz to Board of Directors For For Gemalto GTO N3465M108 24-May-12 Mgmt Reelect Arthur van der Poel to Board of For For Directors Gemalto GTO N3465M108 24-May-12 Mgmt Elect Yen Yen Tan to Board of Directors For For Gemalto GTO N3465M108 24-May-12 Mgmt Elect Drina Yue to Board of Directors For For Gemalto GTO N3465M108 24-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Gemalto GTO N3465M108 24-May-12 Mgmt Ratify PricewaterhouseCoopers Accountants For For N.V. as Auditors Gemalto GTO N3465M108 24-May-12 Mgmt Allow Questions Gemalto GTO N3465M108 24-May-12 Mgmt Close Meeting Sherritt International Corporation S 823901103 24-May-12 Mgmt Elect Director Ian W. Delaney For For Sherritt International Corporation S 823901103 24-May-12 Mgmt Elect Director R. Peter Gillin For For Sherritt International Corporation S 823901103 24-May-12 Mgmt Elect Director Marc Lalonde For For Sherritt International Corporation S 823901103 24-May-12 Mgmt Elect Director Richard Lapthorne For For Sherritt International Corporation S 823901103 24-May-12 Mgmt Elect Director Edythe A. (Dee) Marcoux For For Sherritt International Corporation S 823901103 24-May-12 Mgmt Elect Director Bernard Michel For For Sherritt International Corporation S 823901103 24-May-12 Mgmt Elect Director John R. Moses For For Sherritt International Corporation S 823901103 24-May-12 Mgmt Elect Director David V. Pathe For For Sherritt International Corporation S 823901103 24-May-12 Mgmt Elect Director Harold (Hap) Stephen For For Sherritt International Corporation S 823901103 24-May-12 Mgmt Approve Deloitte & Touche LLP as Auditors For For and Authorize Board to Fix Their Remuneration Bunge Limited BG G16962105 25-May-12 Mgmt Elect Francis Coppinger as Director For For Bunge Limited BG G16962105 25-May-12 Mgmt Elect Alberto Weisser as Director For For Bunge Limited BG G16962105 25-May-12 Mgmt Approve Deloitte & Touche LLP as Auditors For For and Authorize Board to Fix Their Remuneration Bunge Limited BG G16962105 25-May-12 Mgmt Advisory Vote to Ratify Named Executive For For Officers' Compensation CNOOC Ltd. 00883 Y1662W117 25-May-12 Mgmt Accept Financial Statements and Statutory For For Reports CNOOC Ltd. 00883 Y1662W117 25-May-12 Mgmt Declare Final Dividend For For CNOOC Ltd. 00883 Y1662W117 25-May-12 Mgmt Reelect Wu Guangqi as Executive Director For For CNOOC Ltd. 00883 Y1662W117 25-May-12 Mgmt Reelect Wu Zhenfang as Non-Executive For For Director CNOOC Ltd. 00883 Y1662W117 25-May-12 Mgmt Reelect Tse Hau Yin, Aloysius as Independent For For Non-Executive Director CNOOC Ltd. 00883 Y1662W117 25-May-12 Mgmt Authorize Board to Fix Remuneration of For For Directors CNOOC Ltd. 00883 Y1662W117 25-May-12 Mgmt Reappoint Auditors and Authorize Board to Fix For For Their Remuneration CNOOC Ltd. 00883 Y1662W117 25-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital CNOOC Ltd. 00883 Y1662W117 25-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights CNOOC Ltd. 00883 Y1662W117 25-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Approve Final Dividend For For Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Elect Kam Hing Lam as Director For For Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Elect Woo Chia Ching, Grace as Director For For Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Elect Fok Kin Ning, Canning as Director For For Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Elect Frank John Sixt as Director For For Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Elect Kwok Tun-li, Stanley as Director For For Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Elect Chow Nin Mow, Albert as Director For For Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Elect Hung Siu-lin, Katherine as Director For For Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Appoint PricewaterhouseCoopers as Auditors For For and Authorize Board to Fix Their Remuneration Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Cheung Kong (Holdings) Limited 00001 Y13213106 25-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Daishin Securities Co. Ltd. 003540 Y19538100 25-May-12 Mgmt Approve Financial Statements and For For Appropriation of Income and Dividends of KRW 650 per Common Share, KRW 700 per Preferred Share 1, and KRW 650 per Preferred Share 2 Daishin Securities Co. Ltd. 003540 Y19538100 25-May-12 Mgmt Amend Articles of Incorporation For For Daishin Securities Co. Ltd. 003540 Y19538100 25-May-12 Mgmt Elect Two Inside Directors (Bundled) For For Daishin Securities Co. Ltd. 003540 Y19538100 25-May-12 Mgmt Reelect Four Outside Directors (Bundled) For For Daishin Securities Co. Ltd. 003540 Y19538100 25-May-12 Mgmt Elect Two Members of Audit Committee For For Daishin Securities Co. Ltd. 003540 Y19538100 25-May-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Accept Financial Statements and Statutory For For Reports HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Approve Remuneration Report For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect Safra Catz as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect Laura Cha as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect Marvin Cheung as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect John Coombe as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Elect Joachim Faber as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect Rona Fairhead as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect Douglas Flint as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect Alexander Flockhart as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect Stuart Gulliver as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect James Hughes-Hallett as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect William Laidlaw as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Elect John Lipsky as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect Janis Lomax as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect Iain Mackay as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect Nagavara Murthy as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect Sir Simon Robertson as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Re-elect John Thornton as Director For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Reappoint KPMG Audit plc as Auditors and For For Authorise Their Remuneration HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Authorise Market Purchase For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Approve Scrip Dividend Program For For HSBC Holdings plc HSBA G4634U169 25-May-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Aurora Oil and Gas Ltd. AUT Q0698D100 29-May-12 Mgmt Approve Adoption of the Remuneration Report For For Aurora Oil and Gas Ltd. AUT Q0698D100 29-May-12 Mgmt Elect Jonathan Stewart as a Director For For Aurora Oil and Gas Ltd. AUT Q0698D100 29-May-12 Mgmt Elect Graham Dowland as a Director For For Aurora Oil and Gas Ltd. AUT Q0698D100 29-May-12 Mgmt Elect Fiona Harris as a Director For For Aurora Oil and Gas Ltd. AUT Q0698D100 29-May-12 Mgmt Approve the Aurora Oil & Gas Limited Long For For Term Incentive Plan Aurora Oil and Gas Ltd. AUT Q0698D100 29-May-12 Mgmt Approve the Grant of Performance Right to For For Jon Stewart, CEO of the Company, Under the Aurora Oil & Gas Limited Long Term Incentive PlanPlan Aurora Oil and Gas Ltd. AUT Q0698D100 29-May-12 Mgmt Approve the Grant of Performance Right to For For Graham Dowland, Finance Director of the Company, Under the Aurora Oil & Gas Limited Long Term Incentive PlanPlan Aurora Oil and Gas Ltd. AUT Q0698D100 29-May-12 Mgmt Approve the Grant of Performance Right to Ian For For Lusted, Technical Director of the Company, Under the Aurora Oil & Gas Limited Long Term Incentive PlanPlan Teleperformance RCF F9120F106 29-May-12 Mgmt Approve Financial Statements and Discharge For For Directors and Auditors Teleperformance RCF F9120F106 29-May-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Teleperformance RCF F9120F106 29-May-12 Mgmt Approve Treatment of Losses and Dividends For For of EUR 0.46 per Share Teleperformance RCF F9120F106 29-May-12 Mgmt Approve Amendment to Employment Contract For For of Brigitte Daubry Teleperformance RCF F9120F106 29-May-12 Mgmt Approve Amendment to the Non Compete For Against Agreement with Daniel Julien Teleperformance RCF F9120F106 29-May-12 Mgmt Approve Transaction with Daniel Julien Re: For For Transfer of Shares Teleperformance RCF F9120F106 29-May-12 Mgmt Approve Transaction with Daniel Julien Re: For For Transfer of Shares Teleperformance RCF F9120F106 29-May-12 Mgmt Approve Remuneration of Directors in the For For Aggregate Amount of EUR 250,000 Teleperformance RCF F9120F106 29-May-12 Mgmt Ratify Change of Registered Office to 21-25 For For Rue de Balzac, 75008, Paris Teleperformance RCF F9120F106 29-May-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Bank of China Limited 03988 Y0698A107 30-May-12 Mgmt Approve 2011 Work Report of Board of For For Directors Bank of China Limited 03988 Y0698A107 30-May-12 Mgmt Approve 2011 Work Report of Board of For For Supervisors Bank of China Limited 03988 Y0698A107 30-May-12 Mgmt Approve2011 Annual Financial Statements For For Bank of China Limited 03988 Y0698A107 30-May-12 Mgmt Approve 2011 Profit Distribution Plan For For Bank of China Limited 03988 Y0698A107 30-May-12 Mgmt Approve 2012 Annual Budget Report For For Bank of China Limited 03988 Y0698A107 30-May-12 Mgmt Reappoint PricewaterhouseCoopers Zhong For For Tian CPAs Limited Company and PricewaterhouseCoopers Hong Kong as Auditors Bank of China Limited 03988 Y0698A107 30-May-12 Mgmt Elect Arnout Henricus Elisabeth Maria Wellink For For as Independent Non-Executive Director Bank of China Limited 03988 Y0698A107 30-May-12 Mgmt Amend Articles of Association For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Approve Report of the Board of Directors For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Approve Report of the Board of Supervisors For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Approve 2011 Annual Report For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Approve Financial Report For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Approve Profit Distribution Plan for the Year For For 2011 China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Approve Financial Budget Plan for the Year For For 2012 China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Approve Resolution on Engagement of For For Accounting Firms and Their Service Fees China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Chen Xiaoxian as Executive Director For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Cao Tong as Executive Director For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Tian Guoli as Non-Executive Director For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Dou Jianzhong as Non-Executive For For Director China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Ju Weimin as Non-Executive Director For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Guo Ketong as Non-Executive For For Director China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Zhao Xiaofan as Non-Executive For For Director China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Chan Hui Dor Lam Doreen as Non- For For Executive Director China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Angel Cano Fernandez as Non- For For Executive Director China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Jose Andres Barreiro Hernandez as For For Non-Executive Director China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Li Zheping as Independent Non- For For Executive Director China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Xing Tiancai as Independent Non- For For Executive Director China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Elect Liu Shulan as Independent Non- For For Executive Director China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Elect Wu Xiaoqing as Independent Non- For For Executive Director China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Eelect Wang Lianzhang as Independent Non- For For Executive Director China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Zheng Xuexue as Supervisor For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Zhuang Yumin as External Supervisor For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Reelect Luo Xiaoyuan as External Supervisor For For China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Approve Grant of Credit Facilities by the Bank For For to CITIC Group China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Approve Special Report on Related Party For For Transactions of the Bank for the Year 2011 China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Amend Articles of Association, Rules of For For Procedures of the Shareholders General Meeting, and Rules of Procedures of the Board of Directors China CITIC Bank Corporation Ltd. 601998 Y1434M116 30-May-12 Mgmt Amend Articles of Association and Rules of For For Procedures of the Board of Supervisors China Qinfa Group Ltd. 00866 G2159E107 30-May-12 Mgmt Accept Financial Statements and Statutory For For Reports China Qinfa Group Ltd. 00866 G2159E107 30-May-12 Mgmt Reelect Xu Jihua as Executive Director For For China Qinfa Group Ltd. 00866 G2159E107 30-May-12 Mgmt Reelect Wang Jianfei as Executive Director For For China Qinfa Group Ltd. 00866 G2159E107 30-May-12 Mgmt Reelect Liu Xiaomei as Executive Director For For China Qinfa Group Ltd. 00866 G2159E107 30-May-12 Mgmt Authorize Board to Fix Directors' For For Remuneration China Qinfa Group Ltd. 00866 G2159E107 30-May-12 Mgmt Reappoint KPMG as Auditors and Authorize For For Board to Fix Their Remuneration China Qinfa Group Ltd. 00866 G2159E107 30-May-12 Mgmt Approve Repurchase of Up to 10 percent of For For Issued Capital China Qinfa Group Ltd. 00866 G2159E107 30-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights China Qinfa Group Ltd. 00866 G2159E107 30-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against FLEXium Interconnect Inc 6269 Y2573J104 30-May-12 Mgmt Approve Business Operations Report and For For Financial Statements FLEXium Interconnect Inc 6269 Y2573J104 30-May-12 Mgmt Approve Plan on 2011 Profit Distribution For For FLEXium Interconnect Inc 6269 Y2573J104 30-May-12 Mgmt Amend the Articles of Association For For FLEXium Interconnect Inc 6269 Y2573J104 30-May-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets FLEXium Interconnect Inc 6269 Y2573J104 30-May-12 Mgmt Approve Amendment to Rules of Procedure For For for Election of Directors and Supervisors FLEXium Interconnect Inc 6269 Y2573J104 30-May-12 Mgmt Approve to Issue New Shares through For For Capitalization of Capital Surplus K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Accept Financial Statements and Statutory For For Reports K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Approve Final Scrip Dividend with Cash For For Option K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Reelect Paddy Tang Lui Wai Yu as Director For For K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Reelect Alexander Lui Yiu Wah as Director For For K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Reelect William Yip Shue Lam as Director For For K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Reelect Au Man Chu as Director For For K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Reelect Wong Kwai Lam as Director For For K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Authorize Board to Fix Remuneration of For For Directors K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Reappoint PricewaterhouseCoopers as For For Auditors and Authorize Board to Fix Their Remuneration K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights K. Wah International Holdings Ltd. 00173 G5321P116 30-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 0.75 per Share Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Ratify KPMG AG as Auditors for Fiscal 2012 For For Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Authorize Share Repurchase Program and For For Reissuance or Cancellation of Repurchased Shares Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Authorize Use of Financial Derivatives when For For Repurchasing Shares Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Approve Remuneration System for For For Management Board Members Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Elect Paul Achleitner to the Supervisory Board For For Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Elect Peter Loescher to the Supervisory Board For For Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Elect Klaus Ruediger Truetzschler to the For For Supervisory Board Deutsche Bank AG DBK D18190898 31-May-12 Mgmt Approve Issuance of Warrants/Bonds with For For Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 9 Billion; Approve Creation of EUR 230.4 Million Pool of Capital to Guarantee Conversion Rights Evergrande Real Estate Group Ltd. 03333 G3225A103 31-May-12 Mgmt Accept Financial Statements and Statutory For For Reports Evergrande Real Estate Group Ltd. 03333 G3225A103 31-May-12 Mgmt Declare Final Dividend of RMB 0.19 Per Share For For Evergrande Real Estate Group Ltd. 03333 G3225A103 31-May-12 Mgmt Reelect Li Gang as Executive Director For Against Evergrande Real Estate Group Ltd. 03333 G3225A103 31-May-12 Mgmt Reelect Tse Wai Wah as Executive Director For For Evergrande Real Estate Group Ltd. 03333 G3225A103 31-May-12 Mgmt Reelect Xu Xiangwu as Executive Director For Against Evergrande Real Estate Group Ltd. 03333 G3225A103 31-May-12 Mgmt Reelect Xu Wen as Executive Director For Against Evergrande Real Estate Group Ltd. 03333 G3225A103 31-May-12 Mgmt Authorize Board to Fix Remuneration of For For Directors Evergrande Real Estate Group Ltd. 03333 G3225A103 31-May-12 Mgmt Reappoint PricewaterhouseCoopers as For For Auditors and Authorize Board to Fix Their Remuneration Evergrande Real Estate Group Ltd. 03333 G3225A103 31-May-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Evergrande Real Estate Group Ltd. 03333 G3225A103 31-May-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Evergrande Real Estate Group Ltd. 03333 G3225A103 31-May-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Industrial and Commercial Bank of China 01398 Y3990B112 31-May-12 Mgmt Accept 2011 Work Report of Board of For For Limited Directors Industrial and Commercial Bank of China 01398 Y3990B112 31-May-12 Mgmt Accept 2011 Work Report of Board of For For Limited Supervisors Industrial and Commercial Bank of China 01398 Y3990B112 31-May-12 Mgmt Accept Bank's 2011 Audited Accounts For For Limited Industrial and Commercial Bank of China 01398 Y3990B112 31-May-12 Mgmt Approve 2011 Profit Distribution Plan For For Limited Industrial and Commercial Bank of China 01398 Y3990B112 31-May-12 Mgmt Reappoint Ernst & Young and Ernst & Young For For Limited Hua Ming as Auditors and Authorize Board to Fix Their Aggregate Audit Fees for 2012 of RMB 165.6 Million Industrial and Commercial Bank of China 01398 Y3990B112 31-May-12 Mgmt Elect Dong Juan as External Supervisor For For Limited Industrial and Commercial Bank of China 01398 Y3990B112 31-May-12 Mgmt Elect Meng Yan as External Supervisor For For Limited Industrial and Commercial Bank of China 01398 Y3990B112 31-May-12 Shldr Elect Hong Yongmiao as Independent Non- None For Limited Executive Director Industrial and Commercial Bank of China 01398 Y3990B112 31-May-12 Shldr Approve Payment of Remuneration to None For Limited Directors and Supervisors Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Open Meeting and Elect Presiding Council of For Do Not Vote Meeting Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Authorize Presiding Council to Sign Minutes of For Do Not Vote Meeting Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Accept Financial Statements and Statutory For Do Not Vote Reports Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Receive Information on Charitable Donations; For Do Not Vote Approve Donation Policy Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Approve Discharge of Board and Auditors For Do Not Vote Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Approve Allocation of Income For Do Not Vote Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Amend Company Articles For Do Not Vote Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Elect Directors For Do Not Vote Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Appoint Internal Statutory Auditors and For Do Not Vote Approve Their Remuneration Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Receive Information on Profit Distribution Policy Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Approve Remuneration Policy For Do Not Vote Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Receive Information on Company Disclosure Policy Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Receive Information on Related Party Transactions Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Ratify External Auditors For Do Not Vote Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Grant Permission for Board Members to For Do Not Vote Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Selcuk Ecza Deposu AS M8272M101 31-May-12 Mgmt Wishes Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Approve Annual Report For For Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Approve Annual Report For For Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Approve Financial Statements For For Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Approve Financial Statements For For Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Approve Allocation of Income and Dividends For For of RUB 2.08 per Common Share and RUB 2.59 per Preferred Share Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Approve Allocation of Income and Dividends For For of RUB 2.08 per Common Share and RUB 2.59 per Preferred Share Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Ratify Auditor For For Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Ratify Auditor For For Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect German Gref as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect German Gref as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Sergey Guriyev as Director None For Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Sergey Guriyev as Director None For Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Anton Danilov-Danilyan as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Anton Danilov-Danilyan as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Mikhail Dmitriev as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Mikhail Dmitriev as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Bella Zlatkis as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Bella Zlatkis as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Nadezhda Ivanova as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Nadezhda Ivanova as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Sergey Ignatyev as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Sergey Ignatyev as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Georgy Luntovsky as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Georgy Luntovsky as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Mikhail Matovnikov as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Mikhail Matovnikov as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Vladimir Mau as Director None For Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Vladimir Mau as Director None For Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Alessandro Profumo as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Alessandro Profumo as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Aleksey Savatuygin as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Aleksey Savatuygin as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Rair Simonyan as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Rair Simonyan as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Sergey Sinelnikov-Murylev as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Sergey Sinelnikov-Murylev as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Valery Tkachenko as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Valery Tkachenko as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Dimitriy Tulin as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Dimitriy Tulin as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Aleksey Ulyukaev as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Aleksey Ulyukaev as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Ronald Freeman as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Ronald Freeman as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Sergey Shvetsov as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Sergey Shvetsov as Director None Against Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Natalya Borodina as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Natalya Borodina as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Vladimir Volkov as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Vladimir Volkov as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Maksim Dolzhnikov as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Maksim Dolzhnikov as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Yuliya Isakhanova as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Yuliya Isakhanova as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Irina Kremleva as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Irina Kremleva as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Aleksey Minenko as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Aleksey Minenko as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Olga Polyakova as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Elect Olga Polyakova as Member of Audit For For Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Approve Remuneration of Directors and For Against Members of Audit Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Approve Remuneration of Directors and For Against Members of Audit Commission Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Approve Charter in New Edition For For Sberbank of Russia SBER 80585Y308 01-Jun-12 Mgmt Approve Charter in New Edition For For Valeo FR F96221126 04-Jun-12 Mgmt Approve Financial Statements and Statutory For For Reports Valeo FR F96221126 04-Jun-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Valeo FR F96221126 04-Jun-12 Mgmt Reelect Thierry Moulonguet as Director For For Valeo FR F96221126 04-Jun-12 Mgmt Reelect Georges Pauget as Director For For Valeo FR F96221126 04-Jun-12 Mgmt Reelect Ulrike Steinhorst as Director For For Valeo FR F96221126 04-Jun-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.4 per Share Valeo FR F96221126 04-Jun-12 Mgmt Approve Auditors' Special Report Regarding For For New Related Party Transaction Valeo FR F96221126 04-Jun-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Valeo FR F96221126 04-Jun-12 Mgmt Approve Employee Stock Purchase Plan For For Valeo FR F96221126 04-Jun-12 Mgmt Authorize up to 340,000 Shares for Use in For Against Stock Option Plan Valeo FR F96221126 04-Jun-12 Mgmt Authorize up to 920,000 Shares for Use in For Against Restricted Stock Plan Valeo FR F96221126 04-Jun-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Samsung Fire & Marine Insurance Co. 000810 Y7473H108 05-Jun-12 Mgmt Approve Financial Statements and For For Appropriation of Income and Dividends of KRW 3,750 per Common Share and KRW 3,755 per Preferred Share Samsung Fire & Marine Insurance Co. 000810 Y7473H108 05-Jun-12 Mgmt Amend Articles of Incorporation For For Samsung Fire & Marine Insurance Co. 000810 Y7473H108 05-Jun-12 Mgmt Elect Three Outside Directors (Bundled) For For Samsung Fire & Marine Insurance Co. 000810 Y7473H108 05-Jun-12 Mgmt Elect Members of Audit Committee For For Samsung Fire & Marine Insurance Co. 000810 Y7473H108 05-Jun-12 Mgmt Approve Total Remuneration of Inside For For Directors and Outside Directors Afren plc AFR G01283103 06-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports Afren plc AFR G01283103 06-Jun-12 Mgmt Approve Remuneration Report For For Afren plc AFR G01283103 06-Jun-12 Mgmt Elect Patrick Obath as Director For For Afren plc AFR G01283103 06-Jun-12 Mgmt Re-elect Egbert Imomoh as Director For For Afren plc AFR G01283103 06-Jun-12 Mgmt Re-elect Peter Bingham as Director For Against Afren plc AFR G01283103 06-Jun-12 Mgmt Re-elect John St John as Director For For Afren plc AFR G01283103 06-Jun-12 Mgmt Re-elect Toby Hayward as Director For For Afren plc AFR G01283103 06-Jun-12 Mgmt Re-elect Ennio Sganzerla as Director For For Afren plc AFR G01283103 06-Jun-12 Mgmt Re-elect Osman Shahenshah as Director For For Afren plc AFR G01283103 06-Jun-12 Mgmt Re-elect Shahid Ullah as Director For For Afren plc AFR G01283103 06-Jun-12 Mgmt Re-elect Darra Comyn as Director For For Afren plc AFR G01283103 06-Jun-12 Mgmt Reappoint Deloitte LLP as Auditors and For For Authorise Their Remuneration Afren plc AFR G01283103 06-Jun-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Afren plc AFR G01283103 06-Jun-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Afren plc AFR G01283103 06-Jun-12 Mgmt Authorise Market Purchase of Ordinary For For Shares Afren plc AFR G01283103 06-Jun-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice China Communications Construction Co., 01800 Y14369105 06-Jun-12 Mgmt Approve Report of Directors For For Ltd. China Communications Construction Co., 01800 Y14369105 06-Jun-12 Mgmt Approve Report of Supervisory Committee For For Ltd. China Communications Construction Co., 01800 Y14369105 06-Jun-12 Mgmt Accept Financial Statements and Statutory For For Ltd. Reports China Communications Construction Co., 01800 Y14369105 06-Jun-12 Mgmt Reappoint PricewaterhouseCoopers as For For Ltd. International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Limited Company as Domestic Auditors and Authorize Board to Fix Their Remuneration China Communications Construction Co., 01800 Y14369105 06-Jun-12 Mgmt Approve Profit Distribution Plan and Dividend For For Ltd. Distribution Plan China Communications Construction Co., 01800 Y14369105 06-Jun-12 Mgmt Approve Future Shareholders' Return Plan For For Ltd. China Communications Construction Co., 01800 Y14369105 06-Jun-12 Mgmt Approve CCCC (Shantou) East-Coast New For For Ltd. City Investment Co. Ltd. Applying for Bank Loan and the Company Providing Guarantee to Such Bank Loan China Communications Construction Co., 01800 Y14369105 06-Jun-12 Mgmt Approve Issuance of Domestic Corporate For For Ltd. Bonds China Communications Construction Co., 01800 Y14369105 06-Jun-12 Mgmt Amend Articles of Association of the Company For For Ltd. China Communications Construction Co., 01800 Y14369105 06-Jun-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Ltd. Securities without Preemptive Rights China Communications Construction Co., 01800 Y14369105 06-Jun-12 Shldr Approve Estimated Cap for the Internal For For Ltd. Guarantees of the Group in 2012 Maanshan Iron & Steel Company Ltd. 00323 Y5361G109 06-Jun-12 Mgmt Accept Work Report of Board of Directors For For Maanshan Iron & Steel Company Ltd. 00323 Y5361G109 06-Jun-12 Mgmt Accept Work Report of Supervisory For For Committee Maanshan Iron & Steel Company Ltd. 00323 Y5361G109 06-Jun-12 Mgmt Accept Audited Financial Statements For For Maanshan Iron & Steel Company Ltd. 00323 Y5361G109 06-Jun-12 Mgmt Approve Profit Distribution Proposal For For Maanshan Iron & Steel Company Ltd. 00323 Y5361G109 06-Jun-12 Mgmt Appoint Ernst & Young Hua Ming as Auditors For For and Authorize Board to Fix Their Remuneration Phison Electronics Corp. 8299 Y7136T101 06-Jun-12 Mgmt Approve Business Operations Report and For For Financial Statements Phison Electronics Corp. 8299 Y7136T101 06-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For Phison Electronics Corp. 8299 Y7136T101 06-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets and Derivatives Products Phison Electronics Corp. 8299 Y7136T101 06-Jun-12 Mgmt Approve Release of Restrictions of For For Competitive Activities of Directors Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Mgmt Approve the Issuance of New Shares by For For Capitalization of 2011 Distributable Earnings Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Mgmt Amend the Articles of Association For For Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Mgmt Approve Amendments on the Procedures for For For Lending Funds to Other Parties Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Shldr Elect Wang,Pen-Jan, with ID D101332578, as None For Director Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Shldr Elect Wang Benfeng, a Representative of None For Dragonjet Investment Co., Ltd.with Shareholder No. 27437982, as Director Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Shldr Elect Su Huizhu, a Representative of Ray- None For Shen Investment Co.,Ltd. with Shareholder No. 70421074, as Director Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Shldr Elect Chiang,Yao-Chung, with ID For For E101934939, as Independent Director Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Shldr Elect Huang,Zi-Cheng, with ID R102256676, For For as Independent Director Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Shldr Elect Wang,Pen-Tsung, with ID A110007692, None For as Supervisor Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Shldr Elect Chen,Chien-Hsiung, with ID None For N100406291, as Supervisor Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Shldr Elect Wang,Pen-Chin, with ID D100784309, None For as Supervisor Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Shldr Elect Pu,Hsiang-Kuan, with ID D120787502, None For as Supervisor Radiant Opto-Electronics Corp. 6176 Y7174K103 06-Jun-12 Mgmt Approve Release of Restrictions of For Against Competitive Activities of Newly Appointed Directors Raymond Ltd. (Formerly Raymond Woollen 500330 Y72123147 06-Jun-12 Mgmt Accept Financial Statements and Statutory For For Mills) Reports Raymond Ltd. (Formerly Raymond Woollen 500330 Y72123147 06-Jun-12 Mgmt Approve Dividend of INR 2.50 Per Share For For Mills) Raymond Ltd. (Formerly Raymond Woollen 500330 Y72123147 06-Jun-12 Mgmt Reelect P.K. Bhandari as Director For For Mills) Raymond Ltd. (Formerly Raymond Woollen 500330 Y72123147 06-Jun-12 Mgmt Reelect I.D. Agarwal as Director For For Mills) Raymond Ltd. (Formerly Raymond Woollen 500330 Y72123147 06-Jun-12 Mgmt Reelcet P. Guha as Director For For Mills) Raymond Ltd. (Formerly Raymond Woollen 500330 Y72123147 06-Jun-12 Mgmt Approve Dalal & Shah as Auditors and For For Mills) Authorize Board to Fix Their Remuneration Raymond Ltd. (Formerly Raymond Woollen 500330 Y72123147 06-Jun-12 Mgmt Elect H. Sunder as Director For For Mills) Raymond Ltd. (Formerly Raymond Woollen 500330 Y72123147 06-Jun-12 Mgmt Elect H. Sunder as Executive Director and For For Mills) Approve His Remuneration Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports for the Year Ended 31 December 2011 Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Reapoint Ernst & Young Inc as Auditors of the For For Company and Malcolm Rapson as the Individual Designated Auditor Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Re-elect Manana Bakane-Tuoane as Director For For Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Re-elect Anton Botha as Director For For Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Re-elect Patrice Motsepe as Director For For Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Re-elect Sipho Nkosi as Director For For Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Re-elect Zacharias Swanepoel as Director For For Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Re-elect Polelo Zim as Director For For Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Elect Mildred Buthelezi as Member of the For For Audit, Actuarial and Finance Committee Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Re-elect Francine-Ann du Plessis as Member For For of the Audit, Actuarial and Finance Committee Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Re-elect Ian Plenderleith as Member of the For For Audit, Actuarial and Finance Committee Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Re-elect Philip Rademeyer as Member of the For For Audit, Actuarial and Finance Committee Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Re-elect Christiaan Swanepoel as Member of For For the Audit, Actuarial and Finance Committee Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Approve Remuneration Policy For For Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Approve Remuneration of Executive Directors For For and Non-Executive Directors Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Approve Remuneration of Non-Executive For For Directors for the Period 1 July 2012 to 30 June 2013 Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Adopt Memorandum of Incorporation For For Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Approve Financial Assistance to Related or For For Inter-related Entities Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Authorise Repurchase of Up to 20 Percent of For For Issued Share Capital Sanlam Ltd SLM S7302C137 06-Jun-12 Mgmt Authorise Board to Ratify and Execute For For Approved Resolutions Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Approve Final Dividend For For Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Reelect Chang Yun Chung as Executive For For Director Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Reelect Teo Siong Seng as Executive Director For For Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Reelect Chan Kwok Leung as Executive For Against Director Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Reelect Hsueh Chao En as Executive Director For For Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Reelect Tam Shuk Ping, Sylvia as Executive For For Director Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Reelect Teo Tiou Seng as Executive Director For For Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Reelect Kuan Kim Kin as Non-Executive For For Director Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Reelect Lau Ho Kit, Ivan as Independent Non- For For Executive Director Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Reelect Ong Ka Thai as Independent Non- For For Executive Director Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Reelect Yang, Victor as Independent Non- For For Executive Director Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Authorize Board to Fix Remuneration of For For Directors Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Reappoint Auditors and Authorize Board to Fix For For Their Remuneration Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Singamas Container Holdings Ltd 00716 Y79929108 06-Jun-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Topco Scientific Co., Ltd. 5434 Y8896T109 06-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements Topco Scientific Co., Ltd. 5434 Y8896T109 06-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For Topco Scientific Co., Ltd. 5434 Y8896T109 06-Jun-12 Mgmt Amend the Articles of Association For For Topco Scientific Co., Ltd. 5434 Y8896T109 06-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets Topco Scientific Co., Ltd. 5434 Y8896T109 06-Jun-12 Mgmt Approve to Amend Rules and Procedures For For Regarding Shareholder's General Meeting Topco Scientific Co., Ltd. 5434 Y8896T109 06-Jun-12 Mgmt Transact Other Business China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Approve 2011 Report of Board of Directors For For China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Approve 2011 Report of Board of Supervisors For For China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Approve 2011 Final Financial Accounts For For China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Approve 2011 Profit Distribution Plan For For China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Approve 2011 Final Emoluments Distribution For For Plan for Directors and Supervisors China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Approve Budget of 2012 Fixed Assets For For Investment China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Appoint Auditors and Authorize Board to Fix For For Their Remuneration China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Reelect Chen Zuofu as Executive Director For For China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Elect Elaine La Roche as Independent Non- For For Executive Director China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Amend Articles of Association of the Bank For For China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Amend Procedural Rules for Shareholders' For For General Meeting of the Bank China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Amend Procedural Rules for the Board of For For Directors of the Bank China Construction Bank Corporation 00939 Y1397N101 07-Jun-12 Mgmt Amend Procedural Rules for the Board of For For Supervisors of the Bank B2Gold Corp. BTO 11777Q209 08-Jun-12 Mgmt Fix Number of Directors at Seven For For B2Gold Corp. BTO 11777Q209 08-Jun-12 Mgmt Elect Director Clive Johnson For For B2Gold Corp. BTO 11777Q209 08-Jun-12 Mgmt Elect Director Robert Cross For For B2Gold Corp. BTO 11777Q209 08-Jun-12 Mgmt Elect Director Robert Gayton For For B2Gold Corp. BTO 11777Q209 08-Jun-12 Mgmt Elect Director Barry Rayment For For B2Gold Corp. BTO 11777Q209 08-Jun-12 Mgmt Elect Director Jerry Korpan For For B2Gold Corp. BTO 11777Q209 08-Jun-12 Mgmt Elect Director John Ivany For For B2Gold Corp. BTO 11777Q209 08-Jun-12 Mgmt Elect Director Bongani Mtshisi For For B2Gold Corp. BTO 11777Q209 08-Jun-12 Mgmt Approve PricewaterhouseCoopers LLP as For For Auditors and Authorize Board to Fix Their Remuneration Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Reelect Song Weiping as Executive Director For For Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Reelect Shou Bainian as Executive Director For For Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Reelect Luo Zhaoming as Executive Director For Against Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Reelect Cao Zhounan as Executive Director For For Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Reelect Hui Wan Fai as Independent Non- For For Executive Director Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Authorize Board to Fix Remuneration of For For Directors Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Reappoint Deloitte Touche Tohmatsu as For For Auditors and Authorize Board to Fix Their Remuneration Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Greentown China Holdings Ltd. 03900 G4100M105 08-Jun-12 Mgmt Amend Memorandum of Association and For For Articles of Association Xiamen International Port Co., Ltd. 03378 Y97186103 08-Jun-12 Mgmt Accept Report of the Board of Directors For For Xiamen International Port Co., Ltd. 03378 Y97186103 08-Jun-12 Mgmt Accept Report of the Supervisory Committee For For Xiamen International Port Co., Ltd. 03378 Y97186103 08-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports Xiamen International Port Co., Ltd. 03378 Y97186103 08-Jun-12 Mgmt Approve Profit Distribution Plan and Final For For Dividend of RMB 0.03 Per Share Xiamen International Port Co., Ltd. 03378 Y97186103 08-Jun-12 Mgmt Reappoint PricewaterhouseCoopers Zhong For For Tian Certified Public Accountants Limited Company and PricewaterhouseCoopers, Certified Public Accountants as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Xiamen International Port Co., Ltd. 03378 Y97186103 08-Jun-12 Mgmt Approve Remunerations of the Directors and For For Supervisors Xiamen International Port Co., Ltd. 03378 Y97186103 08-Jun-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Xiamen International Port Co., Ltd. 03378 Y97186103 08-Jun-12 Mgmt Amend Articles of Association of the Company For For Xiamen International Port Co., Ltd. 03378 Y97186103 08-Jun-12 Mgmt Other Business (Voting) For Against ASUSTeK Computer Inc. 2357 Y04327105 12-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements ASUSTeK Computer Inc. 2357 Y04327105 12-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For ASUSTeK Computer Inc. 2357 Y04327105 12-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets ASUSTeK Computer Inc. 2357 Y04327105 12-Jun-12 Mgmt Approve By-Election of Samson Hu with ID For For No.R120873219 as Director ASUSTeK Computer Inc. 2357 Y04327105 12-Jun-12 Mgmt Approve Release of Restrictions of For For Competitive Activities of Newly Appointed Directors China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve Report of the Board of Directors For For China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve Report of the Supervisory Committee For For China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve Financial Statements For For China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve Profits Distribution Plan For For China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve the Annual Report For For China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve Determination of Cap for Internal For For Guarantees China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Appoint External Auditors and Authorize Board For For to Fix Their Remuneration China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Appoint Ernst & Young Hua Ming as Internal For For Control Auditors China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Authorize Board to Fix Directors' For For Remuneration China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve Amendments to Rules of Procedure For For of the Board of Directors China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve Purchase of Liability Insurance for For Against Directors, Supervisors, and Senior Management China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Amend Articles of Association For For China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve Issuance of Ultra Short-Term For For Financing Bonds China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve Issuance of Non-Public Debt For For Financing Instruments China Railway Construction Corporation Ltd. 601186 Y1508P110 12-Jun-12 Mgmt Approve Issuance of Overseas Bonds For For Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Approve 2011 Business Operations Report For For Ltd. and Financial Statements Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For Ltd. Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Amend the Articles of Association For For Ltd. Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Approve Amendment to Rules and Procedures For For Ltd. for Election of Directors Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Elect Morris Chang, with Shareholder For For Ltd. No.4515, as Director Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Elect F.C. Tseng, with Shareholder No.104, as For For Ltd. Director Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Elect Johnsee Lee, a Representative of For For Ltd. National Development Fund, ExecutiveYuan, with Shareholder No. 1, as Director Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Elect Rick Tsai, with Shareholder No.7252, as For For Ltd. Director Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Elect Sir Peter Leahy Bonfield, with Passport For For Ltd. No.093180657, as Independent Director Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Elect Stan Shih, with Shareholder No.534770, For For Ltd. as Independent Director Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Elect Thomas J. Engibous, with Passport For For Ltd. No.135021464, as Independent Director Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Elect Gregory C. Chow, with Passport For For Ltd. No.214553970, as Independent Director Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Elect Kok-Choo Chen, with Shareholder For For Ltd. No.9546, as Independent Director Taiwan Semiconductor Manufacturing Co., 2330 Y84629107 12-Jun-12 Mgmt Transact Other Business (Non-Voting) Ltd. United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Approve Business Operations Report and For For Financial Statements United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Elect Chun-Yen Chang with ID No.D100****75 For For as Independent Director United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Elect Chung Laung Liu with ID No.S124****49 For For as Independent Director United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Elect Paul S.C. Hsu with ID No.F102****90 as For For Independent Director United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Elect Cheng-Li Huang with ID No.R100****90 For For as Independent Director United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Elect Ting-Yu Lin with Shareholder Number For For 5015 as Director United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Elect Stan Hung with Shareholder Number For For 111699 as Director United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Elect Shih-Wei Sun, a Representative of For For Silicon Integrated Systems Corp. with Shareholder Number 1569628, as Director United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Elect Wen-Yang Chen, a Representative of For For UMC Science and Culture Foundation with Shareholder Number 1910537, as Director United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Elect Po-Wen Yen, a Representative of Hsun For For Chieh Investment Co. with Shareholder Number 195818, as Director United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Approve Release of Restrictions of For For Competitive Activities of Directors United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets United Microelectronics Corp 2303 Y92370108 12-Jun-12 Mgmt Approve Non-Public Issuance of Ordinary For For Shares, Issuance of New Shares to Participate in the Issuance of Global Depository Receipt or Issuance of Convertible Corporate Bonds with Amount Less than 10% of the Outstanding Ordinary Shares Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Approve Remuneration Report For Abstain Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Approve Final Dividend For For Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Re-elect Jean-Paul Luksic as Director For Against Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Re-elect Gonzalo Menendez as Director For For Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Re-elect Ramon Jara as Director For For Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Re-elect Guillermo Luksic as Director For Against Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Re-elect Juan Claro as Director For For Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Re-elect William Hayes as Director For For Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Re-elect Hugo Dryland as Director For For Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Re-elect Tim Baker as Director For For Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Elect Manuel De Sousa-Oliveira as Director For For Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Reappoint Deloitte LLP as Auditors and For For Authorise Their Remuneration Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Authorise Market Purchase of Ordinary For For Shares Antofagasta plc ANTO G0398N128 13-Jun-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Dollarama Inc DOL 25675T107 13-Jun-12 Mgmt Elect Director Larry Rossy For For Dollarama Inc DOL 25675T107 13-Jun-12 Mgmt Elect Director Joshua Bekenstein For For Dollarama Inc DOL 25675T107 13-Jun-12 Mgmt Elect Director Gregory David For For Dollarama Inc DOL 25675T107 13-Jun-12 Mgmt Elect Director Stephen Gunn For For Dollarama Inc DOL 25675T107 13-Jun-12 Mgmt Elect Director Matthew Levin For For Dollarama Inc DOL 25675T107 13-Jun-12 Mgmt Elect Director Nicholas Nomicos For For Dollarama Inc DOL 25675T107 13-Jun-12 Mgmt Elect Director Huw Thomas For For Dollarama Inc DOL 25675T107 13-Jun-12 Mgmt Elect Director Neil Rossy For For Dollarama Inc DOL 25675T107 13-Jun-12 Mgmt Elect Director John J. Swidler For For Dollarama Inc DOL 25675T107 13-Jun-12 Mgmt Approve PricewaterhouseCoopers LLP as For For Auditors and Authorize Board to Fix Their Remuneration Genting Bhd GENTING Y26926116 14-Jun-12 Mgmt Approve Final Dividend of MYR 0.045 Per For For Share Genting Bhd GENTING Y26926116 14-Jun-12 Mgmt Approve Remuneration of Directors For For Genting Bhd GENTING Y26926116 14-Jun-12 Mgmt Elect Lim Kok Thay as Director For For Genting Bhd GENTING Y26926116 14-Jun-12 Mgmt Elect Hashim bin Nik Yusoff as Director For For Genting Bhd GENTING Y26926116 14-Jun-12 Mgmt Elect Mohammed Hanif bin Omar as Director For For Genting Bhd GENTING Y26926116 14-Jun-12 Mgmt Elect Lin See Yan as Director For For Genting Bhd GENTING Y26926116 14-Jun-12 Mgmt Approve PricewaterhouseCoopers as Auditors For For and Authorize Board to Fix Their Remuneration Genting Bhd GENTING Y26926116 14-Jun-12 Mgmt Approve Share Repurchase Program For For Genting Bhd GENTING Y26926116 14-Jun-12 Mgmt Approve Exemption to Kien Huat Realty Sdn For For Bhd and Persons Acting in Concert with it from the Obligation to Undertake a Mandatory Take-Over Offer on the Remaining Voting Shares in the Company Not Already Owned by Them After the Share Repurchase Program Genting Bhd GENTING Y26926116 14-Jun-12 Mgmt Approve Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights Genting Bhd GENTING Y26926116 14-Jun-12 Mgmt Approve Implementation of Shareholders' For For Mandate for Recurrent Related Party Transactions Sistema JSFC AFKS 48122U204 14-Jun-12 Mgmt Approve Related-Party Transaction with Inter For For RAO UES OAO Re: Exchange of Assets of Bashkirenergo OAO Capcom Co. Ltd. 9697 J05187109 15-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 25 Capcom Co. Ltd. 9697 J05187109 15-Jun-12 Mgmt Appoint Statutory Auditor Hirao, Kazushi For For Capcom Co. Ltd. 9697 J05187109 15-Jun-12 Mgmt Appoint Statutory Auditor Iechika, Masanao For For Capcom Co. Ltd. 9697 J05187109 15-Jun-12 Mgmt Appoint Statutory Auditor Iwasaki, Yoshihiko For For Capcom Co. Ltd. 9697 J05187109 15-Jun-12 Mgmt Appoint Statutory Auditor Matsuzaki, Akihiko For For Capcom Co. Ltd. 9697 J05187109 15-Jun-12 Mgmt Appoint Alternate Statutory Auditor Kanamori, For For Hitoshi Capcom Co. Ltd. 9697 J05187109 15-Jun-12 Mgmt Appoint External Audit Firm For For Capcom Co. Ltd. 9697 J05187109 15-Jun-12 Mgmt Approve Adjustment to Aggregate For For Compensation Ceiling for Statutory Auditors Capcom Co. Ltd. 9697 J05187109 15-Jun-12 Mgmt Approve Takeover Defense Plan (Poison Pill) For Against China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Approve Annual Report For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Approve Financial Statements For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Approve Annual Budgets of the Company for For For 2012 China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Approve Work Report of Board of Directors For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Approve Work Report of Supervisory Board For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Reappoint KPMG Huazhen Certified Public For For Accountants and KPMG Certified Public Accountants as the Company's Domestic and International Auditors, Respectively, and Approve Their Remuneration China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Approve Profit Distribution Plan Relating to the For For Payment of Final Dividend of RMB 3 for Every 10 Shares China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Approve Profit Distribution Principle for the For For First Half of 2012 and Authorize Board to Determine the 2012 Interim Profit Distribution Plan China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Approve Use of Proceeds for the Previous For For Fund Raising Activities China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Approve Issuance Plan of Financial Bonds For For and Subordinated Bonds China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Amend Articles of Association of the Company For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Amend Terms of Reference of the Supervisory For For Board of the Company China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Shldr Elect Cheng Hoi-chuen as Independent Non- For For executive Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Shldr Elect Ba Shusong as Independent Non- For For executive Director China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Shldr Elect Wu Di as Non-executive Director For For China Minsheng Banking Corp., Ltd. 600016 Y1495M112 15-Jun-12 Mgmt Amend Articles Re: Dividends Distribution For For Policy Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Mgmt Amend the Articles of Association For For Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Mgmt Approve to Amend Rules and Procedures For For Regarding Shareholder's General Meeting Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Mgmt Elect Directors and Supervisors For For Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.1 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.2 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.3 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.4 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.5 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.6 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.7 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.8 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.9 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.10 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.11 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Director No.12 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Lin Zongyong, with ID R102669431, as For For Independent Director Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Wang Gong, with ID A100684249, as For For Independent Director Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Chen Ruilong, with ID Q100765288, as For For Independent Director Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Supervisor No.1 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Supervisor No.2 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Shldr Elect Supervisor No.3 None Against Formosa Chemical and Fibre Corporation 1326 Y25946107 15-Jun-12 Mgmt Transact Other Business (Non-Voting) Fubon Financial Holding Co. Ltd. 2881 Y26528102 15-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements Fubon Financial Holding Co. Ltd. 2881 Y26528102 15-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For Fubon Financial Holding Co. Ltd. 2881 Y26528102 15-Jun-12 Mgmt Approve the Issuance of New Shares by For For Capitalization of Accumulated Undistributed Earnings Fubon Financial Holding Co. Ltd. 2881 Y26528102 15-Jun-12 Mgmt Approve Cash Capital Increase Proposal to For For Raise Long-term Capital Fubon Financial Holding Co. Ltd. 2881 Y26528102 15-Jun-12 Mgmt Amend the Articles of Association For For Fubon Financial Holding Co. Ltd. 2881 Y26528102 15-Jun-12 Mgmt Approve to Amend Rules and Procedures For For Regarding Shareholder's General Meeting Fubon Financial Holding Co. Ltd. 2881 Y26528102 15-Jun-12 Mgmt Approve Amendment to Rules and Procedures For For for Election of Directors Fubon Financial Holding Co. Ltd. 2881 Y26528102 15-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets Fubon Financial Holding Co. Ltd. 2881 Y26528102 15-Jun-12 Mgmt Approve Release of Restrictions of For For Competitive Activities of Directors Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Mgmt Approve 2011 Business Operations Report For For FINANCIAL HOLDING C and Financial Statements Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For FINANCIAL HOLDING C Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Mgmt Approve the Issuance of New Shares by For For FINANCIAL HOLDING C Capitalization of 2011 Profit Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Mgmt Amend the Articles of Association For For FINANCIAL HOLDING C Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Mgmt Approve to Amend Procedures Governing the For For FINANCIAL HOLDING C Acquisition or Disposal of Assets Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Mgmt Approve Amendment to Rules and Procedure For For FINANCIAL HOLDING C for Election of Directors and Supervisors Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Sheng-Chung Lin, a Representative of For For FINANCIAL HOLDING C Ministry of Finance, R.O.C with Shareholder No.100001, as Director Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Ching-Tsai Chen, a Representative of For For FINANCIAL HOLDING C Ministry of Finance, R.O.C with Shareholder No.100001, as Director Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Tzong-Yau Lin, a Representative of For For FINANCIAL HOLDING C Ministry of Finance, R.O.C with Shareholder No.100001, as Director Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Joanne Ling, a Representative of For For FINANCIAL HOLDING C Ministry of Finance, R.O.C with Shareholder No.100001, as Director Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Kuo-Hui Hsiao, a Representative of For For FINANCIAL HOLDING C National Development Fund, Executive Yuan, R.O.C with Shareholder No.300237, as Director Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Lin Zhongxiang, a Representative of None For FINANCIAL HOLDING C Labor Union of Mega International Commercial Bank Co., Ltd. with Shareholder No. 827304 as Director Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Director No.7 None Against FINANCIAL HOLDING C Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Director No.8 None Against FINANCIAL HOLDING C Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Director No.9 None Against FINANCIAL HOLDING C Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Director No.10 None Against FINANCIAL HOLDING C Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Director No.11 None Against FINANCIAL HOLDING C Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Director No.12 None Against FINANCIAL HOLDING C Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Li Cunxiu as Independent Director For For FINANCIAL HOLDING C Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Qiu Xianbi as Independent Director For For FINANCIAL HOLDING C Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Shldr Elect Lin Jiheng as Independent Director For For FINANCIAL HOLDING C Mega Financial Holding Co. Ltd. (frm CTB 2886 Y59456106 15-Jun-12 Mgmt Approve Release of Restrictions of For Against FINANCIAL HOLDING C Competitive Activities of Directors Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 30 Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Cho, Fujio For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Toyoda, Akio For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Uchiyamada, Takeshi For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Funo, Yukitoshi For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Niimi, Atsushi For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Sasaki, Shinichi For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Ozawa, Satoshi For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Kodaira, Nobuyori For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Furuhashi, Mamoru For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Ijichi, Takahiko For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Ihara, Yasumori For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Maekawa, Masamoto For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Elect Director Kato, Mitsuhisa For For Toyota Motor Corp. 7203 J92676113 15-Jun-12 Mgmt Approve Annual Bonus Payment to Directors For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports Evraz plc EVR G33090104 18-Jun-12 Mgmt Approve Final Dividend For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Approve Remuneration Report For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Re-elect Alexander Abramov as Director For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Re-elect Duncan Baxter as Director For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Re-elect Alexander Frolov as Director For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Re-elect Karl Gruber as Director For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Elect Alexander Izosimov as Director For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Elect Sir Michael Peat as Director For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Re-elect Olga Pokrovskaya as Director For Against Evraz plc EVR G33090104 18-Jun-12 Mgmt Re-elect Terry Robinson as Director For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Re-elect Eugene Shvidler as Director For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Re-elect Eugene Tenenbaum as Director For Against Evraz plc EVR G33090104 18-Jun-12 Mgmt Reappoint Ernst & Young LLP as Auditors and For For Authorise Their Remuneration Evraz plc EVR G33090104 18-Jun-12 Mgmt Authorise Issue of Equity with Pre-emptive For For Rights Evraz plc EVR G33090104 18-Jun-12 Mgmt Authorise EU Political Donations and For For Expenditure Evraz plc EVR G33090104 18-Jun-12 Mgmt Authorise the Company to Use Electronic For For Communications Evraz plc EVR G33090104 18-Jun-12 Mgmt Authorise Issue of Equity without Pre-emptive For For Rights Evraz plc EVR G33090104 18-Jun-12 Mgmt Authorise Market Purchase of Ordinary For For Shares Evraz plc EVR G33090104 18-Jun-12 Mgmt Adopt New Articles of Association For For Evraz plc EVR G33090104 18-Jun-12 Mgmt Authorise the Company to Call EGM with Two For For Weeks' Notice Governor and Company of the Bank of BIR G49374146 18-Jun-12 Mgmt Approve Transaction with a Related Party For For Ireland Hon Hai Precision Industry Co., Ltd. 2317 Y36861105 18-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements Hon Hai Precision Industry Co., Ltd. 2317 Y36861105 18-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For Hon Hai Precision Industry Co., Ltd. 2317 Y36861105 18-Jun-12 Mgmt Approve the Issuance of New Shares by For For Capitalization of 2011 Profit Hon Hai Precision Industry Co., Ltd. 2317 Y36861105 18-Jun-12 Mgmt Approve Increase of Cash Capital and For For Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt Hon Hai Precision Industry Co., Ltd. 2317 Y36861105 18-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets Hon Hai Precision Industry Co., Ltd. 2317 Y36861105 18-Jun-12 Mgmt Approve Amendment to Rules and Procedures For For for Election of Directors and Supervisors Hon Hai Precision Industry Co., Ltd. 2317 Y36861105 18-Jun-12 Mgmt Approve to Amend Rules and Procedures For For Regarding Shareholder's General Meeting Hon Hai Precision Industry Co., Ltd. 2317 Y36861105 18-Jun-12 Mgmt Amend the Articles of Association For For Hon Hai Precision Industry Co., Ltd. 2317 Y36861105 18-Jun-12 Mgmt Approve to Issue the Restricted Stock For Against Hon Hai Precision Industry Co., Ltd. 2317 Y36861105 18-Jun-12 Mgmt Approve to Issue the Employee Stock Options For Against with Price Lower than the Current Price Namco Bandai Holdings Inc 7832 J48454102 18-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 14 Namco Bandai Holdings Inc 7832 J48454102 18-Jun-12 Mgmt Elect Director Ishikawa, Shukuo For For Namco Bandai Holdings Inc 7832 J48454102 18-Jun-12 Mgmt Elect Director Ueno, Kazunori For For Namco Bandai Holdings Inc 7832 J48454102 18-Jun-12 Mgmt Elect Director Otsu, Shuuji For For Namco Bandai Holdings Inc 7832 J48454102 18-Jun-12 Mgmt Elect Director Asako, Yuuji For For Namco Bandai Holdings Inc 7832 J48454102 18-Jun-12 Mgmt Elect Director Oshita, Satoshi For For Namco Bandai Holdings Inc 7832 J48454102 18-Jun-12 Mgmt Elect Director Tachibana, Masahiro For For Namco Bandai Holdings Inc 7832 J48454102 18-Jun-12 Mgmt Elect Director Tazaki, Manabu For For Namco Bandai Holdings Inc 7832 J48454102 18-Jun-12 Mgmt Elect Director Sayama, Nobuo For For Namco Bandai Holdings Inc 7832 J48454102 18-Jun-12 Mgmt Elect Director Tabuchi, Tomohisa For For Namco Bandai Holdings Inc 7832 J48454102 18-Jun-12 Mgmt Approve Deep Discount Stock Option Plan For For Shimao Property Holdings Ltd. 00813 G81043104 18-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports Shimao Property Holdings Ltd. 00813 G81043104 18-Jun-12 Mgmt Declare Final Dividend For For Shimao Property Holdings Ltd. 00813 G81043104 18-Jun-12 Mgmt Reelect Hui Sai Tan, Jason as Executive For For Director Shimao Property Holdings Ltd. 00813 G81043104 18-Jun-12 Mgmt Reelect Yao Li as Non-Executive Director For For Shimao Property Holdings Ltd. 00813 G81043104 18-Jun-12 Mgmt Reelect Kan Lai Kuen, Alice as Independent For For Non-Executive Director Shimao Property Holdings Ltd. 00813 G81043104 18-Jun-12 Mgmt Reelect Lam Ching Kam as Independent Non- For For Executive Director Shimao Property Holdings Ltd. 00813 G81043104 18-Jun-12 Mgmt Authorize Board to Fix Remuneration of For For Directors Shimao Property Holdings Ltd. 00813 G81043104 18-Jun-12 Mgmt Reappoint PricewaterhouseCoopers as For For Auditors and Authorize Board to Fix Their Remuneration Shimao Property Holdings Ltd. 00813 G81043104 18-Jun-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Shimao Property Holdings Ltd. 00813 G81043104 18-Jun-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Shimao Property Holdings Ltd. 00813 G81043104 18-Jun-12 Mgmt Authorize Reissuance of Repurchased Shares For Against Virbac VIRP F97900116 18-Jun-12 Mgmt Approve Financial Statements and Discharge For For Management Board Members Virbac VIRP F97900116 18-Jun-12 Mgmt Approve Consolidated Financial Statements For For and Statutory Reports Virbac VIRP F97900116 18-Jun-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 1.75 per Share Virbac VIRP F97900116 18-Jun-12 Mgmt Approve Auditors' Special Report on Related- For For Party Transactions Virbac VIRP F97900116 18-Jun-12 Mgmt Approve Severance Payment Agreement with For Against Eric Maree Virbac VIRP F97900116 18-Jun-12 Mgmt Approve Severance Payment Agreement with For Against Pierre Pages Virbac VIRP F97900116 18-Jun-12 Mgmt Approve Severance Payment Agreement with For Against Christian Karst Virbac VIRP F97900116 18-Jun-12 Mgmt Approve Remuneration of Supervisory Board For For Members in the Aggregate Amount of EUR110,000 Virbac VIRP F97900116 18-Jun-12 Mgmt Authorize Repurchase of Up to 10 Percent of For For Issued Share Capital Virbac VIRP F97900116 18-Jun-12 Mgmt Authorize up to 1 Percent of Issued Capital for For Against Use in Restricted Stock Plan Virbac VIRP F97900116 18-Jun-12 Mgmt Approve Employee Stock Purchase Plan For For Virbac VIRP F97900116 18-Jun-12 Mgmt Authorize Filing of Required Documents/Other For For Formalities Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Mgmt Approve to Amend the Articles of Association For For Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Mgmt Approve to Amend Rules and Procedures For For Regarding Shareholder's General Meeting Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Mgmt Approve the Proposal on Election of Directors For For and Supervisors Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Zhang Yurui, a Representative of Hong None For Tong Co., Ltd. with Shareholder No. 616535, as Director Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect C.T. Lee with Shareholder No. 6190, as None Against Director Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect William Wong, a Representative of None Against Formosa Chemicals & Fiber Corporation with Shareholder No. 270960, as Director Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Susan Wang, a Representative of Nanya None Against Plastics Corporation with Shareholder No. 280567, as Director Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Wilfred Wang, a Representative of None Against Formosa Petrochemical Corporation with Shareholder No. 4, as Director Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect H. H. Wang with Shareholder No. None Against 771725, as Director Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Director No.6 None Against Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Director No.7 None Against Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Director No.8 None Against Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Director No.9 None Against Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Director No.10 None Against Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Director No.11 None Against Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Wei Qilin, with ID J100196868, as For For Independent Director Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Wang Deshan, with ID R100629055, as For For Independent Director Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Wu Qingji, with ID R101312504, as For For Independent Director Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Supervisor No.1 None Against Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Supervisor No.2 None Against Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Shldr Elect Supervisor No.3 None Against Formosa Plastics Corp. 1301 Y26095102 19-Jun-12 Mgmt Transact Other Business Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Approve Report of the Board of Directors For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Approve Report of the Supervisory Committee For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Approve Profit Distribution Proposal for the For For Year 2011 Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Approve Revised Financial Services For Against Agreement and Relevant Annual Caps Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Approve New Land Leasing Agreement and For For Relevant Annual Caps Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Li Yihuang as Director For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Li Baomin as Director For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Gao Jianmin as Director For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Liang Qing as Director For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Gan Chengjiu as Director For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Hu Qingwen as Director For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Shi Jialiang as Director For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Wu Jianchang as Director For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Gao Dezhu as Director For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Zhang Weidong as Director For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Deng Hui as Director For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Authorize Board to Enter into Service Contract For For and/or Appointment Letter with the Newly Elected Executive and Independent Non- Executive Directors Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Hu Faliang as Supervisor For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Wu Jinxing as Supervisor For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Wan Sujuan as Supervisor For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Xie Ming as Supervisor For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Elect Lin Jinliang as Supervisor For For Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Authorize Board to Enter into Service Contract For For or Appointment Letter with the Newly Elected Supervisors Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Approve Annual Remuneration of Directors For For and Supervisors Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Appoint Deloitte Touche Tohmatsu CPA Ltd. For For as Domestic Auditors and Internal Control Audit Institution and Deloitte Touche Tohmatsu as Overseas Auditors and Authorize Board to Fix Their Remuneration Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Approve Permanent Replenishment of For For Working Capital by Surplus Capital From Previous A Share Issue Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Jiangxi Copper Company Ltd. 00358 Y4446C100 19-Jun-12 Shldr Approve Expansion of Business Scope of the None For Company and Amend the Relevant Provisions of the Articles of Association NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 2800 NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Kato, Kaoru For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Tsubochi, Kazuto For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Iwasaki, Fumio For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Shindo, Tsutomu For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Tanaka, Takashi For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Yoshizawa, Kazuhiro For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Onoe, Seizo For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Kagawa, Wataru For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Nagata, Kiyohito For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Sato, Hirotaka For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Takagi, Kazuhiro For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Yamada, Ryuuji For Against NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Elect Director Kusumoto, Hiroo For For NTT DOCOMO, INC. 9437 J59399105 19-Jun-12 Mgmt Appoint Statutory Auditor Utano, Takanori For For PChome Online Inc. 8044 Y6801R101 19-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements PChome Online Inc. 8044 Y6801R101 19-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For PChome Online Inc. 8044 Y6801R101 19-Jun-12 Mgmt Amend the Articles of Association For For PChome Online Inc. 8044 Y6801R101 19-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets PChome Online Inc. 8044 Y6801R101 19-Jun-12 Mgmt Approve the Issuance of New Shares by For For Capitalization of Distributable Earnings PChome Online Inc. 8044 Y6801R101 19-Jun-12 Shldr Elect Jan Hung-Tze, with Shareholder None Against No.0001, as Director PChome Online Inc. 8044 Y6801R101 19-Jun-12 Shldr Elect Lee Hung-Lin, with Shareholder None Against No.0002, as Director PChome Online Inc. 8044 Y6801R101 19-Jun-12 Shldr Elect Hsu Sheng-Syong, with Shareholder None Against No.0019, as Director PChome Online Inc. 8044 Y6801R101 19-Jun-12 Shldr Elect Su Yun, with Shareholder No.0004, as None Against Director PChome Online Inc. 8044 Y6801R101 19-Jun-12 Shldr Elect Hsieh Jhen-Li, with Shareholder None Against No.0404, as Director PChome Online Inc. 8044 Y6801R101 19-Jun-12 Shldr Elect a Representative of Site Infornation None Against Serve Ltd., Co., with Shareholder No.0618, as Director PChome Online Inc. 8044 Y6801R101 19-Jun-12 Shldr Elect a Representative of Site Infornation None Against Serve Ltd., Co., with Shareholder No.0618, as Director PChome Online Inc. 8044 Y6801R101 19-Jun-12 Shldr Elect Huang Shao-Hua, with ID A101313365, For For as Independent Director PChome Online Inc. 8044 Y6801R101 19-Jun-12 Shldr Elect Chang-Sung Yu, with ID G101386579, For For as Independent Director PChome Online Inc. 8044 Y6801R101 19-Jun-12 Shldr Elect Natalie Chen, with Shareholder No.0013, None Against as Supervisor PChome Online Inc. 8044 Y6801R101 19-Jun-12 Shldr Elect Johnson Fong, with ID B120157253, as None Against Supervisor PChome Online Inc. 8044 Y6801R101 19-Jun-12 Mgmt Approve Release of Restrictions of For Against Competitive Activities of Newly Appointed Directors SEGA SAMMY HOLDINGS INC. 6460 J7028D104 19-Jun-12 Mgmt Amend Articles To Amend Business Lines For For SEGA SAMMY HOLDINGS INC. 6460 J7028D104 19-Jun-12 Mgmt Elect Director Satomi, Hajime For For SEGA SAMMY HOLDINGS INC. 6460 J7028D104 19-Jun-12 Mgmt Elect Director Nakayama, Keishi For For SEGA SAMMY HOLDINGS INC. 6460 J7028D104 19-Jun-12 Mgmt Elect Director Tsurumi, Naoya For For SEGA SAMMY HOLDINGS INC. 6460 J7028D104 19-Jun-12 Mgmt Elect Director Oguchi, Hisao For For SEGA SAMMY HOLDINGS INC. 6460 J7028D104 19-Jun-12 Mgmt Elect Director Satomi, Haruki For For SEGA SAMMY HOLDINGS INC. 6460 J7028D104 19-Jun-12 Mgmt Elect Director Iwanaga, Yuuji For For SEGA SAMMY HOLDINGS INC. 6460 J7028D104 19-Jun-12 Mgmt Elect Director Natsuno, Takeshi For For SEGA SAMMY HOLDINGS INC. 6460 J7028D104 19-Jun-12 Mgmt Approve Adjustment to Aggregate For For Compensation Ceiling for Directors SEGA SAMMY HOLDINGS INC. 6460 J7028D104 19-Jun-12 Mgmt Approve Stock Option Plan For For USI Corporation 1304 Y9316H105 19-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements USI Corporation 1304 Y9316H105 19-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For USI Corporation 1304 Y9316H105 19-Jun-12 Mgmt Approve the Issuance of New Shares by For For Capitalization of Profit USI Corporation 1304 Y9316H105 19-Jun-12 Mgmt Approve to Amend the Articles of Association For For USI Corporation 1304 Y9316H105 19-Jun-12 Mgmt Approve to Amend Rules and Procedures For For Regarding Shareholder's General Meeting USI Corporation 1304 Y9316H105 19-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets USI Corporation 1304 Y9316H105 19-Jun-12 Mgmt Transact Other Business Artis Real Estate Investment Trust AX.UN 04315L105 20-Jun-12 Mgmt Fix Number of Trustees at Seven and Elect For Withhold Delmore Crewson, Armin Martens, Cornelius Martens, Allan McLeod, Victor Thielmann, Wayne Townsend, and Edward Warkentin as Trustees Artis Real Estate Investment Trust AX.UN 04315L105 20-Jun-12 Mgmt Approve Deloitte & Touche LLP as Auditors For For and Authorize the Trustees to Fix Their Remuneration Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Elect Director Ogawa, Tadashi For For Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Elect Director Terazawa, Tatsumaro For For Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Elect Director Okubo, Chiyuki For For Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Elect Director Yoneda, Seiichi For For Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Elect Director Takano, Kengo For For Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Elect Director Mochizuki, Atsushi For For Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Elect Director Koshida, Susumu For For Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Elect Director Oya, Yasuyoshi For For Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Elect Director Hanawa, Shoji For For Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Elect Director Sakamoto, Harumi For For Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Appoint Statutory Auditor Shimizu, Atsushi For For Bank of Yokohama Ltd. 8332 J04242103 20-Jun-12 Mgmt Appoint Statutory Auditor Oikawa, Rikuro For Against Brenntag AG BNR D12459109 20-Jun-12 Mgmt Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Brenntag AG BNR D12459109 20-Jun-12 Mgmt Approve Allocation of Income and Dividends For For of EUR 2.00 per Share Brenntag AG BNR D12459109 20-Jun-12 Mgmt Approve Discharge of Management Board for For For Fiscal 2011 Brenntag AG BNR D12459109 20-Jun-12 Mgmt Approve Discharge of Supervisory Board for For For Fiscal 2011 Brenntag AG BNR D12459109 20-Jun-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For for Fiscal 2012 Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 3 Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Tsukuda, Kazuo For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Omiya, Hideaki For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Miyanaga, Shunichi For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Tsukuda, Yoshiaki For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Hara, Hisashi For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Abe, Takashi For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Hishikawa, Akira For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Nishizawa, Takato For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Wani, Masafumi For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Maekawa, Atsushi For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Masamori, Shigero For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Kobayashi, Takashi For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Kujirai, Yoichi For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Arihara, Masahiko For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Mizutani, Hisakazu For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Nojima, Tatsuhiko For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Sakamoto, Yoshihiro For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Kojima, Yorihiko For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Elect Director Christina Ahmadjian For For Mitsubishi Heavy Industries, Ltd. 7011 J44002129 21-Jun-12 Mgmt Appoint Statutory Auditor Isu, Eiji For For Simplo Technology Co., Ltd. 6121 Y7987E104 21-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements Simplo Technology Co., Ltd. 6121 Y7987E104 21-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For Simplo Technology Co., Ltd. 6121 Y7987E104 21-Jun-12 Mgmt Approve the Issuance of New Shares by For For Capitalization of Distributable Earnings Simplo Technology Co., Ltd. 6121 Y7987E104 21-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets Sterlite Industries (India) Ltd. 500900 859737207 21-Jun-12 Mgmt Approve Scheme of Amalgamation and For Against Arrangement Aica Kogyo Co. Ltd. 4206 J00252106 22-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 17 Aica Kogyo Co. Ltd. 4206 J00252106 22-Jun-12 Mgmt Elect Director Watanabe, Osamu For For Aica Kogyo Co. Ltd. 4206 J00252106 22-Jun-12 Mgmt Elect Director Ono, Yuuji For For Aica Kogyo Co. Ltd. 4206 J00252106 22-Jun-12 Mgmt Elect Director Iwata, Terutoku For For Aica Kogyo Co. Ltd. 4206 J00252106 22-Jun-12 Mgmt Elect Director Morinaga, Hiroyuki For For Aica Kogyo Co. Ltd. 4206 J00252106 22-Jun-12 Mgmt Elect Director Ito, Yoshimitsu For For Aica Kogyo Co. Ltd. 4206 J00252106 22-Jun-12 Mgmt Elect Director Todo, Satoshi For For Aica Kogyo Co. Ltd. 4206 J00252106 22-Jun-12 Mgmt Elect Director Iwase, Yukihiro For For Aica Kogyo Co. Ltd. 4206 J00252106 22-Jun-12 Mgmt Elect Director Omura, Nobuyuki For For Aica Kogyo Co. Ltd. 4206 J00252106 22-Jun-12 Mgmt Approve Deep Discount Stock Option Plan For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Kawamura, Takashi For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Ota, Yoshie For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Ohashi, Mitsuo For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Katsumata, Nobuo For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director George Buckley For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Mochizuki, Harufumi For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Motobayashi, Toru For Against Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Philip Yeo For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Kikawa, Michijiro For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Stephen Gomersall For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Nakanishi, Hiroaki For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Hatchoji, Takashi For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Mgmt Elect Director Miyoshi, Takashi For For Hitachi Ltd. 6501 J20454112 22-Jun-12 Shldr Amend Articles to Formalize Representative Against Against Executive Officer and Vice President Responsibility for Group Management IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 4 IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Kama, Kazuaki For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Saito, Tamotsu For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Nakamura, Fusayoshi For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Tsukahara, Kazuo For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Degawa, Sadao For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Serizawa, Makoto For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Sakamoto, Joji For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Terai, Ichiro For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Kawaratani, Tatsumi For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Imoto, Izumi For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Sekido, Toshinori For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Hamaguchi, Tomokazu For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Okamura, Tadashi For Against IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Iwamoto, Hiroshi For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Elect Director Hamamura, Hiromitsu For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Appoint Statutory Auditor Gohara, Nobuo For For IHI Corp. 7013 J2398N105 22-Jun-12 Mgmt Appoint Statutory Auditor Otaka, Hideo For For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Approve Allocation of Income, with a Final For Against Dividend of JPY 6000 Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Amend Articles To Limit Rights of Odd-Lot For For Holders Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Elect Director Kimura, Hiroshi For For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Elect Director Koizumi, Mitsuomi For For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Elect Director Shingai, Yasushi For For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Elect Director Okubo, Noriaki For For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Elect Director Saeki, Akira For For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Elect Director Miyazaki, Hideki For For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Elect Director Iwai, Mutsuo For For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Elect Director Oka, Motoyuki For For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Elect Director Koda, Main For For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Mgmt Appoint Statutory Auditor Nakamura, Futoshi For For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Shldr Approve Final Dividend of JPY 20,000 Against For Japan Tobacco Inc 2914 J27869106 22-Jun-12 Shldr Authorize Share Repurchase of Up To 1.6 Against For Million Shares in the Coming Year Japan Tobacco Inc 2914 J27869106 22-Jun-12 Shldr Amend Articles to Allow Binding Shareholder Against For Meeting Resolutions on Cancellation of Treasury Shares Japan Tobacco Inc 2914 J27869106 22-Jun-12 Shldr Cancel the Company's Treasury Shares Against For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Katsumata, Nobuo For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Asada, Teruo For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Sekiyama, Mamoru For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Ota, Michihiko For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Kokubu, Fumiya For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Yamazoe, Shigeru For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Akiyoshi, Mitsuru For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Nomura, Yutaka For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Okada, Daisuke For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Torii, Keizo For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Kuwayama, Shoji For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Mstsuura, Yukihiko For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Ogura, Toshiyuki For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Elect Director Ishikawa, Shigeaki For For Marubeni Corp. 8002 J39788138 22-Jun-12 Mgmt Approve Adjustment to Aggregate For For Compensation Ceilings for Directors and Statutory Auditors Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 70 Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Miura, Satoshi For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Unora, Hiro For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Katayama, Yasuyoshi For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Watanabe, Hiroki For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Shinohara, Hiromichi For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Sakai, Yoshikiyo For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Kobayashi, Mitsuyoshi For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Shimada, Akira For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Tsujigami, Hiroshi For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Okuno, Tsunehisa For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Shirai, Katsuhiko For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Elect Director Sakakibara, Sadayuki For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Appoint Statutory Auditor Kosaka, Kiyoshi For For Nippon Telegraph & Telephone Corp. 9432 J59396101 22-Jun-12 Mgmt Appoint Statutory Auditor Ochiai, Seiichi For For SKY Perfect JSAT Holdings Inc 9412 J75606103 22-Jun-12 Mgmt Elect Director Nishiyama, Shigeki For For SKY Perfect JSAT Holdings Inc 9412 J75606103 22-Jun-12 Mgmt Elect Director Takada, Shinji For For SKY Perfect JSAT Holdings Inc 9412 J75606103 22-Jun-12 Mgmt Elect Director Nito, Masao For For SKY Perfect JSAT Holdings Inc 9412 J75606103 22-Jun-12 Mgmt Elect Director Inoe, Osamu For For SKY Perfect JSAT Holdings Inc 9412 J75606103 22-Jun-12 Mgmt Elect Director Sumitomo, Hiro For For SKY Perfect JSAT Holdings Inc 9412 J75606103 22-Jun-12 Mgmt Elect Director Shimizu, Toshikuni For For SKY Perfect JSAT Holdings Inc 9412 J75606103 22-Jun-12 Mgmt Elect Director Nakatani, Iwao For For SKY Perfect JSAT Holdings Inc 9412 J75606103 22-Jun-12 Mgmt Elect Director Mori, Masakatsu For For SKY Perfect JSAT Holdings Inc 9412 J75606103 22-Jun-12 Mgmt Elect Director Otsuka, Hiromasa For For SKY Perfect JSAT Holdings Inc 9412 J75606103 22-Jun-12 Mgmt Elect Director Iijima, Kazunobu For For SKY Perfect JSAT Holdings Inc 9412 J75606103 22-Jun-12 Mgmt Elect Director Koide, Kanji For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 26 Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Kato, Susumu For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Hamada, Toyosaku For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Nakamura, Kuniharu For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Sasaki, Shinichi For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Kawahara, Takuro For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Osawa, Yoshio For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Abe, Yasuyuki For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Doi, Masayuki For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Togashi, Kazuhisa For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Takeuchi, Kazuhiro For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Furihata, Toru For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Elect Director Kanegae, Michihiko For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Appoint Statutory Auditor Fujinuma, Tsuguoki For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Approve Annual Bonus Payment to Directors For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Approve Stock Option Plan For For Sumitomo Corp. 8053 J77282119 22-Jun-12 Mgmt Approve Deep Discount Stock Option Plan For For Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 7.5 Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Elect Director Yano, Ryuu For For Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Elect Director Ichikawa, Akira For For Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Elect Director Kamiyama, Hideyuki For For Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Elect Director Hayano, Hitoshi For For Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Elect Director Sasabe, Shigeru For For Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Elect Director Watabe, Hideo For For Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Elect Director Wada, Ken For For Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Appoint Statutory Auditor Tanaka, Hidekazu For For Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Appoint Statutory Auditor Nagata, Shin For For Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Appoint Statutory Auditor Hirakawa, Junko For For Sumitomo Forestry Co. Ltd. 1911 J77454122 22-Jun-12 Mgmt Approve Annual Bonus Payment to Directors For For Taiwan Mobile Co., Ltd. 3045 Y84153215 22-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements Taiwan Mobile Co., Ltd. 3045 Y84153215 22-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For Taiwan Mobile Co., Ltd. 3045 Y84153215 22-Jun-12 Mgmt Approve to Amend the Articles of Association For For Taiwan Mobile Co., Ltd. 3045 Y84153215 22-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Higashi, Tetsuro For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Tsuneishi, Tetsuo For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Takenaka, Hiroshi For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Kitayama, Hirofumi For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Sato, Kiyoshi For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Washino, Kenji For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Ito, Hikaru For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Nakamura, Takashi For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Matsuoka, Takaaki For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Akimoto, Masami For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Harada, Yoshiteru For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Tsutsumi, Hideyuki For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Inoe, Hiroshi For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Elect Director Sakane, Masahiro For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Appoint Statutory Auditor Mori, Shojiro For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Appoint Statutory Auditor Sakai, Ryuuji For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Approve Annual Bonus Payment to Directors For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Approve Deep Discount Stock Option Plan For For Tokyo Electron Ltd. 8035 J86957115 22-Jun-12 Mgmt Approve Deep Discount Stock Option Plan For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 50 West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Sasaki, Takayuki For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Sone, Satoru For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Ishikawa, Tadashi For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Sato, Yumiko For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Murayama, Yuuzo For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Saito, Norihiko For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Manabe, Seiji For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Yamamoto, Akiyoshi For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Yabuki, Shizuka For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Nanakawa, Kenji For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Kijima, Tatsuo For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Shibata, Makoto For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Horisaka, Akihiro For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Elect Director Hasegawa, Kazuaki For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Mgmt Appoint Statutory Auditor Kikuchi, Yasutaka For For West Japan Railway Co. 9021 J95094108 22-Jun-12 Shldr Remove Director Shibata, Makoto from Office Against Against Benesse Holdings Inc 9783 J0429N102 23-Jun-12 Mgmt Elect Director Fukutake, Soichiro For For Benesse Holdings Inc 9783 J0429N102 23-Jun-12 Mgmt Elect Director Fukushima, Tamotsu For For Benesse Holdings Inc 9783 J0429N102 23-Jun-12 Mgmt Elect Director Fukuhara, Kenichi For For Benesse Holdings Inc 9783 J0429N102 23-Jun-12 Mgmt Elect Director Uchinaga, Yukako For For Benesse Holdings Inc 9783 J0429N102 23-Jun-12 Mgmt Elect Director Kobayashi, Hitoshi For For Benesse Holdings Inc 9783 J0429N102 23-Jun-12 Mgmt Elect Director Murakami, Teruyasu For For Benesse Holdings Inc 9783 J0429N102 23-Jun-12 Mgmt Elect Director Adachi, Tamotsu For For Benesse Holdings Inc 9783 J0429N102 23-Jun-12 Mgmt Elect Director Mitani, Hiroyuki For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Miyauchi, Yoshihiko For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Inoe, Makoto For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Urata, Haruyuki For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Nishina, Hiroaki For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Kojima, Kazuo For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Yamaya, Yoshiyuki For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Umaki, Tamio For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Takeuchi, Hirotaka For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Sasaki, Takeshi For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Tsujiyama, Eiko For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Robert Feldman For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Niinami, Takeshi For For Orix Corp. 8591 J61933123 25-Jun-12 Mgmt Elect Director Usui, Nobuaki For For Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Satisfaction by the Company of the For For Requirements for the Non-Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Class of Shares and Nominal Value For For In Relation to the Non-Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Method of Issue In Relation to the For For Non-Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Target Subscriber and Subscription For For Method In Relation to the Non-Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Use of Proceeds In Relation to the For For Non-Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Pricing Base Day and Issue Price In For For Relation to the Non-Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Offering Size In Relation to the Non- For For Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Lock-Up Period In Relation to the For For Non-Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Place of Listing In Relation to the For For Non-Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Accumulated Profit Arrangement In For For Relation to the Non-Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Effectiveness of the Resolution For For Approving the Non-Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Feasibility Study Report on Use of For For Proceeds from the Non-Public A Share Issue Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve Report on Use of Proceeds from For For Previous Fund Raising Activities of theCompany Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Approve the Share Subscription Agreement For For and Related Transactions Air China Ltd. 00753 Y002A6104 26-Jun-12 Mgmt Authorize Board, the Chairman of the Board, For For or Any Person Authorized by the Board to Handle all Relevant Matters Concerning the Non-Public A Share Issue Formosa Advanced Technologies Co., Ltd. 8131 Y2590W104 26-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements Formosa Advanced Technologies Co., Ltd. 8131 Y2590W104 26-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For Formosa Advanced Technologies Co., Ltd. 8131 Y2590W104 26-Jun-12 Mgmt Amend the Articles of Association For For Formosa Advanced Technologies Co., Ltd. 8131 Y2590W104 26-Jun-12 Mgmt Approve to Amend Rules and Procedures For For Regarding Shareholder's General Meetin Formosa Advanced Technologies Co., Ltd. 8131 Y2590W104 26-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets Formosa Advanced Technologies Co., Ltd. 8131 Y2590W104 26-Jun-12 Mgmt Transact Other Business Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 5 Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Yomo, Hiroshi For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Saito, Kazuo For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Kibe, Kazuo For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Igarashi, Tomisaburo For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Takai, Kenichi For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Murota, Masayuki For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Tsunoda, Hisao For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Kimura, Takaya For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Ninomiya, Shigeaki For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Tsukui, Isamu For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Kurihara, Hiroshi For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Elect Director Horie, Nobuyuki For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Appoint Statutory Auditor Nakagawa, Nozomu For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Appoint Statutory Auditor Kobayashi, Hirosuke For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Appoint Statutory Auditor Ishida, Hiroyoshi For For Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Approve Retirement Bonuses and Special For Against Payments in Connection with Abolition of Retirement Bonus System Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Approve Annual Bonus Payment to Directors For For and Statutory Auditors Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Approve Adjustment to Aggregate For Against Compensation Ceilings for Directors and Statutory Auditors Gunma Bank Ltd. 8334 J17766106 26-Jun-12 Mgmt Approve Deep Discount Stock Option Plan For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 18 IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Amend Articles To Change Location of Head For For Office IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Elect Director Kanaoka, Katsuki For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Elect Director Okamoto, Susumu For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Elect Director Maenishi, Norio For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Elect Director Sato, Tomoki For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Elect Director Nakao, Tetsuo For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Elect Director Fujimiya, Hiroaki For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Elect Director Chitose, Masaki For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Elect Director Takizawa, koju For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Elect Director Ishii, Katsuhiko For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Elect Director Oda, Shingo For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Elect Director Ishigaki, Yoshinobu For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Appoint Statutory Auditor Takeda, Masaru For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Appoint Statutory Auditor Ito, Taigi For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Appoint Statutory Auditor Ueda, Muneaki For For IT Holdings Corp. 3626 J2563B100 26-Jun-12 Mgmt Appoint Alternate Statutory Auditor Ito, Jun For For Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Elect Director Ochi, Akihiko For For Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Elect Director Asai, Hitoshi For For Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Elect Director Kawasaki, Shigeru For For Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Elect Director Ichihashi, Koji For For Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Elect Director Kobayashi, Kenji For For Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Elect Director Iiumi, Makoto For For Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Elect Director Koyama, Koji For For Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Elect Director Nishio, Hiroyuki For For Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Elect Director Sato, Shinichi For For Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Elect Director Oka, Satoshi For For Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Appoint Statutory Auditor Manoshiro, Fumio For Against Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Amend Stock Option Plan Approved at 2006 For For AGM Lintec Corp. 7966 J13776109 26-Jun-12 Mgmt Approve Takeover Defense Plan (Poison Pill) For Against MITSUBISHI CHEMICAL HOLDINGS CORP 4188 J44046100 26-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 5 MITSUBISHI CHEMICAL HOLDINGS CORP 4188 J44046100 26-Jun-12 Mgmt Amend Articles To Change Location of Head For For Office - Amend Business Lines MITSUBISHI CHEMICAL HOLDINGS CORP 4188 J44046100 26-Jun-12 Mgmt Elect Director Kobayashi, Yoshimitsu For For MITSUBISHI CHEMICAL HOLDINGS CORP 4188 J44046100 26-Jun-12 Mgmt Elect Director Yoshimura, Shotaro For For MITSUBISHI CHEMICAL HOLDINGS CORP 4188 J44046100 26-Jun-12 Mgmt Elect Director Tsuyuki, Shigeru For For MITSUBISHI CHEMICAL HOLDINGS CORP 4188 J44046100 26-Jun-12 Mgmt Elect Director Tsuchiya, Michihiro For For MITSUBISHI CHEMICAL HOLDINGS CORP 4188 J44046100 26-Jun-12 Mgmt Elect Director Tajiri, Noriyuki For For MITSUBISHI CHEMICAL HOLDINGS CORP 4188 J44046100 26-Jun-12 Mgmt Elect Director Ishizuka, Hiroaki For For MITSUBISHI CHEMICAL HOLDINGS CORP 4188 J44046100 26-Jun-12 Mgmt Elect Director Ubagai, Takumi For For MITSUBISHI CHEMICAL HOLDINGS CORP 4188 J44046100 26-Jun-12 Mgmt Elect Director Ochi, Hitoshi For For MITSUBISHI CHEMICAL HOLDINGS CORP 4188 J44046100 26-Jun-12 Mgmt Appoint Statutory Auditor Nakata, Akira For For Maruwa Co., Ltd. (5344) 5344 J40573107 26-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 15 Maruwa Co., Ltd. (5344) 5344 J40573107 26-Jun-12 Mgmt Elect Director Kambe, Sei For For Maruwa Co., Ltd. (5344) 5344 J40573107 26-Jun-12 Mgmt Elect Director Chuntei Ri For For Maruwa Co., Ltd. (5344) 5344 J40573107 26-Jun-12 Mgmt Elect Director Manimaran Anthony For For Maruwa Co., Ltd. (5344) 5344 J40573107 26-Jun-12 Mgmt Elect Director Uchida, Akira For For Maruwa Co., Ltd. (5344) 5344 J40573107 26-Jun-12 Mgmt Appoint Alternate Statutory Auditor Kamiya, For For Yoshinori Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 33 Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Kojima, Yorihiko For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Kobayashi, Ken For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Ueda, Ryoichi For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Yano, Masahide For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Nabeshima, Hideyuki For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Nakahara, Hideto For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Nagai, Yasuo For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Nomakuchi, Tamotsu For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Ito, Kunio For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Tsukuda, Kazuo For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Kato, Ryozo For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Elect Director Konno, Hidehiro For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Appoint Statutory Auditor Tsujiyama, Eiko For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Appoint Statutory Auditor Ishino, Hideyo For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Appoint Statutory Auditor Kunihiro, Tadashi For For Mitsubishi Corp. 8058 J43830116 26-Jun-12 Mgmt Approve Annual Bonus Payment to Directors For For Nissan Motor Co. Ltd. 7201 J57160129 26-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 10 Nissan Motor Co. Ltd. 7201 J57160129 26-Jun-12 Mgmt Elect Director Greg Kelly For For Nissan Motor Co. Ltd. 7201 J57160129 26-Jun-12 Mgmt Appoint Statutory Auditor Aoki, Masahiko For For Nissan Motor Co. Ltd. 7201 J57160129 26-Jun-12 Mgmt Appoint Statutory Auditor Ando, Shigetoshi For Against Nissin Electric Co. Ltd. 6641 J58020116 26-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 5 Nissin Electric Co. Ltd. 6641 J58020116 26-Jun-12 Mgmt Appoint Statutory Auditor Fujikawa, Eiichi For For Nissin Electric Co. Ltd. 6641 J58020116 26-Jun-12 Mgmt Appoint Statutory Auditor Kimma, Fusao For For Nissin Electric Co. Ltd. 6641 J58020116 26-Jun-12 Mgmt Appoint Statutory Auditor Morita, Mamoru For Against Nissin Electric Co. Ltd. 6641 J58020116 26-Jun-12 Mgmt Appoint Statutory Auditor Yurino, Masahiro For For PICC Property and Casualty Co., Ltd. 02328 Y6975Z103 26-Jun-12 Mgmt Accept Report of the Board of Directors For For PICC Property and Casualty Co., Ltd. 02328 Y6975Z103 26-Jun-12 Mgmt Accept Report of the Supervisory Committee For For PICC Property and Casualty Co., Ltd. 02328 Y6975Z103 26-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports PICC Property and Casualty Co., Ltd. 02328 Y6975Z103 26-Jun-12 Mgmt Approve Profit Distribution Plan for the Year For For Ended Dec. 31, 2011 PICC Property and Casualty Co., Ltd. 02328 Y6975Z103 26-Jun-12 Mgmt Approve Directors' Fees for 2012 For For PICC Property and Casualty Co., Ltd. 02328 Y6975Z103 26-Jun-12 Mgmt Approve Supervisors' Fees for 2012 For For PICC Property and Casualty Co., Ltd. 02328 Y6975Z103 26-Jun-12 Mgmt Reappoint Ernst & Young as International For For Auditors and Ernst & Young Hua Ming as Domestic Auditors and Authorize Board to Fix Their Remuneration PICC Property and Casualty Co., Ltd. 02328 Y6975Z103 26-Jun-12 Mgmt Approve Issuance of Equity or Equity-Linked For Against Securities without Preemptive Rights Anritsu Corp. 6754 J01554104 27-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 10 Anritsu Corp. 6754 J01554104 27-Jun-12 Mgmt Elect Director Hashimoto, Hirokazu For For Anritsu Corp. 6754 J01554104 27-Jun-12 Mgmt Elect Director Tsukasa, Fumihiro For For Anritsu Corp. 6754 J01554104 27-Jun-12 Mgmt Elect Director Hosoda, Yasushi For For Anritsu Corp. 6754 J01554104 27-Jun-12 Mgmt Approve Annual Bonus Payment to Directors For For Anritsu Corp. 6754 J01554104 27-Jun-12 Mgmt Approve Stock Option Plan for Directors For For Anritsu Corp. 6754 J01554104 27-Jun-12 Mgmt Approve Stock Option Plan For For CTCI Corp. 9933 Y18229107 27-Jun-12 Mgmt Approve 2011 Business Operations Report For For and Financial Statements CTCI Corp. 9933 Y18229107 27-Jun-12 Mgmt Approve Plan on 2011 Profit Distribution For For CTCI Corp. 9933 Y18229107 27-Jun-12 Mgmt Approve to Amend Procedures Governing the For For Acquisition or Disposal of Assets Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Annual Report, Financial Statements, For For and Allocation of Income, Including Dividends of RUB 75 per Share Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Annual Report, Financial Statements, For For and Allocation of Income, Including Dividends of RUB 75 per Share Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Vagit Alekperov as Director None Against Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Vagit Alekperov as Director None Against Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Igor Belikov as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Igor Belikov as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Viktor Blazheyev as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Viktor Blazheyev as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Valery Grayfer as Director None Against Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Valery Grayfer as Director None Against Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Igor Ivanov as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Igor Ivanov as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Ravil Maganov as Director None Against Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Ravil Maganov as Director None Against Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Richard Matzke as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Richard Matzke as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Sergey Mikhaylov as Director None Against Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Sergey Mikhaylov as Director None Against Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Mark Mobius as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Mark Mobius as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Guglielmo Antonio Claudio Moscato as None For Director Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Guglielmo Antonio Claudio Moscato as None For Director Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Pictet Ivan as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Pictet Ivan as Director None For Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Aleksandr Shokhin as Director None Against Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Aleksandr Shokhin as Director None Against Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Mikhail Maksimov as Member of Audit For For Commission Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Mikhail Maksimov as Member of Audit For For Commission Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Vladimir Nikitenko as Member of Audit For For Commission Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Vladimir Nikitenko as Member of Audit For For Commission Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Aleksandr Surkov as Member of Audit For For Commission Lukoil OAO 677862104 27-Jun-12 Mgmt Elect Aleksandr Surkov as Member of Audit For For Commission Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Remuneration of Directors For For Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Remuneration of Directors For For Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Remuneration of Directors in Amount For For Established by 2011 AGM Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Remuneration of Directors in Amount For For Established by 2011 AGM Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Remuneration of Members of Audit For For Commission Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Remuneration of Members of Audit For For Commission Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Remuneration of Members of Audit For For Commission in Amount Established by 2011 AGM Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Remuneration of Members of Audit For For Commission in Amount Established by 2011 AGM Lukoil OAO 677862104 27-Jun-12 Mgmt Ratify ZAO KPMG as Auditor For For Lukoil OAO 677862104 27-Jun-12 Mgmt Ratify ZAO KPMG as Auditor For For Lukoil OAO 677862104 27-Jun-12 Mgmt Amend Charter For For Lukoil OAO 677862104 27-Jun-12 Mgmt Amend Charter For For Lukoil OAO 677862104 27-Jun-12 Mgmt Amend Regulations on General Meetings For For Lukoil OAO 677862104 27-Jun-12 Mgmt Amend Regulations on General Meetings For For Lukoil OAO 677862104 27-Jun-12 Mgmt Amend Regulations on Board of Directors For For Lukoil OAO 677862104 27-Jun-12 Mgmt Amend Regulations on Board of Directors For For Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Lukoil OAO 677862104 27-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Approve Report of Board of Directors for the For For Ltd. Year Ended Dec. 31, 2011 Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Approve Report of Supervisory Committee for For For Ltd. the Year Ended Dec. 31, 2011 Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Approve Annual Report and its Summary for For For Ltd. the Year Ended Dec. 31, 2011 Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Approve Financial Statements and Auditors For For Ltd. Report for the Year Ended Dec. 31, 2011 Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Approve Profit Distribution Plan for the Year For For Ltd. Ended Dec. 31, 2011 and the Distribution of Final Dividends Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reappoint Ernst & Young Hua Ming as the For For Ltd. PRC Auditors and Ernst & Young as the International Auditors of the Company, and Authorize Board to Fix Their Remuneration Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Ma Mingzhe as an Executive Director For For Ltd. Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Sun Jianyi as an Executive Director For For Ltd. Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Elect Ren Huichuan as an Executive Director For For Ltd. Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Yao Jason Bo as an Executive For For Ltd. Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Elect Ku Man as an Executive Director For For Ltd. Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Lin Lijun as a Non-Executive Director For For Ltd. Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Wong Tung Shun Peter as a Non- For For Ltd. Executive Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Ng Sing Yip as a Non-Executive For For Ltd. Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Li Zhe as a Non-Executive Director For For Ltd. Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Guo Limin as a Non-Executive For For Ltd. Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Fan Mingchun as a Non-Executive For For Ltd. Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Elect Cheng Siu Hong as a Non-Executive For For Ltd. Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Zhang Hongyi as an Independent For For Ltd. Non-Executive Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Chen Su as an Independent Non- For For Ltd. Executive Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Xia Liping as an Independent Non- For For Ltd. Executive Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Tang Yunwei as an Independent Non- For For Ltd. Executive Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Lee Ka Sze Carmelo as an For For Ltd. Independent Non-Executive Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Woo Ka Biu Jackson as an For For Ltd. Independent Non-Executive Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Elect Stephen Thomas Meldrum as an For For Ltd. Independent Non-Executive Director Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Gu Liji as an Independent Supervisor For For Ltd. Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Sun Fuxin as an Independent For For Ltd. Supervisor Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Reelect Peng Zhijian as an Independent For For Ltd. Supervisor Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Elect Lin Li as a Supervisor For For Ltd. Ping An Insurance (Group) Co. of China, 02318 Y69790106 27-Jun-12 Mgmt Approve Resolution Relating to Reviewing the For For Ltd. Continuing Connected Transactions Conducted Between Ping An Group and Connected Banks in the Ordinary and Usual Course of Business Sumitomo Warehouse Co. Ltd. 9303 J78013109 27-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 6 Sumitomo Warehouse Co. Ltd. 9303 J78013109 27-Jun-12 Mgmt Amend Articles To Reduce Directors' Term - For For Amend Business Lines Sumitomo Warehouse Co. Ltd. 9303 J78013109 27-Jun-12 Mgmt Elect Director Abe, Shoichi For For Sumitomo Warehouse Co. Ltd. 9303 J78013109 27-Jun-12 Mgmt Elect Director Hayakawa, Mikiichiro For For Sumitomo Warehouse Co. Ltd. 9303 J78013109 27-Jun-12 Mgmt Elect Director Wakita, Yuuji For For Sumitomo Warehouse Co. Ltd. 9303 J78013109 27-Jun-12 Mgmt Elect Director Nosho, Yoshifumi For For Sumitomo Warehouse Co. Ltd. 9303 J78013109 27-Jun-12 Mgmt Elect Director Yabuki, Osamu For For Sumitomo Warehouse Co. Ltd. 9303 J78013109 27-Jun-12 Mgmt Elect Director Matsui, Tatsuhiro For For Sumitomo Warehouse Co. Ltd. 9303 J78013109 27-Jun-12 Mgmt Elect Director Matsumoto, Kazuo For For Sumitomo Warehouse Co. Ltd. 9303 J78013109 27-Jun-12 Mgmt Appoint Statutory Auditor Mabuchi, Mutsuo For For Aoyama Trading Co. Ltd. 8219 J01722107 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 20 Aoyama Trading Co. Ltd. 8219 J01722107 28-Jun-12 Mgmt Appoint Statutory Auditor Uchibayashi, Seishi For For Aoyama Trading Co. Ltd. 8219 J01722107 28-Jun-12 Mgmt Appoint Statutory Auditor Ogi, Hiroshi For For Aoyama Trading Co. Ltd. 8219 J01722107 28-Jun-12 Mgmt Appoint Statutory Auditor Takegawa, Kiyoshi For For Aoyama Trading Co. Ltd. 8219 J01722107 28-Jun-12 Mgmt Approve Stock Option Plan For For Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Elect Director Ito, Ichiro For For Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Elect Director Fujiwara, Taketsugu For For Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Elect Director Fujiwara, Koji For For Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Elect Director Yoshida, Yasuyuki For For Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Elect Director Kobori, Hideki For For Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Elect Director Kobayashi, Hiroshi For For Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Elect Director Nakao, Masafumi For For Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Elect Director Kodama, Yukiharu For For Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Elect Director Ikeda, Morio For For Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Elect Director Ichino, Norio For For Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Appoint Alternate Statutory Auditor Kobayashi, For Against Koji Asahi Kasei Corp. 3407 J0242P110 28-Jun-12 Mgmt Approve Retirement Bonus Payment for For For Directors Aurora Oil and Gas Ltd. AUT Q0698D100 28-Jun-12 Mgmt Ratify Past Issuance of 33.8 Million Shares For For Aurora Oil and Gas Ltd. AUT Q0698D100 28-Jun-12 Mgmt Approve Issuance of Up to 500,000 Shares to For For Gren Schoch, a Director of the Company Aurora Oil and Gas Ltd. AUT Q0698D100 28-Jun-12 Mgmt Approve Issuance of Up to 400,000 Shares to For For Jonathan Stewart, a Director of the Company Aurora Oil and Gas Ltd. AUT Q0698D100 28-Jun-12 Mgmt Approve Issuance of Up to 100,000 Shares to For For William Molson, a Director of the Company Aurora Oil and Gas Ltd. AUT Q0698D100 28-Jun-12 Mgmt Approve Issuance of Up to 97,619 Shares to For For Alan Watson, a Director of the Company Aurora Oil and Gas Ltd. AUT Q0698D100 28-Jun-12 Mgmt Approve Issuance of Up to 40,000 Shares to For For Fiona Harris, a Director of the Company Central Glass Co. Ltd. 4044 J05502109 28-Jun-12 Mgmt Elect Director Sarasawa, Shuuichi For For Central Glass Co. Ltd. 4044 J05502109 28-Jun-12 Mgmt Elect Director Maruta, Masamichi For For Central Glass Co. Ltd. 4044 J05502109 28-Jun-12 Mgmt Elect Director Nakai, Hajime For For Central Glass Co. Ltd. 4044 J05502109 28-Jun-12 Mgmt Elect Director Mori, Tatsuya For For Central Glass Co. Ltd. 4044 J05502109 28-Jun-12 Mgmt Elect Director Takahara, Yoshiyuki For For Central Glass Co. Ltd. 4044 J05502109 28-Jun-12 Mgmt Elect Director Kato, Isamu For For Central Glass Co. Ltd. 4044 J05502109 28-Jun-12 Mgmt Elect Director Ayama, Takao For For Central Glass Co. Ltd. 4044 J05502109 28-Jun-12 Mgmt Elect Director Ogura, Motoyoshi For For Central Glass Co. Ltd. 4044 J05502109 28-Jun-12 Mgmt Elect Director Shimizu, Tadashi For For Central Glass Co. Ltd. 4044 J05502109 28-Jun-12 Mgmt Elect Director Yamamoto, Teiichi For For Central Glass Co. Ltd. 4044 J05502109 28-Jun-12 Mgmt Appoint Statutory Auditor Horimukai, Wataru For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Elect Director Takeuchi, Katsumi For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Elect Director Hojo, Masaki For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Elect Director Kobayashi, Fumio For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Elect Director Inohara, Mikio For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Elect Director Tanaka, Akio For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Elect Director Moriya, Susumu For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Elect Director Takeda, Hiroyoshi For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Elect Director Inoe, Masayoshi For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Elect Director Hiramoto, Takashi For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Elect Director Fujiki, Katsutoshi For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Elect Director Kashiwagi, Noboru For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Appoint Statutory Auditor Uchida, Harumichi For Against Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Appoint Statutory Auditor Kurosaka, Tatsujiro For For Daifuku Co. Ltd. 6383 J08988107 28-Jun-12 Mgmt Approve Takeover Defense Plan (Poison Pill) For Against Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 32 Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Okumura, Katsuhiko For Against Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Ina, Koichi For Against Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Mitsui, Masanori For For Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Takahashi, Masahiro For For Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Nomoto,Takashi For For Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Baba, Kenji For For Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Kaneko, Tatsuya For For Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Kitagawa, Naoto For For Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Sudirman Maman Rusdi For For Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Okano, Hiroshi For For Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Fukutsuka, Masahiro For For Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Mizutani, Makoto For For Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Elect Director Hori, Shinsuke For For Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Appoint Alternate Statutory Auditor Irie, For For Makoto Daihatsu Motor Co. Ltd. 7262 J09072117 28-Jun-12 Mgmt Approve Annual Bonus Payment to Directors For For and Statutory Auditors JFE Shoji Trade Corp. 8110 J2870F109 28-Jun-12 Mgmt Approve Allocation of Income, With a Final For For Dividend of JPY 5 JFE Shoji Trade Corp. 8110 J2870F109 28-Jun-12 Mgmt Approve Share Exchange Agreement with JFE For Against Holdings, Inc. Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 10 Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Elect Director Sugimoto, Naoe For For Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Elect Director Haruno, Shinji For For Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Elect Director Itagaki, Yasuyoshi For For Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Elect Director Sugiyama, Tsutomu For For Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Elect Director Suzuki, Minoru For For Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Elect Director Sugano, Minekazu For For Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Elect Director Sato, Kojun For For Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Elect Director Kanasugi, Motoyasu For For Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Elect Director Abe, Katsuhiro For For Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Appoint Statutory Auditor Urabe, Akihiro For For Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Appoint Statutory Auditor Fujisaki, Saburosuke For Against Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Appoint Alternate Statutory Auditor Ono, For For Takao Jaccs Co. Ltd. 8584 J26609107 28-Jun-12 Mgmt Approve Deep Discount Stock Option Plan For For KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Open Meeting KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Elect Meeting Chairman For For KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Acknowledge Proper Convening of Meeting KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Agenda of Meeting For For KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Receive Management Board Report on Company's Operations and Financial Statements KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Receive Management Board Proposal on Allocation of Income KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Receive Supervisory Board Report on Board's Review of Management Board Report on Company's Operations and Financial Statements KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Receive Supervisory Board Report on Company Standing KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Receive Supervisory Board Report on Board's Work KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Management Board Report on For For Company's Operations KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Financial Statements For For KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Allocation of Income For For KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Wojciech Kedzia For For (Management Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Maciej Tybura For For (Management Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Herbert Wirth For For (Management Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Franciszek Adamczyk For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Jozef Czyczerski For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Marcin Dyl (Supervisory For For Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Leszek Hajdacki For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Lech Jaron For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Arkadiusz Kawecki For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Jacek Kucinski For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Ryszard Kurek For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Maciej Laganowski For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Pawel Markowski For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Marek Panfil For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Jan Rymarczyk For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Discharge of Marzenna Weresa For For (Supervisory Board Member) KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Receive Management Board Report on Group's Operations and Consolidated Financial Statements KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Receive Supervisory Board Report Management Board Report on Group's Operations and Consolidated Financial Statements KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Management Board Report on For For Group's Operations KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Approve Consolidated Financial Statements For For KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Recall Three Supervisory Board Members For For KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Amend Statute Re: Corporate Purpose For For KGHM Polska Miedz S.A. KGH X45213109 28-Jun-12 Mgmt Close Meeting Konami Corp. 9766 J35996107 28-Jun-12 Mgmt Elect Director Kozuki, Kagemasa For For Konami Corp. 9766 J35996107 28-Jun-12 Mgmt Elect Director Kozuki, Takuya For For Konami Corp. 9766 J35996107 28-Jun-12 Mgmt Elect Director Higashio, Kimihiko For For Konami Corp. 9766 J35996107 28-Jun-12 Mgmt Elect Director Yamaguchi, Noriaki For For Konami Corp. 9766 J35996107 28-Jun-12 Mgmt Elect Director Godai, Tomokazu For For Konami Corp. 9766 J35996107 28-Jun-12 Mgmt Elect Director Mizuno, Hiroyuki For For Konami Corp. 9766 J35996107 28-Jun-12 Mgmt Elect Director Gemma, Akira For For Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Approve First and Final Dividend of MYR 0.11 For For Per Share Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Approve Remuneration of Directors For For Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Elect Lim Kiu Hock as Director For For Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Elect Loh Kok Leong as Director For For Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Approve Deloitte KassimChan as Auditors and For For Authorize Board to Fix Their Remuneration Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Elect Yaacob Bin Mat Zain as Director For For Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Approve Issuance of Equity or Equity-Linked For For Securities without Preemptive Rights Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Approve Implementation of Shareholders' For For Mandate for Recurrent Related Party Transactions as Specified in Section 2.3.1 (a) and (b) of the Circular to Shareholders Dated June 5, 2012 Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Approve Implementation of Shareholders' For For Mandate for Recurrent Related Party Transactions as Specified in Section 2.3.1 (c) of the Circular to Shareholders Dated June 5, 2012 Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Approve Share Repurchase Program For For Mah Sing Group Bhd. MAHSING Y5418R108 28-Jun-12 Mgmt Amend Articles of Association For For Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Shimomura, Setsuhiro For For Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Yamanishi, Kenichiro For For Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Saito, Masanori For For Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Yoshimatsu, Hiroki For For Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Hashimoto, Noritomo For For Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Fujimoto, Ryosuke For For Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Okuma, Nobuyuki For For Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Murayama, Hiroyoshi For For Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Sasaki, Mikio For Against Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Miki, Shigemitsu For Against Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Makino, Fujiatsu For For Mitsubishi Electric Corp. 6503 J43873116 28-Jun-12 Mgmt Elect Director Yabunaka, Mitoji For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 6 for Ordinary Shares Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Okihara, Takamune For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Okauchi, Kinya For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Nagayasu, Katsunori For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Tanaka, Masaaki For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Yuuki, Taihei For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Hamakawa, Ichiro For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Kagawa, Akihiko For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Toyoizumi, Toshiro For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Hirano, Nobuyuki For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Teraoka, Shunsuke For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Wakabayashi, Tatsuo For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Araki, Saburo For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Noguchi, Hiroyuki For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Tokunari, Muneaki For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Araki, Ryuuji For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Watanabe, Kazuhiro For For Mitsubishi UFJ Financial Group 8306 J44497105 28-Jun-12 Mgmt Elect Director Otoshi, Takuma For For Mitsui Fudosan Co. Ltd. 8801 J4509L101 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 11 Mitsui Fudosan Co. Ltd. 8801 J4509L101 28-Jun-12 Mgmt Appoint Statutory Auditor Nishiyama, Koichi For For Mitsui Fudosan Co. Ltd. 8801 J4509L101 28-Jun-12 Mgmt Appoint Statutory Auditor Hasegawa, Toshiaki For For Mitsui Fudosan Co. Ltd. 8801 J4509L101 28-Jun-12 Mgmt Approve Annual Bonus Payment to Directors For For Murata Manufacturing Co. Ltd. 6981 J46840104 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 50 Murata Manufacturing Co. Ltd. 6981 J46840104 28-Jun-12 Mgmt Elect Director Fujita, Yoshitaka For For Murata Manufacturing Co. Ltd. 6981 J46840104 28-Jun-12 Mgmt Elect Director Yoshihara, Hiroaki For For Murata Manufacturing Co. Ltd. 6981 J46840104 28-Jun-12 Mgmt Appoint Statutory Auditor Nakanishi, Shizuo For For Murata Manufacturing Co. Ltd. 6981 J46840104 28-Jun-12 Mgmt Appoint Statutory Auditor Nishikawa, Kazuto For For Musashino Bank Ltd. 8336 J46883104 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 40 Musashino Bank Ltd. 8336 J46883104 28-Jun-12 Mgmt Amend Articles To Authorize Public For For Announcements in Electronic Format Musashino Bank Ltd. 8336 J46883104 28-Jun-12 Mgmt Elect Director Inaba, Kenichiro For For Musashino Bank Ltd. 8336 J46883104 28-Jun-12 Mgmt Elect Director Akagi, Koichi For For Musashino Bank Ltd. 8336 J46883104 28-Jun-12 Mgmt Appoint Statutory Auditor Fukazawa, Nobuhiro For For Musashino Bank Ltd. 8336 J46883104 28-Jun-12 Mgmt Appoint Statutory Auditor Shimizu, Hidemi For For Nihon Unisys Ltd. 8056 J51097103 28-Jun-12 Mgmt Elect Director Kurokawa, Shigeru For For Nihon Unisys Ltd. 8056 J51097103 28-Jun-12 Mgmt Elect Director Kado, Yasushi For For Nihon Unisys Ltd. 8056 J51097103 28-Jun-12 Mgmt Elect Director Hiraoka, Akiyoshi For For Nihon Unisys Ltd. 8056 J51097103 28-Jun-12 Mgmt Elect Director Tatsuno, Ryuuji For For Nihon Unisys Ltd. 8056 J51097103 28-Jun-12 Mgmt Elect Director Takahashi, Osamu For For Nihon Unisys Ltd. 8056 J51097103 28-Jun-12 Mgmt Elect Director Mukai, Susumu For For Nihon Unisys Ltd. 8056 J51097103 28-Jun-12 Mgmt Elect Director Akikawa, Kenji For For Nihon Unisys Ltd. 8056 J51097103 28-Jun-12 Mgmt Elect Director Shibuta, Junichi For For Nihon Unisys Ltd. 8056 J51097103 28-Jun-12 Mgmt Appoint Statutory Auditor Hara, Kazuhiro For For Nihon Unisys Ltd. 8056 J51097103 28-Jun-12 Mgmt Approve Deep Discount Stock Option Plan for For For Directors Nihon Unisys Ltd. 8056 J51097103 28-Jun-12 Mgmt Approve Deep Discount Stock Option Plan For For Oki Electric Industry Co. Ltd. 6703 J60772100 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 44,047 for Class A Preferred Shares, and with No Final Dividend for Ordinary Shares Oki Electric Industry Co. Ltd. 6703 J60772100 28-Jun-12 Mgmt Elect Director Sato, Naoki For For Oki Electric Industry Co. Ltd. 6703 J60772100 28-Jun-12 Mgmt Elect Director Yano, Sei For For Oki Electric Industry Co. Ltd. 6703 J60772100 28-Jun-12 Mgmt Elect Director Hiramoto, Takao For For Oki Electric Industry Co. Ltd. 6703 J60772100 28-Jun-12 Mgmt Elect Director Ishiyama, Takuma For For Oki Electric Industry Co. Ltd. 6703 J60772100 28-Jun-12 Mgmt Appoint Statutory Auditor Hamaguchi, Kuninori For For Oki Electric Industry Co. Ltd. 6703 J60772100 28-Jun-12 Mgmt Appoint Statutory Auditor Yoshida, Kaoru For Against Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 35 Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Elect Director Furukawa, Kunihisa For For Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Elect Director Ogawa, Hirotaka For For Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Elect Director Masuda, Jun For For Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Elect Director Ohashi, Futoshi For For Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Elect Director Okimoto, Koichi For For Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Elect Director Kobayashi, Hiroyuki For For Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Elect Director Yokoyama, Hiroshi For For Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Elect Director Hosokawa, Kenji For For Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Elect Director Yamamoto, Hiroshi For For Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Elect Director Iwamoto, Kaoru For For Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Elect Director Wada, Yoshiaki For For Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Appoint Alternate Statutory Auditor Hayashi, For For Hiroshi Ship Healthcare Holdings Inc 3360 J7T445100 28-Jun-12 Mgmt Approve Adjustment to Aggregate For For Compensation Ceiling for Directors Sumitomo Mitsui Financial Group, Inc. 8316 J7771X109 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 50 Sumitomo Mitsui Financial Group, Inc. 8316 J7771X109 28-Jun-12 Mgmt Elect Director Miyata, Koichi For For Sumitomo Mitsui Financial Group, Inc. 8316 J7771X109 28-Jun-12 Mgmt Elect Director Kurumatani, Nobuaki For For Sumitomo Mitsui Financial Group, Inc. 8316 J7771X109 28-Jun-12 Mgmt Elect Director Yokoyama, Yoshinori For For Sumitomo Mitsui Financial Group, Inc. 8316 J7771X109 28-Jun-12 Mgmt Appoint Statutory Auditor Yamaguchi, Yoji For For Sumitomo Mitsui Financial Group, Inc. 8316 J7771X109 28-Jun-12 Mgmt Appoint Statutory Auditor Tsuruta, Rokuro For For Sumitomo Osaka Cement Co. Ltd. 5232 J77734101 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 4 Sumitomo Osaka Cement Co. Ltd. 5232 J77734101 28-Jun-12 Mgmt Elect Director Sekine, Fukuichi For For Sumitomo Osaka Cement Co. Ltd. 5232 J77734101 28-Jun-12 Mgmt Elect Director Katsura, Tomoyuki For For Sumitomo Osaka Cement Co. Ltd. 5232 J77734101 28-Jun-12 Mgmt Elect Director Nakao, Masafumi For For Sumitomo Osaka Cement Co. Ltd. 5232 J77734101 28-Jun-12 Mgmt Elect Director Fujisue, Akira For For Sumitomo Osaka Cement Co. Ltd. 5232 J77734101 28-Jun-12 Mgmt Elect Director Inokawa, Hisashi For For Sumitomo Osaka Cement Co. Ltd. 5232 J77734101 28-Jun-12 Mgmt Elect Director Mukai, Katsuji For For Sumitomo Osaka Cement Co. Ltd. 5232 J77734101 28-Jun-12 Mgmt Elect Director Suga, Yuushi For For Sumitomo Osaka Cement Co. Ltd. 5232 J77734101 28-Jun-12 Mgmt Elect Director Saida, Kunitaro For For Sumitomo Osaka Cement Co. Ltd. 5232 J77734101 28-Jun-12 Mgmt Appoint Statutory Auditor Muramatsu, Ryuuji For For Sumitomo Osaka Cement Co. Ltd. 5232 J77734101 28-Jun-12 Mgmt Appoint Statutory Auditor Suzuki, Kazuo For Against Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 8 Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Suzuki, Osamu For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Tamura, Minoru For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Honda, Osamu For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Suzuki, Toshihiro For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Harayama, Yasuhito For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Nakanishi, Shinzo For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Sugimoto, Toyokazu For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Atsumi, Masanori For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Aizawa, Naoki For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Mochizuki, Eiji For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Iguchi, Masakazu For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Elect Director Tanino, Sakutaro For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Appoint Statutory Auditor Kamimura, Tamotsu For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Appoint Statutory Auditor Nakamura, Kunio For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Appoint Statutory Auditor Ishizuka, Shin For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Appoint Statutory Auditor Osuka, Masataka For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Appoint Statutory Auditor Tanaka, Norio For For Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Approve Annual Bonus Payment to Directors For For and Statutory Auditors Suzuki Motor Corp. 7269 J78529138 28-Jun-12 Mgmt Approve Deep Discount Stock Option Plan For For Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Amend Articles To Increase Maximum Board For For Size Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Elect Director Hiratsuka, Takashi For For Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Elect Director Takahashi, Toru For For Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Elect Director Kato, Yukio For For Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Elect Director Sekine, Shoichi For For Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Elect Director Mitsutomi, Tsutomu For For Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Elect Director Aoki, Yutaka For For Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Elect Director Yoshida, Masahiro For For Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Elect Director Nojiri, Jo For For Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Appoint Statutory Auditor Inomata, Masanori For For Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Appoint Statutory Auditor Kato, Yuuji For Against Taihei Dengyo Kaisha Ltd. 1968 J79088100 28-Jun-12 Mgmt Appoint Alternate Statutory Auditor Asako, For For Masaaki Xebio Co. Ltd. 8281 J95204103 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 15 Xebio Co. Ltd. 8281 J95204103 28-Jun-12 Mgmt Amend Articles To Clarify Terms of Alternate For For Statutory Auditors Xebio Co. Ltd. 8281 J95204103 28-Jun-12 Mgmt Elect Director Morohashi, Tomoyoshi For For Xebio Co. Ltd. 8281 J95204103 28-Jun-12 Mgmt Elect Director Kitazawa, Takeshi For For Xebio Co. Ltd. 8281 J95204103 28-Jun-12 Mgmt Elect Director Otaki, Hideo For For Xebio Co. Ltd. 8281 J95204103 28-Jun-12 Mgmt Elect Director Yashiro, Masatake For For Xebio Co. Ltd. 8281 J95204103 28-Jun-12 Mgmt Elect Director Ishiwata, Gaku For For Xebio Co. Ltd. 8281 J95204103 28-Jun-12 Mgmt Appoint Statutory Auditor Kato, Norihiro For For Xebio Co. Ltd. 8281 J95204103 28-Jun-12 Mgmt Appoint Alternate Statutory Auditor Yoshida, For For Koichi Xebio Co. Ltd. 8281 J95204103 28-Jun-12 Mgmt Approve Stock Option Plan For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Approve Allocation of Income, with a Final For For Dividend of JPY 6 Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Elect Director Furukawa, Naozumi For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Elect Director Tanaka, Kimiaki For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Elect Director Fushimi, Yoshimasa For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Elect Director Oshima, Masayoshi For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Elect Director Minami, Tadayuki For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Elect Director Arakawa, Kohei For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Elect Director Takegami, Hiroshi For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Elect Director Ito, Haruo For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Elect Director Hasegawa, Jun For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Elect Director Hirakawa, Hiroyuki For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Elect Director Ito, Kei For For Zeon Corp. 4205 J9886P104 28-Jun-12 Mgmt Appoint Statutory Auditor Fujita, Yuzuru For Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Annual Report For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Annual Report For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Annual Report For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Annual Report For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Financial Statements For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Financial Statements For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Financial Statements For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Financial Statements For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Allocation of Income For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Allocation of Income For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Allocation of Income For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Allocation of Income For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Terms of Allocation of Dividends For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Terms of Allocation of Dividends For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Terms of Allocation of Dividends For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Terms of Allocation of Dividends For For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Ratify ZAO PricewaterhouseCoopers as For For Auditor Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Ratify ZAO PricewaterhouseCoopers as For For Auditor Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Ratify ZAO PricewaterhouseCoopers as For For Auditor Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Ratify ZAO PricewaterhouseCoopers as For For Auditor Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Remuneration of Directors For Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Remuneration of Directors For Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Remuneration of Directors For Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Remuneration of Directors For Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Remuneration of Members of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Remuneration of Members of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Remuneration of Members of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Remuneration of Members of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For AB Rossiya Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For AB Rossiya Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For AB Rossiya Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For AB Rossiya Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For AB Rossiya Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For AB Rossiya Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For AB Rossiya Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For AB Rossiya Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreements on Insurance of Gazprom's Employees Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreements on Insurance of Gazprom's Employees Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreements on Insurance of Gazprom's Employees Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreements on Insurance of Gazprom's Employees Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Guarantee Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Guarantee Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Guarantee Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Guarantee Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Guarantee Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Guarantee Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Guarantee Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Guarantee Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: Agreements on Temporary Possession and Use of Pipeline Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: Agreements on Temporary Possession and Use of Pipeline Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: Agreements on Temporary Possession and Use of Pipeline Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: Agreements on Temporary Possession and Use of Pipeline Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreements on Temporary Possession and Use of Railway Stations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreements on Temporary Possession and Use of Railway Stations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreements on Temporary Possession and Use of Railway Stations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreements on Temporary Possession and Use of Railway Stations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For DOAO Tsentrenergogaz Re: Agreement on Temporary Possession and Use of Building and Equipment Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For DOAO Tsentrenergogaz Re: Agreement on Temporary Possession and Use of Building and Equipment Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For DOAO Tsentrenergogaz Re: Agreement on Temporary Possession and Use of Building and Equipment Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For DOAO Tsentrenergogaz Re: Agreement on Temporary Possession and Use of Building and Equipment Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tsentrgaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tsentrgaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tsentrgaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tsentrgaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neftekhim Salavat Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neftekhim Salavat Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neftekhim Salavat Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neftekhim Salavat Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Rosselkhozbank Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Rosselkhozbank Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Rosselkhozbank Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Rosselkhozbank Re: Loan Facility Agreement Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Export Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Export Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Export Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Export Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Communications Installation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Communications Installation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Communications Installation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Communications Installation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Telecom Re: Agreement on Temporary Possession and Use of Communications Facilities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Telecom Re: Agreement on Temporary Possession and Use of Communications Facilities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Telecom Re: Agreement on Temporary Possession and Use of Communications Facilities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Telecom Re: Agreement on Temporary Possession and Use of Communications Facilities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: Agreement on Temporary Possession and Use of Gas Distribution System Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: Agreement on Temporary Possession and Use of Gas Distribution System Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: Agreement on Temporary Possession and Use of Gas Distribution System Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: Agreement on Temporary Possession and Use of Gas Distribution System Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transactions with For For OOO Gazprom Investoproekt: Re: Provision ofConsulting Services Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transactions with For For OOO Gazprom Investoproekt: Re: Provision of Consulting Services Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transactions with For For OOO Gazprom Investoproekt: Re: Provision of Consulting Services Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transactions with For For OOO Gazprom Investoproekt: Re: Provision of Consulting Services Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Export Re: Agreement on Sale of Commercial Products Owned by Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Export Re: Agreement on Sale of Commercial Products Owned by Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Export Re: Agreement on Sale of Commercial Products Owned by Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Export Re: Agreement on Sale of Commercial Products Owned by Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Northgas Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Northgas Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Northgas Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Northgas Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Severneftegazprom Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Severneftegazprom Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Severneftegazprom Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Severneftegazprom Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tomskgazprom Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tomskgazprom Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tomskgazprom Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tomskgazprom Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Guarantees to Customs Authorities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Guarantees to Customs Authorities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Guarantees to Customs Authorities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprombank Re: Agreements on Guarantees to Customs Authorities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Declaration for Customs Purposes Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with UAB For For Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with UAB For For Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with UAB For For Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with UAB For For Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with a/s For For Latvijas Gaze Re: Agreement on Purchase of Gas, Arranging of Injection, and Storage of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with a/s For For Latvijas Gaze Re: Agreement on Purchase of Gas, Arranging of Injection, and Storage of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with a/s For For Latvijas Gaze Re: Agreement on Purchase of Gas, Arranging of Injection, and Storage of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with a/s For For Latvijas Gaze Re: Agreement on Purchase of Gas, Arranging of Injection, and Storage of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with AB For For Lietuvos Dujos Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with AB For For Lietuvos Dujos Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with AB For For Lietuvos Dujos Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with AB For For Lietuvos Dujos Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For MoldovaGaz SA Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For MoldovaGaz SA Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For MoldovaGaz SA Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For MoldovaGaz SA Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For KazRosGaz LLP Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For KazRosGaz LLP Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For KazRosGaz LLP Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For KazRosGaz LLP Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: Agreement on Purchase and Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For GAZPROM Germania GmbH Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For GAZPROM Germania GmbH Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For GAZPROM Germania GmbH Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For GAZPROM Germania GmbH Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Start- Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Start- Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Start- Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Start- Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Space Systems Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Space Systems Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Space Systems Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Space Systems Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Telecom Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Telecom Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Telecom Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Telecom Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Gazprom Invest Yug Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromtrans Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Rosselkhozbank Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Rosselkhozbank Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Rosselkhozbank Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Rosselkhozbank Re: Deposit Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Tsentrremont Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tsentrgaz Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tsentrgaz Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tsentrgaz Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Tsentrgaz Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Komplektatsia Re: Agreement on Provision of Services Related to Supplies of Well Repair Equipment for Gazprom's Specialized Subsidiaries Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Komplektatsia Re: Agreement on Provision of Services Related to Supplies of Well Repair Equipment for Gazprom's Specialized Subsidiaries Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Komplektatsia Re: Agreement on Provision of Services Related to Supplies of Well Repair Equipment for Gazprom's Specialized Subsidiaries Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Komplektatsia Re: Agreement on Provision of Services Related to Supplies of Well Repair Equipment for Gazprom's Specialized Subsidiaries Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with ZAO For For Yamalgazinvest Re: Agreement on Investment Projects Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Monitoring of Gas Facilities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Monitoring of Gas Facilities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Monitoring of Gas Facilities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Monitoring of Gas Facilities Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance of Gazprom's Employees Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance of Gazprom's Employees Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance of Gazprom's Employees Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance of Gazprom's Employees Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance in Connection with Customs Operations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance in Connection with Customs Operations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance in Connection with Customs Operations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance in Connection with Customs Operations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance of Transportation Vehicles Owned By Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance of Transportation Vehicles Owned By Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance of Transportation Vehicles Owned By Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For SOGAZ Re: Agreement on Insurance of Transportation Vehicles Owned By Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Provision of Services on Production of Reference Book in Legislative and Other Legal Regulation of Gas Distribution Operations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Provision of Services on Production of Reference Book in Legislative and Other Legal Regulation of Gas Distribution Operations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Provision of Services on Production of Reference Book in Legislative and Other Legal Regulation of Gas Distribution Operations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Provision of Services on Production of Reference Book in Legislative and Other Legal Regulation of Gas Distribution Operations Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Multiple Parties Re: Agreements on Arranging Stocktaking of Property Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Multiple Parties Re: Agreements on Arranging Stocktaking of Property Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Multiple Parties Re: Agreements on Arranging Stocktaking of Property Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Multiple Parties Re: Agreements on Arranging Stocktaking of Property Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Cost Analysis of Design and Surveying Works for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Cost Analysis of Design and Surveying Works for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Cost Analysis of Design and Surveying Works for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Cost Analysis of Design and Surveying Works for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Provision of Services Regarding Conversion of Russian Federation's Regions to Use of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Provision of Services Regarding Conversion of Russian Federation's Regions to Use of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Provision of Services Regarding Conversion of Russian Federation's Regions to Use of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Provision of Services Regarding Conversion of Russian Federation's Regions to Use of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Maintaining Information Portal for Office for Conversion to Gas Services and Gas Uses Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Maintaining Information Portal for Office for Conversion to Gas Services and Gas Uses Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Maintaining Information Portal for Office for Conversion to Gas Services and Gas Uses Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Promgaz Re: Agreement on Maintaining Information Portal for Office for Conversion to Gas Services and Gas Uses Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Gazprom EP International B.V. Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Gazprom EP International B.V. Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Gazprom EP International B.V. Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Gazprom EP International B.V. Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: Agreement on Organization and Conduct of Conference on Distribution and Consumption of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: Agreement on Organization and Conduct of Conference on Distribution and Consumption of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: Agreement on Organization and Conduct of Conference on Distribution and Consumption of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: Agreement on Organization and Conduct of Conference on Distribution and Consumption of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Beltransgaz Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromvyet, OOO Gaz-Oil, ZAO Yamalgazinvest, and Gazpromipoteka Foundation Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromvyet, OOO Gaz-Oil, ZAO Yamalgazinvest, and Gazpromipoteka Foundation Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromvyet, OOO Gaz-Oil, ZAO Yamalgazinvest, and Gazpromipoteka Foundation Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazpromvyet, OOO Gaz-Oil, ZAO Yamalgazinvest, and Gazpromipoteka Foundation Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazenergoset Re: Agreement on Temporary Possession and Use of Special Equipment Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazenergoset Re: Agreement on Temporary Possession and Use of Special Equipment Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazenergoset Re: Agreement on Temporary Possession and Use of Special Equipment Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazenergoset Re: Agreement on Temporary Possession and Use of Special Equipment Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Gazoraspredeleniye Re: License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Societe Generale Re: Guarantee Agreement for Securing Obligations of OOO Gazprom Export Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Societe Generale Re: Guarantee Agreement for Securing Obligations of OOO Gazprom Export Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Societe Generale Re: Guarantee Agreement for Securing Obligations of OOO Gazprom Export Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with For For Societe Generale Re: Guarantee Agreement for Securing Obligations of OOO Gazprom Export Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with State For For Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with State For For Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with State For For Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with State For For Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OAO For For NOVATEK Re: Agreement on Transportation of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Approve Related-Party Transaction with OOO For For Gazprom Mezhregiongaz Re: Agreement on Delivery of Gas Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Andrey Akimov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Andrey Akimov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Andrey Akimov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Andrey Akimov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Farit Gazizullin as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Farit Gazizullin as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Farit Gazizullin as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Farit Gazizullin as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Viktor Zubkov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Viktor Zubkov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Viktor Zubkov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Viktor Zubkov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Elena Karpel as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Elena Karpel as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Elena Karpel as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Elena Karpel as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Timur Kulibayev as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Timur Kulibayev as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Timur Kulibayev as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Timur Kulibayev as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vitaliy Markelov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vitaliy Markelov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vitaliy Markelov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vitaliy Markelov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Viktor Martynov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Viktor Martynov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Viktor Martynov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Viktor Martynov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vladimir Mau as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vladimir Mau as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vladimir Mau as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vladimir Mau as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksey Miller as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksey Miller as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksey Miller as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksey Miller as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Valery Musin as Director None For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Valery Musin as Director None For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Valery Musin as Director None For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Valery Musin as Director None For Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Mikhail Sereda as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Mikhail Sereda as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Mikhail Sereda as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Mikhail Sereda as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Igor Yusufov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Igor Yusufov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Igor Yusufov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Igor Yusufov as Director None Against Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Dmitry Arkhipov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Dmitry Arkhipov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Dmitry Arkhipov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Dmitry Arkhipov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Andrey Belobrov as Member of Audit For Do Not Vote Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Andrey Belobrov as Member of Audit For Against Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Andrey Belobrov as Member of Audit For Against Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Andrey Belobrov as Member of Audit For Against Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vadim Bikulov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vadim Bikulov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vadim Bikulov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Vadim Bikulov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksey Mironov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksey Mironov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksey Mironov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksey Mironov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Lidiya Morozova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Lidiya Morozova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Lidiya Morozova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Lidiya Morozova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Anna Nesterova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Anna Nesterova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Anna Nesterova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Anna Nesterova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Georgiy Nozadze as Member of Audit For Do Not Vote Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Georgiy Nozadze as Member of Audit For Against Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Georgiy Nozadze as Member of Audit For Against Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Georgiy Nozadze as Member of Audit For Against Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Yuriy Nosov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Yuriy Nosov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Yuriy Nosov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Yuriy Nosov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Karen Oganyan as Members of Audit For Against Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Karen Oganyan as Members of Audit For Against Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Karen Oganyan as Members of Audit For Against Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Karen Oganyan as Members of Audit For Against Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Maria Tikhonova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Maria Tikhonova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Maria Tikhonova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Maria Tikhonova as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksandr Yugov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksandr Yugov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksandr Yugov as Member of Audit For For Commission Gazprom OAO GAZP 368287207 29-Jun-12 Mgmt Elect Aleksandr Yugov as Member of Audit For For Commission Tata Consultancy Services Ltd. 532540 Y85279100 29-Jun-12 Mgmt Accept Financial Statements and Statutory For For Reports Tata Consultancy Services Ltd. 532540 Y85279100 29-Jun-12 Mgmt Confirm Interim Dividends of INR 9.00 Per For For Equity Share, Final Dividend of INR 8.00 Per Equity Share, and Special Dividend of INR 8.00 Per Equity Share Tata Consultancy Services Ltd. 532540 Y85279100 29-Jun-12 Mgmt Approve Dividend on Redeemable Preference For For Shares of INR 0.22 Per Share Tata Consultancy Services Ltd. 532540 Y85279100 29-Jun-12 Mgmt Reelect C.M. Christensen as Director For For Tata Consultancy Services Ltd. 532540 Y85279100 29-Jun-12 Mgmt Reelect R. Sommer as Director For For Tata Consultancy Services Ltd. 532540 Y85279100 29-Jun-12 Mgmt Reelect S. Ramadorai as Director For For Tata Consultancy Services Ltd. 532540 Y85279100 29-Jun-12 Mgmt Approve Vacancy on the Board of Directors For For Resulting from the Retirement of L.M. Cha Tata Consultancy Services Ltd. 532540 Y85279100 29-Jun-12 Mgmt Approve Deloitte Haskins & Sells as Auditors For For and Authorize Board to Fix Their Remuneration Tata Consultancy Services Ltd. 532540 Y85279100 29-Jun-12 Mgmt Elect O.P. Bhatt as Director For For Tata Consultancy Services Ltd. 532540 Y85279100 29-Jun-12 Mgmt Elect C. Mistry as Director For For Tata Consultancy Services Ltd. 532540 Y85279100 29-Jun-12 Mgmt Approve Branch Auditors and Authorize Board For For to Fix Their Remuneration Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Approve Meeting Procedures For For Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Approve Annual Report and Financial For For Statements Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Approve Allocation of Income and Dividends For For of RUB 0.28 per Share Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Fix Number of Directors to 13 Members For For Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Natalia Demeshkina as Member of Audit For For Commission Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Aleksey Krupkin as Member of Audit For For Commission Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Yekaterina Kuznetsova as Member of For For Audit Commission Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Aleksandr Goncharuk as Director None Against Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Brian Dickie as Director None For Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Vladimir Yevtushenkov as Director None Against Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Dmitry Zubov as Director None Against Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Vyacheslav Kopiev as Director None Against Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Robert Kocharyan as Director None For Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Jeannot Krecke as Director None For Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Roger Munnings as Director None For Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Evgeny Novitsky as Director None Against Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Marc Holtzmann as Director None For Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Serge Tchuruk as Director None For Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect Mikhail Shamoilin as Director None Against Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Elect David Yakobashvili as Director None For Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Ratify ZAO BDO as Auditor for Russian For For Accounting Standards Compliance Sistema JSFC AFKS 48122U204 30-Jun-12 Mgmt Ratify ZAO Deloitte and Touche CIS as For For Auditor for US GAAP Compliance Principal Funds, Inc. – Diversified Real Asset Fund Sub- Advisor: BlackRock Financial Management, Inc. Vote Summary Report July 1, 2011- June 30, 2012 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 07/01/11 - 06/30/12 No proxies were voted during this time period Principal Funds, Inc. – Diversified Real Asset Fund Sub-Advisor: Brookfield Investment Management Inc. Abertis Infraestructuras S.A Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted ABE 27-Mar-12 Spain E0003D111 Annual 20-Mar-12 115,600 CUSIP: E0003D111 ISIN: ES0111845014 SEDOL: Proxy Level: N/A Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction Annual Meeting Mgmt 1 Approve Financial Statements, Allocation of Income and Mgmt For For For Distribution of Dividend of EUR 1.33 Per Share, and Discharge Directors 2 Authorize Increase in Capital Charged to Reserves for 1:20 Mgmt For For For Bonus Issue 3 Approve Company's Corporate Web Site Mgmt For For For 4 Amend Articles Mgmt For For For 5 Amend General Meeting Regulations Mgmt For For For 6 Receive Amendments to Board of Directors' Regulations Mgmt 7 Approve Stock-for-Salary/Bonus Plan Mgmt For For For 8 Appoint Deloitte as Auditors Mgmt For For For 9 Advisory Vote on Remuneration Report Mgmt For Against Against 10 Authorize Board to Ratify and Execute Approved Resolutions Mgmt For For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 115,600 115,600 Totals: Provident Energy Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted PVE 27-Mar-12 Canada 74386V100 Special 14-Feb-12 41,200 CUSIP: 74386V100 ISIN: CA74386V1004 SEDOL: B66M3X5 Proxy Level: 5 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Approve Acquisition by Pembina Pipeline Corporation Mgmt For For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 41,200 41,200 Totals: Vote Summary Report Report was run from: 1 /1/12 to 6/30/12 SES SA Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted SESG 05-Apr-12 Luxembourg L8300G135 Annual 22-Mar-12 63,800 CUSIP: N/A ISIN: LU0088087324 SEDOL: B00ZQQ2 Proxy Level: N/A Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction Annual Meeting Mgmt 1 Attendance List, Quorum, and Adoption of Agenda Mgmt 2 Appoint One Secretary and Two Meeting Scrutineers Mgmt 3 Receive Board's 2011 Activities Report Mgmt 4 Receive Explanations on Main Developments during 2011 and Mgmt Perspectives 5 Receive Information on 2011 Financial Results Mgmt 6 Receive Auditors' Report Mgmt 7 Accept Consolidated and Individual Financial Statements Mgmt For For For 8 Approve Allocation of Income and Dividends of EUR 0.88 per Mgmt For For For Class A Share 9 Approve Standard Accounting Transfers Mgmt For For For 10 Approve Discharge of Directors Mgmt For For For 11 Approve Discharge of Auditors Mgmt For For For 12 Approve Ernst & Young as Auditors and Authorize Board to Mgmt For For For Fix Their Remuneration 13 Approve Share Repurchase Program Mgmt For For For 14a1 Reelect Hadelin de Liedekerke Beaufort as A Director Mgmt For For For 14a2 Elect Conny Kullman as A Director Mgmt For For For 14a3 Elect Miriam Meckel as A Director Mgmt For For For 14a4 Reelect Marc Speeckaert as A Director Mgmt For For For 14b1 Reelect Serge Allegrezza as B Director Mgmt For For For 14b2 Reelect Victor Rod as B Director Mgmt For For For 15 Approve Remuneration of Directors Mgmt For For For 16 Transact Other Business (Non-Voting) Mgmt Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 63,800 63,800 Totals: Vote Summary Report Report was run from: 1 /1/12 to 6/30/12 SES SA Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted SESG 05-Apr-12 Luxembourg L8300G135 Special 22-Mar-12 63,800 CUSIP: N/A ISIN: LU0088087324 SEDOL: B00ZQQ2 Proxy Level: N/A Meeting ID: Vote Voting olicy: ISS Proponent Mgmt Rec ISS Rec Instruction Special Meeting Mgmt 1 Attendance List, Quorum, and Adoption of Agenda Mgmt 2 Appoint One Secretary and Two Meeting Scrutineers Mgmt 3 Amend Articles Re: Implementation of Shareholder Rights Mgmt For For For Directive 4 Authorize Issuance of Equity or Equity-Linked Securities Mgmt For For For without Preemptive Rights 5 Transact Other Business (Non-Voting) Mgmt Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 63,800 63,800 Totals: Atlantia SPA Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted ATL 23-Apr-12 Italy T05404107 Annual/Special 12-Apr-12 137,600 CUSIP: T05404107 ISIN: IT0003506190 SEDOL: Proxy Level: N/A Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction Ordinary Business Mgmt 1 Approve Financial Statements, Statutory Reports, and Mgmt For For For Allocation of Income 2 Authorize Share Repurchase Program and Reissuance of Mgmt For For For Repurchased Shares 3 Approve Auditors and Authorize Board to Fix Their Mgmt For For For Remuneration 4 Elect Director Mgmt For Against Against Appoint Internal Statutory Auditors and Approve Auditors' Mgmt Remuneration - Choose One of the Following Slates 5.1 Slate 1 Submitted by Schemaventotto SpA SH None Against Do Not Vote 5.2 Slate 2 Submitted by Fondazione CRT SH None Against Do Not Vote Vote Summary Report Report was run from: 1 /1/12 to 6/30/12 Atlantia SPA Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 5.3 Slate 3 Submitted by Institutional Investors SH None For For 6 Approve Remuneration Report Mgmt For Against Against Extraordinary Business Mgmt 1 Authorize Capitalization of Reserves for a Bonus Issue Mgmt For For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 137,600 137,600 Totals: NorthWestern Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted NWE 25-Apr-12 USA 668074305 Annual 27-Feb-12 27,000 CUSIP: ISIN: US6680743050 SEDOL: B03PGL4 Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.1 Elect Director Stephen P. Adik Mgmt For For For 1.2 Elect Director Dorothy M. Bradley Mgmt For For For 1.3 Elect Director E. Linn Draper, Jr. Mgmt For For For 1.4 Elect Director Dana J. Dykhouse Mgmt For For For 1.5 Elect Director Julia L. Johnson Mgmt For For For 1.6 Elect Director Philip L. Maslowe Mgmt For For For 1.7 Elect Director Denton Louis Peoples Mgmt For For For 1.8 Elect Director Robert C. Rowe Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 27,000 27,000 Totals: Vote Summary Report Report was run from: 1 /1/12 to 6/30/12 CenterPoint Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted CNP 26-Apr-12 USA 15189T107 Annual 27-Feb-12 100,300 CUSIP: 15189T107 ISIN: US15189T1079 SEDOL: Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Elect Director Donald R. Campbell Mgmt For For For 2 Elect Director Milton Carroll Mgmt For For For 3 Elect Director O. Holcombe Crosswell Mgmt For For For 4 Elect Director Michael P. Johnson Mgmt For For For 5 Elect Director Janiece M. Longoria Mgmt For For For 6 Elect Director David M. McClanahan Mgmt For For For 7 Elect Director Susan O. Rheney Mgmt For For For 8 Elect Director R. A. Walker Mgmt For For For 9 Elect Director Peter S. Wareing Mgmt For For For 10 Elect Director Sherman M. Wolff Mgmt For For For 11 Ratify Auditors Mgmt For For For 12 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 100,300 100,300 Totals: Groupe Eurotunnel SA Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted GET 26-Apr-12 France F477AL114 Annual/Special 20-Apr-12 181,700 CUSIP: F477AL114 ISIN: FR0010533075 SEDOL: B292JQ9 Proxy Level: N/A Meeting ID: Vote Voting olicy: ISS Proponent Mgmt Rec ISS Rec Instruction Ordinary Business Mgmt 1 Approve Financial Statements and Statutory Reports Mgmt For For For 2 Approve Allocation of Income and Dividends of EUR 0.08 per Mgmt For For For Share 3 Approve Consolidated Financial Statements and Statutory Mgmt For For For Reports Vote Summary Report Report was run from: 1 /1/12 to 6/30/12 Groupe Eurotunnel SA Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 4 Approve Auditors' Special Report on Related-Party Mgmt For For For Transactions 5 Authorize Repurchase of Up to 10 Percent of Issued Share Mgmt For For For Capital 6 Reelect Colette Neuville as Director Mgmt For For For 7 Ratify Appointment of Colette Lewiner as Director Mgmt For For For 8 Reelect Colette Lewiner as Director Mgmt For For For 9 Reelect Jean-Pierre Trotignon as Director Mgmt For For For 10 Reelect Hugues Lepic as Director Mgmt For For For 11 Ratify Appointment of Peter Levene as Director Mgmt For For For 12 Reelect Peter Levene as Director Mgmt For For For Extraordinary Business Mgmt 13 Approve Reduction in Share Capital via Cancellation of Mgmt For For For Repurchased Shares 14 Amend Article 16 of Bylaws Re: Shareholding Requirements Mgmt For For For for Directors Ordinary Business Mgmt 15 Authorize Filing of Required Documents/Other Formalities Mgmt For For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 181,700 181,700 Totals: Snam SpA Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted SRG 26-Apr-12 Italy T8578L107 Annual/Special 17-Apr-12 425,000 CUSIP: T8578L107 ISIN: IT0003153415 SEDOL: Proxy Level: N/A Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction Extraordinary Business Mgmt 1 Amend Articles Re: Articles 13 and 20 (Board-Related) Mgmt For For For Ordinary Business Mgmt 1 Accept Financial Statements and Statutory Reports Mgmt For For For Vote Summary Report Report was run from: 7/1/11 to 6/30/12 Snam SpA Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 2 Approve Allocation of Income Mgmt For For For 3 Approve Remuneration Report Mgmt For For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 425,000 425,000 Totals: TransCanada Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted TRP 27-Apr-12 Canada 89353D107 Annual 28-Feb-12 101,400 CUSIP: 89353D107 ISIN: CA89353D1078 SEDOL: Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.1 Elect Director Kevin E. Benson Mgmt For For For 1.2 Elect Director Derek H. Burney Mgmt For For For 1.3 Elect Director E. Linn Draper Mgmt For For For 1.4 Elect Director Paule Gauthier Mgmt For For For 1.5 Elect Director Russell K. Girling Mgmt For For For 1.6 Elect Director S. Barry Jackson Mgmt For For For 1.7 Elect Director Paul L. Joskow Mgmt For For For 1.8 Elect Director John A. MacNaughton Mgmt For For For 1.9 Elect Director Paula Rosput Reynolds Mgmt For For For 1.10 Elect Director W. Thomas Stephens Mgmt For For For 1.11 Elect Director D. Michael G. Stewart Mgmt For For For 1.12 Elect Director Richard E. Waugh Mgmt For For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Mgmt For For For Their Remuneration 3 Advisory Vote on Executive Compensation Approach Mgmt For For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 101,400 101,400 Totals: Vote Summary Report Report was run from: 7/1/11 to 6/30/12 DP World Ltd Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted DPW 30-Apr-12 United Arab M2851K107 Annual 91,000 Emirates CUSIP: M2851H104 ISIN: AEDFXA0M6V00 SEDOL: B291WY5 Proxy Level: N/A Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction Ordinary Business Mgmt 1 Accept Financial Statements and Statutory Reports Mgmt For For For 2 Approve Dividends Mgmt For For For 3 Elect Director Mgmt For For For 4 Elect Director Mgmt For For For 5 Elect Director Mgmt For For For 6 Elect Director Mgmt For For For 7 Elect Director Mgmt For For For 8 Elect Director Mgmt For For For 9 Elect Director Mgmt For For For 10 Elect Director Mgmt For For For 11 Ratify Auditors Mgmt For For For 12 Authorize Board to Fix Remuneration of Auditors Mgmt For For For 13 Authorize Board to Issue USD 553 Million in Shares with Mgmt For For For Preemptive Rights Extraordinary Business Mgmt 14 Authorize Share Repurchase Program Mgmt For For For 15 Eliminate Preemptive Rights of Existing Shareholders Mgmt For For For 16 Approve Reduction in Share Capital Mgmt For For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 91,000 91,000 Totals: Vote Summary Report Report was run from: 7/1/11 to 6/30/12 Spectra Energy Corp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted SE 01-May-12 USA 847560109 Annual 05-Mar-12 183,900 CUSIP: ISIN: US8475601097 SEDOL: B1L60G9 Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.1 Elect Director William T. Esrey Mgmt For For For 1.2 Elect Director Gregory L. Ebel Mgmt For For For 1.3 Elect Director Austin A. Adams Mgmt For For For 1.4 Elect Director Joseph Alvarado Mgmt For For For 1.5 Elect Director Pamela L. Carter Mgmt For For For 1.6 Elect Director F. Anthony Comper Mgmt For For For 1.7 Elect Director Peter B. Hamilton Mgmt For For For 1.8 Elect Director Dennis R. Hendrix Mgmt For For For 1.9 Elect Director Michael McShane Mgmt For For For 1.10 Elect Director Joseph H. Netherland Mgmt For For For 1.11 Elect Director Michael E.J. Phelps Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For For 4 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 183,900 183,900 Totals: Sunoco, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted SUN 03-May-12 USA 86764P109 Annual 15-Feb-12 18,600 CUSIP: 86764P109 ISIN: US86764P1093 SEDOL: Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.1 Elect Director I.C. Britt Mgmt For For For 1.2 Elect Director C.C. Casciato Mgmt For For For Vote Summary Report Report was run from: 7/1/11 to 6/30/12 Sunoco, Inc. Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.3 Elect Director W.H. Easter, III Mgmt For For For 1.4 Elect Director G.W. Edwards Mgmt For For For 1.5 Elect Director U.O. Fairbairn Mgmt For For For 1.6 Elect Director J.P. Jones, III Mgmt For For For 1.7 Elect Director J.G. Kaiser Mgmt For For For 1.8 Elect Director B.P. MacDonald Mgmt For For For 1.9 Elect Director J.K. Wulff Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation 4 Pro-rata Vesting of Equity Plans SH Against For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 18,600 18,600 Totals: Enbridge Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted ENB 09-May-12 Canada 29250N105 Annual 15-Mar-12 198,800 CUSIP: 29250N105 ISIN: CA29250N1050 SEDOL: Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.1 Elect Director David A. Arledge Mgmt For For For 1.2 Elect Director James J. Blanchard Mgmt For For For 1.3 Elect Director J. Lorne Braithwaite Mgmt For For For 1.4 Elect Director Patrick D. Daniel Mgmt For For For 1.5 Elect Director J. Herb England Mgmt For For For 1.6 Elect Director Charles W. Fischer Mgmt For For For 1.7 Elect Director V. Maureen Kempston Darkes Mgmt For For For 1.8 Elect Director David A. Leslie Mgmt For For For 1.9 Elect Director Al Monaco Mgmt For For For Vote Summary Report Report was run from: 7/1/11 to 6/30/12 Enbridge Inc. Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.10 Elect Director George K. Petty Mgmt For For For 1.11 Elect Director Charles E. Shultz Mgmt For For For 1.12 Elect Director Dan C. Tutcher Mgmt For For For 1.13 Elect Director Catherine L. Williams Mgmt For For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For For 3 Advisory Vote on Executive Compensation Approach Mgmt For For For 4 Community-Environment Impact SH Against For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 198,800 198,800 Totals: Gibson Energy Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted GEI 09-May-12 Canada 374825206 Annual 23-Mar-12 44,900 CUSIP: ISIN: CA3748252069 SEDOL: B44WH97 Proxy Level: 1 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.1 Elect Director A. Stewart Hanlon Mgmt For For For 1.2 Elect Director Clayton H. Woitas Mgmt For For For 1.3 Elect Director Andrew W. Ward Mgmt For For For 1.4 Elect Director Robert M. Tichio Mgmt For For For 1.5 Elect Director Donald R. Ingram Mgmt For For For 1.6 Elect Director Marshall L. McRae Mgmt For For For 1.7 Elect Director James M. Estey Mgmt For For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Mgmt For For For Authorize Board to Fix Their Remuneration Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 44,900 44,900 Totals: Vote Summary Report Report was run from: 7/1/11 to 6/30/12 Sempra Energy Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted SRE 10-May-12 USA 816851109 Annual 13-Mar-12 57,900 CUSIP: ISIN: US8168511090 SEDOL: Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Elect Director Alan L. Boeckmann Mgmt For For For 2 Elect Director James G. Brocksmith, Jr. Mgmt For For For 3 Elect Director Donald E. Felsinger Mgmt For For For 4 Elect Director Wilford D. Godbold, Jr. Mgmt For For For 5 Elect Director William D. Jones Mgmt For For For 6 Elect Director William G. Ouchi Mgmt For For For 7 Elect Director Debra L. Reed Mgmt For For For 8 Elect Director Carlos Ruiz Mgmt For For For 9 Elect Director William C. Rusnack Mgmt For For For 10 Elect Director William P. Rutledge Mgmt For For For 11 Elect Director Lynn Schenk Mgmt For For For 12 Elect Director Luis M. Tellez Mgmt For For For 13 Ratify Auditors Mgmt For For For 14 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation 15 Require Independent Board Chairman SH Against For For 16 Include Sustainability as a Performance Measure for Senior SH Against Against Against Executive Compensation Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 57,900 57,900 Totals: American Water Works Company, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted AWK 11-May-12 USA 030420103 Annual 19-Mar-12 56,400 CUSIP: ISIN: US0304201033 SEDOL: B2R3PV1 Proxy Level: 4 Meeting ID: Vote Summary Report Report was run from: 7/1/11 to 6/30/12 American Water Works Company, Inc. Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Elect Director Stephen P. Adik Mgmt For For For 2 Elect Director Martha Clark Goss Mgmt For For For 3 Elect Director Julie A. Dobson Mgmt For For For 4 Elect Director Richard R. Grigg Mgmt For For For 5 Elect Director Julia L. Johnson Mgmt For For For 6 Elect Director George MacKenzie Mgmt For For For 7 Elect Director William J. Marrazzo Mgmt For For For 8 Elect Director Jeffry E. Sterba Mgmt For For For 9 Ratify Auditors Mgmt For For For 10 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation 11 Adopt Policy on Bonus Banking SH Against Against Against Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 56,400 56,400 Totals: Fraport AG Frankfurt Airport Services Worldwide Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted FRA 11-May-12 Germany D3856U108 Annual 19-Apr-12 25,300 CUSIP: D3856U108 ISIN: DE0005773303 SEDOL: Proxy Level: N/A Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Receive Financial Statements and Statutory Reports for Fiscal Mgmt 2011 (Non-Voting) 2 Approve Allocation of Income and Dividends of EUR 1.25 per Mgmt For For For Share 3 Approve Discharge of Management Board for Fiscal 2011 Mgmt For For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Mgmt For For For 5 Ratify KPMG as Auditors for Fiscal 2012 Mgmt For For For 6 Approve Remuneration of Supervisory Board Mgmt For For For 7 Elect Katja Windt to the Supervisory Board Mgmt For For For Vote Summary Report Report was run from: 7/1/11 to 6/30/12 Fraport AG Frankfurt Airport Services Worldwide Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 25,300 25,300 Totals: PG&E Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted PCG 14-May-12 USA 69331C108 Annual 16-Mar-12 89,800 CUSIP: 69331C108 ISIN: US69331C1080 SEDOL: Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Elect Director David R. Andrews Mgmt For For For 2 Elect Director Lewis Chew Mgmt For For For 3 Elect Director C. Lee Cox Mgmt For For For 4 Elect Director Anthony F. Earley, Jr. Mgmt For For For 5 Elect Director Fred J. Fowler Mgmt For For For 6 Elect Director Maryellen C. Herringer Mgmt For For For 7 Elect Director Roger H. Kimmel Mgmt For For For 8 Elect Director Richard A. Meserve Mgmt For For For 9 Elect Director Forrest E. Miller Mgmt For For For 10 Elect Director Rosendo G. Parra Mgmt For For For 11 Elect Director Barbara L. Rambo Mgmt For For For 12 Elect Director Barry Lawson Williams Mgmt For For For 13 Ratify Auditors Mgmt For For For 14 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation 15 Formulate EEO Policy That Does Not Include Sexual SH Against Against Against Orientation Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 89,800 89,800 Totals: Vote Summary Report Report was run from: 7/1/11 to 6/30/12 NiSource Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted NI 15-May-12 USA 65473P105 Annual 19-Mar-12 80,000 CUSIP: 65473P105 ISIN: US65473P1057 SEDOL: Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Elect Director Richard A. Abdoo Mgmt For For For 2 Elect Director Aristides S. Candris Mgmt For For For 3 Elect Director Sigmund L. Cornelius Mgmt For For For 4 Elect Director Michael E. Jesanis Mgmt For For For 5 Elect Director Marty R. Kittrell Mgmt For For For 6 Elect Director W. Lee Nutter Mgmt For For For 7 Elect Director Deborah S. Parker Mgmt For For For 8 Elect Director Ian M. Rolland Mgmt For For For 9 Elect Director Robert C. Skaggs, Jr. Mgmt For For For 10 Elect Director Teresa A. Taylor Mgmt For For For 11 Elect Director Richard L. Thompson Mgmt For For For 12 Elect Director Carolyn Y. Woo Mgmt For For For 13 Ratify Auditors Mgmt For For For 14 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation 15 Amend Nonqualified Employee Stock Purchase Plan Mgmt For For For 16 Provide for Cumulative Voting SH Against For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 80,000 80,000 Totals: SBA Communications Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted SBAC 17-May-12 USA 78388J106 Annual 16-Mar-12 60,600 CUSIP: 78388J106 ISIN: US78388J1060 SEDOL: Proxy Level: 3 Meeting ID: Vote Summary Report Report was run from: 7/1/11 to 6/30/12 SBA Communications Corporation Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Elect Director Brian C. Carr Mgmt For For For 2 Elect Director George R. Krouse, Jr. Mgmt For For For 3 Ratify Auditors Mgmt For For For 4 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 60,600 60,600 Totals: Shenzhen International Holdings Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted 00152 18-May-12 Hong Kong G8086V104 Annual 23,981,600 CUSIP: G8086V104 ISIN: BMG8086V1046 SEDOL: Proxy Level: N/A Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Accept Financial Statements and Statutory Reports Mgmt For For For 2 Approve Final Dividend and Special Dividend Mgmt For For For 3a Reelect Liu Jun as Director Mgmt For For For 3b Reelect Wang Dao Hai as Director Mgmt For For For 3c Reelect Wong Yuk Shan as Director Mgmt For For For 3d Reelect Nip Yun Wing as Director Mgmt For For For 3e Authorize Board to Fix Directors' Remuneration Mgmt For For For 4 Reappoint Auditors and Authorize Board to Fix Their Mgmt For For For Remuneration 5 Authorize Repurchase of Up to 10 Percent of Issued Share Mgmt For For For Capital 6 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against without Preemptive Rights 7 Authorize Reissuance of Repurchased Shares Mgmt For Against Against Vote Summary Report Report was run from: 7/1/11 to 6/30/12 Shenzhen International Holdings Ltd. Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 23,981,600 23,981,600 Totals: Guangshen Railway Co., Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted 00525 22-May-12 Hong Kong Y2930P108 Annual 20-Apr-12 260,000 CUSIP: Y2930P108 ISIN: CNE100000379 SEDOL: Proxy Level: N/A Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Accept Work Report of the Board of Directors for 2011 Mgmt For For For 2 Accept Work Report of the Supervisory Committee for 2011 Mgmt For For For 3 Accept Audited Financial Statements for 2011 Mgmt For For For 4 Approve Profits Distribution Proposal of the Company for Mgmt For For For 2011 5 Approve Financial Budget of the Company for 2012 Mgmt For For For 6 Reappoint PricewaterhouseCoopers Zhong Tian CPAs Co. Ltd. Mgmt For For For as PRC Auditors and Authorize Board to Fix Their Remuneration 7 Reappoint PricewaterhouseCoopers as International Auditors Mgmt For For For and Authorize Board to Fix Their Remuneration 8 Approve Termination of Xu Xiaoming as Director SH None For For 9 Elect Sun Jing as Director SH None For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 260,000 260,000 Totals: Pembina Pipeline Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted PPL 22-May-12 Canada 706327103 Annual 23-Apr-12 37,740 CUSIP: ISIN: CA7063271034 SEDOL: B4PT2P8 Proxy Level: 1 Meeting ID: Vote Summary Report Report was run from: 7/1/11 to 6/30/12 Pembina Pipeline Corporation Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Fix Number of Directors at Nine Mgmt For For For 2.1 Elect Director Thomas W. Buchanan Mgmt For For For 2.2 Elect Director Randall J. Findlay Mgmt For For For 2.3 Elect Director Robert B. Michaleski Mgmt For For For 2.4 Elect Director Leslie A. O'Donoghue Mgmt For For For 2.5 Elect Director Grant D. Billing Mgmt For For For 2.6 Elect Director Allan L. Edgeworth Mgmt For For For 2.7 Elect Director David M.B. LeGresley Mgmt For For For 2.8 Elect Director Lorne B. Gordon Mgmt For For For 2.9 Elect Director Jeffrey T. Smith Mgmt For For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Mgmt For For For Their Remuneration Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 37,740 37,740 Totals: ITC Holdings Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted ITC 23-May-12 USA 465685105 Annual 02-Apr-12 24,700 CUSIP: ISIN: US4656851056 SEDOL: B0F7FR7 Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.1 Elect Director Christopher H. Franklin Mgmt For For For 1.2 Elect Director Edward G. Jepsen Mgmt For For For 1.3 Elect Director Richard D. McLellan Mgmt For For For 1.4 Elect Director William J. Museler Mgmt For For For 1.5 Elect Director Hazel R. O'Leary Mgmt For For For 1.6 Elect Director M. Michael Rounds Mgmt For For For 1.7 Elect Director G. Bennett Stewart, III Mgmt For For For 1.8 Elect Director Lee C. Stewart Mgmt For For For Vote Summary Report Report was run from: 7/1/11 to 6/30/12 ITC Holdings Corp. Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.9 Elect Director J.C. Watts, Jr. Mgmt For For For 1.10 Elect Director Joseph L. Welch Mgmt For For For 2 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation 3 Ratify Auditors Mgmt For For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 24,700 24,700 Totals: ONEOK, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted OKE 23-May-12 USA 682680103 Annual 26-Mar-12 30,400 CUSIP: ISIN: US6826801036 SEDOL: Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Elect Director James C. Day Mgmt For For For 2 Elect Director Julie H. Edwards Mgmt For For For 3 Elect Director William L. Ford Mgmt For For For 4 Elect Director John W. Gibson Mgmt For For For 5 Elect Director Bert H. Mackie Mgmt For For For 6 Elect Director Steven J. Malcolm Mgmt For For For 7 Elect Director Jim W. Mogg Mgmt For For For 8 Elect Director Pattye L. Moore Mgmt For For For 9 Elect Director Gary D. Parker Mgmt For For For 10 Elect Director Eduardo A. Rodriguez Mgmt For For For 11 Elect Director Gerald B. Smith Mgmt For For For 12 Elect Director David J. Tippeconnic Mgmt For For For 13 Ratify Auditors Mgmt For For For 14 Amend Restricted Stock Plan Mgmt For Against Against 15 Amend Qualified Employee Stock Purchase Plan Mgmt For For For Vote Summary Report Report was run from: 7/1/11 to 6/30/12 ONEOK, Inc. Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 16 Increase Authorized Common Stock Mgmt For For For 17 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 30,400 30,400 Totals: Crown Castle International Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted CCI 24-May-12 USA 228227104 Annual 26-Mar-12 67,800 CUSIP: ISIN: US2282271046 SEDOL: Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.1 Elect Director Cindy Christy Mgmt For For For 1.2 Elect Director Ari Q. Fitzgerald Mgmt For For For 1.3 Elect Director Robert E. Garrison, II Mgmt For For For 1.4 Elect Director John P. Kelly Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 67,800 67,800 Totals: Spark Infrastructure Group Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted SKI 24-May-12 Australia Q8604W120 Annual/Special 22-May-12 769,400 CUSIP: Q8604W120 ISIN: AU000000SKI7 SEDOL: B0T9JZ5 Proxy Level: N/A Meeting ID: Vote Summary Report Report was run from: 7/1/11 to 6/30/12 Spark Infrastructure Group Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Approve the Remuneration Report for the Financial Year Mgmt For For For Ended Dec. 31, 2011 2 Elect Anne McDonald as a Director Mgmt For For For 3 Elect Keith Turner as a Director Mgmt For For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 769,400 769,400 Totals: Sichuan Expressway Company Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted 00107 29-May-12 Hong Kong Y79325109 Annual 27-Apr-12 2,136,000 CUSIP: Y79325109 ISIN: CNE100000494 SEDOL: Proxy Level: N/A Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Amend Decision Making Principles on Connected Transactions Mgmt For For For 2 Amend Administrative Measures for External Investment Mgmt For For For 3 Amend Administrative Measures for Fund Transfers with Mgmt For For For Connected Persons and External Guarantees 4 Approve Profit Appropriation and Dividend Distribution Plan Mgmt For For For for the Year Ended Dec. 31, 2011 5 Approve Financial Budget Implementation Report for the Mgmt For For For Year 2011 6 Approve Audited Financial Report for the Year 2011 Mgmt For For For 7 Accept Report of Board of Directors for the Year 2011 Mgmt For For For 8 Approve Report of Supervisory Committee Mgmt For For For 9 Approve Duty Performance Report of Independent Non- Mgmt For For For Executive Directors for the Year 2011 10 Approve Financial Budget Proposal for the Year 2012 Mgmt For For For 11 Reappoint Ernst & Young Certified Public Accountants as Mgmt For For For International Auditors and Authorize Board to Fix Their Remuneration 12 Reappoint of Shinewing Certified Public Accountants as PRC Mgmt For For For Auditors and Authorize Board to Fix Their Remuneration Vote Summary Report Report was run from: 7/1/11 to 6/30/12 Sichuan Expressway Company Ltd. Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 295456 Confirmed 2,136,000 2,136,000 Totals: Macquarie Infrastructure Company LLC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted MIC 31-May-12 USA 55608B105 Annual 02-Apr-12 32,100 CUSIP: 55608B105 ISIN: US55608B1052 SEDOL: B1Z4VB1 Proxy Level: 3 Meeting ID: Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 1.1 Elect Director Norman H. Brown, Jr. Mgmt For For For 1.2 Elect Director George W. Carmany, III Mgmt For For For 1.3 Elect Director H.E. Lentz Mgmt For For For 1.4 Elect Director William H. Webb Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 32,100 32,100 Totals: American Tower Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted AMT 19-Jun-12 USA 03027X100 Annual 20-Apr-12 119,200 CUSIP: 03027X100 ISIN: US03027X1000 SEDOL: B7FBFL2 Proxy Level: 3 Meeting ID: Vote Voting olicy: ISS Proponent Mgmt Rec ISS Rec Instruction 1 Elect Director Raymond P. Dolan Mgmt For For For 2 Elect Director Ronald M. Dykes Mgmt For For For 3 Elect Director Carolyn F. Katz Mgmt For For For Vote Summary Report Report was run from: 7/1/11 to 6/30/12 American Tower Corporation Vote Voting Policy: ISS Proponent Mgmt Rec ISS Rec Instruction 4 Elect Director Gustavo Lara Cantu Mgmt For For For 5 Elect Director Joann A. Reed Mgmt For For For 6 Elect Director Pamela D.A. Reeve Mgmt For For For 7 Elect Director David E. Sharbutt Mgmt For For For 8 Elect Director James D. Taiclet, Jr. Mgmt For For For 9 Elect Director Samme L. Thompson Mgmt For For For 10 Ratify Auditors Mgmt For For For 11 Advisory Vote to Ratify Named Executive Officers' Mgmt For For For Compensation 12 Stock Retention/Holding Period SH Against For For Accounts and Shares Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted PFI Div Real Asset Fund - Brookfield, 295456 000295456 Confirmed 119,200 119,200 Totals: Principal Funds, Inc. – Diversified Real Asset Fund Sub-Advisor: Credit Suisse Asset Management, LLC Vote Summary Report July 1, 2011- June 30, 2012 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 07/01/11 - 06/30/12 No proxies were voted during this time period Principal Funds, Inc. Diversified Real Asset Fund Sub-Advisor: Jennison Associates LLC For or Agenda Meeting Mgmt Vote Against Company Name Ticker CUSIP Type Date Proposal Description Proponent Recommends Decision Mgmt Adaro Energy Tbk, PT Mgmt 04/27/2012 Accounts and Reports Management For For For Adaro Energy Tbk, PT Mgmt 04/27/2012 Allocation of Profits/Dividends Management For For For Adaro Energy Tbk, PT Mgmt 04/27/2012 Appointment of Auditor and Management For For For Authority to Set Fees Adaro Energy Tbk, PT Mgmt 04/27/2012 Directors' and Commissioners' Management For For For Fees Adecoagro S A Adecoagro AGRO L00849106 Mgmt 04/18/2012 Consolidated Accounts and Management For For For Reports Adecoagro S A Adecoagro AGRO L00849106 Mgmt 04/18/2012 Accounts and Reports Management For For For Adecoagro S A Adecoagro AGRO L00849106 Mgmt 04/18/2012 Allocation of Profits/Dividends Management For For For Adecoagro S A Adecoagro AGRO L00849106 Mgmt 04/18/2012 Ratification of Board Acts Management For For For Adecoagro S A Adecoagro AGRO L00849106 Mgmt 04/18/2012 Director's Fees Management For For For Adecoagro S A Adecoagro AGRO L00849106 Mgmt 04/18/2012 Appointment of Auditor Management For For For Adecoagro S A Adecoagro AGRO L00849106 Mgmt 04/18/2012 Elect Abbas Zuaiter Management For For For Adecoagro S A Adecoagro AGRO L00849106 Mgmt 04/18/2012 Elect Guillaume van der Linden Management For For For Adecoagro S A Adecoagro AGRO L00849106 Mgmt 04/18/2012 Elect Mark Schachter Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Accounts and Reports Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Re-elect Frank Abbott Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Re-elect Mike Arnold Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Re-elect Stompie Shiels Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Re-elect Rejoice Simelane Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Re-elect Bernard Swanepoel Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Elect Tom Boardman Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Elect Mike Schmidt Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Appointment of Auditor Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Elect Audit Committee Member Management For For For (King) African Rainbow Minerals Ltd. Mgmt 12/02/2011 Elect Audit Committee Member Management For For For (Bakane-Tuoane) African Rainbow Minerals Ltd. Mgmt 12/02/2011 Elect Audit Committee Member Management For For For (Boardman) African Rainbow Minerals Ltd. Mgmt 12/02/2011 Elect Audit Committee Member Management For For For (Botha) African Rainbow Minerals Ltd. Mgmt 12/02/2011 Elect Audit Committee Member Management For For For (Maditsi) African Rainbow Minerals Ltd. Mgmt 12/02/2011 Elect Audit Committee Member Management For For For (Simelane) African Rainbow Minerals Ltd. Mgmt 12/02/2011 Approve Remuneration Policy Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Authorisation of Legal Formalities Management For For For African Rainbow Minerals Ltd. Mgmt 12/02/2011 Approve Directors' Fees (Annual Management For For For Retainer) African Rainbow Minerals Ltd. Mgmt 12/02/2011 Approve Directors' Fees (Board Management For For For Meeting Attendance Fee) African Rainbow Minerals Ltd. Mgmt 12/02/2011 Approve Directors' Fees Management For For For (Committee Meeting Attendance Fee) African Rainbow Minerals Ltd. Mgmt 12/02/2011 Approve Directors' Fees (Per Management For For For Meeting Fee - Lead Independent Director) African Rainbow Minerals Ltd. Mgmt 12/02/2011 Approve Financial Assistance Management For For For (Section 45) African Rainbow Minerals Ltd. Mgmt 12/02/2011 Approve Financial Assistance Management For For For (Section 44) Alacer Gold Corp Mgmt 05/23/2012 Non-Voting Meeting Note None NA Alacer Gold Corp Mgmt 05/23/2012 Elect Timothy Haddon Management For For For Alacer Gold Corp Mgmt 05/23/2012 Elect Jan Castro Management For For For Alacer Gold Corp Mgmt 05/23/2012 Elect Edward Dowling, Jr. Management For For For Alacer Gold Corp Mgmt 05/23/2012 Elect Richard Graff Management For For For Alacer Gold Corp Mgmt 05/23/2012 Elect David Quinlivan Management For For For Alacer Gold Corp Mgmt 05/23/2012 Elect Stephanie Unwin Management For For For Alacer Gold Corp Mgmt 05/23/2012 Elect Rohan Williams Management For For For Alacer Gold Corp Mgmt 05/23/2012 Appointment of Auditor and Management For For For Authority to Set Fees Alacer Gold Corp Mgmt 05/23/2012 Amendments to Articles and Management For For For Adoption of Restated Articles Alacer Gold Corp Mgmt 05/23/2012 Repeal and Replacement of By- Management For For For Laws Alamos Gold Inc. Mgmt 05/31/2012 Non-Voting Meeting Note None NA Alamos Gold Inc. Mgmt 05/31/2012 Board Size Management For For For Alamos Gold Inc. Mgmt 05/31/2012 Elect Mark Wayne Management For For For Alamos Gold Inc. Mgmt 05/31/2012 Elect John McCluskey Management For For For Alamos Gold Inc. Mgmt 05/31/2012 Elect Kenneth Stowe Management For For For Alamos Gold Inc. Mgmt 05/31/2012 Elect David Gower Management For For For Alamos Gold Inc. Mgmt 05/31/2012 Elect Paul Murphy Management For For For Alamos Gold Inc. Mgmt 05/31/2012 Elect Anthony Garson Management For For For Alamos Gold Inc. Mgmt 05/31/2012 Appointment of Auditor and Management For For For Authority to Set Fees Alamos Gold Inc. Mgmt 05/31/2012 Amendment to the Stock Option Management For For For Plan Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect Kevin Chilton Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect Luke Corbett Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect Paulett Eberhart Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect Peter Fluor Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect Richard George Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect Preston Geren, III Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect Charles Goodyear Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect John Gordon Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect James Hackett Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect Eric Mullins Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect Paula Rosput Reynolds Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Elect R. Walker Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Ratification of Auditor Management For For For Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 2012 Omnibus Incentive Management For For For Compensation Plan Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Advisory Vote on Executive Management For For For Compensation Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Shareholder Proposal Regarding Shareholder Against Against For Independent Board Chairman/Separation of Chair and CEO Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Shareholder Proposal Regarding Shareholder Against For Against Adopting Sexual Orientation Anti- Bias Policy Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Shareholder Proposal Regarding Shareholder Against Against For Compensation in the Event of a Change in Control Anadarko Petroleum Corp. APC 32511107 Mgmt 05/15/2012 Shareholder Proposal Regarding Shareholder Against Against For Political Contributions and Expenditures Report Apache Corp. APA 37411105 Mgmt 05/24/2012 Elect Scott Josey Management For For For Apache Corp. APA 37411105 Mgmt 05/24/2012 Elect George Lawrence Management For For For Apache Corp. APA 37411105 Mgmt 05/24/2012 Elect Rodman Patton Management For For For Apache Corp. APA 37411105 Mgmt 05/24/2012 Elect Charles Pitman Management For For For Apache Corp. APA 37411105 Mgmt 05/24/2012 Ratification of Auditor Management For For For Apache Corp. APA 37411105 Mgmt 05/24/2012 Advisory Vote on Executive Management For For For Compensation Apache Corp. APA 37411105 Mgmt 05/24/2012 Shareholder Proposal Regarding Shareholder Against For Against Declassification of the Board Bankers Petroleum Ltd. Mgmt 06/27/2012 Non-Voting Meeting Note None NA Bankers Petroleum Ltd. Mgmt 06/27/2012 Board Size Management For For For Bankers Petroleum Ltd. Mgmt 06/27/2012 Elect Abdel Badwi Management For For For Bankers Petroleum Ltd. Mgmt 06/27/2012 Elect Eric Brown Management For For For Bankers Petroleum Ltd. Mgmt 06/27/2012 Elect Wesley Clark Management For For For Bankers Petroleum Ltd. Mgmt 06/27/2012 Elect Robert Cross Management For For For Bankers Petroleum Ltd. Mgmt 06/27/2012 Elect Jonathan Harris Management For For For Bankers Petroleum Ltd. Mgmt 06/27/2012 Elect Phillip Knoll Management For For For Bankers Petroleum Ltd. Mgmt 06/27/2012 Elect Ian McMurtie Management For For For Bankers Petroleum Ltd. Mgmt 06/27/2012 Elect John Zaozirny Management For For For Bankers Petroleum Ltd. Mgmt 06/27/2012 Appointment of Auditor and Management For For For Authority to Set Fees Bankers Petroleum Ltd. Mgmt 06/27/2012 Non-Voting Meeting Note None NA Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Elect Ralph Busch, III Management For For For Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Elect William Bush, Jr. Management For For For Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Elect Stephen Cropper Management For For For Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Elect J. Herbert Gaul, Jr. Management For For For Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Elect Stephen Hadden Management For For For Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Elect Robert Heinemann Management For For For Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Elect Thomas Jamieson Management For For For Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Elect J. Frank Keller Management For For For Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Elect Michael Reddin Management For For For Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Elect Martin Young, Jr. Management For For For Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Ratification of Auditor Management For For For Berry Petroleum Co. BRY 85789105 Mgmt 05/16/2012 Advisory Vote on Executive Management For For For Compensation BG Group plc Mgmt 05/16/2012 Accounts and Reports Management For For For BG Group plc Mgmt 05/16/2012 Directors' Remuneration Report Management For For For BG Group plc Mgmt 05/16/2012 Allocation of Profits/Dividends Management For For For BG Group plc Mgmt 05/16/2012 Elect Vivienne Cox Management For For For BG Group plc Mgmt 05/16/2012 Elect Chris Finlayson Management For For For BG Group plc Mgmt 05/16/2012 Elect Andrew Gould Management For For For BG Group plc Mgmt 05/16/2012 Elect Peter Backhouse Management For For For BG Group plc Mgmt 05/16/2012 Elect Fabio de Oliveira Barbosa Management For For For BG Group plc Mgmt 05/16/2012 Elect Sir Frank Chapman Management For For For BG Group plc Mgmt 05/16/2012 Elect Baroness Hogg Management For For For BG Group plc Mgmt 05/16/2012 Elect John Hood Management For For For BG Group plc Mgmt 05/16/2012 Elect Martin Houston Management For For For BG Group plc Mgmt 05/16/2012 Elect Caio Koch-Weser Management For For For BG Group plc Mgmt 05/16/2012 Elect Sir David Manning Management For For For BG Group plc Mgmt 05/16/2012 Elect Mark Seligman Management For For For BG Group plc Mgmt 05/16/2012 Elect Patrick Thomas Management For For For BG Group plc Mgmt 05/16/2012 Elect Philippe Varin Management For For For BG Group plc Mgmt 05/16/2012 Appointment of Auditor Management For For For BG Group plc Mgmt 05/16/2012 Authority to Set Auditor's Fees Management For For For BG Group plc Mgmt 05/16/2012 Authorisation of Political Management For For For Donations BG Group plc Mgmt 05/16/2012 Authority to Issue Shares w/ Management For For For Preemptive Rights BG Group plc Mgmt 05/16/2012 Authority to Issue Shares w/o Management For For For Preemptive Rights BG Group plc Mgmt 05/16/2012 Authority to Repurchase Shares Management For For For BG Group plc Mgmt 05/16/2012 Authority to Set General Meeting Management For Against Against Notice Period at 14 Days BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Accounts and Reports (BHP Management For For For Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Elect Lindsay Maxsted (BHP Management For For For Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Elect Shriti Vadera (BHP Billiton Management For For For plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Re-elect Malcolm Broomhead Management For For For (BHP Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Re-elect John Buchanan (BHP Management For For For Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Re-elect Carlos Cordeiro (BHP Management For For For Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Re-elect David Crawford (BHP Management For For For Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Re-elect Carolyn Hewson (BHP Management For For For Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Re-elect Marius Kloppers (BHP Management For For For Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Re-elect Wayne Murdy (BHP Management For For For Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Re-elect Keith Rumble (BHP Management For For For Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Re-elect John Schubert (BHP Management For For For Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Re-elect Jacques Nasser (BHP Management For For For Billiton plc and BHP Billiton Limited) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Appoint Auditor and Authorise Management For For For Board to Set Fees (BHP Billiton plc) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Authority to Issue Shares w/ Management For For For Preemptive Rights (BHP Billiton plc) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Authority to Issue Shares w/o Management For For For Preemptive Rights (BHP Billiton plc) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Authority to Repurchase Shares Management For For For (BHP Billiton plc) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Remuneration Report Management For For For BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Approve Termination Payments Management For For For (GMC) BHP Billiton Limited BHP 88606108 Mgmt 11/17/2011 Equity Grant (CEO MariusKloppers) Management For For For Bill Barrett Corp BBG 06846N104 Mgmt 05/10/2012 Elect William Owens Management For For For Bill Barrett Corp BBG 06846N104 Mgmt 05/10/2012 Elect Randy Stein Management For For For Bill Barrett Corp BBG 06846N104 Mgmt 05/10/2012 Elect Kevin Meyers Management For For For Bill Barrett Corp BBG 06846N104 Mgmt 05/10/2012 Advisory Vote on Executive Management For For For Compensation Bill Barrett Corp BBG 06846N104 Mgmt 05/10/2012 Repeal of Classified Board Management For For For Bill Barrett Corp BBG 06846N104 Mgmt 05/10/2012 Elimination of Supermajority Management For For For Requirement Bill Barrett Corp BBG 06846N104 Mgmt 05/10/2012 2012 Equity Incentive Plan Management For For For Bill Barrett Corp BBG 06846N104 Mgmt 05/10/2012 Ratification of Auditor Management For For For Bonavista Energy Corp Mgmt 05/03/2012 Non-Voting Meeting Note None NA Bonavista Energy Corp Mgmt 05/03/2012 Elect Keith MacPhail Management For For For Bonavista Energy Corp Mgmt 05/03/2012 Elect Ronald Poelzer Management For For For Bonavista Energy Corp Mgmt 05/03/2012 Elect Ian Brown Management For For For Bonavista Energy Corp Mgmt 05/03/2012 Elect Michael Kanovsky Management For For For Bonavista Energy Corp Mgmt 05/03/2012 Elect Harry Knutson Management For For For Bonavista Energy Corp Mgmt 05/03/2012 Elect Margaret McKenzie Management For For For Bonavista Energy Corp Mgmt 05/03/2012 Elect Christopher Slubicki Management For For For Bonavista Energy Corp Mgmt 05/03/2012 Elect Walter Yeates Management For For For Bonavista Energy Corp Mgmt 05/03/2012 Appointment of Auditor and Management For For For Authority to Set Fees Bonavista Energy Corp Mgmt 05/03/2012 Approval of Stock Dividend Management For For For Program Bonavista Energy Corp Mgmt 05/03/2012 Transaction of Other Business Management For Against Against Cairn Energy plc. Mgmt 01/30/2012 Return of Cash and Share Management For For For Consolidation Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Agenda Item None NA Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Agenda Item None NA Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Agenda Item None NA Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Agenda Item None NA Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Agenda Item None NA Cairn Energy plc. Mgmt 01/30/2012 Share Award Management For For For Cairn Energy plc. Mgmt 01/30/2012 Disposal Management For For For Cairn Energy plc. Mgmt 01/30/2012 Authority to Issue Shares w/ Management For For For Preemptive Rights Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Agenda Item None NA Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Agenda Item None NA Cairn Energy plc. Mgmt 01/30/2012 Authority to Issue Shares w/o Management For For For Preemptive Rights Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Agenda Item None NA Cairn Energy plc. Mgmt 01/30/2012 Authority to Repurchase Shares Management For For For Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Agenda Item None NA Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Agenda Item None NA Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Meeting Note None NA Cairn Energy plc. Mgmt 01/30/2012 Non-Voting Meeting Note None NA Cameron International Corporation CAM 13342B105 Mgmt 05/11/2012 Elect C. Baker Cunningham Management For For For Cameron International Corporation CAM 13342B105 Mgmt 05/11/2012 Elect Sheldon Erikson Management For For For Cameron International Corporation CAM 13342B105 Mgmt 05/11/2012 Elect Douglas Foshee Management For For For Cameron International Corporation CAM 13342B105 Mgmt 05/11/2012 Elect Rodolfo Landim Management For For For Cameron International Corporation CAM 13342B105 Mgmt 05/11/2012 Ratification of Auditor Management For For For Cameron International Corporation CAM 13342B105 Mgmt 05/11/2012 Advisory Vote on Executive Management For For For Compensation Cameron International Corporation CAM 13342B105 Mgmt 05/11/2012 Repeal of Classified Board Management For For For Cameron International Corporation CAM 13342B105 Mgmt 05/11/2012 Adoption of Delaware as the Management For For For Exclusive Forum for Certain Disputes Cameron International Corporation CAM 13342B105 Mgmt 05/11/2012 Approve Restatement of Management For For For Certificate of Incorporation Carrizo Oil & Gas, Inc. CRZO 144577103 Mgmt 05/16/2012 Elect Sylvester Johnson IV Management For For For Carrizo Oil & Gas, Inc. CRZO 144577103 Mgmt 05/16/2012 Elect Steven Webster Management For For For Carrizo Oil & Gas, Inc. CRZO 144577103 Mgmt 05/16/2012 Elect Thomas Carter, Jr. Management For For For Carrizo Oil & Gas, Inc. CRZO 144577103 Mgmt 05/16/2012 Elect F. Gardner Parker Management For For For Carrizo Oil & Gas, Inc. CRZO 144577103 Mgmt 05/16/2012 Elect Roger Ramsey Management For For For Carrizo Oil & Gas, Inc. CRZO 144577103 Mgmt 05/16/2012 Elect Frank Wojtek Management For For For Carrizo Oil & Gas, Inc. CRZO 144577103 Mgmt 05/16/2012 Advisory Vote on Executive Management For For For Compensation Carrizo Oil & Gas, Inc. CRZO 144577103 Mgmt 05/16/2012 Amendment to the Incentive Plan Management For For For Carrizo Oil & Gas, Inc. CRZO 144577103 Mgmt 05/16/2012 Ratification of Auditor Management For For For Cimarex Energy Co. XEC 171798101 Mgmt 05/16/2012 Elect Joseph Albi Management For For For Cimarex Energy Co. XEC 171798101 Mgmt 05/16/2012 Elect Jerry Box Management For For For Cimarex Energy Co. XEC 171798101 Mgmt 05/16/2012 Elect Michael Sullivan Management For For For Cimarex Energy Co. XEC 171798101 Mgmt 05/16/2012 Advisory Vote on Executive Management For For For Compensation Cimarex Energy Co. XEC 171798101 Mgmt 05/16/2012 Ratification of Auditor Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Elect Joseph Carrabba Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Elect Susan Cunningham Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Elect Barry Eldridge Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Elect Andr?s Gluski Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Elect Susan Green Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Elect Janice Henry Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Elect James Kirsch Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Elect Francis McAllister Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Elect Richard Riederer Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Elect Richard Ross Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Amendment to Regulations to Management For Against Against allow the Board to Amend the Regulations without Shareholder Approval Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Advisory Vote on Executive Management For For For Compensation Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 2012 Incentive Equity Plan Management For For For Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 2012 Executive Management Management For For For Performance Incentive Plan Cliffs Natural Resources Inc CLF 18683K101 Mgmt 05/08/2012 Ratification of Auditor Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect Joseph Bryant Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect Peter Coneway Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect Michael France Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect Jack Golden Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect N. John Lancaster, Jr. Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect Scott Lebovitz Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect Jon Marshall Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect Kenneth Moore Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect Kenneth Pontarelli Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect Myles Scoggins Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect D. Jeff van Steenbergen Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Elect Martin Young, Jr. Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Ratification of Auditor Management For For For COBALT ENERGY LTD. CIE 19075F106 Mgmt 04/26/2012 Advisory Vote on Executive Management For For For Compensation Compania de Minas Buenaventura S.A. BVN 204448104 Mgmt 03/26/2012 Accounts and Reports Management For For For Compania de Minas Buenaventura S.A. BVN 204448104 Mgmt 03/26/2012 Accounts and Reports Management For For For Compania de Minas Buenaventura S.A. BVN 204448104 Mgmt 03/26/2012 Appointment of Auditor Management For For For Compania de Minas Buenaventura S.A. BVN 204448104 Mgmt 03/26/2012 Allocation of Profits/Dividends Management For For For Concho Resources Inc CXO 20605P101 Mgmt 06/07/2012 Elect Steven Beal Management For For For Concho Resources Inc CXO 20605P101 Mgmt 06/07/2012 Elect Tucker Bridwell Management For For For Concho Resources Inc CXO 20605P101 Mgmt 06/07/2012 Elect Mark Puckett Management For For For Concho Resources Inc CXO 20605P101 Mgmt 06/07/2012 Ratification of Auditor Management For For For Concho Resources Inc CXO 20605P101 Mgmt 06/07/2012 Amendment to the 2006 Stock Management For For For Incentive Plan Concho Resources Inc CXO 20605P101 Mgmt 06/07/2012 Advisory Vote on Executive Management For For For Compensation Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Elect J. Brett Harvey Management For For For Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Elect Philip Baxter Management For For For Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Elect James Altmeyer, Sr. Management For Withhold Against Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Elect William Davis Management For For For Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Elect Raj Gupta Management For For For Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Elect Patricia Hammick Management For For For Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Elect David Hardesty, Jr. Management For Withhold Against Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Elect John Mills Management For For For Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Elect William Powell Management For For For Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Elect Joseph Williams Management For For For Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Amendment to the Equity Management For For For Incentive Plan Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Ratification of Auditor Management For For For Consol Energy, Inc. CNX 20854P109 Mgmt 05/01/2012 Advisory Vote on Executive Management For Against Against Compensation Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Elect Richard Bergmark Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Elect Margaret van Kempen Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Ratification of Auditor Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Advisory Vote on Executive Management For For For Compensation Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Frequency of Advisory Vote on Management 3 Years 2 Years Against Executive Compensation Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Accounts and Reports Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Authority to Cancel Shares Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Authority to Repurchase Shares Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Authority to Issue Common and Management For For For Preference Shares w/ Preemptive Rights Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Elimination of Preemptive Rights Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Technical Amendments to Articles Management For For For of Association Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Elect Richard Bergmark Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Elect Margaret van Kempen Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Ratification of Auditor Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Advisory Vote on Executive Management For For For Compensation Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Frequency of Advisory Vote on Management 3 Years 2 Years Against Executive Compensation Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Accounts and Reports Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Authority to Cancel Shares Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Authority to Repurchase Shares Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Authority to Issue Common and Management For For For Preference Shares w/ Preemptive Rights Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Elimination of Preemptive Rights Management For For For Core Laboratories N.V. CLB N22717107 Mgmt 05/16/2012 Technical Amendments to Articles Management For For For of Association Daylight Energy LTD Mgmt 12/05/2011 Non-Voting Meeting Note None NA Daylight Energy LTD Mgmt 12/05/2011 Non-Voting Meeting Note None NA Daylight Energy LTD Mgmt 12/05/2011 Acquisition Management For For For Daylight Energy LTD Mgmt 12/05/2011 Non-Voting Agenda Item None NA Daylight Energy LTD Mgmt 12/05/2011 Non-Voting Meeting Note None NA Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Elect Wieland Wettstein Management For For For Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Elect Michael Beatty Management For For For Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Elect Michael Decker Management For For For Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Elect Ronald Greene Management For For For Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Elect Gregory McMichael Management For For For Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Elect Kevin Myers Management For For For Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Elect Gareth Roberts Management For For For Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Elect Phil Rykhoek Management For For For Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Elect Randy Stein Management For For For Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Elect Laura Sugg Management For For For Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Advisory Vote on Executive Management For For For Compensation Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Elimination of Two-Thirds Management For For For Supermajority Requirement for the Board of Directors to Approve Certain Corporate Actions Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Amendment of the Limited Liability Management For For For Company Agreement Denbury Resources Inc DNR 247916208 Mgmt 05/15/2012 Ratification of Auditor Management For For For Detour Gold Corporation Mgmt 05/10/2012 Non-Voting Meeting Note None NA Detour Gold Corporation Mgmt 05/10/2012 Elect Peter Crossgrove Management For For For Detour Gold Corporation Mgmt 05/10/2012 Elect Louis Dionne Management For For For Detour Gold Corporation Mgmt 05/10/2012 Elect Robert Doyle Management For For For Detour Gold Corporation Mgmt 05/10/2012 Elect Ingrid Hibbard Management For For For Detour Gold Corporation Mgmt 05/10/2012 Elect J. Michael Kenyon Management For For For Detour Gold Corporation Mgmt 05/10/2012 Elect Alex Morrison Management For For For Detour Gold Corporation Mgmt 05/10/2012 Elect Gerald Panneton Management For For For Detour Gold Corporation Mgmt 05/10/2012 Elect Jonathan Rubenstein Management For For For Detour Gold Corporation Mgmt 05/10/2012 Elect Graham Wozniak Management For For For Detour Gold Corporation Mgmt 05/10/2012 Appointment of Auditor and Management For For For Authority to Set Fees Detour Gold Corporation Mgmt 05/10/2012 Renewal of Shareholder Rights' Management For For For Plan Dresser-Rand Group Inc DRC 261608103 Mgmt 05/08/2012 Elect William Macaulay Management For For For Dresser-Rand Group Inc DRC 261608103 Mgmt 05/08/2012 Elect Vincent Volpe Jr. Management For For For Dresser-Rand Group Inc DRC 261608103 Mgmt 05/08/2012 Elect Rita Foley Management For For For Dresser-Rand Group Inc DRC 261608103 Mgmt 05/08/2012 Elect Louis Raspino Management For For For Dresser-Rand Group Inc DRC 261608103 Mgmt 05/08/2012 Elect Philip Roth Management For For For Dresser-Rand Group Inc DRC 261608103 Mgmt 05/08/2012 Elect Stephen Snider Management For For For Dresser-Rand Group Inc DRC 261608103 Mgmt 05/08/2012 Elect Michael Underwood Management For For For Dresser-Rand Group Inc DRC 261608103 Mgmt 05/08/2012 Elect Joseph Winkler III Management For For For Dresser-Rand Group Inc DRC 261608103 Mgmt 05/08/2012 Ratification of Auditor Management For For For Dresser-Rand Group Inc DRC 261608103 Mgmt 05/08/2012 Advisory Vote on Executive Management For For For Compensation Dril-Quip, Inc. DRQ 262037104 Mgmt 05/10/2012 Elect L. H. Dick Robertson Management For For For Dril-Quip, Inc. DRQ 262037104 Mgmt 05/10/2012 Ratification of Auditor Management For For For Dril-Quip, Inc. DRQ 262037104 Mgmt 05/10/2012 Advisory Vote on Executive Management For For For Compensation Dril-Quip, Inc. DRQ 262037104 Mgmt 05/10/2012 Amendment to the 2004 Incentive Management For For For Plan Dril-Quip, Inc. DRQ 262037104 Mgmt 05/10/2012 Short Term Incentive Plan Management For For For Eldorado Gold Corp. Mgmt 02/21/2012 Non-Voting Meeting Note None NA Eldorado Gold Corp. Mgmt 02/21/2012 Merger/Acquisition Management For For For Eldorado Gold Corp. Mgmt 05/03/2012 Non-Voting Meeting Note None NA Eldorado Gold Corp. Mgmt 05/03/2012 Elect Timothy Baker Management For For For Eldorado Gold Corp. Mgmt 05/03/2012 Elect Ross Cory Management For For For Eldorado Gold Corp. Mgmt 05/03/2012 Elect Robert Gilmore Management For For For Eldorado Gold Corp. Mgmt 05/03/2012 Elect Geoffrey Handley Management For For For Eldorado Gold Corp. Mgmt 05/03/2012 Elect Wayne Lenton Management For For For Eldorado Gold Corp. Mgmt 05/03/2012 Elect Michael Price Management For For For Eldorado Gold Corp. Mgmt 05/03/2012 Elect Jonathan Rubenstein Management For For For Eldorado Gold Corp. Mgmt 05/03/2012 Elect Donald Shumka Management For For For Eldorado Gold Corp. Mgmt 05/03/2012 Elect Paul Wright Management For For For Eldorado Gold Corp. Mgmt 05/03/2012 Appointment of Auditor Management For For For Eldorado Gold Corp. Mgmt 05/03/2012 Authority to Set Auditor's Fees Management For For For Energy XXI(Bermuda) EXXI G10082140 Mgmt 11/08/2011 Elect John Schiller, Jr. Management For For For Energy XXI(Bermuda) EXXI G10082140 Mgmt 11/08/2011 Elect William Colvin Management For For For Energy XXI(Bermuda) EXXI G10082140 Mgmt 11/08/2011 Advisory Vote on Executive Management For Against Against Compensation Energy XXI(Bermuda) EXXI G10082140 Mgmt 11/08/2011 Frequency of Advisory Vote on Management 3 Years 2 Years Against Executive Compensation Energy XXI(Bermuda) EXXI G10082140 Mgmt 11/08/2011 Authorization/Increase of Management For Against Against Preferred Stock Energy XXI(Bermuda) EXXI G10082140 Mgmt 11/08/2011 Ratification of Auditor Management For For For Ensco plc ESV 29358Q109 Mgmt 05/22/2012 Elect C. Christopher Gaut Management For For For Ensco plc ESV 29358Q109 Mgmt 05/22/2012 Elect Gerald Haddock Management For For For Ensco plc ESV 29358Q109 Mgmt 05/22/2012 Elect Paul Rowsey III Management For For For Ensco plc ESV 29358Q109 Mgmt 05/22/2012 Elect Francis Kalman Management For For For Ensco plc ESV 29358Q109 Mgmt 05/22/2012 Elect David Brown Management For For For Ensco plc ESV 29358Q109 Mgmt 05/22/2012 Ratification of Auditor Management For For For Ensco plc ESV 29358Q109 Mgmt 05/22/2012 Ratification of Statutory Auditor Management For For For Ensco plc ESV 29358Q109 Mgmt 05/22/2012 Authority to Set Auditor's Fees Management For For For Ensco plc ESV 29358Q109 Mgmt 05/22/2012 2012 Long-Term Incentive Plan Management For For For Ensco plc ESV 29358Q109 Mgmt 05/22/2012 Advisory Vote on Executive Management For For For Compensation EOG Resources, Inc. EOG 26875P101 Mgmt 05/02/2012 Elect George Alcorn Management For For For EOG Resources, Inc. EOG 26875P101 Mgmt 05/02/2012 Elect Charles Crisp Management For For For EOG Resources, Inc. EOG 26875P101 Mgmt 05/02/2012 Elect James Day Management For For For EOG Resources, Inc. EOG 26875P101 Mgmt 05/02/2012 Elect Mark Papa Management For For For EOG Resources, Inc. EOG 26875P101 Mgmt 05/02/2012 Elect H. Leighton Steward Management For For For EOG Resources, Inc. EOG 26875P101 Mgmt 05/02/2012 Elect Donald Textor Management For For For EOG Resources, Inc. EOG 26875P101 Mgmt 05/02/2012 Elect Frank Wisner Management For For For EOG Resources, Inc. EOG 26875P101 Mgmt 05/02/2012 Ratification of Auditor Management For For For EOG Resources, Inc. EOG 26875P101 Mgmt 05/02/2012 Advisory Vote on Executive Management For Against Against Compensation EOG Resources, Inc. EOG 26875P101 Mgmt 05/02/2012 Shareholder Proposal Regarding Shareholder Against Against For Compensation in the Event of a Change in Control EOG Resources, Inc. EOG 26875P101 Mgmt 05/02/2012 Shareholder Proposal Regarding Shareholder Against Against For Retention of Shares Until Retirement European Goldfields Ltd. Mgmt 12/22/2011 Non-Voting Meeting Note None NA European Goldfields Ltd. Mgmt 12/22/2011 Authority to Enter into a Debt Management For For For Financing and Equity Investment by Qatar Holding LLC and Other Investors European Goldfields Ltd. Mgmt 02/21/2012 Non-Voting Meeting Note None NA European Goldfields Ltd. Mgmt 02/21/2012 Merger Management For For For European Goldfields Ltd. Mgmt 03/21/2012 Non-Voting Meeting Note None NA European Goldfields Ltd. Mgmt 03/21/2012 Authority to Enter into a Debt Management For For For Financing and Equity Investment by Qatar Holding LLC and Other Investors Far East Energy Corp FEEC 307325100 Mgmt 10/11/2011 Elect Donald Juckett Management For For For Far East Energy Corp FEEC 307325100 Mgmt 10/11/2011 Elect Michael McElwrath Management For For For Far East Energy Corp FEEC 307325100 Mgmt 10/11/2011 Elect William Anderson Management For For For Far East Energy Corp FEEC 307325100 Mgmt 10/11/2011 Elect C.P. Chiang Management For For For Far East Energy Corp FEEC 307325100 Mgmt 10/11/2011 Elect John Mihm Management For For For Far East Energy Corp FEEC 307325100 Mgmt 10/11/2011 Elect Lucian Morrison Management For For For Far East Energy Corp FEEC 307325100 Mgmt 10/11/2011 Elect Thomas Williams Management For For For Far East Energy Corp FEEC 307325100 Mgmt 10/11/2011 Amendment to the 2005 Stock Management For For For Incentive Plan Far East Energy Corp FEEC 307325100 Mgmt 10/11/2011 Ratification of Auditor Management For For For First Quantum Minerals Ltd. Mgmt 07/29/2011 Non-Voting Meeting Note None NA First Quantum Minerals Ltd. Mgmt 07/29/2011 Stock Split Management For For For First Quantum Minerals Ltd. Mgmt 05/09/2012 Non-Voting Meeting Note None NA First Quantum Minerals Ltd. Mgmt 05/09/2012 Elect Philip Pascall Management For For For First Quantum Minerals Ltd. Mgmt 05/09/2012 Elect G. Clive Newall Management For For For First Quantum Minerals Ltd. Mgmt 05/09/2012 Elect Martin Rowley Management For For For First Quantum Minerals Ltd. Mgmt 05/09/2012 Elect Peter St. George Management For For For First Quantum Minerals Ltd. Mgmt 05/09/2012 Elect Andrew Adams Management For For For First Quantum Minerals Ltd. Mgmt 05/09/2012 Elect Michael Martineau Management For For For First Quantum Minerals Ltd. Mgmt 05/09/2012 Elect Paul Brunner Management For For For First Quantum Minerals Ltd. Mgmt 05/09/2012 Elect Steven McTiernan Management For For For First Quantum Minerals Ltd. Mgmt 05/09/2012 Appointment of Auditor and Management For For For Authority to Set Fees First Quantum Minerals Ltd. Mgmt 05/09/2012 Advisory Vote on Executive Management For For For Compensation First Uranium Corporation Mgmt 09/14/2011 Non-Voting Meeting Note None NA First Uranium Corporation Mgmt 09/14/2011 Elect Peter Surgey Management For For For First Uranium Corporation Mgmt 09/14/2011 Elect Hugh Cameron Management For For For First Uranium Corporation Mgmt 09/14/2011 Elect Mario Caron Management For For For First Uranium Corporation Mgmt 09/14/2011 Elect Normand Champigny Management For For For First Uranium Corporation Mgmt 09/14/2011 Elect John Hick Management For For For First Uranium Corporation Mgmt 09/14/2011 Elect Thabo Mosololi Management For For For First Uranium Corporation Mgmt 09/14/2011 Elect Deon van der Mescht Management For For For First Uranium Corporation Mgmt 09/14/2011 Elect Kevin Wakeford Management For For For First Uranium Corporation Mgmt 09/14/2011 Elect Graham Wanblad Management For For For First Uranium Corporation Mgmt 09/14/2011 Appointment of Auditor and Management For For For Authority to Set Fees FMC Technologies Inc. FTI 30249U101 Mgmt 05/02/2012 Elect Mike Bowlin Management For For For FMC Technologies Inc. FTI 30249U101 Mgmt 05/02/2012 Elect Philip Burguieres Management For For For FMC Technologies Inc. FTI 30249U101 Mgmt 05/02/2012 Elect Edward Mooney Management For For For FMC Technologies Inc. FTI 30249U101 Mgmt 05/02/2012 Elect James Ringler Management For For For FMC Technologies Inc. FTI 30249U101 Mgmt 05/02/2012 Ratification of Auditor Management For For For FMC Technologies Inc. FTI 30249U101 Mgmt 05/02/2012 Advisory Vote on Executive Management For For For Compensation FMC Technologies Inc. FTI 30249U101 Mgmt 05/02/2012 Repeal of Classified Board Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect Richard Adkerson Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect Robert Allison, Jr. Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect Robert Day Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect Gerald Ford Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect H. Devon Graham, Jr. Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect Charles Krulak Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect Bobby Lackey Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect Jon Madonna Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect Dustan McCoy Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect James Moffett Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect B. M. Rankin, Jr. Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Elect Stephen Siegele Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Advisory Vote on Executive Management For For For Compensation Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Ratification of Auditor Management For For For Freeport-McMoran Copper & Gold Inc. FCXPRA 35671D857 Mgmt 06/14/2012 Shareholder Proposal Regarding Shareholder Against Against For Environmental Expertise on Board FX Energy Inc. FXEN 302695101 Mgmt 09/15/2011 2011 Incentive Plan Management For Against Against FX Energy Inc. FXEN 302695101 Mgmt 09/15/2011 Transaction of Other Business Management For Against Against FX Energy Inc. FXEN 302695101 Mgmt 06/14/2012 Elect Jerzy B. Maciolek Management For For For FX Energy Inc. FXEN 302695101 Mgmt 06/14/2012 Elect Richard Hardman Management For For For FX Energy Inc. FXEN 302695101 Mgmt 06/14/2012 Elect H. Allen Turner Management For For For FX Energy Inc. FXEN 302695101 Mgmt 06/14/2012 Ratification of Auditor Management For For For FX Energy Inc. FXEN 302695101 Mgmt 06/14/2012 Transaction of Other Business Management For Against Against Gabriel Resources Ltd. Mgmt 06/21/2012 Non-Voting Meeting Note None NA Gabriel Resources Ltd. Mgmt 06/21/2012 Elect Dag Cramer Management For For For Gabriel Resources Ltd. Mgmt 06/21/2012 Elect Raymond Flood Management For For For Gabriel Resources Ltd. Mgmt 06/21/2012 Elect Keith Hulley Management For For For Gabriel Resources Ltd. Mgmt 06/21/2012 Elect David Peat Management For For For Gabriel Resources Ltd. Mgmt 06/21/2012 Elect Alfred Gusenbauer Management For Against Against Gabriel Resources Ltd. Mgmt 06/21/2012 Elect Wayne Kirk Management For For For Gabriel Resources Ltd. Mgmt 06/21/2012 Elect Walter Segsworth Management For For For Gabriel Resources Ltd. Mgmt 06/21/2012 Elect Jonathan Henry Management For For For Gabriel Resources Ltd. Mgmt 06/21/2012 Elect Igor Levental Management For For For Gabriel Resources Ltd. Mgmt 06/21/2012 Elect A. Murray Sinclair Management For For For Gabriel Resources Ltd. Mgmt 06/21/2012 Appointment of Auditor and Management For For For Authority to Set Fees Gabriel Resources Ltd. Mgmt 06/21/2012 Approval of the Amended and Management For For For Restated Stock Option Plan Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Elect Alan Bennett Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Elect James Boyd Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Elect Milton Carroll Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Elect Nance Dicciani Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Elect Murry Gerber Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Elect S. Malcolm Gillis Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Elect Abdallah Jum'ah Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Elect David Lesar Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Elect Robert Malone Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Elect J. Landis Martin Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Elect Debra Reed Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Ratification of Auditor Management For For For Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Advisory Vote on Executive Management For For For Compensation Halliburton Co. HAL 406216101 Mgmt 05/16/2012 Amendment to the Stock and Management For For For Incentive Plan Helmerich & Payne, Inc. HP 423452101 Mgmt 03/07/2012 Elect Donald Robillard, Jr. Management For For For Helmerich & Payne, Inc. HP 423452101 Mgmt 03/07/2012 Elect Francis Rooney Management For For For Helmerich & Payne, Inc. HP 423452101 Mgmt 03/07/2012 Elect Edward Rust, Jr. Management For For For Helmerich & Payne, Inc. HP 423452101 Mgmt 03/07/2012 Ratification of Auditor Management For For For Helmerich & Payne, Inc. HP 423452101 Mgmt 03/07/2012 Advisory Vote on Executive Management For For For Compensation Helmerich & Payne, Inc. HP 423452101 Mgmt 03/07/2012 Repeal of Classified Board Management For For For Helmerich & Payne, Inc. HP 423452101 Mgmt 03/07/2012 Authority to Remove Directors Management For For For With or Without Cause Hess Corporation HES 42809H107 Mgmt 05/02/2012 Elect John Hess Management For For For Hess Corporation HES 42809H107 Mgmt 05/02/2012 Elect Samuel Bodman, III Management For For For Hess Corporation HES 42809H107 Mgmt 05/02/2012 Elect Risa Lavizzo-Mourey Management For For For Hess Corporation HES 42809H107 Mgmt 05/02/2012 Elect Craig Matthews Management For For For Hess Corporation HES 42809H107 Mgmt 05/02/2012 Elect Ernst von Metzsch Management For For For Hess Corporation HES 42809H107 Mgmt 05/02/2012 Ratification of Auditor Management For For For Hess Corporation HES 42809H107 Mgmt 05/02/2012 Advisory Vote on Executive Management For For For Compensation Hess Corporation HES 42809H107 Mgmt 05/02/2012 Amendment to the 2008 Long- Management For For For Term Incentive Plan Hess Corporation HES 42809H107 Mgmt 05/02/2012 Shareholder Proposal Regarding Shareholder For NA Declassification of the Board Highland Gold Mining Mgmt 06/14/2012 Non-Voting Meeting Note None NA Highland Gold Mining Mgmt 06/14/2012 Accounts and Reports Management For For For Highland Gold Mining Mgmt 06/14/2012 Elect Duncan Baxter Management For For For Highland Gold Mining Mgmt 06/14/2012 Elect Olga Pokrovskaya Management For For For Highland Gold Mining Mgmt 06/14/2012 Appointment of Auditor Management For For For Highland Gold Mining Mgmt 06/14/2012 Authority to Set Auditor's Fees Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect Donald Bech Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect Buford Berry Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect Matthew Clifton Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect Leldon Echols Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect R. Kevin Hardage Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect Michael Jennings Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect Robert Kostelnik Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect James Lee Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect Robert McKenzie Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect Franklin Myers Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect Michael Rose Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Elect Tommy Valenta Management For For For HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Advisory Vote on Executive Management For For For Compensation HollyFrontier Corp HFC 436106108 Mgmt 05/16/2012 Ratification of Auditor Management For For For HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Non-Voting Meeting Note None NA HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Confirmation of Subscription of Management For For For Shares HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Ratification and Consolidation of Management For For For Capital Increase HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Ratification and Consolidation of Management For For For Capital Increase HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 5 Management For For For HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 18 Management For For For HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 21 Management For For For HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 22 Management For For For HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 23 Regarding Management For Abstain Against Executive Officers HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 23 Regarding Management For Abstain Against Executive Officers HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 23 Regarding Management For Abstain Against Executive Officers HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 25 Management For For For HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 25 Management For For For HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 26 Management For For For HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 27 Management For For For HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Articles 28 through 33 Management For For For HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Articles 29, 31 and 32 Management For Abstain Against HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Article 1 Management For Abstain Against HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Articles 15, 17, 22, 38, 44, Management For Abstain Against 46, 49, 50, 52, 54, 56, 57 and 59 HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Amend Articles 38, 53, 61, and 65 Management For Abstain Against HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Non-Voting Meeting Note None NA HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Non-Voting Meeting Note None NA HRT Participacoes Petroleo Sa Mgmt 10/07/2011 Non-Voting Meeting Note None NA HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Non-Voting Meeting Note None NA HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Non-Voting Meeting Note None NA HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Accounts and Reports Management For For For HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Allocation of Profits/Dividends Management For For For HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Non-Voting Meeting Note None NA HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Remuneration Policy Management For For For HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Reconciliation of Share Capital Management For For For HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Amendments to Articles Management For For For Regarding Reconciliation of Share Capital HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Stock Split Management For For For HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Amend Article 6 Management For For For HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Amendments to Articles Management For For For Regarding Wording and Numbering HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Amend Article 7 Management For For For HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Amend Article 17 Management For For For HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Amendments to Articles Management For For For Regarding Director Ownership HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Amend Article 38 Management For For For HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Amendments to Articles Management For For For Regarding Wording and Numbering HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Amend Article 44 Management For For For HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Amendments to Articles Management For For For Regarding Arbitration HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Consolidation of Articles Management For For For HRT Participacoes Petroleo Sa Mgmt 04/27/2012 Non-Voting Meeting Note None NA Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Accounts and Reports Management For For For Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Appointment of Auditor Management For For For Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Election of Audit Committee Management For Against Against Members (Chair, McMahon) Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Election of Audit Committee Management For For For Members (Cameron) Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Election of Audit Committee Management For For For Members (Ngonyama) Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Approve Remuneration Policy Management For Against Against Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Elect Brenda Berlin Management For For For Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Re-elect David Brown Management For For For Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Election of Audit Committee Management For For For Members (Cameron) Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Elect Mandla Gantsho Management For For For Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Re-elect Thabo Mokgatlha Management For For For Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Elect Babalwa Ngonyama Management For For For Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 General Authority to Issue Shares Management For For For Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Authority to Repurchase Shares Management For For For Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Approve Directors' Fees Management For For For Impala Platinum Holdings Ltd IMPUY 452553308 Mgmt 10/26/2011 Approve Financial Assistance Management For For For Indocement Tunggal Mgmt 05/08/2012 Accounts and Reports Management For For For Indocement Tunggal Mgmt 05/08/2012 Allocation of Profits/Dividends Management For For For Indocement Tunggal Mgmt 05/08/2012 Appointment of Auditor Management For For For Indocement Tunggal Mgmt 05/08/2012 Election of Directors and Management For For For Commissioners Indocement Tunggal Mgmt 05/08/2012 Directors' and Commissioners' Management For For For Fees Indocement Tunggal Mgmt 05/08/2012 Amendments to Articles Management For For For Key Energy Services, Inc. KEG 492914106 Mgmt 05/17/2012 Elect Richard Alario Management For For For Key Energy Services, Inc. KEG 492914106 Mgmt 05/17/2012 Elect Ralph Michael III Management For For For Key Energy Services, Inc. KEG 492914106 Mgmt 05/17/2012 Elect Arlene Yocum Management For For For Key Energy Services, Inc. KEG 492914106 Mgmt 05/17/2012 2012 Equity and Cash Incentive Management For For For Plan Key Energy Services, Inc. KEG 492914106 Mgmt 05/17/2012 Ratification of Auditor Management For For For Key Energy Services, Inc. KEG 492914106 Mgmt 05/17/2012 Advisory Vote on Executive Management For For For Compensation Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Elect John Brough Management For For For Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Elect Tye Burt Management For For For Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Elect John Carrington Management For For For Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Elect John Huxley Management For For For Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Elect Kenneth Irving Management For For For Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Elect John Keyes Management For For For Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Elect Catherine McLeod-Seltzer Management For For For Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Elect George Michals Management For For For Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Elect John Oliver Management For For For Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Elect Terence Reid Management For For For Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Appointment of Auditor and Management For For For Authority to Set Fees Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Advisory Vote on Executive Management For For For Compensation Kinross Gold Corp. KGC 496902404 Mgmt 05/09/2012 Renewal of Shareholder Rights Management For For For Plan Kodiak Oil & Gas Corporation KOG 50015Q100 Mgmt 06/13/2012 Elect Lynn Peterson Management For For For Kodiak Oil & Gas Corporation KOG 50015Q100 Mgmt 06/13/2012 Elect James Catlin Management For For For Kodiak Oil & Gas Corporation KOG 50015Q100 Mgmt 06/13/2012 Elect Rodney Knutson Management For For For Kodiak Oil & Gas Corporation KOG 50015Q100 Mgmt 06/13/2012 Elect Herrick Lidstone, Jr. Management For For For Kodiak Oil & Gas Corporation KOG 50015Q100 Mgmt 06/13/2012 Elect William Krysiak Management For For For Kodiak Oil & Gas Corporation KOG 50015Q100 Mgmt 06/13/2012 Ratification of Auditor Management For For For Kodiak Oil & Gas Corporation KOG 50015Q100 Mgmt 06/13/2012 Advisory Vote on Executive Management For For For Compensation Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Elect John R. Kemp III Management For For For Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Elect Brian F. Maxted Management For For For Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Elect David I. Foley Management For For For Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Elect David B. Krieger Management For For For Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Elect Joseph P. Landy Management For For For Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Elect Prakash A. Melwani Management For For For Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Elect Abebayo O. Ogunlesi Management For For For Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Elect Chris Tong Management For For For Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Elect Christopher A. Wright Management For For For Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Ratification of Auditor Management For For For Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Advisory Vote on Executive Management For For For Compensation Kosmos Energy Ltd KOS G5315B107 Mgmt 05/11/2012 Frequency of Advisory Vote on Management 1 Year 2 Years Against Executive Compensation laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Elect Randy Foutch Management For For For laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Elect Jerry Schuyler Management For For For laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Elect Peter Kagan Management For For For laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Elect James Levy Management For For For laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Elect B.Z. (Bill) Parker Management For For For laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Elect Pamela Price Management For For For laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Elect Francis Rooney Management For For For laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Elect Myles Scoggins Management For For For laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Elect Edmund Segner III Management For For For laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Elect Donald Wolf Management For For For laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Ratification of Auditor Management For For For laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Advisory Vote on Executive Management For For For Compensation laredo Petroleum Holdings Inc LPI 516806106 Mgmt 05/16/2012 Frequency of Advisory Vote on Management 1 Year 2 Years Against Executive Compensation Linc Energy Ltd Mgmt 11/24/2011 Non-Voting Meeting Note None NA Linc Energy Ltd Mgmt 11/24/2011 Re-elect Jon Mathews Management For For For Linc Energy Ltd Mgmt 11/24/2011 Elect Craig Ricato Management For For For Linc Energy Ltd Mgmt 11/24/2011 Remuneration Report Management For For For LLX Logistica S.A Mgmt 11/04/2011 Non-Voting Meeting Note None NA LLX Logistica S.A Mgmt 11/04/2011 Non-Voting Meeting Note None NA LLX Logistica S.A Mgmt 11/04/2011 Non-Voting Meeting Note None NA LLX Logistica S.A Mgmt 11/04/2011 Amendments to Articles Management For For For LLX Logistica S.A Mgmt 11/04/2011 Elect Ellen Gracie Northfleet Management For For For Lufkin Industries, Inc. LUFK 549764108 Mgmt 05/02/2012 Elect Douglas Smith Management For For For Lufkin Industries, Inc. LUFK 549764108 Mgmt 05/02/2012 Elect John Anderson Management For For For Lufkin Industries, Inc. LUFK 549764108 Mgmt 05/02/2012 Elect Richard Stewart Management For For For Lufkin Industries, Inc. LUFK 549764108 Mgmt 05/02/2012 Ratification of Auditor Management For For For Lufkin Industries, Inc. LUFK 549764108 Mgmt 05/02/2012 Advisory Vote on Executive Management For For For Compensation Lufkin Industries, Inc. LUFK 549764108 Mgmt 05/02/2012 Increase of Authorized Common Management For For For Stock Lufkin Industries, Inc. LUFK 549764108 Mgmt 05/02/2012 Technical Amendments to the Management For For For Articles of Incorporation Marathon Petroleum Corp MPC 56585A102 Mgmt 04/25/2012 Elect David Daberko Management For For For Marathon Petroleum Corp MPC 56585A102 Mgmt 04/25/2012 Elect Donna James Management For For For Marathon Petroleum Corp MPC 56585A102 Mgmt 04/25/2012 Elect Charles Lee Management For For For Marathon Petroleum Corp MPC 56585A102 Mgmt 04/25/2012 Elect Seth Schofield Management For For For Marathon Petroleum Corp MPC 56585A102 Mgmt 04/25/2012 Ratification of Auditor Management For For For Marathon Petroleum Corp MPC 56585A102 Mgmt 04/25/2012 2012 Incentive Compensation Management For For For Plan Marathon Petroleum Corp MPC 56585A102 Mgmt 04/25/2012 Advisory Vote on Executive Management For For For Compensation Marathon Petroleum Corp MPC 56585A102 Mgmt 04/25/2012 Frequency of Advisory Vote on Management 1 Year 2 Years Against Executive Compensation Meg Energy Corp. Mgmt 05/03/2012 Non-Voting Meeting Note None NA Meg Energy Corp. Mgmt 05/03/2012 Elect William McCaffrey Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect David Wizinsky Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect David Krieger Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect Peter Kagan Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect E. Peter Loughheed Management For Against Against Meg Energy Corp. Mgmt 05/03/2012 Elect Boyd Anderson Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect Li Zheng Management For Against Against Meg Energy Corp. Mgmt 05/03/2012 Elect James McFarland Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect Harvey Doerr Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect Robert Hodgins Management For For For Meg Energy Corp. Mgmt 05/03/2012 Appointment of Auditor and Management For For For Authority to Set Fees Meg Energy Corp. Mgmt 05/03/2012 Transaction of Other Business Management For Against Against Meg Energy Corp. Mgmt 05/03/2012 Non-Voting Meeting Note None NA Meg Energy Corp. Mgmt 05/03/2012 Elect William McCaffrey Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect David Wizinsky Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect David Krieger Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect Peter Kagan Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect E. Peter Loughheed Management For Against Against Meg Energy Corp. Mgmt 05/03/2012 Elect Boyd Anderson Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect Li Zheng Management For Against Against Meg Energy Corp. Mgmt 05/03/2012 Elect James McFarland Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect Harvey Doerr Management For For For Meg Energy Corp. Mgmt 05/03/2012 Elect Robert Hodgins Management For For For Meg Energy Corp. Mgmt 05/03/2012 Appointment of Auditor and Management For For For Authority to Set Fees Meg Energy Corp. Mgmt 05/03/2012 Transaction of Other Business Management For Against Against National Oilwell Varco Inc. NOV 637071101 Mgmt 05/16/2012 Elect Merrill Miller, Jr. Management For For For National Oilwell Varco Inc. NOV 637071101 Mgmt 05/16/2012 Elect Greg Armstrong Management For For For National Oilwell Varco Inc. NOV 637071101 Mgmt 05/16/2012 Elect David Harrison Management For For For National Oilwell Varco Inc. NOV 637071101 Mgmt 05/16/2012 Ratification of Auditor Management For For For National Oilwell Varco Inc. NOV 637071101 Mgmt 05/16/2012 Advisory Vote on Executive Management For For For Compensation National Oilwell Varco Inc. NOV 637071101 Mgmt 05/16/2012 Shareholder Proposal Regarding Shareholder Against Against For Political Contributions and Expenditure Report Neo Material Technologies, Inc Mgmt 05/30/2012 Non-Voting Meeting Note None NA Neo Material Technologies, Inc Mgmt 05/30/2012 Elect Gary German Management For For For Neo Material Technologies, Inc Mgmt 05/30/2012 Elect Ho Soo Ching Management For For For Neo Material Technologies, Inc Mgmt 05/30/2012 Elect James Jackson Management For For For Neo Material Technologies, Inc Mgmt 05/30/2012 Elect Constantine Management For For For Karayannopoulos Neo Material Technologies, Inc Mgmt 05/30/2012 Elect Claire Kennedy Management For For For Neo Material Technologies, Inc Mgmt 05/30/2012 Elect William Macfarlane Management For For For Neo Material Technologies, Inc Mgmt 05/30/2012 Elect Peter O'Connor Management For For For Neo Material Technologies, Inc Mgmt 05/30/2012 Elect John Pearson Management For For For Neo Material Technologies, Inc Mgmt 05/30/2012 Appointment of Auditor and Management For For For Authority to Set Fees Neo Material Technologies, Inc Mgmt 05/30/2012 Merger/Acquisition Management For For For Nevsun Resources Ltd. Mgmt 11/16/2011 Non-Voting Meeting Note None NA Nevsun Resources Ltd. Mgmt 11/16/2011 Shareholder Rights Plan Management For For For Nevsun Resources Ltd. Mgmt 11/16/2011 Board Size Management For For For Nevsun Resources Ltd. Mgmt 06/05/2012 Non-Voting Meeting Note None NA Nevsun Resources Ltd. Mgmt 06/05/2012 Elect R. Stuart Angus Management For For For Nevsun Resources Ltd. Mgmt 06/05/2012 Elect Clifford Davis Management For For For Nevsun Resources Ltd. Mgmt 06/05/2012 Elect Anthony Ferguson Management For For For Nevsun Resources Ltd. Mgmt 06/05/2012 Elect Robert Gayton Management For For For Nevsun Resources Ltd. Mgmt 06/05/2012 Elect Gary German Management For For For Nevsun Resources Ltd. Mgmt 06/05/2012 Elect Gerard Munera Management For For For Nevsun Resources Ltd. Mgmt 06/05/2012 Appointment of Auditor and Management For For For Authority to Set Fees Newcrest Mining Mgmt 10/27/2011 Non-Voting Meeting Note None NA Newcrest Mining Mgmt 10/27/2011 Elect Winifred Kamit Management For For For Newcrest Mining Mgmt 10/27/2011 Re-elect Donald Mercer Management For For For Newcrest Mining Mgmt 10/27/2011 Re-elect Richard Knight Management For For For Newcrest Mining Mgmt 10/27/2011 Remuneration Report Management For For For Newcrest Mining Mgmt 10/27/2011 Renew Partial Takeover Management For For For Provisions Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Elect Lee Boothby Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Elect Philip Burguieres Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Elect Pamela Gardner Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Elect John Kemp III Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Elect J. Michael Lacey Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Elect Joseph Netherland Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Elect Howard Newman Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Elect Thomas Ricks Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Elect Juanita Romans Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Elect Charles Shultz Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Elect J. Terry Strange Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Ratification of Auditor Management For For For Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Advisory Vote on Executive Management For For For Compensation Newfield Exploration Co. NFX 651290108 Mgmt 05/04/2012 Shareholder Proposal Regarding Shareholder Against Against For Independent Board Chair Niko Resources Ltd. Mgmt 09/21/2011 Non-Voting Meeting Note None NA Niko Resources Ltd. Mgmt 09/21/2011 Board Size Management For For For Niko Resources Ltd. Mgmt 09/21/2011 Elect Edward Sampson Management For For For Niko Resources Ltd. Mgmt 09/21/2011 Elect William Hornaday Management For For For Niko Resources Ltd. Mgmt 09/21/2011 Elect C.J. Cummings Management For For For Niko Resources Ltd. Mgmt 09/21/2011 Elect Conrad Kathol Management For For For Niko Resources Ltd. Mgmt 09/21/2011 Elect Wendell Robinson Management For For For Niko Resources Ltd. Mgmt 09/21/2011 Appointment of Auditor and Management For For For Authority to Set Fees Niko Resources Ltd. Mgmt 09/21/2011 Shareholder Rights Plan Renewal Management For For For Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Elect Jeffrey Berenson Management For For For Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Elect Michael Cawley Management For For For Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Elect Edward Cox Management For For For Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Elect Charles Davidson Management For For For Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Elect Thomas Edelman Management For For For Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Elect Eric Grubman Management For For For Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Elect Kirby Hedrick Management For For For Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Elect Scott Urban Management For For For Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Elect William Van Kleef Management For For For Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Ratification of Auditor Management For For For Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Advisory Vote on Executive Management For For For Compensation Noble Energy Inc NBL 655044105 Mgmt 04/24/2012 Increase of Authorized Common Management For For For Stock Northern Dynasty Minerals Ltd. NAK 66510M204 Mgmt 06/21/2012 Elect Scott Cousens Management For For For Northern Dynasty Minerals Ltd. NAK 66510M204 Mgmt 06/21/2012 Elect Robert Dickinson Management For For For Northern Dynasty Minerals Ltd. NAK 66510M204 Mgmt 06/21/2012 Elect Gordon Fretwell Management For For For Northern Dynasty Minerals Ltd. NAK 66510M204 Mgmt 06/21/2012 Elect Russell Hallbauer Management For For For Northern Dynasty Minerals Ltd. NAK 66510M204 Mgmt 06/21/2012 Elect Wayne Kirk Management For For For Northern Dynasty Minerals Ltd. NAK 66510M204 Mgmt 06/21/2012 Elect Peter Mitchell Management For For For Northern Dynasty Minerals Ltd. NAK 66510M204 Mgmt 06/21/2012 Elect Stephen Scott Management For For For Northern Dynasty Minerals Ltd. NAK 66510M204 Mgmt 06/21/2012 Elect Marchand Snyman Management For Withhold Against Northern Dynasty Minerals Ltd. NAK 66510M204 Mgmt 06/21/2012 Elect Ronald Thiessen Management For For For Northern Dynasty Minerals Ltd. NAK 66510M204 Mgmt 06/21/2012 Appointment of Auditor and Management For For For Authority to Set Fees Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Elect Spencer Abraham Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Elect Howard Atkins Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Elect Stephen Chazen Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Elect Edward Djerejian Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Elect John Feick Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Elect Margaret Foran Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Elect Carlos Gutierrez Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Elect Ray Irani Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Elect Avedick Poladian Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Elect Aziz Syriani Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Elect Rosemary Tomich Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Advisory Vote on Executive Management For For For Compensation Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Ratification of Auditor Management For For For Occidental Petroleum Corp. OXY 674599105 Mgmt 05/04/2012 Shareholder Proposal Regarding Shareholder Against Against For Environmental Expertise on Board Ogx Petroleo e Gas Participacoes SA Mgmt 12/01/2011 Non-Voting Meeting Note None NA Ogx Petroleo e Gas Participacoes SA Mgmt 12/01/2011 Non-Voting Meeting Note None NA Ogx Petroleo e Gas Participacoes SA Mgmt 12/01/2011 Non-Voting Meeting Note None NA Ogx Petroleo e Gas Participacoes SA Mgmt 12/01/2011 Reconciliation of Share Capital Management For For For Ogx Petroleo e Gas Participacoes SA Mgmt 12/01/2011 Board Size Management For Against Against Ogx Petroleo e Gas Participacoes SA Mgmt 12/01/2011 Amendment to Article 2 Management For For For Ogx Petroleo e Gas Participacoes SA Mgmt 12/01/2011 Amendments to Articles Management For For For Regarding Novo Mercado Regulations Ogx Petroleo e Gas Participacoes SA Mgmt 12/01/2011 Amendment to the Stock Management For Against Against Purchase Plan Ogx Petroleo e Gas Participacoes SA Mgmt 12/01/2011 Elect Ellen Gracie Northfleet Management For For For Ogx Petroleo e Gas Participacoes SA Mgmt 12/01/2011 Stock Purchase Plan Grant Management For Against Against Ogx Petroleo e Gas Participacoes SA Mgmt 04/26/2012 Non-Voting Meeting Note None NA Ogx Petroleo e Gas Participacoes SA Mgmt 04/26/2012 Non-Voting Meeting Note None NA Ogx Petroleo e Gas Participacoes SA Mgmt 04/26/2012 Amendments to Articles Management For For For Regarding Reconciliation of Share Capital Ogx Petroleo e Gas Participacoes SA Mgmt 04/26/2012 Authority to Issue Corporate Management For For For Guarantees to Lenders Ogx Petroleo e Gas Participacoes SA Mgmt 04/26/2012 Non-Voting Meeting Note None NA Ogx Petroleo e Gas Participacoes SA Mgmt 04/26/2012 Non-Voting Meeting Note None NA Ogx Petroleo e Gas Participacoes SA Mgmt 04/26/2012 Non-Voting Meeting Note None NA Ogx Petroleo e Gas Participacoes SA Mgmt 04/26/2012 Accounts and Reports Management For For For Ogx Petroleo e Gas Participacoes SA Mgmt 04/26/2012 Allocation of Profits/Dividends Management For For For Ogx Petroleo e Gas Participacoes SA Mgmt 04/26/2012 Election of Directors Management For For For Ogx Petroleo e Gas Participacoes SA Mgmt 04/26/2012 Remuneration Policy Management For For For Oil Search Ltd Mgmt 05/08/2012 Appointment of Auditor and Management For For For Authority to Set Fees Oil Search Ltd Mgmt 05/08/2012 Equity Grant (Performance Rights Management For For For to MD Peter Botten) Oil Search Ltd Mgmt 05/08/2012 Equity Grant (Performance Rights Management For For For to Executive Director Gerea Aopi) Oil Search Ltd Mgmt 05/08/2012 Equity Grant (Restricted Shares to Management For For For MD Peter Botten) Oil Search Ltd Mgmt 05/08/2012 Equity Grant (Restricted Shares to Management For For For Executive Director Gerea Aopi) Oil Search Ltd Mgmt 05/08/2012 Non-Voting Meeting Note None NA Oil Search Ltd Mgmt 05/08/2012 Non-Voting Meeting Note None NA Osx Brasil S.A Mgmt 10/31/2011 Non-Voting Meeting Note None NA Osx Brasil S.A Mgmt 10/31/2011 Non-Voting Meeting Note None NA Osx Brasil S.A Mgmt 10/31/2011 Stock Split Management For For For Osx Brasil S.A Mgmt 10/31/2011 Amendments to Articles Management For For For Regarding Novo Mercado Regulations Osx Brasil S.A Mgmt 04/27/2012 Non-Voting Meeting Note None NA Osx Brasil S.A Mgmt 04/27/2012 Non-Voting Meeting Note None NA Osx Brasil S.A Mgmt 04/27/2012 Accounts and Reports Management For For For Osx Brasil S.A Mgmt 04/27/2012 Allocation of Profits/Dividends Management For For For Osx Brasil S.A Mgmt 04/27/2012 Election of Directors Management For For For Osx Brasil S.A Mgmt 04/27/2012 Remuneration Report Management For For For Osx Brasil S.A Mgmt 04/27/2012 Non-Voting Meeting Note None NA Osx Brasil S.A Mgmt 04/27/2012 Non-Voting Meeting Note None NA Osx Brasil S.A Mgmt 04/27/2012 Non-Voting Meeting Note None NA Osx Brasil S.A Mgmt 04/27/2012 Non-Voting Meeting Note None NA Osx Brasil S.A Mgmt 04/27/2012 Amendment to Stock Option Plan Management For Against Against Osx Brasil S.A Mgmt 04/27/2012 Non-Voting Meeting Note None NA Pacific Rubiales Energy Corp Mgmt 05/31/2012 Non-Voting Meeting Note None NA Pacific Rubiales Energy Corp Mgmt 05/31/2012 Board Size Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect Serafino Iacono Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect Miguel de la Campa Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect Ronald Pantin Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect Jose Francisco Arata Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect German Efromovich Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect Neil Woodyer Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect Augusto Lopez Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect Miguel Rodriguez Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect Victor Rivera Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect Hern?n Mart?nez Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect Dennis Mills Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Elect Francisco Sole Management For For For Pacific Rubiales Energy Corp Mgmt 05/31/2012 Appointment of Auditor and Management For For For Authority to Set Fees Pacific Rubiales Energy Corp Mgmt 05/31/2012 Shareholder Rights' Plan Management For For For Pan American Silver Corp PAAS 697900108 Mgmt 03/26/2012 Merger Management For For For Pan American Silver Corp PAAS 697900108 Mgmt 05/15/2012 Elect Ross Beaty Management For For For Pan American Silver Corp PAAS 697900108 Mgmt 05/15/2012 Elect Geoffrey Burns Management For For For Pan American Silver Corp PAAS 697900108 Mgmt 05/15/2012 Elect Michael Carroll Management For For For Pan American Silver Corp PAAS 697900108 Mgmt 05/15/2012 Elect Michael Maloney Management For For For Pan American Silver Corp PAAS 697900108 Mgmt 05/15/2012 Elect Robert Pirooz Management For For For Pan American Silver Corp PAAS 697900108 Mgmt 05/15/2012 Elect David Press Management For For For Pan American Silver Corp PAAS 697900108 Mgmt 05/15/2012 Elect Walter Segsworth Management For For For Pan American Silver Corp PAAS 697900108 Mgmt 05/15/2012 Elect Christopher Dunn Management For For For Pan American Silver Corp PAAS 697900108 Mgmt 05/15/2012 Appointment of Auditor and Management For For For Authority to Set Fees Pan American Silver Corp PAAS 697900108 Mgmt 05/15/2012 Advisory Vote on Executive Management For For For Compensation Patterson-UTI Energy Inc PTEN 703481101 Mgmt 06/07/2012 Elect Mark Siegel Management For For For Patterson-UTI Energy Inc PTEN 703481101 Mgmt 06/07/2012 Elect Kenneth Berns Management For For For Patterson-UTI Energy Inc PTEN 703481101 Mgmt 06/07/2012 Elect Charles Buckner Management For For For Patterson-UTI Energy Inc PTEN 703481101 Mgmt 06/07/2012 Elect Curtis Huff Management For For For Patterson-UTI Energy Inc PTEN 703481101 Mgmt 06/07/2012 Elect Terry Hunt Management For For For Patterson-UTI Energy Inc PTEN 703481101 Mgmt 06/07/2012 Elect Kenneth Peak Management For For For Patterson-UTI Energy Inc PTEN 703481101 Mgmt 06/07/2012 Elect Cloyce Talbott Management For For For Patterson-UTI Energy Inc PTEN 703481101 Mgmt 06/07/2012 Advisory Vote on Executive Management For For For Compensation Patterson-UTI Energy Inc PTEN 703481101 Mgmt 06/07/2012 Ratification of Auditor Management For For For Pilot Gold Inc Mgmt 05/10/2012 Non-Voting Meeting Note None NA Pilot Gold Inc Mgmt 05/10/2012 Board Size Management For For For Pilot Gold Inc Mgmt 05/10/2012 Elect John Doward Management For For For Pilot Gold Inc Mgmt 05/10/2012 Elect Matthew Lennox-King Management For For For Pilot Gold Inc Mgmt 05/10/2012 Elect Donald McInnes Management For For For Pilot Gold Inc Mgmt 05/10/2012 Elect Mark O'Dea Management For For For Pilot Gold Inc Mgmt 05/10/2012 Elect Robert Pease Management For For For Pilot Gold Inc Mgmt 05/10/2012 Elect Sean Tetzlaff Management For For For Pilot Gold Inc Mgmt 05/10/2012 Appointment of Auditor and Management For For For Authority to Set Fees Platinum Group Metals Ltd. PLNMF 72765Q205 Mgmt 01/19/2012 Elect R. Michael Jones Management For For For Platinum Group Metals Ltd. PLNMF 72765Q205 Mgmt 01/19/2012 Elect Frank Hallam Management For For For Platinum Group Metals Ltd. PLNMF 72765Q205 Mgmt 01/19/2012 Elect Barry Smee Management For For For Platinum Group Metals Ltd. PLNMF 72765Q205 Mgmt 01/19/2012 Elect Iain McLean Management For For For Platinum Group Metals Ltd. PLNMF 72765Q205 Mgmt 01/19/2012 Elect Eric Carlson Management For For For Platinum Group Metals Ltd. PLNMF 72765Q205 Mgmt 01/19/2012 Elect Timothy Marlow Management For For For Platinum Group Metals Ltd. PLNMF 72765Q205 Mgmt 01/19/2012 Appointment of Auditor Management For For For Platinum Group Metals Ltd. PLNMF 72765Q205 Mgmt 01/19/2012 Transaction of Other Business Management For Against Against Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect Christopher Burley Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect Donald Chynoweth Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect Daniel Clauw Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect William Doyle Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect John Estey Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect Gerald Grandey Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect Charles Hoffman Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect Dallas Howe Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect Alice Laberge Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect Keith Martell Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect Jeffrey McCaig Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect Mary Mogford Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Elect Elena Viyella de Paliza Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Appointment of Auditor Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Performance Option Plan Management For For For Potash Corp. Of Saskatchewan Inc. POT 73755L107 Mgmt 05/17/2012 Advisory Vote on Executive Management For For For Compensation QGEP Participacoes SA Mgmt 04/16/2012 Non-Voting Meeting Note None NA QGEP Participacoes SA Mgmt 04/16/2012 Non-Voting Meeting Note None NA QGEP Participacoes SA Mgmt 04/16/2012 Remuneration Policy Management For Abstain Against QGEP Participacoes SA Mgmt 04/16/2012 Amendments to Articles Management For Abstain Against Regarding Novo Mercado Regulations QGEP Participacoes SA Mgmt 04/16/2012 Non-Voting Meeting Note None NA QGEP Participacoes SA Mgmt 04/16/2012 Non-Voting Meeting Note None NA QGEP Participacoes SA Mgmt 04/16/2012 Non-Voting Meeting Note None NA QGEP Participacoes SA Mgmt 04/16/2012 Accounts and Reports Management For For For QGEP Participacoes SA Mgmt 04/16/2012 Allocation of Profits/Dividends Management For Abstain Against QGEP Participacoes SA Mgmt 04/16/2012 Election of Directors (Slate) Management For Abstain Against QGEP Participacoes SA Mgmt 05/10/2012 Non-Voting Meeting Note None NA QGEP Participacoes SA Mgmt 05/10/2012 Non-Voting Meeting Note None NA QGEP Participacoes SA Mgmt 05/10/2012 Elect Jos? Augusto Fernandes Management For For For Filho QGEP Participacoes SA Mgmt 05/10/2012 Increase in Global Annual Management For For For Remuneration Quadra FNX Mining Ltd Mgmt 02/20/2012 Non-Voting Meeting Note None NA Quadra FNX Mining Ltd Mgmt 02/20/2012 Merger/Acquisition Management For Against Against Quadra FNX Mining Ltd Mgmt 02/20/2012 Transaction of Other Business Management For Against Against Quicksilver Resources, Inc. KWK 74837R104 Mgmt 05/16/2012 Elect Glenn Darden Management For For For Quicksilver Resources, Inc. KWK 74837R104 Mgmt 05/16/2012 Elect W. Yandell Rogers, III Management For For For Quicksilver Resources, Inc. KWK 74837R104 Mgmt 05/16/2012 Advisory Vote on Executive Management For For For Compensation Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Accounts and Reports Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Allocation of Profits/Dividends Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Directors' Remuneration Report Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Elect Philippe Li?tard Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Elect D. Mark Bristow Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Elect Graham Shuttleworth Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Elect Norborne Cole, Jr. Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Elect Christopher Coleman Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Elect Kadri Dagdelen Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Elect Karl Voltaire Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Elect Andrew Quinn Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Appointment of Auditor Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Authority to Set Auditor's Fees Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Authority to Issue Shares w/ Management For For For Preemptive Rights Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Directors' Fees Management For For For Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Authority to Issue Shares w/o Management For For For Preemptive Rights Randgold Resources RNGDY 752344309 Mgmt 04/30/2012 Authority to Repurchase Shares Management For For For Reliance Steel & Aluminum Co. RS 759509102 Mgmt 05/16/2012 Elect David Hannah Management For For For Reliance Steel & Aluminum Co. RS 759509102 Mgmt 05/16/2012 Elect Mark Kaminski Management For For For Reliance Steel & Aluminum Co. RS 759509102 Mgmt 05/16/2012 Elect Gregg Mollins Management For For For Reliance Steel & Aluminum Co. RS 759509102 Mgmt 05/16/2012 Elect Andrew Sharkey III Management For For For Reliance Steel & Aluminum Co. RS 759509102 Mgmt 05/16/2012 Increase of Authorized Common Management For For For Stock Reliance Steel & Aluminum Co. RS 759509102 Mgmt 05/16/2012 Advisory Vote on Executive Management For For For Compensation Reliance Steel & Aluminum Co. RS 759509102 Mgmt 05/16/2012 Shareholder Proposal Regarding Shareholder Against Against For Independent Board Chairman Reliance Steel & Aluminum Co. RS 759509102 Mgmt 05/16/2012 Ratification of Auditor Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Accounts and Reports Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Directors' Remuneration Report Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Chris Lynch Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect John Varley Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Tom Albanese Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Robert Brown Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Vivienne Cox Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Jan du Plessis Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Guy Elliott Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Michael Fitzpatrick Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Ann Godbehere Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Richard Goodmanson Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Lord John Kerr of Kinlochard Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Paul Tellier Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Elect Samuel Walsh Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Appointment of Auditor and Management For For For Authority to Set Fees Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Global Employee Share Plan Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Share Savings Plan Renewal Management For Against Against Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Authority to Issue Shares w/ Management For For For Preemptive Rights Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Authority to Issue Shares w/o Management For For For Preemptive Rights Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Authority to Repurchase Shares Management For For For Rio Tinto plc RIO 767204100 Mgmt 04/19/2012 Authority to Set General Meeting Management For Against Against Notice Period at 14 Days Rosetta Resources Inc ROSE 777779307 Mgmt 05/17/2012 Elect Richard Beckler Management For For For Rosetta Resources Inc ROSE 777779307 Mgmt 05/17/2012 Elect Matthew Fitzgerald Management For For For Rosetta Resources Inc ROSE 777779307 Mgmt 05/17/2012 Elect Philip Frederickson Management For For For Rosetta Resources Inc ROSE 777779307 Mgmt 05/17/2012 Elect D. Henry Houston Management For For For Rosetta Resources Inc ROSE 777779307 Mgmt 05/17/2012 Elect Randy Limbacher Management For For For Rosetta Resources Inc ROSE 777779307 Mgmt 05/17/2012 Elect Josiah Low III Management For For For Rosetta Resources Inc ROSE 777779307 Mgmt 05/17/2012 Elect Donald Patteson, Jr. Management For For For Rosetta Resources Inc ROSE 777779307 Mgmt 05/17/2012 Advisory Vote on Executive Management For For For Compensation Rosetta Resources Inc ROSE 777779307 Mgmt 05/17/2012 Ratification of Auditor Management For For For Rowan Cos., Inc. RDC 779382100 Mgmt 04/16/2012 Reincorporation to the United Management For For For Kingdom Rowan Cos., Inc. RDC 779382100 Mgmt 04/16/2012 Amendment to Articles of Management For Against Against Association Regarding Mandatory Offer Provisions Rowan Cos., Inc. RDC 779382100 Mgmt 04/16/2012 Repeal of Classified Board Management For For For Rowan Cos., Inc. RDC 779382100 Mgmt 04/16/2012 Right to Adjourn Meeting Management For For For Sanchez Energy Corp SN 79970Y105 Mgmt 05/23/2012 Elect Antonio Sanchez III Management For For For Sanchez Energy Corp SN 79970Y105 Mgmt 05/23/2012 Elect Gilbert Garcia Management For For For Sanchez Energy Corp SN 79970Y105 Mgmt 05/23/2012 Elect Greg Colvin Management For For For Sanchez Energy Corp SN 79970Y105 Mgmt 05/23/2012 Amendment to the 2011 Long Management For For For Term Incentive Plan Sanchez Energy Corp SN 79970Y105 Mgmt 05/23/2012 Ratification of Auditor Management For For For Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect Peter Currie Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect Anthony Isaac Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect K.V. Kamath Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect Paal Kibsgaard Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect Nikolay Kudryavtsev Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect Adrian Lajous Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect Michael Marks Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect Elizabeth Moler Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect Lubna Olayan Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect Leo Reif Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect Tore Sandvold Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Elect Henri Seydoux Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Advisory Vote on Executive Management For For For Antilles) Compensation Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Approval of Financial Statements Management For For For Antilles) and Dividends Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Ratification of Auditor Management For For For Antilles) Schlumberger Ltd. (Netherlands SLB 806857108 Mgmt 04/11/2012 Amendment to the 2004 Stock Management For For For Antilles) and Deferral Plan for Non- Employee Directors Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Board Size Management For For For Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Elect James Anthony Management For For For Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Elect A. Frederick Banfield Management For For For Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Elect Douglas Barr Management For For For Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Elect Thomas Dawson Management For For For Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Elect Louis Fox Management For For For Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Elect Rudi Fronk Management For For For Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Elect Eliseo Gonzalez-Urien Management For For For Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Elect Jay Layman Management For For For Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Appointment of Auditor Management For For For Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Authority to Set Auditor's Fees Management For For For Seabridge Gold, Inc. SA 811916105 Mgmt 06/27/2012 Transaction of Other Business Management For Against Against Semafo, Inc. Mgmt 05/14/2012 Non-Voting Meeting Note None NA Semafo, Inc. Mgmt 05/14/2012 Elect Terence Bowles Management For For For Semafo, Inc. Mgmt 05/14/2012 Elect Benoit La Salle Management For For For Semafo, Inc. Mgmt 05/14/2012 Elect Jean Lamarre Management For For For Semafo, Inc. Mgmt 05/14/2012 Elect John LeBoutillier Management For For For Semafo, Inc. Mgmt 05/14/2012 Elect Gilles Masson Management For For For Semafo, Inc. Mgmt 05/14/2012 Elect Lawrence McBrearty Management For For For Semafo, Inc. Mgmt 05/14/2012 Elect Tertius Zongo Management For For For Semafo, Inc. Mgmt 05/14/2012 Appointment of Auditor and Management For For For Authority to Set Fees Semafo, Inc. Mgmt 05/14/2012 Amendments to Articles - Management For For For Business Corporations Act (Qu?bec) Semafo, Inc. Mgmt 05/14/2012 Amendments to By-Laws Management For For For Regarding Business Corporations Act (Qu?bec) Semen Gresik Mgmt 09/28/2011 Election of Directors (Slate) Management For Abstain Against Semen Gresik Mgmt 06/26/2012 Construction of New Cement Management For Abstain Against Plants Semen Gresik Mgmt 06/26/2012 Change in Management Structure Management For Abstain Against Semen Gresik Mgmt 06/26/2012 Accounts and Reports Management For For For Semen Gresik Mgmt 06/26/2012 Annual Report and Partnership Management For For For and Community Development Program Semen Gresik Mgmt 06/26/2012 Allocation of Profits/Dividends Management For For For Semen Gresik Mgmt 06/26/2012 Directors' and Commissioners' Management For For For Fees Semen Gresik Mgmt 06/26/2012 Appointment of Auditor Management For For For Silver Wheaton Corp. SLW 828336107 Mgmt 05/23/2012 Elect Lawrence Bell Management For For For Silver Wheaton Corp. SLW 828336107 Mgmt 05/23/2012 Elect George Brack Management For For For Silver Wheaton Corp. SLW 828336107 Mgmt 05/23/2012 Elect John Brough Management For For For Silver Wheaton Corp. SLW 828336107 Mgmt 05/23/2012 Elect R. Peter Gillin Management For For For Silver Wheaton Corp. SLW 828336107 Mgmt 05/23/2012 Elect Douglas Holtby Management For For For Silver Wheaton Corp. SLW 828336107 Mgmt 05/23/2012 Elect Eduardo Luna Management For For For Silver Wheaton Corp. SLW 828336107 Mgmt 05/23/2012 Elect Wade Nesmith Management For For For Silver Wheaton Corp. SLW 828336107 Mgmt 05/23/2012 Elect Randy Smallwood Management For For For Silver Wheaton Corp. SLW 828336107 Mgmt 05/23/2012 Appointment of Auditor and Management For For For Authority to Set Fees Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Germ?n Larrea Mota- Management For For For Velasco Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Oscar Gonz?lez Rocha Management For For For Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Emilio Carrillo Gamboa Management For For For Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Alfredo Casar P?rez Management For For For Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Luis Castelazo Morales Management For For For Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Enrique Castillo S?nchez Management For For For Mejorada Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Alberto de la Parra Zavala Management For For For Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Xavier Garcia de Quevedo Management For For For Topete Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Genaro Larrea Mota- Management For For For Velasco Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Daniel Mu?iz Quintanilla Management For For For Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Luis Miguel Palomino Bonilla Management For For For Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Gilberto Perezalonso Management For Withhold Against Cifuentes Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Juan Rebolledo Gout Management For For For Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Elect Carlos Ruiz Sacrist?n Management For For For Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Ratification of Auditor Management For For For Southern Copper Corporation SCCO 84265V105 Mgmt 04/26/2012 Advisory Vote on Executive Management For For For Compensation Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Elect Lewis Epley, Jr. Management For For For Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Elect Robert Howard Management For For For Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Elect Catherine Kehr Management For For For Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Elect Greg Kerley Management For For For Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Elect Harold Korell Management For For For Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Elect Vello Kuuskraa Management For For For Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Elect Kenneth Mourton Management For For For Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Elect Steven Mueller Management For For For Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Elect Charles Scharlau Management For For For Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Elect Alan Stevens Management For For For Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Ratification of Auditor Management For For For Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Advisory Vote on Executive Management For For For Compensation Southwestern Energy Company SWN 845467109 Mgmt 05/22/2012 Shareholder Proposal Regarding Shareholder Against Against For Retention of Shares After Retirement Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect Mel Benson Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect Dominic D'Alessandro Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect John Ferguson Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect W. Douglas Ford Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect Paul Haseldonckx Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect John Huff Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect Jacques Lamarre Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect Maureen McCaw Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect Michael O'Brien Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect James Simpson Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect Eira Thomas Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Elect Steven Williams Management For For For Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Appointment of Auditor and Management For For For Authority to Set Fees Suncor Energy, Inc. SU 867224107 Mgmt 05/01/2012 Advisory Vote on Executive Management For For For Compensation Tahoe Resources Inc Mgmt 05/10/2012 Non-Voting Meeting Note None NA Tahoe Resources Inc Mgmt 05/10/2012 Elect A. Dan Rovig Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect C. Kevin McArthur Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect Lorne Anderson Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect Paul Sweeney Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect James Voorhees Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect John Bell Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect Kenneth Williamson Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect Tanya Jakusconek Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Appointment of Auditor Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Non-Voting Meeting Note None NA Tahoe Resources Inc Mgmt 05/10/2012 Non-Voting Meeting Note None NA Tahoe Resources Inc Mgmt 05/10/2012 Elect A. Dan Rovig Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect C. Kevin McArthur Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect Lorne Anderson Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect Paul Sweeney Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect James Voorhees Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect John Bell Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect Kenneth Williamson Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Elect Tanya Jakusconek Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Appointment of Auditor Management For For For Tahoe Resources Inc Mgmt 05/10/2012 Non-Voting Meeting Note None NA Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Elect Christiane Bergevin Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Elect Donald Carty Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Elect William Dalton Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Elect Kevin Dunne Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Elect Harold Kvisle Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Elect John Manzoni Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Elect Lisa Stewart Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Elect Peter Tomsett Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Elect Michael Waites Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Elect Charles Williamson Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Elect Charles Winograd Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Appointment of Auditor Management For For For Talisman Energy, Inc. TLM 8.74E+107 Mgmt 05/01/2012 Advisory Vote on Executive Management For For For Compensation The Mosaic Company MOS 61945C103 Mgmt 10/06/2011 Elect Nancy Cooper Management For For For The Mosaic Company MOS 61945C103 Mgmt 10/06/2011 Elect James Popowich Management For For For The Mosaic Company MOS 61945C103 Mgmt 10/06/2011 Elect James Prokopanko Management For For For The Mosaic Company MOS 61945C103 Mgmt 10/06/2011 Elect Steven Seibert Management For For For The Mosaic Company MOS 61945C103 Mgmt 10/06/2011 Elimination of Dual Class Stock Management For For For The Mosaic Company MOS 61945C103 Mgmt 10/06/2011 Ratification of Auditor Management For For For The Mosaic Company MOS 61945C103 Mgmt 10/06/2011 Advisory Vote on Executive Management For For For Compensation The Mosaic Company MOS 61945C103 Mgmt 10/06/2011 Frequency of Advisory Vote on Management 1 Year 2 Years Against Executive Compensation Western Areas NL Mgmt 11/18/2011 Non-Voting Meeting Note None NA Western Areas NL Mgmt 11/18/2011 Re-elect Terrence Streeter Management For For For Western Areas NL Mgmt 11/18/2011 Elect David Southam Management For For For Western Areas NL Mgmt 11/18/2011 Elect Ian Macliver Management For For For Western Areas NL Mgmt 11/18/2011 Remuneration Report Management For For For Western Areas NL Mgmt 11/18/2011 Approve Performance Rights Plan Management For For For Western Areas NL Mgmt 11/18/2011 Equity Grant (MD Julian Hanna) - Management Do Not Vote For Against WITHDRAWN Western Areas NL Mgmt 11/18/2011 Equity Grant (Executive Director, Management For For For Operations Daniel Lougher) Western Areas NL Mgmt 11/18/2011 Equity Grant (Finance Director Management For For For David Southam) Western Areas NL Mgmt 11/18/2011 Approve Increase in NEDs' Fees Management For For For Whiting Petroleum Corp WLL 966387102 Mgmt 05/01/2012 Elect James Volker Management For For For Whiting Petroleum Corp WLL 966387102 Mgmt 05/01/2012 Elect William Hahne Management For For For Whiting Petroleum Corp WLL 966387102 Mgmt 05/01/2012 Elect Allan Larson Management For For For Whiting Petroleum Corp WLL 966387102 Mgmt 05/01/2012 Advisory Vote on Executive Management For For For Compensation Whiting Petroleum Corp WLL 966387102 Mgmt 05/01/2012 Ratification of Auditor Management For For For Xstrata Plc Mgmt 05/01/2012 Accounts and Reports Management For For For Xstrata Plc Mgmt 05/01/2012 Allocation of Profits/Dividends Management For For For Xstrata Plc Mgmt 05/01/2012 Directors' Remuneration Report Management For Against Against Xstrata Plc Mgmt 05/01/2012 Elect John R.H. Bond Management For For For Xstrata Plc Mgmt 05/01/2012 Elect Mick Davis Management For For For Xstrata Plc Mgmt 05/01/2012 Elect Con Fauconnier Management For For For Xstrata Plc Mgmt 05/01/2012 Elect Ivan Glasenberg Management For Against Against Xstrata Plc Mgmt 05/01/2012 Elect Peter Hooley Management For For For Xstrata Plc Mgmt 05/01/2012 Elect Claude Lamoureux Management For For For Xstrata Plc Mgmt 05/01/2012 Elect Aristotelis Mistakidis Management For For For Xstrata Plc Mgmt 05/01/2012 Elect Tor Peterson Management For For For Xstrata Plc Mgmt 05/01/2012 Elect Trevor Reid Management For For For Xstrata Plc Mgmt 05/01/2012 Elect Sir Steve Robson Management For For For Xstrata Plc Mgmt 05/01/2012 Elect David Rough Management For For For Xstrata Plc Mgmt 05/01/2012 Elect Ian Strachan Management For For For Xstrata Plc Mgmt 05/01/2012 Elect Santiago Zaldumbide Management For For For Xstrata Plc Mgmt 05/01/2012 Appointment of Auditor and Management For For For Authority to Set Fees Xstrata Plc Mgmt 05/01/2012 Authority to Issue Shares w/ Management For For For Preemptive Rights Xstrata Plc Mgmt 05/01/2012 Authority to Issue Shares w/o Management For For For Preemptive Rights Xstrata Plc Mgmt 05/01/2012 Reduction in Share Premium Management For For For Account Xstrata Plc Mgmt 05/01/2012 Authority to Set General Meeting Management For For For Notice Period at 20 Days Principal Funds, Inc. – Diversified Real Asset Fund Sub-Advisor: Principal Real Estate Investors, LLC Vote Summary Report July 1, 2011 June 30, 2012 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 07/01/11 - 06/30/12 No proxies were voted during this time period Principal Funds, Inc. – Diversified Real Asset Fund Sub-Advisor: Symphony Asset Management LLC. Vote Summary Report January 1, 2012- June 30, 2012 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 01/01/12 - 06/30/12 No proxies were voted during this time period Principal Funds, Inc. – Diversified Real Asset Fund Sub-Advisor: Tortoise Capital Advisors, L.L.C. Vote Summary Report July 1, 2011- June 30, 2012 Company Name Meeting Date CUSIP Ticker Regency Energy Partners LP December 16, 2011 75885Y107 RGP For/Against Proposed by Issuer Vote Management Proposal or Security Holder Approval of the terms of the Regency Energy Partners LP 2011 Long-Term For For Incentive Plan, which provides for Issuer awards of options, all as more fullly described in the Proxy Statement Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. April 24, 2012 559080106 MMP For/Against Proposed by Issuer Vote Management Proposal or Security Holder For For Directors recommend: A vote for Issuer election of the following nominees 1-Robert G. Croyle 2-Barry R. Pearl For For Advisory resolution to approve Issuer executive compensation For For Ratification of appointment of Ernst & Issuer Young, LLP as independent auditor Company Name Meeting Date CUSIP Ticker Holly Energy Partners LP April 25, 2012 435763107 HEP For/Against Proposed by Issuer Vote Management Proposal or Security Holder Approve an Amendment and Restatement of the Holly Energy Partners, L.P. long-term Incentive Plan (as it has been amended from time to time, The LTIP), which, among other For For things, provides for an increase in the Issuer maximum number of common units reserved and available for delivery with respect to Awards under The LTIP to 1,250,000 Common Units (The "LTIP Proposal") Approve the Adjournment of the special meeting to a later date or dates, if necessary or appropriate, to For For solicit additional proxies in the event Issuer there are not sufficient votes at the time of the special meeting to approve The LTIP Proposal Company Name Meeting Date CUSIP Ticker Kinder Morgan Inc May 9, 2012 49456b101 KMI For/Against Proposed by Issuer Vote Management Proposal or Security Holder For For Election of Directors Nominees: Issuer 01- Richard D. Kinder 02- C. Park Shaper 03- Steven J. Kean 04- Henry Cornell 05- Deborah A. MacDonald 06- Michael Miller 07- Michael C. Morgan 08- Kenneth A. Pontarelli 09- Fayez Sarofim 10- Joel V. Staff 11- John Stokes 12- R. Baran Tekkora 13- Glenn A. Youngkin The Ratification of the selection of For For PricewaterhouseCoopers, LLP as Issuer Independent Registered Public Accounting Firm for 2012 The approval, on an advisory basis, of For For the compensation of named Executive Issuer Officers The frequency with which an advisory 3YR 3YR vote is held on the compensation of Issuer named Executive Officers Company Name Meeting Date CUSIP Ticker Copano Energy, L.L.C. May 17, 2012 217202100 CPNO For/Against Proposed by Issuer Vote Management Proposal or Security Holder For For Election of Directors Nominees: Issuer 01- James G. Crump 02- Ernie L. Danner 03- Scott A. Griffiths 04- Michael L. Johnson 05- Michael G. MacDougall 06- R. Bruce Northcutt 07- T. William Porter 08- William L. Thacker Ratification of Deloitte & Touche LLP For For as Independent Registered Public Issuer Accounting Firm for 2012 Company Name Meeting Date CUSIP Ticker Buckeye Partners, L.P. June 5, 2012 118230101 BPL For/Against Proposed by Issuer Vote Management Proposal or Security Holder For For Election of Directors Nominees: Issuer 01- Pieter Bakker 02- C. Scott Hobbs 03- Mark C. McKinley The ratification of the selection of Deloitte & Touche LLP as For For Independent Registered Public Issuer Accountants for 2012 Company Name Meeting Date CUSIP Ticker Markwest Energy Partners L.P. June 1, 2012 570759100 MWE For/Against Proposed by Issuer Vote Management Proposal or Security Holder For For Election of Directors Nominees: Issuer 01- Frank M. Semple 02- Donald D. Wolf 03- Keith E. Bailey 04- Michael L. Beatty 05- Charles K. Dempster 06- Donald C. Heppermann 07- Randall J. Larson 08- Anne E. Fox Mounsey 09- William P. Nicoletti To approve an amendment to the partnership's 2008 Long-Term Incentive Plan to increase the number For For of common units available for issuance under the plan from 2.5 Issuer million to 3.7 million Ratification of Deloitte & Touche LLP For For as the Partnership's Independent Issuer Registered Public Accountants for the fiscal year ending December 31, 2012 Principal Funds, Inc. – Equity Income Fund Sub-Advisor: Edge Asset Management, Inc. 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Vance D. Coffman For For Management 3 Elect Director Michael L. Eskew For For Management 4 Elect Director W. James Farrell For For Management 5 Elect Director Herbert L. Henkel For For Management 6 Elect Director Edward M. Liddy For For Management 7 Elect Director Robert S. Morrison For For Management 8 Elect Director Aulana L. Peters For For Management 9 Elect Director Inge G. Thulin For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Amend Omnibus Stock Plan For For Management 15 Report on Lobbying Payments and Policy Against For Shareholder 16 Prohibit Political Contributions Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For Withhold Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against For Shareholder 9 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: JAN 09, 2012 Meeting Type: Special Record Date: NOV 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividend Distribution from For For Management Legal Reserves ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Michael G. Atieh as Director For For Management 1.2 Elect Mary A. Cirillo as Director For For Management 1.3 Elect Thomas J. Neff as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5 Approve Creation of CHF 4.2 Billion For For Management Pool of Capital without Preemptive Rights 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction in Share Capital 8 Advisory Vote to ratify Named For For Management Executive Officers' Compensation 9 Amend Qualified Employee Stock For For Management Purchase Plan AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mario L. Baeza For For Management 2 Elect Director Susan K. Carter For For Management 3 Elect Director John E. McGlade For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALLIANZ SE Ticker: ALV Security ID: 018805101 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: APR 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2011 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 4.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2011 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2011 5.1 Elect Wulf Bernotat as Shareholder For For Management Representative to the Supervisory Board 5.2 Elect Gerhard Cromme as Shareholder For For Management Representative to the Supervisory Board 5.3 Elect Renate Koecher as Shareholder For For Management Representative to the Supervisory Board 5.4 Elect Igor Landau as Shareholder For For Management Representative to the Supervisory Board 5.5 Elect Helmut Perlet as Shareholder For For Management Representative to the Supervisory Board 5.6 Elect Denis Sutherland as Shareholder For For Management Representative to the Supervisory Board 5.7 Elect Dante Barban as Employee For For Management Representative to the Supervisory Board 5.8 Elect Gabriele Burkhardt-Berg as For For Management Employee Representative to the Supervisory Board 5.9 Elect Jean-Jacques Cette as Employee For For Management Representative to the Supervisory Board 5.10 Elect Ira Gloe-Semler as Employee For For Management Representative to the Supervisory Board 5.11 Elect Franz Heiss as Employee For For Management Representative to the Supervisory Board 5.12 Elect Rolf Zimmermann as Employee For For Management Representative to the Supervisory Board 5.13 Elect Giovanni Casiroli as Alternate For For Management Employee Representative to the Supervisory Board 5.14 Elect Josef Hochburger as Alternate For For Management Employee Representative to the Supervisory Board 5.15 Elect Jean-Claude Le Goaer as For For Management Alternate Employee Representative to the Supervisory Board 5.16 Elect Joerg Reinbrecht as Alternate For For Management Employee Representative to the Supervisory Board 5.17 Elect Juergen Lawrenz as Alternate For For Management Employee Representative to the Supervisory Board 5.18 Elect Frank Kirsch as Alternate For For Management Employee Representative to the Supervisory Board 6 Amend Articles Re: Term of Supervisory For For Management Board Members 7 Authorise Exclusion of Preemptive For For Management Rights for the Issuance of Shares from Authorized Capital 2010/I AMERICAN CAPITAL AGENCY CORP. Ticker: AGNC Security ID: 02503X105 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert M. Couch For For Management 2 Elect Director Morris A. Davis For For Management 3 Elect Director Randy E. Dobbs For For Management 4 Elect Director Larry K. Harvey For For Management 5 Elect Director Alvin N. Puryear For For Management 6 Elect Director Malon Wilkus For For Management 7 Elect Director Samuel A. Flax For For Management 8 Increase Authorized Common Stock For For Management 9 Increase Authorized Preferred Stock For Against Management 10 Ratify Auditors For For Management ANNALY CAPITAL MANAGEMENT INC. Ticker: NLY Security ID: 035710409 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wellington J. For For Management Denahan-Norris 2 Elect Director Michael Haylon For For Management 3 Elect Director Donnell A. Segalas For Against Management 4 Elect Director Jonathan D. Green For Against Management 5 Ratify Auditors For For Management APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aart J. de Geus For For Management 2 Elect Director Stephen R. Forrest For For Management 3 Elect Director Thomas J. Iannotti For For Management 4 Elect Director Susan M. James For For Management 5 Elect Director Alexander A. Karsner For For Management 6 Elect Director Gerhard H. Parker For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Willem P. Roelandts For For Management 9 Elect Director James E. Rogers For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Robert H. Swan For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management AUTOLIV, INC. Ticker: ALV Security ID: 052800109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Xiaozhi Liu For For Management 1.2 Elect Director George A. Lorch For For Management 1.3 Elect Director Kazuhiko Sakamoto For For Management 1.4 Elect Director Wolfgang Ziebart For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 08, 2011 Meeting Type: Annual Record Date: SEP 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory D. Brenneman For For Management 1.2 Elect Director Leslie A. Brun For For Management 1.3 Elect Director Gary C. Butler For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Enrique T. Salem For For Management 1.10 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BANCO SANTANDER S.A. Ticker: SAN Security ID: 05964H105 Meeting Date: MAR 29, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.A Accept Individual and Consolidated For For Management Financial Statements and Statutory Reports for FY 2011 1.B Approve Discharge of Directors for FY For For Management 2011 2 Approve Allocation of Income and For For Management Dividends of EUR 0.60 Per Share 3.A Elect Esther Gimenez-Salinas Colomer For For Management as Director 3.B Ratify Appointment of and Elect For Against Management Vittorio Corbo Lioi as Director 3.C Reelect Juan Rodriguez Inciarte as For Against Management Director 3.D Reelect Emilio Botin-Sanz de Sautuola For Against Management y Garcia de los Rios as Director 3.E Reelect Matias Rodriguez Inciarte as For Against Management Director 3.F Reelect Manuel Soto Serrano as Director For Against Management 4 Renew Appointment of Deloitte as For For Management Auditor 5.A Amend Articles 22, 23, 24, 27, 31, and For For Management 61 5.B Amend Article 69 For For Management 6.A Amend 4, 5, 6, 7, and 8 of General For For Management Meeting Regulations 6.B Amend Articles 18, 19, 21, 22, and 26 For For Management of General Meeting Regulations 7 Authorize Capital Increase of EUR 500 For For Management Million 8 Authorize Increase in Capital up to 50 For For Management Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent 9.A Authorize Capital Increase Charged For For Management against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares 9.B Authorize Capital Increase Charged For For Management against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares 9.C Authorize Capital Increase Charged For For Management against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares 9.D Authorize Capital Increase Charged For For Management against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares 10.A Authorize Issuance of Convertible Debt For For Management Securities up to EUR 8 Billion with 20 Percent Dilution Limit on Issues Excluding Preemptive Rights 10.B Authorize Issuance of Non-convertible For For Management Debt and Fixed-Income Securities up to EUR 40 Billion 10.C Approve New Conversion Date for 2007 For For Management Mandatorily Convertible Debentures 11.A Approve Deferred Annual Bonus under For For Management Second Cycle of Deferred and Conditional Variable Remuneration Plan 11.B Approve Deferred Annual Share Bonus For For Management Plan under Third Cycle of Deferred and Conditional Share Plan 11.C Approve Savings Plan for Santander UK For For Management plc Employees and Other Companies of Santander Group in UK 12 Authorize Board to Ratify and Execute For For Management Approved Resolutions 13 Advisory Vote on Remuneration Report For For Management BANK OF NOVA SCOTIA Ticker: BNS Security ID: 064149107 Meeting Date: APR 03, 2012 Meeting Type: Annual Record Date: FEB 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald A. Brenneman For For Management 1.2 Elect Director C.J. Chen For For Management 1.3 Elect Director David A. Dodge For For Management 1.4 Elect Director N. Ashleigh Everett For For Management 1.5 Elect Director John C. Kerr For For Management 1.6 Elect Director John T. Mayberry For For Management 1.7 Elect Director Thomas C. O'Neill For For Management 1.8 Elect Director Indira V. Samarasekera For For Management 1.9 Elect Director Susan L. Segal For For Management 1.10 Elect Director Allan C. Shaw For For Management 1.11 Elect Director Paul D. Sobey For For Management 1.12 Elect Director Barbara S. Thomas For For Management 1.13 Elect Director Richard E. Waugh For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4 SP1: Performance-Based Equity Awards Against Against Shareholder 5 SP 2: Increase Disclosure of Executive Against Against Shareholder Compensation 6 SP 3: Qualifications of Compensation Against Against Shareholder Committee Members BCE INC. Ticker: BCE Security ID: 05534B760 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B.K. Allen For For Management 1.2 Elect Director A. Berard For For Management 1.3 Elect Director R.A. Brenneman For For Management 1.4 Elect Director S. Brochu For For Management 1.5 Elect Director R.E. Brown For For Management 1.6 Elect Director G.A. Cope For For Management 1.7 Elect Director A.S. Fell For For Management 1.8 Elect Director E.C. Lumley For For Management 1.9 Elect Director T.C. O'Neill For For Management 1.10 Elect Director J. Prentice For For Management 1.11 Elect Director R.C. Simmonds For For Management 1.12 Elect Director C. Taylor For For Management 1.13 Elect Director P.R. Weiss For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Executive For For Management Compensation Approach 4.1 SP 1: Performance-Based Equity Awards Against Against Shareholder 4.2 SP 2: Increase Disclosure of Executive Against Against Shareholder Compensation 4.3 SP 3: Disclose Information on Against Against Shareholder Compensation Consultant 4.4 SP 4: Establish a Separate Risk Against Against Shareholder Management Committee BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Henry P. Becton, Jr. For For Management 3 Elect Director Edward F. Degraan For For Management 4 Elect Director Vincent A. Forlenza For For Management 5 Elect Director Claire M. Fraser-liggett For For Management 6 Elect Director Christopher Jones For For Management 7 Elect Director Marshall O. Larsen For For Management 8 Elect Director Edward J. Ludwig For For Management 9 Elect Director Adel A.F. Mahmoud For For Management 10 Elect Director Gary A. Mecklenburg For For Management 11 Elect Director James F. Orr For For Management 12 Elect Director Willard J. Overlock, Jr For For Management 13 Elect Director Bertram L. Scott For For Management 14 Elect Director Alfred Sommer For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder BHP BILLITON LIMITED Ticker: BHP Security ID: 088606108 Meeting Date: NOV 17, 2011 Meeting Type: Annual Record Date: SEP 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for BHP Billiton Limited and BHP Billiton Plc 2 Elect Lindsay Maxsted as a Director of For For Management BHP Billiton Limited and BHP Billiton Plc 3 Elect Shriti Vadera as a Director of For For Management BHP Billiton Limited and BHP Billiton Plc 4 Elect Malcolm Broomhead as a Director For For Management of BHP Billiton Limited and BHP Billiton Plc 5 Elect John Buchanan as a Director of For For Management BHP Billiton Limited and BHP Billiton Plc 6 Elect Carlos Cordeiro as a Director of For For Management BHP Billiton Limited and BHP Billiton Plc 7 Elect David Crawford as a Director of For For Management BHP Billiton Limited and BHP Billiton Plc 8 Elect Carolyn Hewson as a Director of For For Management BHP Billiton Limited and BHP Billiton Plc 9 Elect Marius Kloppers as a Director of For For Management BHP Billiton Limited and BHP Billiton Plc 10 Elect Wayne Murdy as a Director of BHP For For Management Billiton Limited and BHP Billiton Plc 11 Elect Keith Rumble as a Director of For For Management BHP Billiton Limited and BHP Billiton Plc 12 Elect John Schubert as a Director of For For Management BHP Billiton Limited and BHP Billiton Plc 13 Elect Jacques Nasser as a Director of For For Management BHP Billiton Limited and BHP Billiton Plc 14 Appoint KPMG Audit Plc as Auditors of For For Management BHP Billiton Plc 15 Approve the Authority to Issue Shares For For Management in BHP Biliton Plc 16 Approve the Authority to Issue Shares For For Management in BHP Biliton Plc for Cash 17 Approve the Repurchase of Up to 213.62 For For Management Million Shares in BHP Billiton Plc 18 Approve the Remuneration Report For For Management 19 Approve the Termination Benefits for For For Management Group Management Committee Members 20 Approve the Grant of Awards to Marius For For Management Kloppers under the Group Incentive Scheme and the Long Term Incentive Plan BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William S. Demchak For For Management 2 Elect Director Laurence D. Fink For For Management 3 Elect Director Robert S. Kapito For For Management 4 Elect Director Thomas H. O'Brien For For Management 5 Elect Director Ivan G. Seidenberg For For Management 6 Declassify the Board of Directors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Ratify Auditors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Alan J. Lacy For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Gerald L. Storch For For Management 11 Elect Director Togo D. West, Jr. For For Management 12 Elect Director R. Sanders Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For For Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 18 Provide Right to Act by Written Consent Against For Shareholder CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 2 Reelect Jonathon Band As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 3 Reelect Robert H. Dickinson As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 4 Reelect Arnold W. Donald As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 5 Reelect Pier Luigi Foschi As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 6 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 7 Reelect Richard J. Glasier As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 8 Reelect Debra Kelly-Ennis As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 9 Reelect Modesto A. Maidique As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 10 Reelect Sir John Parker As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 11 Reelect Peter G. Ratcliffe As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 12 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 13 Reelect Laura Weil As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 14 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 15 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 16 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 17 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2011 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Approve Remuneration of Executive For For Management Directors 20 Authorize Issue of Equity with For For Management Pre-emptive Rights 21 Authorize Issue of Equity without For For Management Pre-emptive Rights 22 Authorize Shares for Market Purchase For For Management 23 Report on Political Contributions Against For Shareholder CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Increase Authorized Common Stock For For Management 3.1 Elect Director Fred R. Nichols For For Management 3.2 Elect Director Harvey P. Perry For For Management 3.3 Elect Director Laurie A. Siegel For For Management 3.4 Elect Director Joseph R. Zimmel For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 7 Adopt Policy on Bonus Banking Against For Shareholder 8 Report on Political Contributions Against For Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Report on Lobbying Payments and Policy Against For Shareholder 17 Adopt Guidelines for Country Selection Against For Shareholder 18 Report on Hydraulic Fracturing Risks Against For Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against For Shareholder Environmental Qualifications COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James D. Sinegal For For Management 1.2 Elect Director Jeffrey H. Brotman For For Management 1.3 Elect Director Richard A. Galanti For For Management 1.4 Elect Director Daniel J. Evans For For Management 1.5 Elect Director Jeffrey S. Raikes For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DEERE & COMPANY Ticker: DE Security ID: 244199105 Meeting Date: FEB 29, 2012 Meeting Type: Annual Record Date: DEC 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Crandall C. Bowles For For Management 2 Elect Director Vance D. Coffman For For Management 3 Elect Director Charles O. Holliday, Jr. For For Management 4 Elect Director Dipak C. Jain For For Management 5 Elect Director Clayton M. Jones For For Management 6 Elect Director Joachim Milberg For For Management 7 Elect Director Richard B. Myers For For Management 8 Elect Director Thomas H. Patrick For For Management 9 Elect Director Sherry M. Smith For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Non-Employee Director For For Management Restricted Stock Plan 12 Ratify Auditors For For Management DIAMOND OFFSHORE DRILLING, INC. Ticker: DO Security ID: 25271C102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James S. Tisch For Against Management 2 Elect Director Lawrence R. Dickerson For Against Management 3 Elect Director John R. Bolton For For Management 4 Elect Director Charles L. Fabrikant For Against Management 5 Elect Director Paul G. Gaffney, II For For Management 6 Elect Director Edward Grebow For For Management 7 Elect Director Herbert C. Hofmann For Against Management 8 Elect Director Clifford M. Sobel For For Management 9 Elect Director Andrew H. Tisch For Against Management 10 Elect Director Raymond S. Troubh For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Executive Incentive Bonus Plan For For Management DIGITAL REALTY TRUST, INC. Ticker: DLR Security ID: 253868103 Meeting Date: APR 23, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael F. Foust For For Management 2 Elect Director Laurence A. Chapman For For Management 3 Elect Director Kathleen Earley For For Management 4 Elect Director Ruann F. Ernst, Ph.D. For For Management 5 Elect Director Dennis E. Singleton For For Management 6 Elect Director Robert H. Zerbst For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E. Alexander For For Management 2 Elect Director Pamela H. Patsley For For Management 3 Elect Director M. Anne Szostak For For Management 4 Elect Director Michael F. Weinstein For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Adopt Comprehensive Recycling Strategy Against For Shareholder for Beverage Containers E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Richard H. Brown For For Management 3 Elect Director Robert A. Brown For For Management 4 Elect Director Bertrand P. Collomb For For Management 5 Elect Director Curtis J. Crawford For For Management 6 Elect Director Alexander M. Cutler For For Management 7 Elect Director Eleuthere I. Du Pont For For Management 8 Elect Director Marillyn A. Hewson For For Management 9 Elect Director Lois D. Juliber For For Management 10 Elect Director Ellen J. Kullman For For Management 11 Elect Director Lee M. Thomas For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against For Shareholder 15 Report on Pay Disparity Against Against Shareholder EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 07, 2012 Meeting Type: Annual Record Date: NOV 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Fernandez G. For For Management 1.2 Elect Director A.F. Golden For For Management 1.3 Elect Director W.R. Johnson For For Management 1.4 Elect Director J.B. Menzer For For Management 1.5 Elect Director A.A. Busch, III For For Management 1.6 Elect Director R.I. Ridgway For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against For Shareholder 5 Declassify the Board of Directors Against For Shareholder ENCANA CORPORATION Ticker: ECA Security ID: 292505104 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter A. Dea For For Management 1.2 Elect Director Randall K. Eresman For For Management 1.3 Elect Director Claire S. Farley For For Management 1.4 Elect Director Fred J. Fowler For For Management 1.5 Elect Director Suzanne P. Nimocks For For Management 1.6 Elect Director David P. O'Brien For For Management 1.7 Elect Director Jane L. Peverett For For Management 1.8 Elect Director Allan P. Sawin For For Management 1.9 Elect Director Bruce G. Waterman For For Management 1.10 Elect Director Clayton H. Woitas For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against For Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against For Shareholder to Company 9 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R105 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank P. Willey For For Management 1.2 Elect Director Willie D. Davis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 26, 2011 Meeting Type: Annual Record Date: JUL 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Michael D. Rose For For Management 12 Elect Director Robert L. Ryan For For Management 13 Elect Director Dorothy A. Terrell For For Management 14 Approve Omnibus Stock Plan For For Management 15 Approve Non-Employee Director Omnibus For For Management Stock Plan 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management 18 Ratify Auditors For For Management GENUINE PARTS COMPANY Ticker: GPC Security ID: 372460105 Meeting Date: APR 23, 2012 Meeting Type: Annual Record Date: FEB 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary B. Bullock For For Management 1.2 Elect Director Paul D. Donahue For For Management 1.3 Elect Director Jean Douville For For Management 1.4 Elect Director Thomas C. Gallagher For For Management 1.5 Elect Director George C. Guynn For For Management 1.6 Elect Director John R. Holder For For Management 1.7 Elect Director John D. Johns For For Management 1.8 Elect Director Michael M.E. Johns For For Management 1.9 Elect Director J. Hicks Lanier For For Management 1.10 Elect Director Robert C. Loudermilk, For For Management Jr. 1.11 Elect Director Wendy B. Needham For For Management 1.12 Elect Director Jerry W. Nix For For Management 1.13 Elect Director Gary W. Rollins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GLAXOSMITHKLINE PLC Ticker: GSK Security ID: 37733W105 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Sir Christopher Gent as For For Management Director 4 Re-elect Sir Andrew Witty as Director For For Management 5 Re-elect Sir Roy Anderson as Director For For Management 6 Re-elect Dr Stephanie Burns as Director For For Management 7 Re-elect Stacey Cartwright as Director For For Management 8 Re-elect Larry Culp as Director For For Management 9 Re-elect Sir Crispin Davis as Director For For Management 10 Re-elect Simon Dingemans as Director For For Management 11 Re-elect Judy Lewent as Director For For Management 12 Re-elect Sir Deryck Maughan as Director For For Management 13 Re-elect Dr Daniel Podolsky as Director For For Management 14 Re-elect Dr Moncef Slaoui as Director For For Management 15 Re-elect Tom de Swaan as Director For For Management 16 Re-elect Sir Robert Wilson as Director For For Management 17 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 18 Authorise the Audit & Risk Committee For For Management to Fix Remuneration of Auditors 19 Authorise EU Political Donations and For For Management Expenditure 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase For For Management 23 Approve the Exemption from Statement For For Management of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports 24 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 25 Approve 2012 ShareSave Plan For For Management 26 Approve 2012 ShareReward Plan For For Management HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W.O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James F. Flaherty, III For For Management 2 Elect Director Christine N. Garvey For For Management 3 Elect Director David B. Henry For For Management 4 Elect Director Lauralee E. Martin For For Management 5 Elect Director Michael D. McKee For For Management 6 Elect Director Peter L. Rhein For For Management 7 Elect Director Kenneth B. Roath For For Management 8 Elect Director Joseph P. Sullivan For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEALTH CARE REIT, INC. Ticker: HCN Security ID: 42217K106 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director George L. Chapman For For Management 3 Elect Director Daniel A. Decker For For Management 4 Elect Director Thomas J. DeRosa For For Management 5 Elect Director Jeffrey H. Donahue For For Management 6 Elect Director Peter J. Grua For For Management 7 Elect Director Fred S. Klipsch For For Management 8 Elect Director Sharon M. Oster For For Management 9 Elect Director Jeffrey R. Otten For For Management 10 Elect Director R. Scott Trumbull For For Management 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 12 Ratify Auditors For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 23, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Judd Gregg For For Management 8 Elect Director Clive R. Hollick For For Management 9 Elect Director George Paz For For Management 10 Elect Director Bradley T. Sheares For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Require Independent Board Chairman Against For Shareholder 14 Report on Political Contributions Against For Shareholder INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Andy D. Bryant For For Management 3 Elect Director Susan L. Decker For For Management 4 Elect Director John J. Donahoe For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.l. Davis For For Management 4 Elect Director Alex Gorsky For For Management 5 Elect Director Michael M.e. Johns For For Management 6 Elect Director Susan L. Lindquist For For Management 7 Elect Director Anne M. Mulcahy For For Management 8 Elect Director Leo F. Mullin For For Management 9 Elect Director William D. Perez For For Management 10 Elect Director Charles Prince For For Management 11 Elect Director David Satcher For For Management 12 Elect Director William C. Weldon For For Management 13 Elect Director Ronald A. Williams For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For For Management 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against For Shareholder 18 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions 19 Adopt Animal-Free Training Methods Against Against Shareholder JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 25, 2012 Meeting Type: Annual Record Date: NOV 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis W. Archer For For Management 1.2 Elect Director Mark P. Vergnano For For Management 1.3 Elect Director Richard Goodman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Bell For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Stephen B. Burke For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director James Dimon For For Management 7 Elect Director Timothy P. Flynn For For Management 8 Elect Director Ellen V. Futter For For Management 9 Elect Director Laban P. Jackson, Jr. For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Affirm Political Non-Partisanship Against Against Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Report on Loan Modifications Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 19 Provide Right to Act by Written Consent Against For Shareholder 20 Stock Retention Against For Shareholder KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin Carson For For Management 1.2 Elect Director John Dillon For For Management 1.3 Elect Director Jim Jenness For For Management 1.4 Elect Director Don Knauss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Reduce Supermajority Vote Requirement Against For Shareholder KRAFT FOODS INC. Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Myra M. Hart For For Management 2 Elect Director Peter B. Henry For For Management 3 Elect Director Lois D. Juliber For For Management 4 Elect Director Mark D. Ketchum For For Management 5 Elect Director Terry J. Lundgren For For Management 6 Elect Director Mackey J. McDonald For For Management 7 Elect Director Jorge S. Mesquita For For Management 8 Elect Director John C. Pope For For Management 9 Elect Director Fredric G. Reynolds For For Management 10 Elect Director Irene B. Rosenfeld For For Management 11 Elect Director Jean-Francois M.L. van For For Management Boxmeer 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Change Company Name For For Management 14 Ratify Auditors For For Management 15 Report on Supply Chain and Against Against Shareholder Deforestation 16 Report on Adopting Extended Producer Against For Shareholder Responsibility Policy 17 Report on Lobbying Payments and Policy Against Against Shareholder LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nolan D. Archibald For For Management 2 Elect Director Rosalind G. Brewer For For Management 3 Elect Director David B. Burritt For For Management 4 Elect Director James O. Ellis, Jr. For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Gwendolyn S. King For For Management 7 Elect Director James M. Loy For For Management 8 Elect Director Douglas H. McCorkindale For For Management 9 Elect Director Joseph W. Ralston For For Management 10 Elect Director Anne Stevens For For Management 11 Elect Director Robert J. Stevens For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against For Shareholder M&T BANK CORPORATION Ticker: MTB Security ID: 55261F104 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brent D. Baird For For Management 1.2 Elect Director C. Angela Bontempo For For Management 1.3 Elect Director Robert T. Brady For For Management 1.4 Elect Director T. Jefferson For For Management Cunningham, III 1.5 Elect Director Mark J. Czarnecki For For Management 1.6 Elect Director Gary N. Geisel For For Management 1.7 Elect Director Patrick W.E. Hodgson For For Management 1.8 Elect Director Richard G. King For For Management 1.9 Elect Director Jorge G. Pereira For For Management 1.10 Elect Director Michael P. Pinto For For Management 1.11 Elect Director Melinda R. Rich For For Management 1.12 Elect Director Robert E. Sadler, Jr. For For Management 1.13 Elect Director Herbert L. Washington For For Management 1.14 Elect Director Robert G. Wilmers For For Management 2 Advisory Vote on Executive Compensation For For Management 3 Ratify Auditors For For Management MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory H. Boyce For For Management 2 Elect Director Pierre Brondeau For For Management 3 Elect Director Clarence P. Cazalot, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director Philip Lader For For Management 7 Elect Director Michael E. J. Phelps For For Management 8 Elect Director Dennis H. Reilley For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Omnibus Stock Plan For For Management MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Daberko For For Management 1.2 Elect Director Donna A. James For For Management 1.3 Elect Director Charles R. Lee For For Management 1.4 Elect Director Seth E. Schofield For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Dolan For For Management 2 Elect Director Robert A. Eckert For For Management 3 Elect Director Trevor A. Edwards For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director Dominic Ng For For Management 6 Elect Director Vasant M. Prabhu For For Management 7 Elect Director Andrea L. Rich For For Management 8 Elect Director Dean A. Scarborough For For Management 9 Elect Director Christopher A. Sinclair For For Management 10 Elect Director Bryan G. Stockton For For Management 11 Elect Director Dirk Van de Put For For Management 12 Elect Director Kathy White Loyd For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Executive Incentive Bonus Plan For For Management 15 Ratify Auditors For For Management MAXIM INTEGRATED PRODUCTS, INC. Ticker: MXIM Security ID: 57772K101 Meeting Date: NOV 16, 2011 Meeting Type: Annual Record Date: SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tunc Doluca For For Management 1.2 Elect Director B. Kipling Hagopian For For Management 1.3 Elect Director James R. Bergman For For Management 1.4 Elect Director Joseph R. Bronson For For Management 1.5 Elect Director Robert E. Grady For For Management 1.6 Elect Director William D. Watkins For Withhold Management 1.7 Elect Director A. R. Frank Wazzan For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 25, 2011 Meeting Type: Annual Record Date: JUN 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Richard H. Anderson For For Management 1.2 Director David L. Calhoun For Withhold Management 1.3 Elect Director Victor J. Dzau For For Management 1.4 Elect Director Omar Ishrak For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jean-Pierre Rosso For For Management 1.11 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Kenneth C. Frazier For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director William B. Harrison Jr. For For Management 6 Elect Director C. Robert Kidder For For Management 7 Elect Director Rochelle B. Lazarus For For Management 8 Elect Director Carlos E. Represas For For Management 9 Elect Director Patricia F. Russo For For Management 10 Elect Director Craig B. Thompson For For Management 11 Elect Director Wendell P. Weeks For For Management 12 Elect Director Peter C. Wendell For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Provide Right to Act by Written Consent Against For Shareholder 16 Amend Bylaws Call Special Meetings Against For Shareholder 17 Report on Charitable and Political Against Against Shareholder Contributions METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Keane For For Management 1.2 Elect Director Catherine R. Kinney For For Management 1.3 Elect Director Hugh B. Price For For Management 1.4 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 19, 2011 Meeting Type: Annual Record Date: JUN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Albert J. Hugo-Martinez For For Management 1.3 Elect Director L.b. Day For For Management 1.4 Elect Director Matthew W. Chapman For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 15, 2011 Meeting Type: Annual Record Date: SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability NEXTERA ENERGY, INC. Ticker: NEE Security ID: 65339F101 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sherry S. Barrat For For Management 2 Elect Director Robert M. Beall, Ii For For Management 3 Elect Director James L. Camaren For For Management 4 Elect Director Kenneth B. Dunn For For Management 5 Elect Director J. Brian Ferguson For For Management 6 Elect Director Lewis Hay, Iii For For Management 7 Elect Director Toni Jennings For For Management 8 Elect Director Oliver D. Kingsley, Jr. For For Management 9 Elect Director Rudy E. Schupp For For Management 10 Elect Director William H. Swanson For For Management 11 Elect Director Michael H. Thaman For For Management 12 Elect Director Hansel E. Tookes, Ii For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation NORFOLK SOUTHERN CORPORATION Ticker: NSC Security ID: 655844108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gerald L. Baliles For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Robert A. Bradway For For Management 4 Elect Director Wesley G. Bush For For Management 5 Elect Director Daniel A. Carp For For Management 6 Elect Director Karen N. Horn For For Management 7 Elect Director Steven F. Leer For For Management 8 Elect Director Michael D. Lockhart For For Management 9 Elect Director Charles W. Moorman, IV For For Management 10 Elect Director J. Paul Reason For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: JAN 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.25 per Share 4 Approve CHF 19.7 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 5.1.1 Reelect Sikrant Datar as Director For For Management 5.1.2 Reelect Andreas von Planta as Director For For Management 5.1.3 Reelect Wendelin Wiedeking as Director For For Management 5.1.4 Reelect William Brody as Director For For Management 5.1.5 Reelect Rolf Zinkernagel as Director For For Management 5.2 Elect Dimitri Azar as Director For For Management 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Additional And/or Counter-proposals For Against Management Presented At The Meeting NYSE EURONEXT Ticker: NYX Security ID: 629491101 Meeting Date: JUL 07, 2011 Meeting Type: Special Record Date: MAY 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Reduce Supermajority Vote Requirement For For Management to Amend Articles and Approve Certain Transactions 3 Reduce Supermajority Vote Requirement For For Management to Elect Directors in Certain Circumstances and Remove Directors 4 Approve Appointment of Directors for For For Management Initial Term Expiring at the AGM in 2015 5 Adjourn Meeting For For Management NYSE EURONEXT Ticker: NYX Security ID: 629491101 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andre Bergen For For Management 2 Elect Director Ellyn L. Brown For For Management 3 Elect Director Marshall N. Carter For For Management 4 Elect Director Dominique Cerutti For For Management 5 Elect Director Patricia M. Cloherty For For Management 6 Elect Director George Cox For For Management 7 Elect Director Sylvain Hefes For For Management 8 Elect Director Jan-Michiel Hessels For For Management 9 Elect Director Duncan M. McFarland For For Management 10 Elect Director James J. McNulty For For Management 11 Elect Director Duncan L. Niederauer For For Management 12 Elect Director Ricardo Salgado For Against Management 13 Elect Director Robert G. Scott For For Management 14 Elect Director Jackson P. Tai For For Management 15 Elect Director Rijnhard van Tets For For Management 16 Elect Director Brian Williamson For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 19 Call Special Meetings Against For Shareholder PACCAR INC Ticker: PCAR Security ID: 693718108 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark C. Pigott For For Management 1.2 Elect Director Warren R. Staley For For Management 1.3 Elect Director Charles R. Williamson For For Management 2 Require a Majority Vote for the For For Shareholder Election of Directors 3 Reduce Supermajority Vote Requirement Against For Shareholder 4 Declassify the Board of Directors Against For Shareholder PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 26, 2011 Meeting Type: Annual Record Date: AUG 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder PENN WEST PETROLEUM LTD. Ticker: PWT Security ID: 707887105 Meeting Date: JUN 13, 2012 Meeting Type: Annual/Special Record Date: MAY 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify KPMG LLP as Auditors For For Management 2.1 Elect Director James E. Allard For For Management 2.2 Elect Director William E. Andrew For For Management 2.3 Elect Director George H. Brookman For For Management 2.4 Elect Director John A. Brussa For For Management 2.5 Elect Director Gillian H. Denham For For Management 2.6 Elect Director Daryl H. Gilbert For For Management 2.7 Elect Director Shirley A. McClellan For For Management 2.8 Elect Director Murray R. Nunns For For Management 2.9 Elect Director Frank Potter For For Management 2.10 Elect Director Jack Schanck For For Management 2.11 Elect Director James C. Smith For For Management 3 Advisory Vote on Executive For For Management Compensation Approach PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director W. Don Cornwell For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director William H. Gray, III For For Management 6 Elect Director Helen H. Hobbs For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Marc Tessier-Lavigne For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Publish Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Non-Employee Director Compensation Against Against Shareholder PROGRESS ENERGY, INC. Ticker: PGN Security ID: 743263105 Meeting Date: AUG 23, 2011 Meeting Type: Special Record Date: JUL 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James E. Cartwright For For Management 2 Elect Director Vernon E. Clark For For Management 3 Elect Director John M. Deutch For For Management 4 Elect Director Stephen J. Hadley For For Management 5 Elect Director Frederic M. Poses For For Management 6 Elect Director Michael C. Ruettgers For For Management 7 Elect Director Ronald L. Skates For For Management 8 Elect Director William R. Spivey For For Management 9 Elect Director Linda G. Stuntz For Against Management 10 Elect Director William H. Swanson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Stock Retention/Holding Period Against For Shareholder 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder ROYAL DUTCH SHELL PLC Ticker: RDSB Security ID: 780259107 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: APR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Sir Nigel Sheinwald as Director For For Management 4 Re-elect Josef Ackermann as Director For For Management 5 Re-elect Guy Elliott as Director For For Management 6 Re-elect Simon Henry as Director For For Management 7 Re-elect Charles Holliday as Director For For Management 8 Re-elect Gerard Kleisterlee as Director For For Management 9 Re-elect Christine Morin-Postel as For For Management Director 10 Re-elect Jorma Ollila as Director For For Management 11 Re-elect Linda Stuntz as Director For For Management 12 Re-elect Jeroen van der Veer as For For Management Director 13 Re-elect Peter Voser as Director For For Management 14 Re-elect Hans Wijers as Director For For Management 15 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise EU Political Donations and For For Management Expenditure SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan L. Boeckmann For For Management 2 Elect Director James G. Brocksmith, Jr. For For Management 3 Elect Director Donald E. Felsinger For For Management 4 Elect Director Wilford D. Godbold, Jr. For For Management 5 Elect Director William D. Jones For For Management 6 Elect Director William G. Ouchi For For Management 7 Elect Director Debra L. Reed For For Management 8 Elect Director Carlos Ruiz For For Management 9 Elect Director William C. Rusnack For For Management 10 Elect Director William P. Rutledge For For Management 11 Elect Director Lynn Schenk For For Management 12 Elect Director Luis M. Tellez For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Require Independent Board Chairman Against For Shareholder 16 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation SIEMENS AG Ticker: SIE Security ID: 826197501 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: DEC 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2010/2011 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 3.00 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2010/2011 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2010/2011 5 Ratify Ernst & Young GmbH as Auditors For For Management for Fiscal 2011/2012 6 Amend Articles Re: Female Against Against Shareholder Representation on the Supervisory Board TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 12, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2011 Business Operations For For Management Report and Financial Statements 2 Approve Plan on 2011 Profit For For Management Distribution 3 Amend the Articles of Association For For Management 4 Approve Amendment to Rules and For For Management Procedures for Election of Directors 5.1 Elect Morris Chang, with Shareholder For For Management No.4515, as Director 5.2 Elect F.C. Tseng, with Shareholder No. For For Management 104, as Director 5.3 Elect Johnsee Lee, a Representative of For For Management National Development Fund, Executive Yuan, with Shareholder No. 1, as Director 5.4 Elect Rick Tsai, with Shareholder No. For For Management 7252, as Director 5.5 Elect Sir Peter Leahy Bonfield, with For For Management Passport No.093180657, as Independent Director 5.6 Elect Stan Shih, with Shareholder No. For For Management 534770, as Independent Director 5.7 Elect Thomas J. Engibous, with For For Management Passport No.135021464, as Independent Director 5.8 Elect Gregory C. Chow, with Passport For For Management No.214553970, as Independent Director 5.9 Elect Kok-Choo Chen, with Shareholder For For Management No.9546, as Independent Director 6 Transact Other Business (Non-Voting) None None Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 19, 2011 Meeting Type: Annual Record Date: AUG 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend For For Management 2.1 Elect Chaim Hurvitz as Director For For Management 2.2 Elect Ory Slonim as Director For For Management 2.3 Elect Dan Suesskind as Director For For Management 3.1 Elect Joseph Nitzani as External For For Management Director and Approve His Remuneration 3.2 Elect Dafna Schwartz as External For For Management Director and Approve Her Remuneration 4 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Director/Officer Liability and For For Management Indemnification Insurance 6.1 Amend Remuneration of Vice Chairman For For Management 6.2 Approve Reimbursement of Expenses of For For Management Board Chairman THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director W. James Farrell For For Management 4 Elect Director Jack M. Greenberg For For Management 5 Elect Director Ronald T. LeMay For For Management 6 Elect Director Andrea Redmond For For Management 7 Elect Director H. John Riley, Jr. For For Management 8 Elect Director John W. Rowe For For Management 9 Elect Director Joshua I. Smith For For Management 10 Elect Director Judith A. Sprieser For For Management 11 Elect Director Mary Alice Taylor For For Management 12 Elect Director Thomas J. Wilson For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent For For Management 15 Provide Right to Call Special Meeting For For Management 16 Ratify Auditors For For Management 17 Report on Political Contributions Against Against Shareholder THE CHUBB CORPORATION Ticker: CB Security ID: 171232101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zoe Baird Budinger For For Management 2 Elect Director Sheila P. Burke For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director John D. Finnegan For For Management 5 Elect Director Lawrence W. Kellner For For Management 6 Elect Director Martin G. McGuinn For For Management 7 Elect Director Lawrence M. Small For For Management 8 Elect Director Jess Soderberg For For Management 9 Elect Director Daniel E. Somers For For Management 10 Elect Director James M. Zimmerman For For Management 11 Elect Director Alfred W. Zollar For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For Against Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Richard M. Daley For For Management 5 Elect Director Barry Diller For For Management 6 Elect Director Evan G. Greenberg For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Muhtar Kent For For Management 9 Elect Director Donald R. Keough For For Management 10 Elect Director Robert A. Kotick For For Management 11 Elect Director Maria Elena Lagomasino For For Management 12 Elect Director Donald F. McHenry For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director James D. Robinson, III For For Management 15 Elect Director Peter V. Ueberroth For For Management 16 Elect Director Jacob Wallenberg For For Management 17 Elect Director James B. Williams For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Reuben V. Anderson For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director David B. Dillon For For Management 4 Elect Director Susan J. Kropf For For Management 5 Elect Director John T. LaMacchia For For Management 6 Elect Director David B. Lewis For For Management 7 Elect Director W. Rodney McMullen For For Management 8 Elect Director Jorge P. Montoya For For Management 9 Elect Director Clyde R. Moore For For Management 10 Elect Director Susan M. Phillips For For Management 11 Elect Director Steven R. Rogel For For Management 12 Elect Director James A. Runde For For Management 13 Elect Director Ronald L. Sargent For For Management 14 Elect Director Bobby S. Shackouls For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Ratify Auditors For For Management 17 Adopt ILO Based Code of Conduct Against Against Shareholder 18 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: JAN 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Paul W. Chellgren For For Management 4 Elect Director Kay Coles James For For Management 5 Elect Director Richard B. Kelson For For Management 6 Elect Director Bruce C. Lindsay For For Management 7 Elect Director Anthony A. Massaro For For Management 8 Elect Director Jane G. Pepper For For Management 9 Elect Director James E. Rohr For For Management 10 Elect Director Donald J. Shepard For For Management 11 Elect Director Lorene K. Steffes For For Management 12 Elect Director Dennis F. Strigl For For Management 13 Elect Director Thomas J. Usher For For Management 14 Elect Director George H. Walls, Jr. For For Management 15 Elect Director Helge H. Wehmeier For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 13, 2012 Meeting Type: Annual Record Date: JAN 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John S. Chen For For Management 3 Elect Director Judith L. Estrin For Against Management 4 Elect Director Robert A. Iger For For Management 5 Elect Director Fred H. Langhammer For For Management 6 Elect Director Aylwin B. Lewis For Against Management 7 Elect Director Monica C. Lozano For For Management 8 Elect Director Robert W. Matschullat For Against Management 9 Elect Director Sheryl Sandberg For Against Management 10 Elect Director Orin C. Smith For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TIFFANY & CO. Ticker: TIF Security ID: 886547108 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Kowalski For For Management 2 Elect Director Rose Marie Bravo For For Management 3 Elect Director Gary E. Costley For For Management 4 Elect Director Lawrence K. Fish For For Management 5 Elect Director Abby F. Kohnstamm For For Management 6 Elect Director Charles K. Marquis For For Management 7 Elect Director Peter W. May For For Management 8 Elect Director William A. Shutzer For For Management 9 Elect Director Robert S. Singer For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOTAL SA Ticker: FP Security ID: 89151E109 Meeting Date: MAY 11, 2012 Meeting Type: Annual/Special Record Date: APR 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.28 per Share 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5 Reelect Christophe de Margerie as For Against Management Director 6 Reelect Patrick Artus as Director For For Management 7 Reelect Bertrand Collomb as Director For For Management 8 Reelect Anne Lauvergeon as Director For For Management 9 Reelect Michel Pebereau as Director For Against Management 10 Ratify Appointment of Gerard Lamarche For For Management as Director 11 Elect Anne-Marie Idrac as Director For For Management 12 Approve Severance Payment Agreement For Against Management with Christophe de Margerie 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value 14 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 Million 15 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 14 16 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 17 Approve Employee Stock Purchase Plan For For Management 18 Approve Stock Purchase Plan Reserved For For Management for Employees of International Subsidiaries 19 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares A Approve Additional Indicators to Against Against Shareholder Include in the Information Provided on Corporate Executive Officers Remuneration B Allow Loyalty Dividends to Long-Term Against Against Shareholder Registered Shareholders U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Roland A. Hernandez For For Management 7 Elect Director Joel W. Johnson For For Management 8 Elect Director Olivia F. Kirtley For For Management 9 Elect Director Jerry W. Levin For For Management 10 Elect Director David B. O'Maley For For Management 11 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Elect Director Doreen Woo Ho For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty, III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Lobbying Payments and Policy Against For Shareholder 16 Stock Retention Against For Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Michael J. Burns For For Management 3 Elect Director D. Scott Davis For For Management 4 Elect Director Stuart E. Eizenstat For For Management 5 Elect Director Michael L. Eskew For For Management 6 Elect Director William R. Johnson For For Management 7 Elect Director Candace Kendle For For Management 8 Elect Director Ann M. Livermore For For Management 9 Elect Director Rudy H.P. Markham For For Management 10 Elect Director Clark T. Randt, Jr. For For Management 11 Elect Director John W. Thompson For For Management 12 Elect Director Carol B. Tome For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Amend Qualified Employee Stock For For Management Purchase Plan 16 Report on Lobbying Contributions and Against Against Shareholder Expenses VALIDUS HOLDINGS, LTD. Ticker: VR Security ID: G9319H102 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. A. Carpenter For For Management 1.2 Elect Director Alok Singh For For Management 1.3 Elect Director Christopher E. Watson For For Management 2.4 Elect Edward J. Noonan as Subsidiary For For Management Director 2.5 Elect C.N. Rupert Atkin as Subsidiary For For Management Director 2.6 Elect Patrick G. Barry as Subsidiary For For Management Director 2.7 Elect Peter A. Bilsby as Subsidiary For For Management Director 2.8 Elect Alan Bossin as Subsidiary For For Management Director 2.9 Elect Julian P. Bosworth as Subsidiary For For Management Director 2.10 Elect Janita A. Burke as Subsidiary For For Management Director 2.11 Elect Michael E.A. Carpenter as For For Management Subsidiary Director 2.12 Elect Rodrigo Castro as Subsidiary For For Management Director 2.13 Elect Jane S. Clouting as Subsidiary For For Management Director 2.14 Elect Joseph E. Consolino as For For Management Subsidiary Director 2.15 Elect C. Jerome Dill as Subsidiary For For Management Director 2.16 Elect Andrew Downey as Subsidiary For For Management Director 2.17 Elect Kerry A. Emanuel as Subsidiary For For Management Director 2.18 Elect Jonathan D. Ewington as For For Management Subsidiary Director 2.19 Elect Andrew M. Gibbs as Subsidiary For For Management Director 2.20 Elect Michael Greene as Subsidiary For For Management Director 2.21 Elect Barnabas Hurst-Bannister as For For Management Subsidiary Director 2.22 Elect Anthony J. Keys as Subsidiary For For Management Director 2.23 Elect Robert F. Kuzloski as Subsidiary For For Management Director 2.24 Elect Stuart W. Mercer as Subsidiary For For Management Director 2.25 Elect Jean-Marie Nessi as Subsidiary For For Management Director 2.26 Elect Andre Perez as Subsidiary For For Management Director 2.27 Elect Julian G. Ross as Subsidiary For For Management Director 2.28 Elect Rafael Saer as Subsidiary For For Management Director 2.29 Elect Matthew Scales as Subsidiary For For Management Director 2.30 Elect James E. Skinner as Subsidiary For For Management Director 2.31 Elect Verner G. Southey as Subsidiary For For Management Director 2.32 Elect Nigel D. Wachman as Subsidiary For For Management Director 2.33 Elect Lixin Zeng as Subsidiary Director For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers Hamilton For For Management Bermuda as Independent Auditors VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director Melanie L. Healey For For Management 3 Elect Director M. Frances Keeth For For Management 4 Elect Director Robert W. Lane For For Management 5 Elect Director Lowell C. McAdam For For Management 6 Elect Director Sandra O. Moose For For Management 7 Elect Director Joseph Neubauer For For Management 8 Elect Director Donald T. Nicolaisen For For Management 9 Elect Director Clarence Otis, Jr. For For Management 10 Elect Director Hugh B. Price For For Management 11 Elect Director Rodney E. Slater For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Disclose Prior Government Service Against Against Shareholder 15 Report on Lobbying Payments and Policy Against For Shareholder 16 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Provide Right to Act by Written Consent Against For Shareholder 19 Commit to Wireless Network Neutrality Against Against Shareholder VF CORPORATION Ticker: VFC Security ID: 918204108 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hurst For For Management 1.2 Elect Director Laura W. Lang For For Management 1.3 Elect Director W. Alan McCollough For For Management 1.4 Elect Director Raymond G. Viault For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JUL 26, 2011 Meeting Type: Annual Record Date: JUN 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Elect Gerard Kleisterlee as Director For For Management 3 Re-elect John Buchanan as Director For For Management 4 Re-elect Vittorio Colao as Director For For Management 5 Re-elect Michel Combes as Director For For Management 6 Re-elect Andy Halford as Director For For Management 7 Re-elect Stephen Pusey as Director For For Management 8 Elect Renee James as Director For For Management 9 Re-elect Alan Jebson as Director For For Management 10 Re-elect Samuel Jonah as Director For For Management 11 Re-elect Nick Land as Director For For Management 12 Re-elect Anne Lauvergeon as Director For For Management 13 Re-elect Luc Vandevelde as Director For For Management 14 Re-elect Anthony Watson as Director For For Management 15 Re-elect Philip Yea as Director For For Management 16 Approve Final Dividend For For Management 17 Approve Remuneration Report For For Management 18 Reappoint Deloitte LLP as Auditors For For Management 19 Authorise Audit Committee to Fix For For Management Remuneration of Auditors 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase For For Management 23 Authorise the Company to Call EGM with For For Management Two Weeks' Notice WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For Against Management 8 Elect Director Marissa A. Mayer For For Management 9 Elect Director Gregory B. Penner For For Management 10 Elect Director Steven S. Reinemund For For Management 11 Elect Director H. Lee Scott, Jr. For Against Management 12 Elect Director Arne M. Sorenson For For Management 13 Elect Director Jim C. Walton For For Management 14 Elect Director S. Robson Walton For Against Management 15 Elect Director Christopher J. Williams For Against Management 16 Elect Director Linda S. Wolf For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Report on Political Contributions Against For Shareholder 20 Request Director Nominee with Patient Against Against Shareholder Safety and Healthcare Quality Experience 21 Performance-Based Equity Awards Against For Shareholder WISCONSIN ENERGY CORPORATION Ticker: WEC Security ID: 976657106 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: FEB 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director Barbara L. Bowles For For Management 1.3 Elect Director Patricia W. Chadwick For For Management 1.4 Elect Director Robert A. Cornog For For Management 1.5 Elect Director Curt S. Culver For For Management 1.6 Elect Director Thomas J. Fischer For For Management 1.7 Elect Director Gale E. Klappa For For Management 1.8 Elect Director Ulice Payne, Jr. For For Management 1.9 Elect Director Mary Ellen Stanek For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation XCEL ENERGY INC. Ticker: XEL Security ID: 98389B100 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gail Koziara Boudreaux For For Management 2 Elect Director Fredric W. Corrigan For For Management 3 Elect Director Richard K. Davis For For Management 4 Elect Director Benjamin G.S. Fowke, III For For Management 5 Elect Director Albert F. Moreno For For Management 6 Elect Director Christopher J. For For Management Policinski 7 Elect Director A. Patricia Sampson For For Management 8 Elect Director James J. Sheppard For For Management 9 Elect Director David A. Westerlund For For Management 10 Elect Director Kim Williams For For Management 11 Elect Director Timothy V. Wolf For For Management 12 Ratify Auditors For For Management 13 Eliminate Cumulative Voting For Against Management 14 Eliminate Class of Preferred Stock For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Require Independent Board Chairman Against Against Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Principal Funds, Inc. (Registrant) By /s/ Nora Everett Nora Everett President and Chief Executive Officer Date August 8, 2012
